EXHIBIT 10.95
LEASE
between
HWA 1290 III LLC, HWA 1290 IV LLC, AND HWA 1290 V LLC,
collectively, Landlord,
and
BROADPOINT GLEACHER SECURITIES GROUP, INC.,
Tenant.
1290 Avenue of the Americas
New York, New York 10104
as of September 30, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Article/Section       Page  
 
            Article 1 DEMISE, TERM, FIXED RENT     1  
1.1.
  Demise     1  
1.2.
  Commencement Date     2  
1.3.
  Rent Commencement Date     3  
1.4.
  Fixed Rent     3  
1.5.
  Payments of Fixed Rent     4  
1.6.
  Certain Definitions     5  
 
            Article 2 ESCALATION RENT     6  
2.1.
  Operating Expense Definitions     6  
2.2.
  Calculation of Operating Expenses     11  
2.3.
  Operating Expense Payment     14  
2.4.
  Auditing of Operating Expense Statements     17  
2.5.
  Tax Definitions     18  
2.6.
  Tax Payment     21  
2.7.
  Tax Reduction Proceedings     22  
2.8.
  Building Additions     24  
 
            Article 3 USE     25  
3.1.
  Permitted Use     25  
3.2.
  Limitations     26  
3.3.
  Rules     27  
3.4.
  Risers     27  
3.5.
  Promotional Displays     28  
3.6.
  Antennae Roof Rights     28  
3.7.
  Core Toilets     31  
3.8.
  Wireless Internet Service     31  
3.9.
  Telecommunications     31  
3.10.
  Floor Load     31  
 
            Article 4 SERVICES     31  
4.1.
  Certain Definitions     31  
4.2.
  Elevator Service     32  
4.3.
  Heat, Ventilation and Air-Conditioning     33  
4.4.
  Cleaning     34  
4.5.
  Water     35  
4.6.
  Directory     35  
4.7.
  Condenser Water     35  
4.8.
  Building Security     36  
4.9.
  Fire System     36  
4.10.
  Loading Dock     36  
4.11.
  No Other Services     37  
4.12.
  Food Deliveries     37  
4.13.
  Signage     37  
4.14.
  Labor Harmony     37  

ii



--------------------------------------------------------------------------------



 



              Article/Section       Page  
 
            Article 5 ELECTRICITY     37  
5.1.
  Capacity     37  
5.2.
  Electricity for the Building     38  
5.3.
  Submetering     39  
5.4.
  Termination of Electric Service     41  
 
            Article 6 INITIAL CONDITION OF THE PREMISES     41  
6.1.
  Condition of Premises     41  
6.2.
  Landlord’s Work     42  
6.3.
  Tenant’s Contribution to the Cost of The Office Improvement Work     49  
6.4.
  Landlord’s Data Room Work     51  
6.5.
  Slab Opening     53  
6.6.
  Electrical Work     53  
 
            Article 7 ALTERATIONS     53  
7.1.
  General     53  
7.2.
  Basic Alterations and Minor Alterations     54  
7.3.
  Approval Process     55  
7.4.
  Performance of Alterations     56  
7.5.
  Financial Integrity     58  
7.6.
  Effect on Building     59  
7.7.
  Time for Performance of Alterations     60  
7.8.
  Removal of Alterations and Tenant’s Property     60  
7.9.
  Contractors and Supervision     61  
7.10.
  Landlord’s Expenses     62  
7.11.
  Window Coverings     62  
7.12.
  Emergency Generator System     62  
7.13.
  Violations; Tenant’s Remedies     66  
7.14.
  Air-Cooled HVAC Installations     66  
 
            Article 8 REPAIRS     66  
8.1.
  Landlord’s Repairs     66  
8.2.
  Tenant’s Repairs     67  
8.3.
  Certain Limitations     67  
8.4.
  Overtime     68  
 
            Article 9 ACCESS; LANDLORD’S CHANGES     68  
9.1.
  Access     68  
9.2.
  Landlord’s Obligation to Minimize Interference     69  
9.3.
  Reserved Areas     70  
9.4.
  Ducts, Pipes and Conduits     70  
9.5.
  Keys     70  
9.6.
  Landlord’s Changes     71  
 
            Article 10 UNAVOIDABLE DELAYS AND INTERRUPTION OF SERVICE     72  
10.1.
  Unavoidable Delays     72  
10.2.
  Interruption of Services     72  
10.3.
  Rent Credit     72  

iii



--------------------------------------------------------------------------------



 



              Article/Section       Page  
 
            Article 11 REQUIREMENTS     73  
11.1.
  Tenant’s Obligation to Comply with Requirements     73  
11.2.
  Landlord’s Obligation to Comply with Requirements     74  
11.3.
  Tenant’s Right to Contest Requirements     75  
11.4.
  Certificate of Occupancy     75  
 
            Article 12 QUIET ENJOYMENT     76  
12.1.
  Quiet Enjoyment     76  
 
            Article 13 SUBORDINATION     76  
13.1.
  Subordination     76  
13.2.
  Terms of Nondisturbance Agreements     77  
13.3.
  Attornment     78  
13.4.
  Amendments to this Lease     79  
13.5.
  Tenant’s Estoppel Certificate     79  
13.6.
  Landlord’s Estoppel Certificate     80  
13.7.
  Rights to Cure Landlord’s Default     80  
13.8.
  Zoning Lot Merger Agreement     80  
13.9.
  Tenant’s Financial Statements     81  
 
            Article 14 INSURANCE     81  
14.1.
  Tenant’s Insurance     81  
14.2.
  Landlord’s Insurance     82  
14.3.
  Mutual Waiver of Subrogation     83  
14.4.
  Evidence of Insurance     84  
14.5.
  No Concurrent Insurance     84  
14.6.
  Tenant’s Obligation to Comply with Landlord’s Fire and Casualty Insurance    
84  
 
            Article 15 CASUALTY     84  
15.1.
  Notice     84  
15.2.
  Landlord’s Restoration Obligations     85  
15.3.
  Rent Abatement     85  
15.4.
  Landlord’s Termination Right     86  
15.5.
  Tenant’s Termination Right     87  
15.6.
  Termination Rights at End of Term     88  
15.7.
  No Other Termination Rights     88  
 
            Article 16 CONDEMNATION     88  
16.1.
  Effect of Condemnation     88  
16.2.
  Condemnation Award     90  
16.3.
  Temporary Taking     90  
 
            Article 17 ASSIGNMENT AND SUBLETTING     90  
17.1.
  General Limitations     90  
17.2.
  Landlord’s Expenses     92  
17.3.
  Recapture Procedure     92  
17.4.
  Certain Transfer Rights     101  
17.5.
  Preliminary Approval     104  
17.6.
  Deemed Approval     104  

iv



--------------------------------------------------------------------------------



 



              Article/Section       Page  
 
           
17.7.
  Transfer Taxes     105  
17.8.
  Transfer Profit     105  
17.9.
  Permitted Transfers     106  
17.10.
  Recognition Agreements     108  
17.11.
  Special Occupant     112  
 
            Article 18 TENANT’S RIGHT OF FIRST OFFER TO LEASE     113  
18.1.
  Right of First Offer     113  
18.2.
  Option Notice     113  
18.3.
  Option Procedure     113  
18.4.
  Certain Limitations     114  
18.5.
  Lease Provisions Apply     115  
18.6.
  Delivery     116  
 
            Article 19 TENANT’S RIGHT TO LEASE ADDITIONAL SPACE     117  
19.1.
  Additional Space     117  
19.2.
  Option     118  
19.3.
  Landlord’s Buildout     119  
19.4.
  Certain Limitations     119  
19.5.
  Lease Provisions Apply     120  
19.6.
  Delivery     121  
 
            Article 20 RENEWAL     122  
20.1.
  Renewal Option     122  
20.2.
  Partial Renewal Space     122  
20.3.
  Lease Provisions Apply     123  
 
            Article 21 FAIR MARKET RENT     124  
21.1.
  Certain Definitions     124  
21.2.
  Fair Market Rent Assumptions     124  
21.3.
  Fair Market Procedure     125  
 
            Article 22 DEFAULT     126  
22.1.
  Events of Default     126  
22.2.
  Termination     128  
 
            Article 23 TENANT’S INSOLVENCY     128  
23.1.
  Assignments pursuant to the Bankruptcy Code     128  
23.2.
  Replacement Lease     129  
23.3.
  Insolvency Events     130  
23.4.
  Effect of Stay     131  
23.5.
  Rental for Bankruptcy Purposes     132  
 
            Article 24 REMEDIES AND DAMAGES     132  
24.1.
  Certain Remedies     132  
24.2.
  No Redemption     133  
24.3.
  Calculation of Damages     133  
 
            Article 25 LANDLORD’S EXPENSES AND LATE CHARGES     134  
25.1.
  Landlord’s Costs     134  
25.2.
  Legal Proceeding Costs     135  

v



--------------------------------------------------------------------------------



 



              Article/Section       Page  
 
           
25.3.
  Interest on Late Payments     135  
 
            Article 26 SECURITY     135  
26.1.
  Security Deposit     135  
26.2.
  Landlord’s Rights     136  
26.3.
  Return of Security     137  
26.4.
  Transfer of Letter of Credit     137  
26.5.
  Renewal of Letter of Credit     137  
26.6.
  Reduction in Security Amount     138  
 
            Article 27 END OF TERM     138  
27.1.
  End of Term     138  
27.2.
  Holdover     139  
 
            Article 28 NO WAIVER     139  
28.1.
  No Surrender     139  
28.2.
  No Waiver by Landlord     140  
28.3.
  No Waiver by Tenant     140  
 
            Article 29 JURISDICTION     141  
29.1.
  Governing Law     141  
29.2.
  Submission to Jurisdiction     141  
29.3.
  Waiver of Trial by Jury; Counterclaims     141  
 
            Article 30 NOTICES     141  
30.1.
  Addresses; Manner of Delivery     141  
 
            Article 31 BROKERAGE     143  
31.1.
  Broker     143  
 
            Article 32 INDEMNITY     143  
32.1.
  Tenant’s Indemnification of the Landlord Indemnitees     143  
32.2.
  Landlord’s Indemnification of the Tenant Indemnitees     145  
32.3.
  Indemnification Procedure     145  
 
            Article 33 LANDLORD’S CONSENTS; ARBITRATION     147  
33.1.
  Certain Limitations     147  
33.2.
  Expedited Arbitration     147  
 
            Article 34 ADDITIONAL PROVISIONS     148  
34.1.
  Tenant’s Property Delivered to Building Employees     148  
34.2.
  Not Binding Until Execution     149  
34.3.
  No Third Party Beneficiaries     149  
34.4.
  Extent of Landlord’s Liability     149  
34.5.
  Extent of Tenant’s Liability     149  
34.6.
  Survival     149  
34.7.
  Recording     150  
34.8.
  Entire Agreement     150  
34.9.
  Counterparts     150  
34.10.
  Exhibits     150  
34.11.
  Gender; Plural     150  

vi



--------------------------------------------------------------------------------



 



              Article/Section       Page  
 
           
34.12.
  Divisibility     150  
34.13.
  Vault Space     150  
34.14.
  Adjacent Excavation     150  
34.15.
  Captions     151  
34.16.
  Parties Bound     151  
34.17.
  Authority     151  
34.18.
  Rent Control     152  
34.19.
  Consequential Damages     152  
34.20.
  Tenant’s Advertising     152  
34.21.
  Specially Designated Nationals; Blocked Persons; Embargoed Persons     152  

vii



--------------------------------------------------------------------------------



 



DEFINED TERMS

          Term   Page  
 
       
ACM
    10  
ADA
    42  
Additional Antennae
    29  
Additional Antennae Site
    29  
Additional Antennae Site End Date
    30  
Additional Power Fee
    65  
Additional Space
    119  
Additional Space Commencement Date
    123  
Additional Space Notice
    120  
Additional Space Option
    120  
Additional Space Term
    120  
Adjusted Contract Price
    50  
Affiliate
    5  
Alterations
    54  
Alterations Notice
    56  
Amortized Transfer Expenses
    94  
Antennae
    29  
Antennae Site
    29  
Applicable Area
    125  
Applicable Back-Up Power Source
    63  
Applicable Base Tax Period
    19  
Applicable Date
    126  
Applicable Option Space
    115  
Applicable Rate
    5  
Applicable Rent Commencement Date
    3  
Applicable Scheduled Commencement Date
    2  
Applicable Space
    1  
Applicable Terms
    110  
Appraiser
    127  
Approved Contractors
    45  
Assessed Valuation
    19  
ATS
    63  
Authorized Change
    47  
Average Cost per Kilowatt Hour
    13  
Average Cost per Peak Demand Kilowatt
    13  
Bank Requirements
    138  
Bankruptcy Code
    130  
Base Cleaning Services
    34  
Base Electrical Capacity
    38  
Base Rate
    5  
Basic Alteration
    55  
Basic Antennae
    29  
Basic Antennae Site
    29  
Basic Sublease Provisions
    105  

viii



--------------------------------------------------------------------------------



 



          Term   Page  
 
       
Bid
    45  
Bid Construction Period
    44  
Bid Due Date
    45  
Bid Packages
    44  
Bid Price
    44  
Broker
    145  
Building
    1  
Building Change
    61  
Building Hours
    32  
Building Standard Installations
    53  
Building Systems
    32  
Business Days
    5  
Casualty Statement
    88  
Change Authorization Notice
    47  
Changes
    44  
Claim
    147  
Claim Against Landlord
    145  
Claim Against Tenant
    146  
Cogent Plant
    63  
Compliance Challenge
    76  
Condenser Water System
    36  
Construction Contract
    45  
Construction Documents
    43  
Consumer Price Index
    5  
Contract Construction Period
    45  
Contract Price
    45  
Contractor Change Statement
    46  
Control
    6  
Cost Statement
    52  
Data Room Commencement Date
    2  
Decorative Alterations
    54  
Deficiency
    135  
Designated Pantry
    34  
Designated Shaftways
    28  
Electricity Additional Rent
    39  
Electricity Inclusion Charge
    41  
Emergency Generator System
    63  
Escalation Rent
    6  
Event of Default
    128  
Excluded Amounts
    19  
Exhibit “A”-3
    2  
Existing Data Room
    2  
Existing Letter of Credit
    137  
Expansion Space A
    119  
Expansion Space B
    119  
Expedited Arbitration Proceeding
    149  

ix



--------------------------------------------------------------------------------



 



          Term   Page  
 
       
Expiration Date
    1  
Fair Market Rent
    125  
Final Construction Documents
    43  
Final Plans
    43  
Fixed Expiration Date
    1  
Fixed Rent
    4  
Governmental Authority
    75  
Holidays
    6  
HVAC
    32  
HVAC Systems
    32  
Impeding Building Violation
    67  
Impeding Work Violation
    67  
Indemnitee
    147  
Indemnitor
    147  
Initial Alterations
    55  
Insolvency Events
    132  
Insolvency Party
    130  
Landlord
    1  
Landlord Indemnitees
    146  
Landlord’s Base Building Work
    43  
Landlord’s Data Room Work
    43  
Landlord’s Determination
    127  
Landlord’s Office Contribution
    51  
Landlord’s Property Policy
    84  
Landlord’s Supplemental Space Contribution
    51  
Landlord’s Work
    43  
Late Completion Penalty
    45  
Lessor
    77  
Letter of Credit
    138  
License Fee
    30  
Limited Access Period
    70  
LW Permits
    46  
Major Sublease
    112  
Major Sublease Guarantor
    112  
Major Sublease Unit
    112  
Major Subtenant
    116  
Minor Alteration
    56  
Minor Alterations Threshold
    56  
Monthly Operating Expense Payment Amount
    15  
Mortgage
    77  
Mortgagee
    77  
Net Worth Assignment Requirement
    107  
Nondisturbance Agreement
    77  
Non-Performance Outside Date
    49, 50  
Occupancy Agreement
    92  
Office Changes
    46  

x



--------------------------------------------------------------------------------



 



          Term   Page  
 
       
Office Improvement Work
    43  
Office Premises
    1  
Office Premises Base Operating Expense Year
    11  
Office Premises Base Operating Expenses
    11  
Office Premises Base Tax Period
    19  
Office Premises Base Taxes
    19  
Office Premises Fixed Rent
    3  
Office Premises Rent Commencement Date
    3  
Office Premises Tax Payment
    19  
Office Premises Tax Year
    21  
One Penn Assignment
    137  
One Penn Landlord
    137  
One Penn Lease
    137  
Operating Expense Payment
    11  
Operating Expense Statement
    11  
Operating Expense Year
    11  
Operating Expenses
    7  
Option
    115  
Option Cutoff Date
    116  
Option Notice
    115  
Option Response Notice
    115  
Option Space
    114  
Option Space A
    114  
Option Space B
    114  
Option Space C
    114  
Option Space Commencement Date
    118  
Option Term
    115  
Out-of-Pocket Costs
    6  
Overtime Periods
    32  
Partial Renewal Space
    124  
Permitted Party
    92  
Permitted Uses
    26  
Person
    6  
Predecessor Tenant
    131  
Premises
    1  
Price Adjustment
    47  
Price Adjustments
    44  
Property Management Charge
    7  
Proposed Transfer Terms
    94  
Prospective Operating Expense Statement
    15  
Punch List Items
    48  
Qualified Alteration
    62  
Qualified Work Costs
    51  
Real Property
    1  
Recapture Assignee
    98  
Recapture Assignment
    97  

xi



--------------------------------------------------------------------------------



 



          Term   Page  
 
       
Recapture Assignment Notice
    97  
Recapture Date
    95  
Recapture Procedure
    93  
Recapture Space
    94  
Recapture Sublease
    95  
Recapture Sublease Notice
    95  
Recapture Subtenant
    96  
Recapture Termination
    99  
Recapture Termination Notice
    99  
Recognition Agreement
    112  
Recognition Effective Date
    112  
Removed Space
    124  
Renewal Notice
    123  
Renewal Option
    123  
Renewal Premises
    124  
Renewal Term
    123  
Rent Commencement Date
    3  
Rent Notice
    126  
Rentable Area
    6  
Rental
    2  
Requirements
    75  
Reserved Areas
    71  
Risers
    28  
ROFO Minimum Occupancy Requirement
    116  
Rules
    27  
Scheduled Additional Space Commencement Date
    119  
Scheduled Option Space Commencement Date
    115  
Second Bite Date
    88  
Security Amount
    138  
Selected Bid
    45  
Selected Contractor
    45  
Settlement
    148  
Short-Term Assignment
    97  
Short-Term Sublease
    95  
Simple Alteration
    56  
Special Occupant
    113  
Special Work
    49  
Specialty Alterations
    55  
Substantial Completion
    55  
Successor
    78  
Successor Limitation Items
    79  
Superior Lease
    78  
Supplemental Space
    1  
Supplemental Space Base Tax Period
    20  
Supplemental Space Base Taxes
    20  
Supplemental Space Changes
    46  

xii



--------------------------------------------------------------------------------



 



          Term   Page  
 
       
Supplemental Space Commencement Date
    2  
Supplemental Space Fixed Rent
    4  
Supplemental Space Rent Commencement Date
    3  
Supplemental Space Tax Payment
    20  
Supplemental Space Tax Year
    21  
Tax Payment
    21  
Tax Protest Request
    23  
Tax Statement
    21  
Tax Year
    21  
Taxes
    20  
Tenant
    1  
Tenant Indemnitees
    146  
Tenant Obligor
    133  
Tenant Work Delays
    53  
Tenant’s Architect
    43  
Tenant’s Determination
    127  
Tenant’s Excess Work Cost
    51  
Tenant’s Liability Policy
    83  
Tenant’s Office Premises Operating Expense Share
    11  
Tenant’s Office Premises Tax Share
    21  
Tenant’s Property
    55  
Tenant’s Property Policy
    83  
Tenant’s Representatives
    44  
Tenant’s Statements
    82  
Tenant’s Supplemental Space Tax Share
    21  
Tenant’s Tax Share
    21  
Tenant’s Work Cost
    51  
Tenant’s Worker’s Compensation Policy
    83  
Term
    1  
Term Sheet
    105  
Time Adjustment
    47  
Transfer
    92  
Transfer Date
    94  
Transfer Expenses
    94  
Transfer Inflow
    107  
Transfer Notice
    93  
Transfer Outflow
    107  
Transfer Profit
    106  
Transferee
    94  
Transferor
    93  
Unavoidable Delays
    73  
Usable Area
    6  
Utility Company
    14  
Work Access
    70  

xiii



--------------------------------------------------------------------------------



 



EXHIBITS
Exhibit “A”-1 — Office Premises — 4th Floor
Exhibit “A”-2 — Office Premises — 5th Floor
Exhibit “A”-3 — Supplemental Space
Exhibit “A”-4 — Existing Data Room
Exhibit “3.3” — Rules
Exhibit “3.4” — Designated Shaftways
Exhibit “3.6” — Basic Antennae Site
Exhibit “3.10” — Certificate of Occupancy
Exhibit “4.3” — HVAC Specifications
Exhibit “4.4” — Cleaning Specifications
Exhibit “6.2”-1 —A Landlord’s Base Building Work
Exhibit “6.2”-1 —B Window Film Specifications
Exhibit “6.2”-2 Final Plans
Exhibit “17.3” — Cushman Competitors
Exhibit “18.1”- 1— Option Space A
Exhibit “18.1”- 2— Option Space B
Exhibit “18.1”- 3— Option Space C
Exhibit “19.1”-1 — Expansion Space A
Exhibit “19.1”-2 — Expansion Space B

xiv



--------------------------------------------------------------------------------



 



     THIS LEASE, dated as of the                      day of September, 2009, by
and between HWA 1290 III LLC, HWA 1290 IV LLC, AND HWA 1290 V LLC, each a
Delaware limited liability company, having an address c/o Vornado Office
Management LLC, collectively, as landlord, and BROADPOINT GLEACHER SECURITIES
GROUP, INC., a New York corporation, having an address c/o Broadpoint Securities
Group, Inc., One Penn Plaza, New York, New York 10019, as tenant (the Person
that holds or Persons that collectively hold the interest of the landlord
hereunder at any particular time being referred to herein as “Landlord”; subject
to Section 17.1(F) hereof, the Person that holds the interest of the tenant
hereunder at any particular time being referred to herein as “Tenant”).
WITNESSETH:
     WHEREAS, Landlord wishes to demise and let unto Tenant, and Tenant wishes
to hire and take from Landlord, on the terms and subject to the conditions set
forth herein, the premises located in the building that is known by the street
address of 1290 Avenue of the Americas, New York, New York 10104 (the
“Building”; the Building, together with the plot of land on which the Building
is constructed, being collectively referred to herein as the “Real Property”),
as follows:

1.   the space that is located on a portion of the fourth (4th) floor as shown
by cross-hatching on Exhibit “A”-1 attached hereto and made a part hereof and
the fifth (5th) floor of the Building, as shown by cross hatching on Exhibit
“A”-2 attached hereto and made a part hereof (collectively, the “Office
Premises”), and   2.   the space that is located on the sub-basement level of
the Building, as shown by cross-hatching on Exhibit “A”-3 attached hereto and
made a part hereof (the “Supplemental Space”) (each of the Office Premises and
the Supplemental Space being referred to herein as an “Applicable Space”).

     NOW, THEREFORE, in consideration of the premises, and other good and
valuable consideration, the mutual receipt and legal sufficiency of which the
parties hereto hereby acknowledge, Landlord and Tenant hereby agree as follows:
Article 1
DEMISE, TERM, FIXED RENT
     1.1. Demise.
     Subject to the terms hereof, Landlord hereby demises and lets to Tenant and
Tenant hereby hires and takes from Landlord each Applicable Space for the term
to commence on the Applicable Commencement Date and to end on April 30, 2025
(the “Fixed Expiration Date”; the Fixed Expiration Date, or such earlier or
later date that the term of this Lease expires or otherwise terminates pursuant
to the terms hereof or pursuant to law, being referred to herein as the
“Expiration Date”; the term commencing on the Commencement Date and ending on
the Expiration Date being referred to herein as the “Term”; the Applicable
Spaces for which the Applicable Commencement Date has occurred being
collectively referred to herein as the “Premises”).

1



--------------------------------------------------------------------------------



 



     1.2. Commencement Date.
          (A)
          (1) Subject to Section 1.2(C) hereof, the term of this Lease for the
Office Premises, excluding, however, the portion thereof shown on Exhibit “A-4”
attached hereto and made a part hereof (such excluded portion of the Office
Premises, the “Existing Data Room”) shall commence on April 1, 2010 (the “Office
Premises Commencement Date”);
          (2) The term of this Lease for the Existing Data Room shall commence
on the date on which Landlord delivers the Existing Data Room to Tenant with
Landlord’s Data Room Work Substantially Complete (such later date, the “Data
Room Commencement Date”); and
          (3) Subject to Section 1.2(C) hereof, the term of this Lease for the
Supplemental Space shall commence on April 1, 2010 (the “Supplemental Space
Commencement Date”);
(being referred to herein as the “Applicable Commencement Date”).
          (B) The term “Rental” shall mean, collectively, the Fixed Rent, the
Escalation Rent the additional rent payable by Tenant to Landlord hereunder, and
all other amounts payable by Tenant to Landlord hereunder.
          (C) If a Person remains in occupancy of (x) the Office Premises (or
any portion thereof), or (y) the Supplemental Space (or any portion thereof), on
the Applicable Commencement Date, then in any case, Landlord, at Landlord’s
expense, shall use reasonable diligence (which reasonable diligence shall
include, without limitation, Landlord’s instituting and diligently prosecuting a
holdover proceeding against such Person) to remove such Person from the Office
Premises, or the Supplemental Space, as the case may be, as promptly as
reasonably practicable thereafter. Landlord shall have no liability to Tenant,
and Tenant shall have no right to terminate or rescind this Lease or reduce the
Rental from and after the Rent Commencement Date, in each case deriving from
Landlord’s failure to deliver vacant and exclusive possession of (x) the Office
Premises or (y) the Supplemental Space to Tenant, as the case may be, on the
Applicable Space Commencement Date. Landlord and Tenant intend that this
Section 1.2(C) constitutes an “express provision to the contrary” for purposes
of Section 223-a of the New York Real Property Law.
          (D) Notwithstanding anything to the contrary contained herein, the
occurrence of the Office Premises Commencement Date and the Office Premises Rent
Commencement Date is not conditioned on or otherwise contingent upon Landlord’s
Substantial Completion of Landlord’s Base Building Work or the Office
Improvement Work. Except as expressly set forth herein, in the event that
Landlord’s Base Building Work or the Office Improvement Work shall not be
Substantially Complete on the Office Premises Commencement Date, Landlord shall
have no liability to Tenant, and Tenant shall have no right to reduce the Rental
from and after the Rent Commencement Date.

2



--------------------------------------------------------------------------------



 



     1.3. Rent Commencement Date.
          (A) The term “Rent Commencement Date” shall mean the Applicable Rent
Commencement Date that first occurs.
          (B) The term “Applicable Rent Commencement Date” shall mean the Office
Premises Rent Commencement Date (with respect to the Office Premises) and the
Supplemental Space Rent Commencement Date (with respect to the Supplemental
Space).
          (C) The term “Office Premises Rent Commencement Date” shall mean,
subject to Section 6.2 hereof, May 1, 2010.
          (D) The term “Supplemental Space Rent Commencement Date” shall mean,
subject to Section 6.2 hereof, February 1, 2011.
     1.4. Fixed Rent.
          (A) Subject to Section 1.4(B) hereof, the annual fixed rent for the
Office Premises (the “Office Premises Fixed Rent”) which amount includes the
annual fixed rent for the Existing Data Room shall be an amount equal to:
          (1) Four Million Four Hundred Three Thousand One Hundred Thirty-Six
Dollars and No Cents ($4,403,136.00) ($366,928.00 per month) for the period
commencing on the Office Premises Rent Commencement Date and ending on March 31,
2013;
          (2) Four Million Five Hundred Eighty-Nine Thousand Ninety-One Dollars
and No Cents ($4,589,091.00) ($382,424.25 per month) for the period commencing
on April 1, 2013 and ending on April 30, 2015;
          (3) Four Million Seven Hundred Thirty-Six Thousand Eighty-Three
Dollars and No Cents ($4,736,083.00) ($394,673.58 per month) for the period
commencing on May 1, 2015 and ending on March 31, 2017;
          (4) Four Million Nine Hundred Twenty-Two Thousand Thirty-Eight Dollars
and No Cents ($4,922,038.00) ($410,169.83 per month) for the period commencing
on April 1, 2017 and ending on April 30, 2020;
          (5) Five Million One Hundred Five Thousand Seven Hundred Seventy-Eight
Dollars and No Cents ($5,105,778.00) ($425,481.50 per month) for the period
commencing on May 1, 2020 and ending on March 31, 2021; and
          (6) Four Million Four Hundred Thirty-Six Thousand Three Hundred Forty
Dollars and No Cents ($4,436,340.00) ($369,695.00 per month) for the period
commencing on April 1, 2021 and ending on the Fixed Expiration Date.
          (B) Notwithstanding the provisions of Section 1.4(A) hereof to the
contrary, for the period commencing on the Office Premises Rent Commencement
Date and ending on the day immediately preceding the date on which the Data
Room Commencement Date shall occur,

3



--------------------------------------------------------------------------------



 



the Office Premises Fixed Rent shall be reduced by an amount equal to Three
Thousand Five Hundred Six Dollars and Twenty-Five Cents ($3,506.25) per month
(which amount is equal to the quotient obtained by dividing (i) the product
obtained by multiplying (x) Fifty-One Dollars and No Cents ($51.00), by (y) the
number of square feet of Rentable Area comprising the Existing Data Room by
(ii) twelve (12)). It is the intent and purpose of this Section 1.4(B) that
Tenant shall not be obligated to pay Office Premises Fixed Rent with respect to
the Existing Data Room until the Data Room Commencement Date shall occur.
          (C) The annual fixed rent for the Supplemental Space (the
“Supplemental Space Fixed Rent”) shall be:
          (1) Twenty Thousand Seventy-Five Dollars and No Cents ($20,075.00)
($1,672.92 per month) for the period commencing on the Supplemental Space Rent
Commencement Date and ending on the day immediately preceding the date that is
five (5) years after the Supplemental Space Rent Commencement Date;
          (2) Twenty-Two Thousand Eighty-Two Dollars and Fifty Cents
($22,082.50) $1,840.21 per month) for the period commencing on the date that is
five (5) years after the Supplemental Space Rent Commencement Date and ending on
the day immediately preceding the date that is ten (10) years after the
Supplemental Space Rent Commencement Date; and
          (3) Twenty-Four Thousand Ninety Dollars and No Cents ($24,090.00)
($2,007.50 per month) for the period commencing on the date that is ten
(10) years after the Supplemental Space Rent Commencement Date and ending on the
Fixed Expiration Date;
(the Office Premises Fixed Rent and the Supplemental Space Fixed Rent being
collectively referred to herein as the “Fixed Rent”).
     1.5. Payments of Fixed Rent.
          (A) Subject to Section 1.5(B) hereof, Tenant shall pay the Fixed Rent
in lawful money of the United States of America that is legal tender in payment
of all debts and dues, public and private, at the time of payment, in equal
monthly installments, in advance, on the first (1st) day of each calendar month
during the Term commencing on the Rent Commencement Date, at the office of
Landlord or such other place as Landlord may designate from time to time on at
least thirty (30) days of advance notice to Tenant, without any set-off, offset,
abatement or deduction whatsoever (except to the extent otherwise expressly set
forth herein).
          (B) Landlord shall have the right to require Tenant to pay the Fixed
Rent and any other items of Rental when due by wire transfer of immediately
available funds to an account that Landlord designates from time to time on at
least sixty (60) days of advance notice to Tenant.
          (C) Subject to Section 1.5(B) hereof, Tenant shall have the right to
pay the Fixed Rent and any other items of Rental by wire transfer of immediately
available funds to an account that Landlord designates from time to time on at
least thirty (30) days of advance notice to Tenant. Landlord shall so designate
an account within thirty (30) days after Tenant’s request therefor from time to
time.

4



--------------------------------------------------------------------------------



 



          (D) If the Rent Commencement Date is not the first (1st) day of a
calendar month, then (x) the Fixed Rent due hereunder for the calendar month
during which the Rent Commencement Date occurs shall be adjusted appropriately
based on the number of days in such calendar month, and (y) Tenant shall pay to
Landlord such amount (adjusted as aforesaid for such calendar month) on the Rent
Commencement Date. If the Expiration Date is not the last day of a calendar
month, then the Fixed Rent due hereunder for the calendar month during which the
Expiration Date occurs shall be adjusted appropriately based on the number of
days in such calendar month.
     1.6. Certain Definitions.
          (A) The term “Affiliate” shall mean a Person that (1) Controls, (2) is
under the Control of, or (3) is under common Control with, the Person in
question.
          (B) The term “Applicable Rate” shall mean, at any particular time, the
lesser of (x) two hundred (200) basis points above the Base Rate at such time,
and (y) the maximum rate permitted by applicable law at such time.
          (C) The term “Base Rate” shall mean the rate of interest announced
publicly from time to time by Citibank, N.A., or its successor, as its “prime
lending rate” (or such other term as may be used by Citibank, N.A. (or its
successor), from time to time, for the rate presently referred to as its “prime
lending rate”).
          (D) The term “Business Days” shall mean all days, excluding Saturdays,
Sundays and Holidays.
          (E) The term “Consumer Price Index” shall mean the Consumer Price
Index for All Urban Consumers published by the Bureau of Labor Statistics of the
United States Department of Labor, All Items (1982-84 = 100), seasonally
adjusted, for the most specific area that includes the location of the Building
(which the parties acknowledge is currently New York — Northern New Jersey —
Long Island, NY — NJ — CT — PA), or any successor index thereto. If the Consumer
Price Index is converted to a different standard reference base or otherwise
revised, then the determination of adjustments provided for herein shall be made
with the use of such conversion factor, formula or table for converting the
Consumer Price Index as may be published by the Bureau of Labor Statistics or,
if said Bureau does not publish such conversion factor, formula or table, then
with the use of such conversion factor, formula or table as may be published by
Prentice-Hall, Inc. or any other nationally recognized publisher of similar
statistical information. If the Consumer Price Index ceases to be published, and
there is no successor thereto, then Landlord and Tenant shall use diligent
efforts, in good faith, to agree upon a substitute index for the Consumer Price
Index. Either party shall have the right to submit the issue of the designation
of such substitute index to an Expedited Arbitration Proceeding.
          (F) The term “Control” shall mean direct or indirect ownership of more
than fifty percent (50%) of the outstanding voting stock of a corporation or
other majority equity interest if not a corporation and the possession of power
to direct or cause the direction of the management and policy of such
corporation or other entity, whether through the ownership of voting securities,
by statute or by contract.

5



--------------------------------------------------------------------------------



 



          (G) The term “Escalation Rent” shall mean the Rental payable to
Landlord under Article 2 hereof.
          (H) The term “Holidays” shall mean all days observed as legal holidays
by either (x) the State of New York, (y) the United States of America, or
(z) the labor unions that service the Building; provided, however, that if
(x) all of the labor unions that service the Building do not observe a
particular day as a holiday, and (y) the State of New York or the United States
of America do not otherwise observe such day as a holiday, then such day shall
constitute a Holiday for purposes hereof only to the extent that Landlord
requires the services that are provided by members of the particular labor union
to perform the corresponding service for Tenant hereunder (so that if, for
example, (x) the labor union for office cleaning personnel observes a particular
day as a holiday but the labor union for the engineers that operate the HVAC
System does not observe such day as a holiday, and (y) the State of New York or
the United States of America does not otherwise observe such day as a holiday,
then such day shall constitute a Holiday for purposes of determining whether
Landlord is required to provide office cleaning services on such day, but such
day shall not constitute a Holiday for purposes of determining whether Landlord
is required to provide HVAC services on such day).
          (I) The term “Out-of-Pocket Costs” shall mean costs that a Person pays
to a third party that is not an Affiliate of such Person (and, accordingly,
Out-of-Pocket Costs shall not include (i) the costs that such Person incurs in
compensating its own employees to perform a service or supervise work within the
scope of their employment, or (ii) the administrative costs that such Person
incurs in operating its own offices).
          (J) The term “Person” shall mean any natural person or persons or any
legal form of association, including, without limitation, a partnership, a
limited partnership, a corporation, and a limited liability company.
          (K) The term “Rentable Area” shall mean, with respect to a particular
floor area, the area thereof (expressed as a particular number of square feet),
as determined in accordance with the standards that the parties used to
calculate that the area of all of the Premises is the sum of (i) seventy-three
thousand nine hundred thirty-nine (73,939) square feet for the Office Premises
which includes eight hundred twenty-five (825) square feet for the Existing Data
Room and (ii) eight hundred three (803) square feet for the Supplemental Space.
          (L) The term “Usable Area” shall mean, with respect to a particular
floor area, the usable area thereof (expressed as a particular number of square
feet), as determined in accordance with The Recommended Method of Floor
Measurement of Office Buildings, Effective January 1, 1987, as published by The
Real Estate Board of New York, Inc.
Article 2
ESCALATION RENT
     2.1. Operating Expense Definitions.
          (A) The term “Operating Expenses” shall mean, subject to the terms of
this Section 2.1 and to Section 2.2(B) hereof, the expenses paid or incurred by
or on behalf of

6



--------------------------------------------------------------------------------



 



Landlord in insuring, maintaining, repairing, managing and operating the Real
Property (and employing personnel therefor) as reflected on Landlord’s books
(which Landlord shall keep in accordance with generally accepted accounting
principles, or international financial reporting standards, if and when the same
may be adopted, in either case, consistently applied). Landlord shall have the
right to include in Operating Expenses for a particular Operating Expense Year a
property management charge in an amount equal to the product obtained by
multiplying (i) two percent (2%), by (ii) the gross rents that Landlord collects
from Tenant and the other tenants in the Building during such Operating Expense
Year (such amount being referred to herein as the “Property Management Charge”).
Operating Expenses shall exclude:
          (1) Taxes,
          (2) Excluded Amounts,
          (3) subject to Section 2.2(B) hereof, payments of interest or
principal in respect of Landlord’s debt (including, without limitation, any debt
that is secured by Mortgages),
          (4) expenses that relate to leasing space in the Building (including,
without limitation, the cost of tenant improvements (or allowances or
concessions that Landlord provides to a tenant therefor), the cost of performing
improvements, alterations, additions, changes, or replacements to prepare a
particular portion of the Building for occupancy by a tenant, the cost of rent
concessions, advertising expenses, leasing commissions, marketing and
promotional costs, attorneys fees, disbursements and the cost of lease
buy-outs),
          (5) expenses that Landlord incurs in selling, purchasing, financing or
refinancing the Real Property,
          (6) the cost of any repairs, replacements or improvements to the
Building that are required to be capitalized by generally accepted accounting
principles or international financial reporting standards, if and when the same
may be adopted, as the case may be (including, without limitation, lease
obligations that are required to be capitalized under generally accepted
accounting principles or international financial reporting standards, if and
when the same may be adopted, as the case may be) (except in each case as
otherwise provided in Section 2.2(B) hereof),
          (7) depreciation or amortization expense (subject, however, to
Section 2.2(B) hereof),
          (8) the cost of electricity that is furnished to the portions of the
Building that Landlord has leased, that Landlord is offering for lease, or that
otherwise constitutes leasable space that is not used for the general benefit of
the occupants the Building (it being understood that Operating Expenses shall
include the cost of electricity that is required to operate the Building Systems
as provided in Section 2.2(B) hereof),
          (9) salaries and the cost of benefits in either case for personnel
above the grade of a dedicated, on-site building manager,

7



--------------------------------------------------------------------------------



 



          (10) charges for the general overhead costs that Landlord incurs in
managing, operating, maintaining, leasing or staffing its offices that are not
located at the Building,
          (11) rent paid or payable under Superior Leases (except to the extent
that (I) such rent that is paid or payable under Superior Lease is for taxes or
operating expenses (but only to the extent that such taxes or operating expenses
would not have been otherwise excluded from Taxes or Operating Expenses in
accordance with the terms hereof), and (II) Landlord has not otherwise included
such Taxes or Operating Expenses in the calculation of Escalation Rent under
this Article 2),
          (12) subject to Section 2.2 hereof, any expense for which Landlord is
otherwise compensated or reimbursed, including, but not limited to, by virtue of
insurance proceeds, condemnation proceeds, (including any deductibles therefore)
claims under warranties, Tenant or other tenants in the Building making payment
directly to Landlord or Landlord’s managing agent for Landlord’s services in the
Building or otherwise (other than by virtue of other tenants in the Building
making payments to Landlord for Operating Expenses as escalation rental),
          (13) the cost of providing any level of service that exceeds the level
of service that Landlord furnishes to Tenant hereunder,
          (14) the cost of remedying defects in the initial construction of the
Building or other renovations performed by Landlord to the Building,
          (15) legal or arbitration fees and disbursements that are paid or
incurred in connection with the negotiation of, or disputes arising out of, any
lease, sublease, assignment, license or other occupancy agreement for space in
the Real Property, whether with past, current or future tenants, subtenants,
assignees, licensees or occupants,
          (16) costs that Landlord incurs in restoring the Building after the
occurrence of a fire or other casualty or after a partial condemnation thereof,
          (17) costs that Landlord incurs in performing, or correcting defects
in, Landlord’s Work;
          (18) advertising, entertainment, marketing and promotional costs that
are paid or incurred for the Building and Real Property,
          (19) management fees that Landlord pays to a property manager or an
affiliate of Landlord (it being understood, however, that nothing in this clause
(19) limits Landlord’s right to include in Operating Expenses the Property
Management Charge),
          (20) the expenses paid or incurred by or on behalf of Landlord in
owning, maintaining, repairing, managing and operating the portion of the Real
Property that is used for retail purposes,
          (21) any fee or expenditure that is paid or payable to any Affiliate
of Landlord to the extent that such fee or expenditure exceeds the amount that
would be reasonably expected to be paid in the absence of such relationship,

8



--------------------------------------------------------------------------------



 



          (22) interest, fines, penalties and late charges that in either case
are paid or incurred as a result of late payments made by Landlord or by reason
of Landlord’s failure to comply with Requirements (to the extent that Landlord
is required to comply with such Requirements pursuant to the terms hereof),
          (23) costs incurred in operating, maintaining, leasing, or repairing
any sign or other similar device designed principally for advertising or
promotion to the extent that Landlord leases or licenses to a third party such
sign or device, or the portion of the Building where such sign or device is
installed,
          (24) the cost of any judgment, settlement, or arbitration award
resulting from any liability of Landlord (other than liability for amounts
otherwise includible in Operating Expenses hereunder) and all expenses incurred
in connection therewith,
          (25) amounts payable by Landlord for withdrawal liability or unfunded
pension liability to a multi-employer pension plan (under Title IV of the
Employee Retirement Income Security Act of 1974, as amended),
          (26) costs incurred by Landlord which result from Landlord’s breach of
this Lease or Landlord’s negligence or willful misconduct,
          (27) costs that Landlord incurs to correct a representation made by
Landlord in this Lease or any other lease (or occupancy agreement) of space in
the Building,
          (28) fines or penalties that are assessed against Landlord by a
Governmental Authority by virtue of violations at the Building and Real Property
of applicable Requirements,
          (29) fees, dues or contributions paid by or on behalf of Landlord or
Landlord’s Affiliates to civic organizations, charities, political parties or
political action committees,
          (30) the cost of providing HVAC during Overtime Periods to portions of
the Building that Landlord has leased, that Landlord is offering for lease, or
that otherwise constitutes leasable space that is not used for the general
benefit of the occupants the Building (except that Landlord shall have the right
to include in Operating Expenses the cost of providing HVAC during Overtime
Periods that Landlord ordinarily supplies to the Building generally in
accordance with good management practices),
          (31) the cost of providing freight elevator or loading dock service
during Overtime Periods (except that Landlord shall have the right to include in
Operating Expenses the cost of providing freight elevator or loading dock
service during Overtime Periods that Landlord ordinarily supplies to the
Building generally in accordance with good management practices),
          (32) the cost of acquiring, insuring, repairing, maintaining,
restoring or replacing objects of fine art that Landlord installs in the
Building (with the understanding, however, that Landlord shall have the right to
include in Operating Expenses the cost of fine art that Landlord installs in the
Building to the extent that such installation is required by applicable
Requirements),

9



--------------------------------------------------------------------------------



 



          (33) costs associated with the construction, installation, repair or
operation of any broadcasting facility, conference center, luncheon club,
athletic facility, child care facility, auditorium, cafeteria, or any other
similar specialty facility, except to the extent that any such facility exists
in the Building as of the date hereof for the general benefit of tenants in the
Building,
          (34) costs that Landlord incurs in operating an ancillary service in
the Building in respect of which users pay a separate charge (such as a shoe
shine stand, a newsstand, a stationery store or a parking facility),
          (35) costs that are duplicative of any other cost that is included in
Operating Expenses,
          (36) costs that Landlord incurs in organizing or maintaining in good
standing the entity that constitutes Landlord, or in authorizing Landlord to do
business in the jurisdiction where the Building is located,
          (37) costs that Landlord incurs in abating asbestos or
asbestos-containing materials (such asbestos-containing materials (“ACM”) unless
such asbestos or ACMs were introduced to the Building by Tenant or anyone
claiming by through or under Tenant.
          (38) the portion of any costs that are properly allocable to any
building other than Building,
          (39) costs incurred in connection with the acquisition or sale of air
rights, transferable development rights, easements or other real property
interests,
          (40) costs incurred in connection with expanding the Rentable Area of
the Building.
          (41) costs to comply with any violation of Requirements noted against
the Real Property as of the date hereof or insurance requirements in effect on
the date hereof of which Landlord has been notified,
          (42) costs and expenses incurred by Landlord in connection with any
obligation of Landlord to indemnify any tenant or occupant of the Building
(including Tenant) pursuant to its lease or otherwise, and
          (43) costs expressly excluded from Operating Expenses by any other
provision of this Lease.
          (B) The term “Operating Expense Payment” shall mean, with respect to
any Operating Expense Year, collectively, the product obtained by multiplying
(i) the excess (if any) of (A) the Operating Expenses for such Operating Expense
Year, over (B) the applicable Office Premises Base Operating Expenses, by
(ii) the applicable Tenant’s Office Premises Operating Expense Share.

10



--------------------------------------------------------------------------------



 



          (C) The term “Operating Expense Statement” shall mean a statement that
shows the applicable Operating Expense Payment for a particular Operating
Expense Year.
          (D) The term “Operating Expense Year” shall mean the applicable Office
Premises Base Operating Expense Year and each subsequent calendar year.
          (E) The term “Office Premises Base Operating Expenses” shall mean the
Operating Expenses for the applicable Office Premises Base Operating Expense
Year.
          (F) The term “Office Premises Base Operating Expense Year” shall mean
with respect to (i) the Minority Portion of the Office Premises, the 2010
calendar year and (ii) the Majority Portion of the Office Premises, the 2009
calendar year; provided, however, effective as of April 1, 2021, the Office
Premises Base Operating Expense Year with respect to the Majority Portion of the
Office Premises shall mean the 2010 calendar year.
          (G) The term “Minority Portion of the Office Premises” shall refer to
thirty-six thousand seven hundred forty-eight (36,748) rentable square feet of
the Office Premises. For purposes of this Article 2, the Minority Portion of the
Office Premises shall be deemed to include the Existing Data Room.
          (H) The term “Majority Portion of the Office Premises” shall refer to
thirty-seven thousand one hundred ninety-one (37,191) rentable square feet of
the Office Premises.
          (I) The term “Tenant’s Office Premises Operating Expense Share” shall
mean, subject to the terms hereof, collectively, (i) with respect to the
Minority Portion of the Office Premises, one and nine thousand two ten
thousandths percent (1.9002 %); and (ii) with respect to the Majority Portion of
the Office Premises, one and nine thousand two hundred thirty-two ten
thousandths percent (1.9232 %).
     2.2. Calculation of Operating Expenses.
          (A)
          (1) Subject to the terms of this Section 2.2(A), if the entire
Rentable Area of the Building (other than the retail portion thereof) is not
occupied by Persons conducting business therein for the entire Operating Expense
Year, then, for purposes of calculating the Operating Expense Payment, Landlord
shall have the right to increase Operating Expenses that vary based on the
extent to which the Building is so occupied by the amount that Landlord would
have included in Operating Expenses if the entire Rentable Area of the Real
Property (other than the retail portion thereof) was occupied by Persons
conducting business therein for the entire Operating Expense Year.
          (2) Subject to the terms of this Section 2.2(A), if (i) for any
particular period, Landlord performs a particular service or a particular level
of service for the benefit of Tenant in operating the Real Property, (ii) Tenant
does not otherwise pay to Landlord additional rent for the costs incurred by
Landlord in performing such service or such level of service, (iii) Landlord
includes the cost of performing such service or such level of service in
Operating Expenses for purposes of calculating the Operating Expense Payment for
the applicable Operating Expense

11



--------------------------------------------------------------------------------



 



Year, and (iv) Landlord does not perform such service or such level of service
for the benefit of all of the other portions of the Real Property that are
occupied by Persons conducting business therein for the applicable period, then,
for purposes of calculating the Operating Expense Payment, Landlord shall have
the right to increase Operating Expenses that vary based on the extent to which
Landlord performs such service or such level of service for the benefit of
occupants of the Building by the amount that Landlord would have included in
Operating Expenses if Landlord performed such service or such level of service
for the entire Rentable Area of the Real Property (other than the retail portion
thereof) that is occupied by Persons conducting business therein for the
applicable period.
          (3) Subject to the terms of this Section 2.2(A), if Landlord does not
collect rents for all or any portion of the leasable space in the Building for
any particular Operating Expense Year (or a portion thereof), then Landlord
shall increase Operating Expenses to reflect the Property Management Charge that
Landlord would have incurred if Landlord had collected rents for the entire
applicable Operating Expense Year for all of the leasable area in the Building.
If (x) a lease for the leasable space in the Building (or a portion thereof) is
in effect, and (y) Landlord does not collect rent therefor for any reason
(including, without limitation, the effectiveness of a rent abatement, free rent
period or the tenant’s default under the applicable lease), then Landlord shall
calculate the Property Management Charge as provided in this Section 2.2(A)(3)
at the rental rate that applies thereunder (it being understood that if a rental
abatement is in effect, then the Property Management Charge shall be calculated
at the rental rate that applies immediately after the last day of the abatement
period). If a lease for the leasable space in the Building (or a portion
thereof) is not in effect, then Landlord shall calculate the Property Management
Charge as provided in this Section 2.2(A)(3) at the then market rental rate.
          (4) Subject to the terms of this Section 2.2(A), if Landlord, during a
particular Operating Expense Year (or a portion thereof), does not perform
repair and maintenance on a particular element of the Building because such
element of the Building is out of service or not fully in use, then Landlord
shall increase Operating Expenses to reflect the amount of expenses that
Landlord would have incurred if Landlord had performed such repair and
maintenance for the entire Operating Expense Year. Accordingly, if, for example,
during a particular Operating Expense Year, Landlord does not incur costs to
repair and maintain the finishes in the lobby of the Building because the lobby
is not in service for such Operating Expense Year, then Landlord shall have the
right to include in Operating Expenses for such Operating Expense Year the costs
that Landlord would have incurred in repairing and maintaining the finishes in
the lobby of the Building for the entire Operating Expense Year.
          (5) Landlord shall increase the Operating Expenses for the Base
Operating Expense Year as described in this Section 2.2(A). For purposes of
calculating the Operating Expenses for the Base Operating Expense Year, any fee
or expenditure that otherwise constitutes an Operating Expense and that is paid
or payable to any Affiliate of Landlord shall not be less than the amount that
would be reasonably expected to be paid in the absence of such relationship.
          (B) Landlord shall have the right to include in Operating Expenses
(and Landlord shall include in Base Operating Expenses), for the electricity
supplied to the Building

12



--------------------------------------------------------------------------------



 



Systems and other common elements of the Building, an amount equal to one
hundred three percent (103%) of the sum of:
          (1) the product obtained by multiplying (i) the Average Cost per Peak
Demand Kilowatt, by (ii) the number of kilowatts that constituted the peak
demand for electricity for the Building Systems and the other common elements of
the Building for the applicable period (as registered on a submeter or
submeters, or, at Landlord’s option, as determined from time to time by a survey
prepared by an independent and reputable electrical consultant) (it being
understood that such number of kilowatts as described in clause (ii) above shall
not include the number of kilowatts that are attributable to the operation of
the Building Systems to the extent that Tenant (or other tenants in the
Building) make separate payment to Landlord therefor), and
          (2) the product obtained by multiplying (i) the Average Cost per
Kilowatt Hour, by (ii) the number of kilowatt hours of electricity used by the
Building Systems and the other common elements of the Building for the
applicable period (as registered on a submeter or submeters, or, at Landlord’s
option, as determined by a survey prepared by an independent and reputable
electrical consultant) (it being understood that such number of kilowatt hours
as described in clause (ii) above shall not include the number of kilowatt hours
that are attributable to the operation of the Building Systems to the extent
that Tenant (or other tenants in the Building) make separate payment to Landlord
therefor).
          (C) The term “Average Cost per Peak Demand Kilowatt” shall mean, with
respect to any particular period, the quotient obtained by dividing (x) the
aggregate charge imposed by the Utility Company on Landlord for the Utility
Company’s making available electricity that satisfies the Building’s peak demand
for electricity during such period, by (y) the number of kilowatts that
constituted such peak demand, as reflected on the electric meter or meters for
the Building.
          (D) The term “Average Cost per Kilowatt Hour” shall mean, with respect
to any particular period, the quotient obtained by dividing (x) the aggregate
charge imposed by the Utility Company on Landlord for the electricity supplied
to the Building for such period (other than the aggregate charge imposed by the
Utility Company on Landlord for the Utility Company’s making available
electricity that satisfies the Building’s peak demand for electricity during
such period), by (y) the number of kilowatt hours of electricity used in the
Building during such period, as reflected on the electric meter or meters for
the Building.
          (E) The term “Utility Company” shall mean, collectively, the local
electrical energy distribution company and the competitive energy provider with
which Landlord has made arrangements to obtain electric service for the
Building; provided, however, that if Landlord makes arrangements to produce
electricity to satisfy all or a portion of the requirements of the Building,
then (I) Utility Company shall also refer to the producer of such electricity,
and (II) the charges imposed by such producer shall be included in the
calculation of Average Cost per Kilowatt Hour and Average Cost per Peak Demand
Kilowatt to the extent that such charges do not exceed the charges that Landlord
would have otherwise incurred if Landlord had made arrangements to satisfy all
of the Building’s electrical requirements from a local electrical energy
distribution company and a competitive energy provider.

13



--------------------------------------------------------------------------------



 



          (F) If (i) Landlord makes an improvement to the Real Property or a
replacement of equipment at the Real Property in either case in connection with
the maintenance, repair, management or operation thereof, (ii) generally
accepted accounting principles or international financial reporting standards,
if and when the same may be adopted, as the case may be, require Landlord to
capitalize the cost of such improvement or such replacement, and (iii) such
improvement or replacement is made (a) to comply with a Requirement that is
first enacted or that the applicable Governmental Authority first enforces (or
first enforces in a materially different manner) in either case from and after
the date hereof, (b) in lieu of repairs, or (c) for the purpose of saving or
reducing Operating Expenses (such as, for example, an improvement that reduces
labor costs), then Landlord shall have the right to include in Operating
Expenses for each Operating Expense Year the amount that amortizes the cost of
such improvement or such replacement, in equal annual installments over the
useful life of such improvement or such equipment as determined in accordance
with generally accepted accounting principles or international financial
reporting standards, if and when the same may be adopted, as the case may be
(until the cost of such improvement or such equipment is amortized fully);
provided, however, that (I) for any such improvement or replacement that
Landlord makes for the purpose of saving or reducing Operating Expenses (and
that Landlord does not make to comply with a Requirement or in lieu of a
repair), the aforesaid amount that Landlord includes in Operating Expenses for
any particular Operating Expense Year shall not exceed the amount of the
reduction in other Operating Expenses for such Operating Expense Year that
derives from such improvement or such replacement, and (II) for any such
improvement or replacement that Landlord makes in lieu of a repair (and that
Landlord does not make to comply with a Requirement or for the purpose of saving
or reducing Operating Expenses), the aforesaid amount that Landlord includes in
Operating Expenses for any particular Operating Expense Year shall not exceed
the cost of the repairs that Landlord would have otherwise made if Landlord did
not make such improvement or replacement.
     2.3. Operating Expense Payment.
          (A) Tenant shall pay the Operating Expense Payment to Landlord in
accordance with the terms of this Section 2.3.
          (B) Landlord shall have the right to give a statement to Tenant from
time to time pursuant to which Landlord sets forth Landlord’s good faith
estimate of the Operating Expense Payment for a particular Operating Expense
Year (any such statement that Landlord gives to Tenant being referred to herein
as a “Prospective Operating Expense Statement”; one-twelfth (1/12th) of the
Operating Expense Payment shown on a Prospective Operating Expense Statement
being referred to herein as the “Monthly Operating Expense Payment Amount”). If
Landlord gives to Tenant a Prospective Operating Expense Statement (or Landlord
is deemed to have given to Tenant a Prospective Operating Expense Statement
pursuant to Section 2.3(C) hereof), then Tenant shall pay to Landlord, as
additional rent, on account of the Operating Expense Payment due hereunder for
such Operating Expense Year, the Monthly Operating Expense Payment Amount, on
the first (1st) day of each subsequent calendar month for the remainder of such
Operating Expense Year, in the same manner as the monthly installments of the
Fixed Rent hereunder (it being understood that Tenant shall not be required to
commence such payments of the Monthly Operating Expense Payment Amount
(x) before the first (1st) day of the Operating Expense Year to which relates
the applicable Monthly Operating Expense

14



--------------------------------------------------------------------------------



 



Payment Amount, or (y) earlier than the thirtieth (30th) day after the date that
Landlord gives the Prospective Operating Expense Statement to Tenant). If
Landlord gives (or is deemed to have given) to Tenant a Prospective Operating
Expense Statement after the first (1st) day of the applicable Operating Expense
Year, then Tenant shall also pay to Landlord, within thirty (30) days after the
date that Landlord gives the Prospective Operating Expense Statement to Tenant,
an amount equal to the excess of (I) the product obtained by multiplying (x) the
Monthly Operating Expense Payment Amount, by (y) the number of calendar months
that have theretofore elapsed during such Operating Expense Year, over (II) the
aggregate amount theretofore paid by Tenant to Landlord on account of the
Operating Expense Payment for such Operating Expense Year. If Landlord gives (or
is deemed to have given) to Tenant a Prospective Operating Expense Statement for
a particular Operating Expense Year, then Landlord shall also provide to Tenant,
within two hundred seventy (270) days after the last day of such Operating
Expense Year, an Operating Expense Statement for such Operating Expense Year.
          (C) Tenant shall pay to Landlord an amount equal to the excess (if
any) of (i) the Operating Expense Payment as reflected on an Operating Expense
Statement that Landlord gives to Tenant, over (ii) the aggregate amount that
Tenant has theretofore paid to Landlord on account of the Operating Expense
Payment (if any) as contemplated by Section 2.3(B) hereof, within thirty
(30) days after the date that Landlord gives such Operating Expense Statement to
Tenant. Tenant shall have the right to credit against the Rental thereafter
coming due hereunder an amount equal to the excess (if any) of (i) the aggregate
amount that Tenant has theretofore paid to Landlord on account of the Operating
Expense Payment as contemplated by Section 2.3(B) hereof, over (ii) the
Operating Expense Payment as reflected on such Operating Expense Statement;
provided, however, that if the Expiration Date occurs prior to the date that
such credit is exhausted, then Landlord shall pay to Tenant the unused portion
of such credit on or prior to the thirtieth (30th) day after the Expiration Date
(it being understood that Landlord’s obligation to make such payment to Tenant
shall survive the Expiration Date). If Landlord gives Tenant an Operating
Expense Statement, then, unless Landlord otherwise specifies in such Operating
Expense Statement, Landlord shall be deemed to have given to Tenant a
Prospective Operating Expense Statement for the Operating Expense Year
immediately succeeding the Operating Expense Year that is covered by such
Operating Expense Statement, that reflects an Operating Expense Payment for such
immediately succeeding Operating Expense Year in an amount equal to the
Operating Expense Payment for such Operating Expense Year that is covered by
such Operating Expense Statement.
          (D) If the Office Premises Rent Commencement Date occurs later than
the first (1st) day of the Operating Expense Year that immediately succeeds the
Office Premises Base Operating Expense Year, then the applicable Operating
Expense Payment for the Operating Expense Year during which the Office Premises
Rent Commencement Date occurs shall be an amount equal to the product obtained
by multiplying (X) the applicable Operating Expense Payment that would have been
due hereunder if the Office Premises Rent Commencement Date was the first (1st)
day of such Operating Expense Year, by (Y) a fraction, the numerator of which is
the number of days in the period beginning on the Office Premises Rent
Commencement Date and ending on the last day of such Operating Expense Year, and
the denominator of which is three hundred sixty-five (365) (or three hundred
sixty-six (366), if such Operating Expense Year is a leap year).

15



--------------------------------------------------------------------------------



 



          (E) If the Expiration Date is not the last day of an Operating Expense
Year, then the applicable Operating Expense Payment for the Operating Expense
Year during which the Expiration Date occurs shall be an amount equal to the
product obtained by multiplying (X) the applicable Operating Expense Payment
that would have been due hereunder if the Expiration Date was the last day of
such Operating Expense Year, by (Y) a fraction, the numerator of which is the
number of days in the period beginning on the first (1st) day of such calendar
year and ending on the Expiration Date, and the denominator of which is three
hundred sixty-five (365) (or three hundred sixty-six (366), if such Operating
Expense Year is a leap year).
          (F) Landlord’s failure to give Tenant an Operating Expense Statement
or a Prospective Operating Expense Statement for any Operating Expense Year
shall not impair Landlord’s right to give Tenant an Operating Expense Statement
or a Prospective Operating Expense Statement for any other Operating Expense
Year; it being understood, however that the foregoing shall not be construed to
relieve Landlord of its obligation to deliver an Operating Expense Statement to
Tenant subject to and in accordance with the terms of Section 2.3(B) hereof.
          (G) Landlord shall have the right to give to Tenant an Operating
Expense Statement at any time after the last day of the Base Operating Expense
Year that reflects the Base Operating Expenses (regardless of whether such
Operating Expense Statement reflects a payment that is due from Tenant on
account of the Operating Expense Payment); provided, however, that Landlord
shall deliver to Tenant an Operating Expense Statement that reflects the Base
Operating Expenses, as originally determined, within two hundred seventy
(270) days after the last day of the Base Operating Year.
          (H) If the Operating Expenses for the Office Premises Base Operating
Expense Year are redetermined at any time after the date that Landlord gives an
Operating Expense Statement to Tenant for an Operating Expense Year, then
Landlord shall give to Tenant a revised Operating Expense Statement that
recalculates the Operating Expense Payment for an Operating Expense Year (using
the Operating Expenses that reflects such redetermination for the Office
Premises Base Operating Expense Year). If such revised Operating Expense
Statements indicates that Tenant has underpaid the Operating Expense Payment for
any Operating Expense Year, then Tenant shall pay to Landlord an amount equal to
the amount of such underpayment within thirty (30) days after Landlord gives
such revised Operating Expense Statement to Tenant. If such revised Operating
Expense Statement indicates that Tenant has overpaid the Operating Expense
Payment for any Operating Expense Year, then Tenant shall have the right to
credit against the Rental thereafter coming due hereunder an amount equal to the
amount of such overpayment; provided, however, that if the Expiration Date
occurs prior to the date that such credit is exhausted, then Landlord shall pay
to Tenant the unused portion of such credit on or prior to the thirtieth (30th)
day after the Expiration Date (it being understood that (I) Landlord’s
obligation to make such payment to Tenant shall survive the Expiration Date, and
(II) nothing contained in this Section 2.3(H) limits Tenant’s rights under
Section 2.4 hereof).
          (I) If, during any particular Operating Expense Year, Landlord
receives a reimbursement, rebate or refund of an Operating Expense that Landlord
incurred in a prior Operating Expense Year that occurs after the Office Premises
Base Operating Expense Year, then Landlord shall (x) adjust the Operating
Expenses for such Operating Expense Year

16



--------------------------------------------------------------------------------



 



retroactively, and (y) give promptly to Tenant a revised Operating Expense
Statement for such Operating Expense Year. If such revised Operating Expense
Statement indicates that Tenant overpaid the Operating Expense Payment for such
Operating Expense Year, then Tenant shall be entitled to credit the amount of
such overpayment of the Operating Expense Payment against the Rental thereafter
coming due hereunder. If (x) Tenant is entitled to a credit against Rental
pursuant to this Section 2.3(I), and (y) the Expiration Date occurs prior to the
date that such credit is exhausted, then Landlord shall pay to Tenant the unused
portion of such credit on or prior to the thirtieth (30th) day after the
Expiration Date (and Landlord’s obligation to make such payment shall survive
the Expiration Date).
     2.4. Auditing of Operating Expense Statements.
          (A) Any Operating Expense Statement that Landlord gives to Tenant
shall be binding upon Tenant conclusively unless, within one hundred eighty 180)
days after the date that Landlord gives Tenant such Operating Expense Statement,
Tenant gives a notice to Landlord objecting to such Operating Expense Statement.
Tenant’s right to give such notice (and conduct the audit contemplated by this
Section 2.4(A)) shall survive the Expiration Date (to the extent that the
Expiration Date occurs earlier than the one hundred eightieth (180th) day after
the date that Landlord gives the applicable Operating Expense Statement to
Tenant). Tenant shall have the right to audit the Base Operating Expenses as
contemplated by this Section 2.4(A) only after receiving the first Operating
Expense Statement that sets forth the Base Operating Expenses (including,
without limitation, an Operating Expense Statement that Landlord gives to Tenant
as described in Section 2.3(G) hereof), and, accordingly, once Tenant’s right to
so audit the Base Operating Expenses lapses, Tenant shall not have the right to
thereafter audit the Base Operating Expenses, notwithstanding that the Base
Operating Expenses are included in the calculation of the Operating Expense
Payment for subsequent Operating Expense Years); it being understood, however,
that in the event the Base Operating Expenses are redetermined at any time
during the Term in accordance with the terms of this Article 2, Tenant shall
have the right to audit the Base Operating Expenses as so redetermined as
contemplated by this Section 2.4(A) only, within one hundred eighty (180) days
after receiving the first Operating Expense Statement that sets forth such
redetermination of the Base Operating Expenses and, accordingly, once Tenant’s
right to so audit the Base Operating Expenses as so redetermined lapses, Tenant
shall not have the right to thereafter audit the Base Operating Expenses as so
redetermined, notwithstanding that the Base Operating Expenses as so
redetermined are included in the calculation of the Operating Expense Payment
for subsequent Operating Expense Years). If Tenant gives such notice to
Landlord, then, subject to the terms of this Section 2.4(A), Tenant may examine
Landlord’s books and records relating to such Operating Expense Statement to
determine the accuracy thereof, provided that Tenant uses Tenant’s reasonably
diligent efforts to consummate such examination within a reasonable period after
the date that Tenant gives such notice to Landlord. Tenant may perform such
examination on reasonable advance notice to Landlord, at reasonable times, in
Landlord’s office or, at Landlord’s option, at the office of Landlord’s managing
agent or accountants. Tenant shall not have the right to conduct an audit of
Landlord’s books and records as described in this Section 2.4 during the period
that an Event of Default has occurred and is continuing. Tenant shall have the
right to conduct such examination using Tenant’s own employees. Tenant, in
performing such examination, shall also have the right to be accompanied by a
certified public accountant from one of the “big-4” firms of certified public
accountants (or their successors), or, at Tenant’s option, a certified public
accountant from a reputable firm of at

17



--------------------------------------------------------------------------------



 



least fifty (50) certified public accountants that is reasonably acceptable to
Landlord; provided, however, that Tenant shall not be entitled to be so
accompanied by any certified public accountant unless Tenant and such certified
public accountant certify to Landlord in a written instrument that is reasonably
satisfactory to Landlord that the compensation being paid by Tenant to such
certified public accountant is not conditioned or otherwise contingent (in whole
or in part) on the extent of any reduction in the Operating Expense Payment that
derives from such examination. Tenant shall not have the right to conduct any
such audit unless Tenant delivers to Landlord a statement, in a form reasonably
designated by Landlord, signed by Tenant and Tenant’s certified public
accountant to which such books and records are proposed to be disclosed,
pursuant to which Tenant and such certified public accountants agree to maintain
the information obtained from such examination in confidence (subject, however,
to the disclosure of the information that Tenant or Tenant’s certified public
accountant derive from such examination as required by Requirements, to Tenant’s
counsel or other professional advisors that in either case agree to maintain
such information in confidence.
          (B) If it is determined ultimately that (i) Landlord, in an Operating
Expense Statement, overstated the Operating Expense Payment, and (ii) Tenant
overpaid the Operating Expense Payment for a particular Operating Expense Year,
then Tenant shall be entitled to (x) credit the amount of such overpayment of
the Operating Expense Payment against the Rental thereafter coming due
hereunder, together with interest thereon calculated at the Base Rate to the
date that Tenant uses such credit (it being understood that such interest shall
be calculated assuming that the last payments made to Landlord on account of the
Operating Expense Payment for the applicable Operating Expense Year constitute
such overpayment), and (y) reimbursement from Landlord for the reasonable Out-of
Pocket Costs of such audit provided that Landlord shall not have to comply with
clauses (x) and (y) of this sentence unless it is determined that any such
Operating Expense Payment was overstated by more than five percent (5%). If
Tenant is entitled to a credit against Rental pursuant to this Section 2.4(B),
and the Expiration Date occurs prior to the date that such credit is exhausted,
then Landlord shall pay to Tenant the unused portion of such credit on or prior
to the thirtieth (30th) day after the Expiration Date (and Landlord’s obligation
to make such payment shall survive the Expiration Date). If Tenant is entitled
to reimbursement pursuant to this Section 2.4(B), Landlord shall promptly pay
such amount to Tenant from and after the date on which the Operating Expense
Payment is ultimately determined, provided that Tenant has then delivered to
Landlord reasonable supporting documentation for the reasonable Out-of-Pocket
Costs of Tenant’s audit (and Landlord’s obligation to make such payment shall
survive the Expiration Date).
          (C) Nothing contained in this Section 2.4 shall constitute an
extension of the date by which Tenant is required to pay the Operating Expense
Payment to Landlord hereunder.
     2.5. Tax Definitions.
          (A) The term “Applicable Base Tax Period” shall mean the applicable
Office Premises Base Tax Period and the Supplemental Space Base Tax Period.
          (B) The term “Assessed Valuation” shall mean the amount for which the
Real Property is assessed pursuant to applicable provisions of the New York City
Charter and of the

18



--------------------------------------------------------------------------------



 



Administrative Code of The City of New York, in either case for the purpose of
calculating all or any portion of the Taxes.
          (C) The term “Excluded Amounts” shall mean (w) any taxes imposed on
Landlord’s income, (x) franchise, estate, inheritance, capital stock, excise,
excess profits, gift, payroll or stamp taxes imposed on Landlord, (y) any
transfer taxes or mortgage taxes that are imposed on Landlord in connection with
the conveyance of the Real Property or granting or recording a mortgage lien
thereon, and (z) any other similar taxes imposed on Landlord.
          (D) The term “Office Premises Base Taxes” shall mean the quotient
obtained by dividing (i) the Taxes for the applicable Office Premises Base Tax
Period, by (ii) the number of Tax Years in the applicable Office Premises Base
Tax Period.
          (E) The term “Office Premises Base Tax Period” shall mean, with
respect to (i) the Minority Portion of the Office Premises, the period
consisting of one (1) fiscal year commencing on July 1, 2010 and ending on
June 30, 2011 and (ii) with respect to the Majority Portion of the Office
Premises, the period consisting of one (1) fiscal year commencing on July 1,
2008 and ending on June 30, 2009; provided, however, effective as of April 1,
2021, the Office Premises Base Tax Period with respect to the Majority Portion
of the Office Premises shall mean, the period consisting of one (1) fiscal year
commencing on July 1, 2010 and ending on June 30, 2011.
          (F) The term “Office Premises Tax Payment” shall mean, with respect to
any Tax Year, collectively, the product obtained by multiplying (i) the excess
of (A) Taxes for such Tax Year, over (B) the applicable Office Premises Base
Taxes, by (ii) applicable Tenant’s Office Premises Tax Share (it being
understood that the Office Premises Tax Payment shall be due with respect to
each Tax Year following the Office Premises Base Tax Period).
          (G) The term “Supplemental Space Base Taxes” shall mean the Taxes for
the Supplemental Space Base Tax Period.
          (H) The term “Supplemental Space Base Tax Period” shall mean the
period consisting of one (1) fiscal year commencing on July 1, 2010 and ending
on June 30, 2011.
          (I) The term “Supplemental Space Tax Payment” shall mean, with respect
to any Tax Year, the product obtained by multiplying (i) the excess of (A) Taxes
for such Tax Year, over (B) the Supplemental Space Base Taxes, by (ii) Tenant’s
Supplemental Space Tax Share (it being understood that the Supplemental Space
Tax Payment shall be due with respect to each Tax Year following the
Supplemental Space Base Tax Period).
          (J) Subject to the terms of this 2.5(J), the term “Taxes” shall mean
the aggregate amount of real estate taxes and any general or special assessments
that in each case are imposed upon the Real Property, including, without
limitation, (i) any fee, tax or charge imposed by any Governmental Authority for
any vaults or vault spaces that in either case are appurtenant to the Real
Property (except that Taxes shall not include such fee, tax or charge to the
extent that Landlord leases or licenses such vaults or vault spaces to a third
party), and (ii) any taxes or assessments levied, in whole or in part, for
public benefits to the Real Property (including,

19



--------------------------------------------------------------------------------



 



without limitation, any business improvement district taxes and assessments).
Taxes shall be calculated without taking into account (a) any discount that
Landlord receives by virtue of any early payment of Taxes, (b) any penalties or
interest that the applicable Governmental Authority imposes for the late payment
of such real estate taxes or assessments, (c) any Excluded Amounts, (d) any real
estate taxes that are separately assessed against a sign or billboard that is
affixed to the Building or otherwise located on the Real Property, and (e) any
exemption or deferral of Taxes to which the Real Property is entitled under any
program that a Governmental Authority adopts to promote the improvement or
redevelopment of real property. If, because of any change in the taxation of
real estate, any other tax or assessment, however denominated (including,
without limitation, any franchise, income, profits, sales, use, occupancy, gross
receipts or rental tax), is imposed upon the Real Property, the owner thereof,
or the occupancy, rents or income derived therefrom, in substitution for any of
the Taxes (to the extent that such substitution is evidenced by either the terms
of the legislation imposing such tax or assessment, the legislative history
thereof, or other documents or evidence that reasonably demonstrate that the
applicable Governmental Authority intended for such tax or assessment to
constitute a substitution for any Taxes), then such other tax or assessment to
the extent substituted shall be included in Taxes for purposes hereof (assuming
that the Real Property is Landlord’s sole asset and the income therefrom is
Landlord’s sole income). If any such real estate taxes or assessments are
payable in installments without interest, premium or penalty, then Landlord
shall include in Taxes for any particular Tax Year only the installment of such
real estate taxes or assessments that the applicable Governmental Authority
requires Landlord to pay (and that Landlord actually pays) during such Tax Year.
          (K) The term “Tax Payment” shall mean, with respect to any Tax Year,
the sum of the Office Premises Tax Payment and the Supplemental Space Tax
Payment.
          (L) The term “Tax Statement” shall mean a statement that shows the
applicable Tax Payment for a particular Tax Year.
          (M) The term “Tax Year” shall mean (i) the applicable Office Premises
Tax Year (with respect to the Office Premises), and (ii) the Supplemental Space
Tax Year (with respect to the Supplemental Space).
          (N) The term “Office Premises Tax Year” shall mean the first period
from July 1 through June 30 (or such other period as hereinafter may be duly
adopted by the Governmental Authority then imposing Taxes as its fiscal year for
real estate tax purposes) in the applicable Office Premises Base Tax Period and
each subsequent period from July 1 through June 30 (or such other period as
hereinafter may be duly adopted by the Governmental Authority then imposing
Taxes as its fiscal year for real estate tax purposes).
          (O) The term “Supplemental Space Tax Year” shall mean the first period
from July 1 through June 30 (or such other period as hereinafter may be duly
adopted by the Governmental Authority then imposing Taxes as its fiscal year for
real estate tax purposes) in the Supplemental Space Base Tax Period and each
subsequent period from July 1 through June 30 (or such other period as
hereinafter may be duly adopted by the Governmental Authority then imposing
Taxes as its fiscal year for real estate tax purposes).

20



--------------------------------------------------------------------------------



 



          (P) The term “Tenant’s Tax Share” shall mean, subject to the terms
hereof, the sum of (i) Tenant’s Office Premises Tax Share (with respect to the
Office Premises) and (ii) Tenant’s Supplemental Space Tax Share (with respect to
the Supplemental Space).
          (Q) The term “Tenant’s Office Premises Tax Share” shall mean, subject
to the terms hereof, collectively, with respect to (i) the Minority Portion of
the Office Premises, one and seven thousand four hundred thirty ten thousandths
percent (1.7430%); and (ii) with respect to the Majority Portion of the Office
Premises, one and seven thousand six hundred forty ten thousandths percent
(1.7640%).
          (R) The term “Tenant’s Supplemental Space Tax Share” shall mean,
subject to the terms hereof, three hundred eighty-one ten thousandths percent
(.0381%).
     2.6. Tax Payment.
          (A) Subject to the provisions of this Section 2.6, Tenant shall pay to
Landlord, as additional rent, the Tax Payment.
          (B) Subject to the provisions of this Section 2.6, Tenant shall pay to
Landlord the Tax Payment for a particular Tax Year on or prior to the thirtieth
(30th) day before the date that the applicable Governmental Authority obligates
Landlord to make the corresponding payment of Taxes for such Tax Year. If the
applicable Governmental Authority requires Landlord to pay the Taxes for a Tax
Year in more than one (1) installment, then Tenant shall pay the Tax Payment to
Landlord for such Tax Year in a corresponding number of installments. Tenant
shall not be required to make a Tax Payment to Landlord (or to pay an
installment thereof to Landlord) earlier than the thirtieth (30th) day after the
date that Landlord gives Tenant a Tax Statement therefor. If Tenant’s obligation
to make the Tax Payment hereunder commences on a date that is not the date that
the applicable Governmental Authority requires Landlord to make a corresponding
payment of Taxes, then Tenant shall pay to Landlord, on such date that Tenant’s
obligation to make the Tax Payment hereunder commences, the installment of the
Tax Payment due hereunder for the corresponding period, which installment shall
be apportioned appropriately.
          (C) If the Office Premises Rent Commencement Date occurs later than
the first (1st) day of the Tax Year that immediately succeeds the Applicable
Base Tax Period, then the Office Premises Tax Payment for the Tax Year during
which the Office Premises Rent Commencement Date occurs shall be an amount equal
to the product obtained by multiplying (X) the Office Premises Tax Payment that
would have been due hereunder if the Office Premises Rent Commencement Date was
the first (1st) day of such Tax Year, by (Y) a fraction, the numerator of which
is the number of days in the period beginning on the Office Premises Rent
Commencement Date and ending on the last day of such Tax Year, and the
denominator of which is three hundred sixty-five (365) (or three hundred
sixty-six (366), if such Tax Year includes the month of February in a leap
year).
          (D) If the Supplemental Space Rent Commencement Date occurs later than
the first (1st) day of the Tax Year that immediately succeeds the Applicable
Base Tax Period, then the Supplemental Space Tax Payment for the Tax Year during
which the Supplemental Space

21



--------------------------------------------------------------------------------



 



Rent Commencement Date occurs shall be an amount equal to the product obtained
by multiplying (X) the Supplemental Space Tax Payment that would have been due
hereunder if the Supplemental Space Rent Commencement Date was the first (1st)
day of such Tax Year, by (Y) a fraction, the numerator of which is the number of
days in the period beginning on the Supplemental Space Rent Commencement Date
and ending on the last day of such Tax Year, and the denominator of which is
three hundred sixty-five (365) (or three hundred sixty-six (366), if such Tax
Year includes the month of February in a leap year).
          (E) If the Expiration Date is not the last day of a Tax Year, then the
Tax Payment for the Tax Year during which the Expiration Date occurs shall be an
amount equal to the product obtained by multiplying (X) the Tax Payment that
would have been due hereunder if the Expiration Date was the last day of such
Tax Year, by (Y) a fraction, the numerator of which is the number of days in the
period beginning on the first (1st) day of such Tax Year and ending on the
Expiration Date, and the denominator of which is three hundred sixty-five (365)
(or three hundred sixty-six (366), if such Tax Year includes the month of
February in a leap year).
          (F) The Tax Payment shall be computed initially on the basis of the
Assessed Valuation in effect on the date that Landlord gives the applicable Tax
Statement to Tenant (as the Taxes may have been settled or finally adjudicated
prior to such time) regardless of any then pending application, proceeding or
appeal to reduce the Assessed Valuation, but shall be subject to subsequent
adjustment as provided in Section 2.7 hereof.
          (G) Tenant shall pay the Tax Payment regardless of whether Tenant is
exempt, in whole or part, from the payment of any Taxes by reason of Tenant’s
diplomatic status or otherwise.
          (H) If Taxes are required to be paid on any date or dates other than
as presently required by the Governmental Authority imposing Taxes, then the due
date of the installments of the Tax Payment shall be adjusted so that each such
installment is due from Tenant to Landlord thirty (30) days prior to the date
that the corresponding payment is due to the Governmental Authority (with the
understanding, however, that Tenant shall not be required to pay a Tax Payment
to Landlord earlier than the thirtieth (30th) day after the date that Landlord
gives the applicable Tax Statement to Tenant).
          (I) Landlord’s failure to give to Tenant a Tax Statement for any Tax
Year shall not impair Landlord’s right to give to Tenant a Tax Statement for any
other Tax Year.
          (J) Landlord shall give to Tenant a copy of the relevant tax bill for
each Tax Year (to the extent that the applicable Governmental Authority has
issued such tax bill to Landlord) together with Landlord’s delivery of the Tax
Statement or promptly after Tenant’s request therefor from time to time.
     2.7. Tax Reduction Proceedings.
          (A) Landlord (and not Tenant) shall be eligible to institute
proceedings to reduce the Assessed Valuation.

22



--------------------------------------------------------------------------------



 



          (B) Subject to the terms of this Section 2.7(B), Tenant shall have the
right from time to time to request (a “Tax Protest Request”) that Landlord
indicates whether Landlord intends to file a notice of protest with respect to a
particular Tax Year. Tenant shall not have the right to give a Tax Protest
Request to Landlord earlier than the sixtieth (60th) day before, or later than
the twentieth (20th) day before, the last day that applicable Requirements
permit Landlord to file a notice of protest for such Tax Year. If Tenant gives a
Tax Protest Request to Landlord, then Landlord shall have the right to give to
Tenant, not later than the tenth (10th) day before the last day that applicable
Requirements permit Landlord to file a notice of protest for the applicable Tax
Year, a notice indicating whether Landlord intends to file a notice of protest
for such Tax Year. If Landlord so indicates that Landlord intends to file such
notice of protest, then Landlord shall do so in accordance with applicable
Requirements. If (I) (i) Landlord (x) so indicates that Landlord does not intend
to file such notice of protest, and (y) has not theretofore settled or
compromised the Taxes for the applicable Tax Year, or (ii) Landlord fails to
respond to the Tax Protest Request on or prior to the tenth (10th) day before
the last day that applicable Requirements permit Landlord to file a notice of
protest, as aforesaid, and (II) Tenant, and other tenants in the Building to
which is demised no less than seventy-five percent (75%) of the Rentable Area of
the Building thereof in the aggregate, give to Landlord, not later than the
fifth (5th) day before the last day that applicable Requirements permit Landlord
to file a notice of protest for the applicable Tax Year, a notice directing
Landlord to file such notice of protest, then Landlord shall (x) file such
notice of protest for the applicable Tax Year in accordance with applicable
Requirements, and (y) institute and prosecute a tax certiorari proceeding for
the applicable Tax Year; provided, however, that Landlord shall not be required
to file such notice of protest or institute and prosecute a tax certiorari
proceeding to the extent that Landlord has theretofore settled or compromised
the Taxes for the applicable Tax Year. If (i) Tenant gives a Tax Protest Request
to Landlord as contemplated by this Section 2.7(B), (ii) Landlord indicates in
response to the Tax Protest Request that Landlord intends to file a notice of
protest, (iii) Landlord subsequently elects not to institute and prosecute a tax
certiorari proceeding for the applicable Tax Year, and (iv) Landlord has not
theretofore settled or compromised the Taxes for the applicable Tax Year, then
Landlord shall give Tenant notice thereof not later than the twentieth (20th)
day before the last day that applicable Requirements permit Landlord to
institute such tax certiorari proceeding. If (x) Landlord gives such notice to
Tenant, and (y) Tenant, and other tenants in the Building to which is demised no
less than seventy-five percent (75%) of the Usable Area thereof in the
aggregate, give to Landlord, not later than the tenth (10th) day before the last
day that applicable Requirements permit Landlord to institute a tax certiorari
proceeding for the applicable Tax Year, a notice directing Landlord to file such
tax certiorari proceeding, then Landlord shall file and prosecute in good faith
such tax certiorari proceeding for the applicable Tax Year in accordance with
applicable Requirements; provided, however, that Landlord shall not be required
to file and prosecute such tax certiorari proceeding to the extent that Landlord
has settled or compromised the Taxes for the applicable Tax Year.
          (C) If, after a Tax Statement has been sent to Tenant, an Assessed
Valuation that Landlord used to compute the Tax Payment for a Tax Year is
reduced, and, as a result thereof, a refund of Taxes is actually received by, or
credited to, Landlord, then Landlord, promptly after Landlord’s receipt of such
refund (or such refund is credited to Landlord, as the case may be), shall send
to Tenant a Tax Statement adjusting the Taxes for such Tax Year and setting
forth, based on such adjustment, the portion of such refund for which Tenant is
entitled a credit as set forth in this Section 2.7(C). Landlord shall have the
right to deduct from such

23



--------------------------------------------------------------------------------



 



refund the Out-of-Pocket Costs that Landlord incurs in obtaining such refund (so
that Landlord, in calculating the adjusted Tax Payment, takes into account only
the net proceeds of such refund that Landlord receives (or that is credited to
Landlord)). Landlord shall credit the portion of such refund to which Tenant is
entitled against the Rental thereafter coming due hereunder. If (x) Tenant is
entitled to a credit against Rental pursuant to this Section 2.7(C), and (y) the
Expiration Date occurs prior to the date that such credit is exhausted, then
Landlord shall pay to Tenant the unused portion of such credit on or prior to
the thirtieth (30th) day after the Expiration Date (and Landlord’s obligation to
make such payment shall survive the Expiration Date). If (i) Landlord receives
such refund (or a credit therefor) after the Expiration Date, and (ii) Tenant is
entitled to a portion thereof as contemplated by this Section 2.7(C), then
Landlord shall pay to Tenant an amount equal to Tenant’s share of such refund
(or such credit) within thirty (30) days after the date that such refund is paid
to Landlord (or such refund is credited to Landlord, as the case may be) (and
Landlord’s obligation to make such payment shall survive the Expiration Date).
          (D)
          (1) If the Assessed Valuation for a Tax Year in the Applicable Base
Tax Period is reduced at any time after the date that Landlord gives a Tax
Statement to Tenant for a Tax Year, then Landlord shall have the right to give
to Tenant a revised Tax Statement that recalculates the Tax Payment for a Tax
Year (using the Taxes that reflect such reduction in such Assessed Valuation).
Tenant shall pay to Landlord an amount equal to the excess of (i) the Tax
Payment as reflected on such revised Tax Statement, over (ii) the Tax Payment as
reflected on the prior Tax Statement, within thirty (30) days after Landlord
gives such revised Tax Statement to Tenant.
          (2) If the Assessed Valuation for a Tax Year in the Applicable Base
Tax Period is increased at any time after the date that Landlord gives a Tax
Statement to Tenant for a Tax Year, then Landlord shall give to Tenant a revised
Tax Statement that recalculates the Tax Payment for a Tax Year (using the Taxes
that reflect such increase in such Assessed Valuation). Landlord shall credit
against the Rental thereafter coming due hereunder an amount equal to Tenant’s
overpayment of the Tax Payment (calculated as aforesaid using such increased
Assessed Valuation). If (x) Tenant is entitled to a credit against Rental
pursuant to this Section 2.7(D)(2), and (y) the Expiration Date occurs prior to
the date that such credit is exhausted, then Landlord shall pay to Tenant the
unused portion of such credit on or prior to the thirtieth (30th) day after the
Expiration Date (and Landlord’s obligation to make such payment shall survive
the Expiration Date). If (i) such increase in such Assessed Valuation occurs
after the Expiration Date, and (ii) Tenant is entitled to a credit against
Rental as contemplated by this Section 2.7(D)(2), then Landlord shall pay to
Tenant an amount equal to such credit within thirty (30) days after the date
that such increase in such Assessed Valuation occurs (and Landlord’s obligation
to make such payment shall survive the Expiration Date).
     2.8. Building Additions.
          (A) If Landlord makes improvements to the Building to expand the
Rentable Area thereof, then, with respect to the period from and after the date
that Taxes are assessed on the Building to reflect such improvements, (I) each
of (i) the applicable Tenant’s Office Premises Tax Share and (ii) Tenant’s
Supplemental Space Tax Share shall be recalculated as of the date

24



--------------------------------------------------------------------------------



 



that Taxes are so assessed as the quotient (expressed as a percentage) that is
obtained by dividing (x) the number of square feet of Rentable Area in the
Premises, by (y) the number of square feet of Rentable Area in the Building
(after taking into account such expansion of the Rentable Area thereof) and
(II) each of (i) the applicable Office Premises Base Taxes and (ii) the
Supplemental Space Base Taxes shall be an amount equal to the product obtained
by multiplying (x) each of (i) the applicable Office Premises Base Taxes and
(ii) the Supplemental Space Base Taxes in each case immediately prior to the
date that Taxes are assessed on the Building to reflect such improvements, by
(y) a fraction, the numerator of which is the Taxes that are assessed against
the Building (after taking such improvements into account), and the denominator
of which is the Taxes that are assessed against the Building (before taking such
improvements into account).
          (B) If Landlord makes improvements to the Building to expand the
Rentable Area thereof, then, with respect to the period from and after the date
that such improvements are Substantially Completed, (I) the applicable Tenant’s
Office Premises Operating Expense Share shall be recalculated as of the date
that such improvements are Substantially Completed as the quotient (expressed as
a percentage) that is obtained by dividing (x) the number of square feet of
Rentable Area in the Office Premises, by (y) the number of square feet of
Rentable Area in the Building (other than any retail portion thereof) (after
taking such expansion into account) and (II) the applicable Office Premises Base
Operating Expenses shall be deemed to be an amount equal to the product obtained
by multiplying (x) the applicable Office Premises Base Operating Expenses prior
to the date that such improvements are Substantially Completed, by (y) a
fraction, the numerator of which is the Operating Expenses for the Building
(after such improvements are Substantially Completed), and the denominator of
which is the Operating Expenses for the Building (prior to such improvements
being Substantially Completed).
Article 3
USE
     3.1. Permitted Use.
          (A) Subject to Section 3.2 hereof, Tenant shall use the Office
Premises, and Tenant shall cause any other Person claiming by, through or under
Tenant to use the Office Premises, in either case only as general,
administrative and executive offices, trading floors, and for investment
banking, brokerage and financial services and for uses reasonably incidental
thereto (collectively, the “Permitted Uses”).
          (B) Subject to Section 3.2 hereof, Tenant shall, at Tenant’s option,
use the Supplemental Space or any portion thereof, and Tenant shall cause any
other Person claiming by, through or under Tenant to use the Supplemental Space
or any portion thereof, in either case, as either (i) as a storage room and for
uses reasonably incidental thereto or (ii) as additional working space for
Tenant’s employees and for uses reasonably incidental thereto.
          (C) Landlord acknowledges that the following items qualify as uses
that are incidental to the Permitted Uses (provided that Tenant’s use of the
Office Premises for such purposes supports Tenant’s primary use of the Office
Premises for the Permitted Uses):

25



--------------------------------------------------------------------------------



 



          (1) pantries and vending machines;
          (2) conference rooms and board rooms;
          (3) data processing centers;
          (4) duplicating and photographic reproduction facilities;
          (5) mailroom and messenger facilities; and
          (6) secured storage facilities for Tenant’s Property, including,
without limitation, equipment, records and files.
Nothing contained in this Section 3.1(C) impairs Tenant’s obligation to perform
Alterations in accordance with the provisions of Article 7 hereof. Landlord and
Tenant acknowledge that the parties’ description of particular incidental uses
in this Section 3.1(C) does not impair Tenant’s right to use the Office Premises
for other uses that are otherwise reasonably incidental to Tenant’s use of the
Office Premises for the Permitted Uses as provided in this Section 3.1.
     3.2. Limitations.
     Tenant shall not use the Premises or any part thereof, or permit the
Premises or any part thereof to be used:
          (1) for the conduct of “off-the-street” retail trade;
          (2) by any Governmental Authority or any other Person having sovereign
or diplomatic immunity (it being understood, however, that this clause (2) shall
not prohibit a Permitted Party from permitting representatives of a Governmental
Authority to enter a portion of the Premises temporarily to perform audits or
other similar regulatory review of such Permitted Party’s business);
          (3) for the sale, storage, preparation, service or consumption of food
or beverages in any manner whatsoever (except that a Permitted Party has the
right to store, prepare, and serve food and beverages, by any reasonable means
(including, without limitation, by means of customary vending machines), for
consumption by such Permitted Party’s personnel and business guests in the
Premises);
          (4) as an employment agency, executive search firm or similar
enterprise (other than an executive search firm or similar enterprise where
members of the public visit the Premises on an appointment only basis and not
more than ten (10) members of the public visit the Premises per day), labor
union, school, or vocational training center (except for the training of
employees of a Permitted Party who are employed at the Premises); or
          (5) for gaming or gambling.

26



--------------------------------------------------------------------------------



 



     3.3. Rules.
          (A) Subject to the terms of this Section 3.3, Tenant shall comply
with, and Tenant shall cause any other Person claiming by, through or under
Tenant to comply with, the rules set forth in Exhibit “3.3” attached hereto and
made a part hereof, and other reasonable rules that Landlord hereafter adopts
from time to time on reasonable advance notice to Tenant, including, without
limitation, rules that govern the performance of Alterations (such rules that
are attached hereto, and such other rules, being collectively referred to herein
as the “Rules”). Tenant shall have the right to institute an Expedited
Arbitration Proceeding to determine the reasonableness of any additional Rule
hereafter adopted by Landlord only by giving notice thereof to Landlord within
sixty (60) days after the date that Landlord gives Tenant notice of Landlord’s
adoption of any such additional Rule (it being understood that Tenant shall not
have any other right to dispute the reasonableness of any such additional Rule
hereafter adopted by Landlord). Except as expressly set forth in Section 3.3(B)
hereof, Landlord shall not have any obligation to enforce the Rules or the terms
of any other lease against any other tenant, and Landlord shall not be liable to
Tenant for violation thereof by any other tenant. Landlord shall not enforce any
Rule against Tenant (i) that Landlord is not then enforcing against all other
office and storage tenants in the Building (as the case may be), or (ii) in a
manner that differs in any material respect from the manner in which Landlord is
enforcing the applicable Rule against other office and storage tenants in the
Building (as the case may be). If a conflict or inconsistency exists between the
Rules and the provisions of the remaining portion of this Lease, then the
provisions of the remaining portion of this Lease shall control.
          (B) If (i) another occupant in the Building fails to comply with a
Rule that is applicable to Tenant under this Lease, (ii) such failure by such
other occupant violates the terms of a lease between such occupant and Landlord,
(iii) such failure by such other occupant has a material adverse effect on
Tenant’s ability to conduct business in the Premises, (iv) Tenant is then in
compliance with such Rule, and (v) Tenant requested that Landlord enforce
Landlord’s rights against such other occupant in respect of such failure, then
Landlord shall use due diligence to enforce such rights as aforesaid against
such other occupant in respect of such failure (it being agreed, however, that
Landlord shall have no obligation to institute a proceeding against such other
occupant and Landlord shall not be liable to Tenant for such occupant’s failure
to comply with a Rule as provided in this Section 3.3(B)) promptly after
Tenant’s request to Landlord therefor. Landlord shall consult from time to time
with Tenant in connection with Landlord’s using due diligence to enforce the
aforesaid rights of Landlord against such other occupant as contemplated by this
Section 3.3(B).
     3.4. Risers.
          Subject to the terms of this Section 3.4, Landlord hereby consents to
Tenant’s installing and maintaining (a) fuel lines, electrical lines, exhaust
ducts and flues or other similar lines, ducts, and conduits, (b) two
(2) dedicated four inch (4”) empty telecommunications conduits connecting two of
the Building’s diverse points of entry to the Premises (for a total of four (4)
conduits) and (c) a conduit route from the Premises to the Antennae Site (the
aforesaid lines, ducts, flues and conduits described in clauses (a) and
(b) hereof, are collectively referred to as the “Risers”) in the shaft locations
shown on Exhibit “3.4” attached hereto and made a part hereof (the “Designated
Shaftways”). Landlord shall provide Tenant with reasonably necessary

27



--------------------------------------------------------------------------------



 



access in accordance with good construction practice for the installation,
operation and maintenance of the Risers, provided that such access shall (i) not
unreasonably interfere with or interrupt the operation and maintenance of the
Building, and (ii) be upon such other terms reasonably designated by Landlord.
Tenant shall install the Risers at Tenant’s expense. Tenant shall perform such
installation in accordance with the provisions of this Lease, including, without
limitation, the provisions pertaining to the performance of Alterations.
Notwithstanding the foregoing to the contrary if, any asbestos or asbestos
containing materials that violate applicable Requirements are found in all or
any portion of the Designated Shaftways, then unless the existence of such
asbestos or asbestos containing materials results from any act or omission of
Tenant, or any Person claiming by, through or under Tenant (including, without
limitation, any subtenant or other occupant of all or any portion of the
Premises) or any of Tenant’s or such Person’s respective employees, agents,
contractors, or subcontractors, Landlord, at Landlord’s option, shall either be
responsible, at Landlord’s own cost and expense to remove or abate such asbestos
or asbestos containing materials from the applicable portion(s) of the
Designated Shaftways, to the extent required by applicable Requirements or,
shall designate reasonably such other shaft locations in the Building which do
not contain such asbestos or asbestos containing materials for Tenant’s use in
accordance with the terms hereof. If Tenant exercises Tenant’s right to install
the Risers as contemplated by this Section 3.4, then Tenant, at Tenant’s
expense, shall maintain the Risers in good condition during the Term. Tenant,
upon the Expiration Date, shall not be required to remove the Risers.
     3.5. Promotional Displays.
     Tenant shall not have the right to use any window in the Premises for any
sign or other display that is designed principally for advertising or promotion.
     3.6. Antennae Roof Rights.
          (A) Subject to the terms of this Section 3.6, Tenant shall have the
right to install two (2) satellite dishes, each having a diameter not to exceed
twenty-six inches (“26”), together with related equipment, mountings and
supports, in a location on the roof to be reasonably designated by Landlord for
use solely by Tenant (or other Permitted Parties) (and not for resale purposes)
(such antenna and such related equipment, mountings and supports being
collectively referred to herein as the “Basic Antennae”). A copy of the floor
plan showing the locations on the roof which are available to accommodate the
Basic Antennae as of the date hereof is attached hereto as Exhibit “3.6” and
made a part hereof. The location on the roof of the Building so reasonably
designated by Landlord shall be sufficient in size to accommodate the Basic
Antennae and shall be subject to Tenant’s prior reasonable approval thereof (the
area on the roof reasonably designated by Landlord and reasonably approved by
Tenant, the “Basic Antennae Site”).
          (B) Landlord shall not unreasonably withhold, condition or delay
Landlord’s consent to Tenant’s installation of additional antennae, or satellite
dishes, together with related equipment, mountings and supports to the extent
the same is reasonably requested by Tenant (such additional antennae and such
related equipment, mountings and supports being collectively referred to herein
as the “Additional Antennae”), in locations on the roof of the Building other
than the Basic Antennae Site (it being understood, however, that Landlord, in
considering any

28



--------------------------------------------------------------------------------



 



such additional installations of Additional Antennae in locations other than the
Basic Antennae Site, shall have the right to take into account the requirements
of the Building and the requirements of other occupants of the Building, or any
such requirements that Landlord reasonably expects to arise in the foreseeable
future) (each such additional location on the roof of the Building where
Landlord consents to Tenant’s installation of Additional Antennae being referred
to herein as an “Additional Antennae Site”).
          (C) Tenant’s rights to use the Basic Antennae Site and any Additional
Antennae Site (the Basic Antennae Site and any Additional Antennae Site being
collectively referred to herein as the “Antennae Site”) as contemplated by this
Section 3.6 shall be on a non-exclusive basis. Landlord shall make available to
Tenant reasonable access to the roof of the Building for the construction,
installation, maintenance, repair, operation and use of the Basic Antennae or
the Additional Antennae (collectively, “Antennae”) in the Antennae Site. Except
as otherwise expressly set forth in this Section 3.6, the Antennae shall be
deemed for all purposes of this Lease to be a Specialty Alteration. Tenant shall
perform Tenant’s installation of the Antennae as contemplated by this
Section 3.6 in accordance with the provisions of Article 7 hereof. Tenant, as
part of such installation, shall reinforce the structure of the Building
(including, without limitation, the roof of the Building and the columns on the
floors below such roof), to the extent reasonably required by Landlord. The
rights granted to Tenant in this Section 3.6 shall not be assignable by Tenant
separate and apart from this Lease. Tenant and any Major Subtenant shall have
the right to use the Antennae Site as contemplated by this Section 3.6.
          (D) Tenant shall not be required to pay any license fee or other
similar charge for the Basic Antennae Site (it being understood, however, that
Tenant shall remain obligated to pay any other actual Out-of-Pocket Costs that
Landlord otherwise incurs and which Tenant is otherwise obligated to reimburse
Landlord for under this Lease in connection therewith, including, without
limitation, amounts that are payable to Landlord under Article 7 hereof in
connection with Tenant’s performance of Alterations in the Basic Antennae Site).
Tenant shall pay a fee (the “License Fee”) to Landlord, as additional rent, for
Tenant’s right to use an Additional Antennae Site, in a monthly amount equal to
the Fair Market Rent therefor, payable in equal monthly installments in advance
commencing on the date that Landlord gives Tenant the use thereof and ending on
the earlier to occur of the Expiration Date and the Additional Antennae Site End
Date. Landlord and Tenant shall determine the Fair Market Rent of the Additional
Antennae Site in accordance with the terms of Article 21 hereof. Notwithstanding
anything to the contrary contained herein, Tenant shall have the right at any
time to remove any Antennae which are then located in an Antennae Site by
providing Landlord with at least ten (10) days prior notice thereof; it being
understood, however, that if Tenant exercises the aforesaid right to remove any
Antennae which are then located in an Antennae Site, then Tenant shall have no
further right to use such Antennae Site and (x) subject to all provisions of
Article 7 hereof, Tenant shall perform, at Tenant’s expense, any work necessary
in connection therewith and repair any damage to the applicable Antennae Site or
any other portion of the Building caused by such removal, and (y) to the extent
that any such Antennae constitute Additional Antennae, from and after the date
that Tenant removes such Additional Antennae from any Additional Antennae Site
(such date, the “Additional Antennae Site End Date”), Tenant shall have no
further obligation to pay Landlord the License Fee with respect to the
applicable Additional Antennae Site hereunder (it being understood that if
Tenant removes an Additional Antennae from an Additional Antennae Site on a date
other than the last day of the calendar month, the amount of

29



--------------------------------------------------------------------------------



 



the License Fee due with respect to the applicable Additional Antennae Site for
such month shall be proportionately adjusted).
          (E) Landlord retains the right to use the Antennae Site for any
reasonable purpose whatsoever, including, without limitation, for purposes of
running pipes, ducts, or other equipment through the Antennae Site, provided
that Landlord does not unreasonably interfere with the use of the Antennae Site
by Tenant (or the applicable Permitted Party) for the operation of the Antennae.
Tenant shall use the Antennae in a manner that does not interfere materially
with (i) the use and occupancy of leasable areas in the Building by other
tenants or occupants, (ii) the reception or transmission of communication
signals by or from any antennae, satellite dishes or similar equipment installed
by Landlord or any other tenant or occupant in the Building in either case prior
to the date that the Antennae is installed, or (iii) the operation of the
Building Systems. If, after any Antennae is installed by Tenant, it is
discovered that the Antennae causes any such interference, then Tenant, at its
expense, shall relocate its Antennae from the Antennae Site to another area on
the roof reasonably designated by Landlord, as promptly as reasonably
practicable.
          (F) Landlord shall not have any obligation to maintain, repair or
restore the Antennae, or to cause the Antennae to comply with Requirements.
Landlord shall not be required to obtain or maintain any required permits or
licenses for the Antennae (with the understanding, however, that Landlord shall
cooperate reasonably with Tenant in connection with Tenant’s obtaining such
permits or licenses). Landlord shall not be responsible for any damage that is
caused to Tenant or the Antennae by any other tenant or occupants of the
Building, or for any interference or disturbance caused to the Antennae by any
equipment installed on or in the Building (except to the extent that such
interference or disturbance derives from Landlord’s negligence or willful
misconduct). Landlord makes no representation that the Antennae will receive or
transmit communication signals without interference or disturbance and Tenant
agrees that Landlord shall not be liable to Tenant therefor.
          (G) Tenant, at Tenant’s expense, to the extent required by applicable
Requirements shall install lightning rods or air terminals on or about the
Antennae. Tenant shall (i) be solely responsible for any damage caused to
Landlord or any other Person or property as a result of the installation,
maintenance or use of the Antennae, (ii) promptly pay any tax, license, permit
or other fees or charges imposed pursuant to any Requirements relating to the
installation, maintenance or use of the Antennae, (iii) promptly comply with
Requirements in connection with the installation, maintenance or use of the
Antennae, and (iv) perform all necessary repairs or replacements to, or
maintenance of, the Antennae.
          (H) The license granted to Tenant under this Section 3.6 shall
automatically terminate and expire upon the expiration or earlier termination of
this Lease.
          (I) Tenant, at Tenant’s expense, shall remove the Antennae from the
Antennae Site promptly after the date that Tenant’s rights under this
Section 3.6 lapse or otherwise terminate (and any installment of the License Fee
paid by Tenant to Landlord hereunder in respect of any period of time after the
date that Tenant so removes the Antennae shall be credited by Landlord against
Tenant’s next installments of Rental due hereunder). If (i) Tenant fails to
remove the Antennae as required hereunder, and (ii) such failure continues for

30



--------------------------------------------------------------------------------



 



more than thirty (30) days after the date that Landlord gives Tenant notice
thereof, then Landlord may remove the Antennae as required hereunder, and Tenant
shall reimburse Landlord for any reasonable costs incurred by Landlord in
connection therewith within thirty (30) days after Landlord’s request therefor.
     3.7. Core Toilets.
     Tenant shall have the right to use the toilets that are located in the core
area of the Building on any floor of the Building where the Premises is located
and where the Premises does not include the entire Rentable Area of such floor
(in common with the other occupants of such floor of the Building).
     3.8. Wireless Internet Service.
     Subject to the terms of this Section 3.8, Tenant shall have the right to
install wireless Internet service in the Premises. Tenant shall not solicit
other occupants of the Building to use wireless Internet service that emanates
from the Premises. Tenant shall not permit the signals of Tenant’s wireless
Internet service (if any) to emanate beyond the Premises in a manner that
interferes in any material respect with any Building Systems or with any other
occupant’s use of other portions of the Building. Nothing contained in this
Section 3.8 diminishes Tenant’s obligation to perform Alterations in accordance
with the provisions of Article 7 hereof.
     3.9. Telecommunications.
     Landlord shall permit Tenant to gain access to the facilities of the
telecommunications provider that services the Building from time to time through
the telecommunication closet on the floor of the Building where the Premises is
located (it being understood that Landlord’s granting such access to Tenant
shall not constitute Landlord’s agreement to provide telecommunications services
to Tenant or to otherwise have responsibility for the operation or security
thereof).
     3.10. Floor Load.
     To Landlord’s knowledge, the live load permitted for each floor of the
Premises is described on the certificate of occupancy of the Building that is
attached hereto as Exhibit “3.10” and made a part hereof.
Article 4
SERVICES
     4.1. Certain Definitions.
     (A) The term “Building Hours” shall mean the period from 8:00 AM to 6:00 PM
on Business Days and the period from 9:00 AM to 1:00 PM on Saturdays that are
not Holidays.

31



--------------------------------------------------------------------------------



 



          (B) The term “Building Systems” shall mean the service systems of the
Building, including, without limitation, the mechanical, gas, steam, electrical,
sanitary, HVAC, elevator, plumbing, and life-safety systems of the Building (it
being understood that the Building Systems shall not include any systems that
Tenant installs in the Premises as an Alteration).
          (C) The term “HVAC” shall mean heat, ventilation and air-conditioning.
          (D) The term “HVAC Systems” shall mean the Building Systems that
provide HVAC.
          (E) The term “Overtime Periods” shall mean any times that do not
constitute Building Hours; provided, however, that the Overtime Periods for the
freight elevator shall also include the lunch period of the personnel who
operate the freight elevator or the related loading facility and the Building
Hours that occur on Saturdays.
     4.2. Elevator Service.
          (A) Subject to the terms of Section 9.6(C) hereof, Article 10 hereof
and this Section 4.2, Landlord shall provide Tenant with passenger elevator
service for the Premises using the Building Systems therefor. Tenant’s use of
the passenger elevators shall be in common with other occupants of the Building.
Tenant shall have the use of the passenger elevators that service the Premises
at all times, except that Landlord, during Overtime Periods, shall have the
right to limit reasonably the passenger elevators that Landlord makes available
to service the Premises (provided that there is available to Tenant on a
non-exclusive basis at all times at least one (1) passenger elevator that
services the Premises). Tenant shall use the passenger elevators only for
purposes of transporting persons to and from the Premises.
          (B) Subject to the terms of Section 9.6(C) hereof, Article 10 hereof
and this Section 4.2, Landlord shall provide Tenant with freight elevator
service for the Premises using the Building Systems therefor. Tenant’s use of
the freight elevator shall be in common with other occupants of the Building.
Landlord shall have the right to prescribe reasonable rules from time to time
regarding the rights of the occupants in the Building (including, without
limitation, Tenant) to use the freight elevator (governing, for example, the
responsibility of occupants of the Building to reserve freight elevator use in
advance, particularly for Overtime Periods). Tenant shall use the freight
elevator in accordance with applicable Requirements. If Tenant uses the freight
elevator during Overtime Periods, then Tenant shall pay to Landlord, as
additional rent, an amount calculated at the reasonable hourly rates that
Landlord charges from time to time therefor, within thirty (30) days after
Landlord’s giving to Tenant an invoice therefor; provided, however, that Tenant
shall not be required to pay for the first one hundred fifty (150) hours of
Tenant’s overtime use of the freight elevator only for Tenant’s initial move
into the Premises or Tenant’s performance of the Initial Alterations (but not
for purposes associated with the ordinary conduct of Tenant’s business); it
being understood, however, that the time periods during which the freight
elevators are used incidentally by Tenant’s consultants during Overtime Periods
in connection with the Initial Alterations shall not be included in the
calculation of the aforesaid one hundred fifty (150) hours. Landlord shall have
the right to charge Tenant for a particular minimum number of hours of usage of
the freight elevator during Overtime Periods to the extent that the applicable
union contract or service contract requires Landlord to engage the necessary

32



--------------------------------------------------------------------------------



 



personnel (including, without limitation, a freight elevator operator and
loading dock attendant) for such minimum number of overtime hours. If (x) Tenant
requests Landlord to provide Tenant with freight elevator service during
Overtime Periods as provided in this Section 4.2(B), and (y) another tenant in
the Building also uses, or other tenants in the Building also use, the
applicable freight elevator during such Overtime Period, then Landlord shall
allocate equitably the charges described in this Section 4.2(B) among Tenant and
such other tenant or tenants.
     4.3. Heat, Ventilation and Air-Conditioning.
          (A) Subject to the terms of Article 10 hereof and this Section 4.3,
(x) Landlord shall operate the HVAC System to provide HVAC at the perimeter of
the Office Premises and the Additional Occupancy Space that satisfies, at a
minimum, the specifications set forth on Exhibit “4.3” attached hereto and made
a part hereof and (y) Landlord shall operate the HVAC System to provide HVAC at
the perimeter of the Actual Storage Space in the same manner and in accordance
with the specifications therefor existing as of the date hereof. Except to the
extent otherwise part of Landlord’s Work, Landlord shall not be required to make
any installations in the Premises to distribute HVAC within the Premises.
Landlord shall not be required to repair or maintain during the Term (i) any
installations that exist in each Applicable Space on the Applicable Commencement
Date that distribute within the Premises HVAC that the HVAC System provides, or
(ii) any system that is located in the Premises on the Applicable Commencement
Date that provides supplemental HVAC for the Premises (in addition to the HVAC
provided by the HVAC System). Tenant shall endeavor to keep closed the curtains,
blinds, shades or screens that Tenant installs on the windows of the Premises in
accordance with the terms hereof to the extent reasonably necessary to reduce
the interference of direct sunlight with the operation of the HVAC System.
          (B) Landlord shall operate the HVAC System for Tenant’s benefit during
Overtime Periods if Tenant so advises Landlord not later than 2:00 P.M. on the
Business Day immediately preceding the day on which Tenant requires HVAC during
Overtime Periods. If Landlord so provides HVAC to the Premises during Overtime
Periods (as so requested by Tenant), then Tenant shall pay to Landlord, as
additional rent, an amount calculated at the hourly rates of Four Hundred
Dollars and No Cents ($400.00) for heating, Five Hundred Dollars and No Cents
($500.00) for air-conditioning, and Two Hundred Fifty Dollars and No Cents
($250.00) for ventilation within thirty (30) days after Landlord gives to Tenant
an invoice therefor. The aforesaid amounts shall be in effect throughout the
Term. If (x) Landlord so provides HVAC to the Premises during an Overtime Period
(as so requested by Tenant), and (y) another tenant requests or other tenants
request HVAC during the same Overtime Period, then Landlord shall reduce
equitably Landlord’s aforesaid charge to Tenant for HVAC during such Overtime
Period to reflect such other tenant’s use, or such other tenants’ use, of HVAC
during such Overtime Period. Landlord shall have the right to charge Tenant for
a particular minimum number of hours of usage of the HVAC System during Overtime
Periods to the extent that the applicable union contract or service contract
requires Landlord to engage the necessary personnel (including, without
limitation, a building engineer) for such minimum number of overtime hours.

33



--------------------------------------------------------------------------------



 



     4.4. Cleaning.
          (A) Subject to the terms of Article 10 hereof and this Section 4.4,
Landlord shall cause the Premises to be cleaned substantially in accordance with
the standards set forth in Exhibit “4.4” attached hereto and made a part hereof
(such cleaning standards as described on such exhibit being collectively
referred to herein as the “Base Cleaning Services”); provided, however, that
Landlord shall not be required to provide the Base Cleaning Services for the
Supplemental Space or any portion thereof. Landlord shall not be required to
clean the portions of the Premises (if any) (x) that Tenant uses for the
storage, preparation, service or consumption of food or beverages (except
Landlord shall cause one (1) pantry on each floor of the Office Premises but not
a kitchen in which food is cooked (each such pantry, a “Designated Pantry”) to
be cleaned to the extent each Designated Pantry is used in connection with use
of the Premises for ordinary office purposes; it being understood, however, that
in the event that more than one (1) pantry exists on either floor of the Office
Premises, Tenant shall notify Landlord as to which pantry constitutes the
Designated Pantry and if Tenant fails to notify Landlord as aforesaid, Landlord
shall designate the pantry to be cleaned on the applicable floor(s) of the
Office Premises), (y) in which Tenant is performing Alterations, or (z) in which
the interior installation has been demolished in all material respects. Tenant
shall pay to Landlord, as additional rent, the reasonable costs incurred by
Landlord in removing from the Building any of Tenant’s refuse and rubbish to the
extent exceeding the amount of refuse and rubbish usually generated by a tenant
that uses the Premises for ordinary office purposes. Tenant shall make such
payments to Landlord not later than the thirtieth (30th) day after the date that
Landlord gives to Tenant an invoice therefor from time to time.
          (B) Tenant, at Tenant’s expense, shall exterminate the portions of the
Premises that Tenant uses for the storage, preparation, service or consumption
of food against infestation by insects and vermin regularly and, in addition,
whenever there is evidence of infestation. Tenant shall engage Persons to
perform such exterminating that are approved by Landlord, which approval
Landlord shall not unreasonably withhold, condition or delay. Tenant shall cause
such Persons to perform such exterminating in a manner that is reasonably
satisfactory to Landlord.
          (C) Tenant, at Tenant’s expense, shall clean daily all portions of the
Premises used for the storage, preparation, service or consumption of food or
beverages excluding each Designated Pantry. Tenant shall not have the right to
perform any cleaning services (or any other similar facilities management
services such as, for example, matron services or handyman services) in the
Premises using any Person other than the cleaning contractor that Landlord has
engaged from time to time to perform cleaning services in the Building for
Landlord; provided, however, that (x) Landlord shall not have the right to
require Tenant to use such cleaning contractor unless the rates that such
cleaning contractor agrees to charge Tenant for such additional cleaning
services are commercially reasonable, and (y) subject to Section 4.14 hereof,
Tenant shall have the right to use Tenant’s own employees for such additional
cleaning services. If such cleaning contractor does not agree to charge Tenant
for such additional cleaning services (or such similar services) at commercially
reasonable rates, then Tenant may employ to perform such additional cleaning
services (or such similar services) another cleaning contractor that Landlord
approves, which approval Landlord shall not unreasonably withhold, condition or
delay.

34



--------------------------------------------------------------------------------



 



          (D) Tenant shall comply with any refuse disposal program (including,
without limitation, any waste recycling program) that Landlord imposes
reasonably after having given Tenant reasonable advance notice of the
effectiveness thereof or that is required by Requirements.
          (E) Tenant shall not clean any window in the Premises, nor require,
permit, suffer or allow any window in the Premises to be cleaned, in either case
from the outside in violation of Section 202 of the New York Labor Law, any
other Requirement, or the rules of the Board of Standards and Appeals, or of any
other board or body having or asserting jurisdiction.
     4.5. Water.
     Landlord shall provide, through the Building Systems, hot and cold water at
one (1) connection point at the perimeter of the Office Premises on each floor
of the Building only for ordinary drinking, pantry, cleaning and lavatory
purposes. Except to the extent otherwise part of Landlord’s Work, Landlord shall
not be required to make any installations in the Office Premises to distribute
water within the Office Premises. Tenant acknowledges that Landlord shall not be
required to provide hot or cold water service for the Supplemental Space.
Landlord shall not be required to repair or maintain during the Term any
installations that exist in each Applicable Space on the Applicable Commencement
Date that distribute water in the Premises. Nothing contained in this
Section 4.5 limits the provisions of Article 10 hereof.
     4.6. Directory.
     Subject to the terms of this Section 4.6, Landlord shall make available to
Tenant, from and after the Commencement Date, the computerized directory in the
lobby of the Building for purposes of listing the names of the personnel of
Permitted Parties. Landlord shall reprogram such directory to add or delete
names of the personnel or Permitted Parties promptly after Tenant’s request from
time to time, except that Tenant shall not have the right to make any such
request more frequently than once in any particular period of ninety (90) days.
If Landlord replaces the computerized directory with a standard directory in the
lobby of the Building, then Tenant shall be entitled to Tenant’s Office Premises
Operating Expense Share of such listings on such directory for purposes of
listing the names of the personnel of Permitted Parties as provided in this
Section 4.6. Landlord reserves the right to remove the directory in the lobby of
the Building at any time (without making a replacement thereof).
     4.7. Condenser Water.
     Subject to the terms of Article 10 hereof and this Section 4.7, Tenant, at
Tenant’s expense, may tap into the applicable Building System (the “Condenser
Water System”) to obtain condenser water for a supplemental air-conditioning
system(s) that Tenant installs in the Office Premises (on either or both floors
thereof) as part of the Initial Alterations in accordance with the provisions of
Article 7 hereof. Any such supplemental air-conditioning system(s) that Tenant
installs shall not use in the aggregate, at any particular time, more than
eighty (80) tons. In the event that Tenant shall demonstrate to Landlord that
Tenant reasonably requires an amount of condenser water capacity in excess of
such eighty (80) tons then Landlord shall not unreasonably withhold it consent
to such amount taking into account the then and future requirements of the

35



--------------------------------------------------------------------------------



 



other tenants in the Building. Any installations that are required to connect
Tenant’s supplemental air-conditioning system(s) to the condenser water pipes
shall be made by Landlord (based on the plans and specifications therefor as
designed by Tenant and approved by Landlord as contemplated by Article 7 hereof)
as part of Landlord’s Work. If Tenant shall install a supplemental
air-conditioning unit system(s) as contemplated under this Lease, then, from and
after such installation and the actual connection of each ton of capacity from
time to time, Tenant shall pay to Landlord, as additional rent:
          (A) the actual Out-of-Pocket costs that Landlord incurs in making such
connection; and
          (B) an annual charge in the amount of Three Hundred Fifty Dollars and
No Cents ($350.00) per ton of capacity of the system so connected and
operational (excluding redundant or back-up units in such calculation provided
the same are not used at the same time as such system and which amount per ton
shall be increased on each anniversary of the Commencement Date to reflect the
percentage increase, if any, in the Consumer Price Index from the Consumer Price
Index that is in effect on the Commencement Date).
Tenant shall pay such amounts to Landlord on or prior to the thirtieth (30th)
day after the date that Landlord gives to Tenant an invoice therefor from time
to time.
     4.8. Building Security.
     Subject to the terms of this Section 4.8, Landlord shall arrange for
security personnel to staff the lobby of the Building at all times, twenty-four
hours per day, seven days per week in a manner that is consistent with the
security provided by landlords of comparable office buildings in midtown
Manhattan. Tenant acknowledges that (x) Landlord, in agreeing to arrange for
such security personnel, does not ensure the security of the Building, and
(y) accordingly, Tenant remains responsible for making the Alterations in, and
adopting procedures for, the Premises that Tenant considers adequate to provide
for Tenant’s security.
     4.9. Fire System.
     As part of Landlord’s Base Building Work, Landlord shall provide Tenant
with sufficient connection points to the Building System that constitutes the
fire alarm system in the Building in accordance with the applicable Requirements
required to be complied with by Tenant or Landlord on each floor of the
Premises. Nothing contained in this Section 4.9 obligates Landlord to install
elements of the fire alarm system within the Premises.
     4.10. Loading Dock.
     Tenant shall have use of the Building’s loading dock (a) from 8:00 A.M. to
6 P.M. on Business Days, on a first come-first serve basis and no tenant in the
Building, including Tenant, shall be permitted to advance schedule use of the
Building’s loading dock during such time periods, and (b) on a reserved basis at
all other times and Tenant shall pay Landlord’s established charges for such
after hours use of loading dock, provided that Tenant shall not be required to
pay Landlord’s established charges for after hours use for the loading dock if
it is paying Landlord’s Overtime Period charge for the freight elevator and
trucklift for the same period.

36



--------------------------------------------------------------------------------



 



     4.11. No Other Services.
     Landlord shall not be required to provide any services to support Tenant’s
use and occupancy of the Premises, except to the extent expressly set forth
herein.
     4.12. Food Deliveries.
     Tenant and Tenant’s employees shall be permitted to receive food deliveries
to the reception areas located in the Premises throughout the Term; it being
understood, however, that either a Building messenger or a Building security
guard shall, at Landlord’s option, accompany any food delivery person from the
lobby up to the Premises and any such Building messenger or security guard shall
remain in the Premises while such food delivery person makes the delivery to any
employee at their desk if authorized by a representative of Tenant.
     4.13. Signage.
     Subject to and in accordance with Article 6, hereof, Landlord, as part of
Landlord’s Work, shall install on Tenant’s behalf, a building standard sign
identifying Tenant as an occupant of the Premises in the Building’s placard of
signs located in the Building’s elevator lobby on the fourth (4th) and fifth
(5th) floors of the Building. Subject to and in accordance with Article 7
hereof, Tenant, at Tenant’s own cost and expense, shall have the right to
install a sign identifying Tenant as an occupant of the Premises on the entrance
doors of the Office Premises on the fourth (4th) and fifth (5th) floor of the
Premises or on the walls adjacent to such entrance doors; it being understood
that such signs shall be subject to Landlord’s prior approval of Tenant’s plans
and specifications therefor, which approval shall not unreasonably withheld,
conditioned or delayed.
     4.14. Labor Harmony.
     If (i) Tenant employs, or permits the employment of, any contractor,
mechanic or laborer in the Premises, whether in connection with any Alteration
or otherwise, (ii) such employment interferes or causes any conflict with other
contractors, mechanics or laborers engaged in the maintenance, repair,
management or operation of the Building or any adjacent property owned or
managed by Landlord, and (iii) Landlord gives Tenant notice thereof (which
notice may be given verbally to the person employed by Tenant with whom
Landlord’s representative ordinarily discusses matters relating to the
Premises), then Tenant shall cause all contractors, mechanics or laborers
causing such interference or conflict to leave the Building promptly and shall
take such other action as may be reasonably necessary to resolve such conflict.
Article 5
ELECTRICITY
     5.1. Capacity.
          (A) Subject to the terms of this Article 5, Landlord shall provide
(i) to the electrical closet on the floor of the Building where each portion of
the Office Premises is located, for Tenant’s use, eight and 0/100 (8) watts of
electrical capacity (demand load) per square foot of Usable Area in the portion
of the Premises located on such floor of the Building (exclusive of the

37



--------------------------------------------------------------------------------



 



electrical capacity that is required to operate the Building Systems but
inclusive of the taps, disconnects and transformers which exist in the
electrical closets on each floor of the Building where each portion of the
Office Premises is located as of the date hereof) and (ii) to the electrical
closet on the floor of the Building where the Supplemental Space is located, for
Tenant’s use, the electric capacity being furnished thereto as of the date
hereof (such electrical capacity being collectively, referred to herein as the
“Base Electrical Capacity”). Tenant, during the Term, shall use electricity in
the Premises only in such manner that complies with the requirements of the
Utility Company. Tenant shall not permit the demand for electricity in the
Premises to exceed the Base Electrical Capacity.
          (B) Landlord shall provide, at Tenant’s expense, up to 800 amps of
electrical capacity at 265/460 volt, three phase, 4-wire, submetered and
delivered to the Premises as directed by Tenant, for Tenant’s critical technical
and supplemental air conditioning systems.
          (C) Notwithstanding the foregoing to the contrary, if Tenant shall
require electrical capacity in excess of the Base Electrical Capacity and shall
provide Landlord with evidence reasonably satisfactory to Landlord of such
requirement, then provided that the Building has such additional capacity
available and that such request is reasonable, Landlord shall provide, at
Tenant’s sole cost and expense, such additional capacity to the extent available
and thereby increase the Base Electrical Capacity accordingly. To the extent
that Tenant shall require electrical capacity in excess of the Base Electrical
Capacity and Landlord is unable to provide such additional capacity, then Tenant
shall have the right to request that Landlord permit Tenant, at Tenant’s own
risk, cost and expense, to obtain such additional electrical capacity for the
Premises directly from the Utility Company, in which case the Base Electrical
Capacity shall be increased correspondingly. Landlord shall not unreasonably
withhold, condition, or delay such consent, provided that Tenant’s increasing
such electrical capacity does not have a reasonable likelihood of diminishing
materially the electrical capacity that the Utility Company would otherwise have
made available to the Building; it being understood, however, that (i) Tenant
shall pay directly to the Utility Company the cost of any such additional
electricity, (ii) Tenant shall use Tenant’s own Risers to bring such additional
electricity to the Premises, and (iii) Landlord makes no representation or
warranty with respect to the additional electricity being furnished to the
Premises by the Utility Company. Nothing contained in this Section 5.1(B)
expands the Premises or otherwise grants to Tenant rights to use portions of the
Building that are not otherwise demised to Tenant hereunder.
     5.2. Electricity for the Building.
     Landlord shall arrange with a Utility Company to provide electricity for
the Building. Landlord shall not be liable to Tenant for any failure or defect
in the supply or character of electricity furnished to the Building, except to
the extent that such failure or defect results from Landlord’s negligence or
willful misconduct. Landlord shall not be required to make any installations in
the Premises to distribute electricity within the Premises. Landlord shall not
be required to maintain or repair during the Term any installations that exist
in each Applicable Space on the Applicable Commencement Date that distribute
electricity within such Applicable Space.

38



--------------------------------------------------------------------------------



 



     5.3. Submetering.
          (A) Subject to the provisions of this Section 5.3, Landlord shall
measure Tenant’s demand for and consumption of electricity in the Premises using
a submeter that is, or submeters that are, installed and maintained by Landlord.
Any such submeters installed by Landlord shall be connected in such a manner
that the “demand factor” of Tenant’s electric usage as shown on such submeters
can be read and totalized on a “coincident and diversified demand” basis.
Landlord shall pay the cost of installing and subject to the terms hereof,
maintaining such submeter or submeters. If, at any time during the Term, Tenant
performs Alterations that require modifications to the aforesaid submeter or
submeters that Landlord installs, or that require a supplemental submeter or
supplemental submeters, then Tenant shall perform such modification, or the
installation of such supplemental submeter or submeters, at Tenant’s cost, as
part of the applicable Alteration.
          (B) Tenant shall pay to Landlord, as additional rent, an amount (the
“Electricity Additional Rent”) equal to one hundred three percent (103%) of the
sum of:
          (1) the product obtained by multiplying (x) the Average Cost per Peak
Demand Kilowatt, by (y) the number of kilowatts that constituted the peak demand
for electricity in the Premises for the applicable billing period, as registered
on the submeter or submeters for the Premises, and
          (2) the product obtained by multiplying (x) the Average Cost per
Kilowatt Hour, by (y) the number of kilowatt hours of electricity used in the
Premises for the applicable billing period, as registered on the submeter or
submeters for the Premises.
          (C) Subject to Section 5.3(D) hereof, Landlord shall give Tenant an
invoice for the Electricity Additional Rent from time to time (but no less
frequently than quarter-annually). Tenant shall pay the Electricity Additional
Rent to Landlord on or prior to the thirtieth (30th) day after the date that
Landlord gives to Tenant each such invoice. Tenant shall not have the right to
object to Landlord’s calculation of the Electricity Additional Rent unless
Tenant gives Landlord notice of any such objection on or prior to the ninetieth
(90th) day after the date that Landlord gives Tenant the applicable invoice for
the Electricity Additional Rent. If Tenant gives Landlord a notice objecting to
Landlord’s calculation of the Electricity Additional Rent, as aforesaid, then
Tenant shall have the right to review Landlord’s submeter readings and
Landlord’s calculation of the Electricity Additional Rent, at Landlord’s offices
or, at Landlord’s option, at the offices of Landlord’s managing agent, in either
case at reasonable times and on reasonable advance notice to Landlord. Either
party shall have the right to submit a dispute regarding the Electricity
Additional Rent to an Expedited Arbitration Proceeding.
          (D) If a submeter measuring Tenant’s electrical demand and consumption
in the Premises has not been installed in the Premises, or the submeters
measuring Tenant’s electrical demand and consumption in the Premises have not
been installed in the Premises, in either case on or prior to the date hereof,
then (x) Landlord shall order such submeter or such submeters promptly after the
date hereof, and (y) Landlord shall, at Landlord’s own cost and expense, install
such submeter or such submeters during the performance of the Office Improvement
Work; it being understood, however, that Landlord and Tenant shall cooperate

39



--------------------------------------------------------------------------------



 



with each other in good faith to coordinate the installation of such submeter or
such submeters with the Office Improvement Work. Landlord, in installing such
submeter or such submeters, shall have the right to interrupt electrical service
to the Premises temporarily and in accordance with good construction practice.
          (E) Subject to the terms of this Section 5.3(E), if, prior to
Landlord’s installing a submeter or the submeters in the Premises, Tenant
commences the performance of the Initial Alterations, then Tenant shall pay to
Landlord, as additional rent, a fee for electricity service in an amount equal
to the product obtained by multiplying (I) $0.0048, by (II) the number of square
feet of Rentable Area in the Premises (or the portion thereof in which Tenant is
performing the Initial Alterations), by (III) the number of days in the period
commencing on the date that Tenant so commences the Initial Alterations and
ending on the earlier of (a) the date immediately preceding the date that Tenant
first occupies the Premises (or the applicable portion thereof) for the conduct
of business, and (b) the date immediately preceding the date that the submeter
for the Premises (or the applicable portion thereof) is operational or the
submeters for the Premises (or the applicable portion thereof) are operational.
Landlord shall give Tenant an invoice for the aforesaid fee from time to time
(but not less frequently than monthly). Tenant shall pay the aforesaid fee to
Landlord on or prior to the thirtieth (30th) day after the date that Landlord
gives each such invoice to Tenant.
          (F) Subject to the terms of this Section 5.3(F), if, prior to
Landlord’s installing a submeter or submeters in the Premises, Tenant occupies
all or any portion of the Premises for the conduct of business, then Tenant
shall pay to Landlord, as additional rent, a fee for electricity service in an
amount equal to the product obtained by multiplying (I) $0.0048, by (II) the
number of square feet of Rentable Area in the Premises (or the portion thereof
that Tenant is occupying for the conduct of business), by (III) the number of
days in the period commencing on the date that Tenant occupies the Premises (or
the applicable portion thereof) for the conduct of business and ending on the
date immediately preceding the date that the submeter for the Premises or the
applicable portion thereof is operational or that the submeters for the Premises
or the applicable portion thereof are operational (such fee being referred to
herein as the “Electricity Inclusion Charge”). Landlord shall give Tenant an
invoice for the Electricity Inclusion Charge from time to time (but not less
frequently than monthly). Tenant shall pay the Electricity Inclusion Charge to
Landlord on or prior to the thirtieth (30th) day after the date that Landlord
gives each such invoice to Tenant. If (I) the monthly amount that Tenant would
have paid to Landlord as the Electricity Additional Rent for the period that
Tenant occupies the Premises or the applicable portion thereof for the conduct
of business prior to the date that the submeter is, or the submeters are,
operational (as determined using the average monthly submeter readings for the
period of three (3) months after the date that the submeter is, or the submeters
are, operational), exceeds (II) the Electricity Inclusion Charge for any
particular period of one (1) month, then Tenant shall pay to Landlord an amount
equal to such excess for each such month within thirty (30) days after Landlord
gives to Tenant an invoice therefor. If (I) the Electricity Inclusion Charge for
any particular period of one (1) month, exceeds (II) the monthly amount that
Tenant would have paid to Landlord as the Electricity Additional Rent for the
period that Tenant occupies the Premises or the applicable portion thereof for
the conduct of business prior to the date that the submeter is, or the submeters
are, operational (as determined using the average monthly submeter readings for
the period of three (3) months after the date that the submeter is, or the
submeters are, operational), then Landlord, at Landlord’s option, shall either
(x) refund promptly to Tenant an

40



--------------------------------------------------------------------------------



 



amount equal to such excess for each such month, or (y) credit such excess for
each such month against the monthly installments of Rental next becoming due and
payable hereunder (together with interest on such excess calculated at the Base
Rate from the date that Tenant is entitled to such credit). If Landlord gives
Tenant such credit for such excess, and the Expiration Date occurs before the
date that such credit is exhausted, then Landlord shall pay to Tenant the unused
portion of such credit on or prior to the thirtieth (30th) day after the
Expiration Date (and Landlord’s obligation to make such payment shall survive
the Expiration Date).
     5.4. Termination of Electric Service.
          (A) If Landlord is required by any Requirement to discontinue
furnishing electricity to the Premises as contemplated by this Lease, then this
Lease shall continue in full force and effect and shall be unaffected thereby,
except that from and after the effective date of any such Requirement,
(x) Landlord shall not be obligated to furnish electricity to the Premises, and
(y) Tenant shall not be obligated to pay to Landlord the charges for electricity
as described in this Article 5.
          (B) If Landlord discontinues Landlord’s furnishing electricity to the
Premises pursuant to a Requirement, then Tenant shall use Tenant’s diligent
efforts to obtain electricity for the Premises directly from the Utility
Company. Tenant shall pay directly to the Utility Company the cost of such
electricity. Tenant shall have the right to use the electrical facilities that
then exist in the Building to obtain such direct electric service (without
Landlord having any liability or obligation to Tenant in connection therewith
except that Landlord shall cooperate reasonably with Tenant in connection
therewith, at no cost to Landlord.) Nothing contained in this Section 5.4 shall
permit Tenant to use electrical capacity in the Building that exceeds the Base
Electrical Capacity. Tenant, at Tenant’s expense, shall make any additional
installations that are required for Tenant to obtain electricity from the
Utility Company.
          (C) Landlord shall not discontinue furnishing electricity to the
Premises as contemplated by this Section 5.4 (to the extent permitted by
applicable Requirements) until Tenant obtains electric service directly from the
Utility Company.
Article 6
INITIAL CONDITION OF THE PREMISES
     6.1. Condition of Premises.
          (A) Subject to Section 8.1 hereof and Section 6.2 hereof, (a) Tenant
shall accept possession of each Applicable Space in the condition that exists on
the Applicable Commencement Date “as is,” and (b) Landlord shall have no
obligation to perform any work or make any installations in order to prepare the
Building or each Applicable Space for Tenant’s occupancy. Except as expressly
set forth herein, Landlord has made no representations or promises with respect
to the Building, the Real Property or the Premises. Landlord shall cause the
Premises, and the common areas of the Building, including, without limitation,
the paths of travel from the entrance of the Building to the Premises, that
Tenant has the right to use pursuant to the terms hereof, to comply with
applicable Requirements (including, without limitation, the

41



--------------------------------------------------------------------------------



 



Americans with Disabilities Act of 1990 (“ADA”) with the understanding, however,
that Landlord shall not be responsible for elements of the Office Improvement
Work or the Supplemental Space Work that do not comply with applicable
Requirements to the extent that the applicable items of work are reflected on
the Construction Documents.
          (B) Tenant hereby acknowledges and agrees that (x) the Office Premises
Commencement Date may occur prior to the Substantial Completion of Landlord’s
Base Building Work and/or the Office Improvement Work and (y) the Supplemental
Space Commencement Date may occur prior to the Substantial Completion of the
Supplemental Space Work, and Tenant hereby agrees to provide Landlord with
access to the Office Premises and/or the Supplemental Space, as the case may be,
and to otherwise cooperate fully with Landlord in connection with the
performance of Landlord’s Base Building Work, the Office Improvement Work and/or
the Supplemental Space Work, as the case may be; it being understood that
Tenant’s full cooperation shall include, without limitation, prohibiting
Tenant’s employees, agents, invitees and/or guests from using the Office
Premises and the Supplemental Space during the performance of the applicable
work and moving and protecting any Tenant’s Property that may be located
therein. Notwithstanding anything to the contrary herein contained, in no event
shall Landlord have any liability to Tenant for damage caused to Tenant’s
Property which arises in connection with Tenant’s failure to move or protect
Tenant’s Property during the performance of Landlord’s Base Building Work, the
Office Improvement Work and/or the Supplemental Work, as the case may be.
Nothing contained in this Section 6.1(B) shall be deemed to limit Tenant’s right
to perform the Special Work, subject and in accordance with Section 6.2(I)(ii)
hereof.
     6.2. Landlord’s Work.
          (A) The following terms shall have the following meanings:
          (1) “Construction Documents” shall mean the plans and specifications
(including, without limitation, layout, architectural, mechanical and structural
drawings, to the extent applicable) that contain sufficient detail for Landlord
and Landlord’s consultants to assess the work proposed to be performed in the
Office Premises and the Supplemental Space which plans and specifications are to
be prepared by Tenant’s Architect (as hereinafter defined), at Tenant’s expense.
          (2) “Final Construction Documents” shall mean the Construction
Documents as finally approved or deemed approved by Landlord, subject to and in
accordance with Article 7 hereof, in form suitable for bidding.
          (3) “Tenant’s Architect” shall mean a + i architecture PC (or such
other architect, licensed in the State of New York, retained by Tenant and
approved by Landlord, which approval shall not be unreasonably withheld), with
respect to the Office Improvement Work, the Supplemental Space Work and
Landlord’s Data Room Work.
          (B) Landlord shall, at Landlord’s expense, (i) perform the work as
described on Exhibit “6.2"-1-A attached hereto and made a part hereof (such work
being collectively referred to herein as “Landlord’s Base Building Work”),
(ii) subject to Section 6.3 hereof,

42



--------------------------------------------------------------------------------



 



perform on Tenant’s behalf, the work necessary to construct the portion of the
Office Premises which excludes the Existing Data Room in accordance with the
Final Construction Documents to prepare the same for Tenant’s initial occupancy
thereof excluding, however, the installation or construction of any furniture
systems, or furniture (such work, the “Office Improvement Work”), (iii) subject
to Section 6.3 hereof, perform on Tenant’s behalf, the work necessary to
construct the Supplemental Space in accordance with the Final Construction
Documents to prepare the same for Tenant’s initial use thereof, excluding,
however, the installation or construction of any furniture systems or furniture,
or telecom wiring, computer wiring or computer systems and (iv) subject to and
in accordance with Section 6.4 hereof, demolish the Existing Data Room and
perform the work necessary to construct the Existing Data Room in accordance
with the final construction plans therefor are identified on Exhibit “6.2"-2
attached hereto and made a part hereof (collectively, the “Final Plans”)
prepared by Tenant’s Architect, at Landlord’s expense (such work, “Landlord’s
Data Room Work”; together with Landlord’s Base Building Work, the Office
Improvement Work, and the Supplemental Space Work, “Landlord’s Work”). Landlord
shall perform Landlord’s Work in accordance with all applicable Requirements.
Landlord shall perform Landlord’s Work in a good and workmanlike manner. Prior
to commencing the performance of the Office Improvement Work, (x) Landlord shall
deliver to Tenant, four (4) originals of a Form ACP-5, duly executed by an
appropriate party and covering the Office Premises excluding the Existing Data
Room and (y) if there exists an Impeding Work Violation, then Landlord, at
Landlord’s expense, shall use diligent efforts to cause the Impeding Work
Violation to be removed as promptly as reasonably practicable after Landlord
receives notice thereof.
          (C) After Landlord’s approval (or deemed approval) of the Construction
Documents, Tenant shall deliver to Landlord six (6) copies of the Final
Construction Documents for bid together with an additional five (5) copies
thereof for Landlord’s internal review and promptly thereafter Landlord shall
prepare six (6) complete bid packages (the “Bid Packages”) which shall request
the following: (1) the fixed price for which the Approved Contractor is willing
to fully perform and complete the Office Improvement Work and the Supplemental
Space Work as set forth on the Final Construction Documents, assuming that there
are no ACMs in or appurtenant to the Office Premises and/or the Supplemental
Space (as to each Bid, the “Bid Price”); (2) the overall project schedule to
which the Approved Contractor shall adhere to complete the Office Improvement
Work and the Supplemental Space Work (other than punch list items) assuming that
(x) the Approved Contractor is granted commercially reasonable access to the
Office Premises and the Supplemental Space throughout such time period, and
(y) that there are no ACMs in the portions of the Office Premises in which the
Office Improvement Work is proposed to be performed or in the portions of the
Supplemental Space in which the Supplemental Space Work is proposed to be
performed (as to each Bid, the “Bid Construction Period”); (3) the Approved
Contractor’s agreement to commence the Office Improvement Work and the
Supplemental Space Work as of the first date that Landlord grants access to the
Office Premises and the Supplemental Space, respectively, to the Approved
Contractor; (4) the Approved Contractor’s acknowledgement that it has reviewed
the provisions of Section 6.2(F) of this Lease and its agreement to comply with
the provisions thereof (a copy of which provisions shall be enclosed in each Bid
Package); (6) the mechanism that will be utilized by the Approved Contractor in
determining “Price Adjustments” (i.e., pricing “Changes”); (5) the Approved
Contractor’s agreement to a 10% retainage of the Bid Price until the completion
of all punchlist items; and (6) the Approved Contractor’s agreement to deliver
to Tenant upon completion of the

43



--------------------------------------------------------------------------------



 



Office Improvement Work and the Supplemental Space Work, a copy of the Final
Construction Drawings marked to show modifications actually made to complete the
Office Improvement Work and/or the Supplemental Space Work, as the case may be.
Tenant shall cooperate with Landlord in all reasonable respects to enable
Landlord to finalize the Bid Packages. The Bid Packages shall be subject to
Tenant’s approval which shall not be unreasonably withheld or delayed; provided,
however, if Tenant shall not make a representative available to review the same
at Landlord’s offices at 888 Seventh Avenue, New York, New York, within five
(5) Business Days of Landlord notifying Tenant (which notice, notwithstanding
the provisions of Article 30 hereof, shall be given to Laurence Mascera either
by facsimile to 212-273-7145, email laurence.mascera@bpsg.com, or by telephone
call to 212-271-7171, Andrew Mann either by facsimile to 212-661-6393, email
a.mann@gardinerusa.com or by telephone call to 212-661-6624 and Mark Deieso
either by facsimile to 212-661-6393, email m.deieso@gardinerusa.com or by
telephone call to 212-661-6624 (collectively, “Tenant’s Representatives”) then
Tenant shall be deemed to have approved same. In the event that Tenant shall not
give its consent to the Bid Packages, Tenant shall give Landlord a reasonably
detailed commentary of its objections thereto. Upon Tenant’s approval or deemed
approval, as the case may be, of the Bid Packages, Landlord shall submit the Bid
Packages to the following general contractors (such contractors, the “Approved
Contractors”): Benchmark, Ambassador Construction, McHugh Divicent Alessi,
Structure Tone, Tri-Star and JT Megan and shall solicit bids (each, a “Bid”) on
a fixed lump sum basis. Landlord shall direct each Approved Contractor to submit
original signed and sealed Bids to each of Landlord and Tenant, and if to
Landlord, c/o Vornado Office Management LLC, 888 Seventh Avenue, New York, New
York Attention: Steve Sonitis and if to Tenant, c/o Tenant at 1 Penn Plaza, New
York, New York, Attention: Laurence Mascera, within fourteen (14) days after the
delivery of the Bid Package (the “Bid Due Date”). Within five (5) Business Days
after the Bid Due Date, Landlord and Tenant shall meet at Landlord’s offices at
888 Seventh Avenue, New York, New York at a reasonable time selected by Landlord
and reasonably agreed upon by Tenant to open, review and initially evaluate the
same. Within four (4) Business Days after such meeting, Tenant shall decide with
which of the Approved Contractors Tenant would like to meet. Landlord shall
assist Tenant in all reasonable respects in value engineering the Bids to enable
Tenant to select such Approved Contractors. On the following Business Day,
Landlord and Tenant shall use commercially reasonable efforts to meet with the
Approved Contractors so selected by Tenant at Landlord’s offices. During such
meetings, (i) Landlord and Tenant shall have joint discussions with the Approved
Contractors to the extent necessary to qualify the Bids and request additional
or alternative pricing and (ii) Tenant, in its sole discretion, shall select one
of the Bids as the Bid pursuant to which the Office Improvement Work and the
Supplemental Space Work will be performed (such selected Bid being herein called
the “Selected Bid”, and the Approved Contractor submitting the Selected Bid
being herein called the “Selected Contractor”). Landlord covenants to perform
the Office Improvement Work and the Supplemental Space Work using the Selected
Contractor as its general contractor, and, in that regard, Landlord, promptly
after the selection of the Selected Contractor, shall enter into a construction
contract(s) with the Selected Contractor, on terms consistent with the Bid
Package, the Selected Bid and otherwise on reasonable and customary terms (such
construction contract(s) being herein called the “Construction Contract”),
(i) including a fixed lump sum contract price equal to the Bid Price set forth
in the Selected Bid, as may have been amended by written qualifications and
alternatives selected by Tenant (herein called the “Contract Price”),
(ii) including a construction period equal to the Bid Construction Period set
forth in the Selected Bid which may be adjusted in writing to

44



--------------------------------------------------------------------------------



 



accommodate the foregoing qualifications and alternatives (herein called the
“Contract Construction Period”) and (iii) at Tenant’s written request, Landlord
shall use commercially reasonable efforts to include in the Construction
Contract a normal and customary per diem late completion penalty on account of
the Selected Contractor’s failure to Substantially Complete the Office
Improvement Work and/or the Supplemental Space Work, as the case may be, within
ten (10) days of the Contract Construction Period (such late completion penalty,
the “Late Completion Penalty”). The Construction Contract shall be subject to
Tenant’s prior approval thereof which shall not be unreasonably withheld,
conditioned, or delayed; provided, however, if Tenant shall not make a
representative available to review the same at Landlord’s offices at 888 Seventh
Avenue, New York, New York, within five (5) Business Days of Landlord notifying
Tenant (which notice, notwithstanding the provisions of Article 30 of this
Lease, shall be given to Tenant’s Representatives in the same manner previously
set forth in this Paragraph 6.2(C)), then Tenant shall be deemed to have
approved same. In the event that Tenant shall not approve of the Construction
Contract, Tenant shall give Landlord a reasonably detailed commentary of its
reasonable objections thereto and Landlord shall use commercially reasonable
efforts to work with the Selected Contractor to promptly revise the Construction
Contract to address Tenant’s objections thereto. Upon the execution of the
Construction Contract, Landlord shall furnish Tenant with a true and complete
copy thereof. Landlord shall use commercially reasonable efforts to collect any
Late Completion Penalty that Landlord is entitled to receive from the Selected
Contractor pursuant to the Construction Contract by offsetting any such Late
Completion Penalty against amounts due to the Selected Contractor.
          (D) Promptly after executing the Construction Contract or promptly
following the date hereof, to the extent permitted by applicable Requirements,
Landlord, at Landlord’s expense, subject to the provisions of Section 6.3
hereof, shall apply to the appropriate Governmental Authorities for, and shall
thereafter obtain, any and all governmental approvals and/or building permit(s)
that shall be required in connection with the performance of the Office
Improvement Work and/or the Supplemental Space Work, as the case may be (herein
collectively called the “LW Permits”) (and shall be responsible for the delivery
of any necessary Form ACP-5 that shall be necessary in connection therewith).
Landlord shall use commercially reasonable efforts to expedite the obtaining of
all LW Permits. Promptly following Tenant’s request therefor made after any such
application is submitted or after any LW Permits are received, as the case may
be, Landlord shall deliver to Tenant a copy of any such application and a copy
of any LW Permits.
          (E) Landlord shall perform the Office Improvement Work and the
Supplemental Space Work, at Landlord’s expense, subject, however, to the
provisions of Section 6.3 hereof, using the Selected Contractor pursuant to the
Construction Contract. Landlord shall (i) commence the Office Improvement Work
and the Supplemental Space Work promptly after obtaining the respective LW
Permits required in connection therewith, and (ii) thereafter, use commercially
reasonable efforts to diligently prosecute the Office Improvement Work and the
Supplemental Space Work to completion. The Office Improvement Work and the
Supplemental Space Work shall be performed in accordance with the Final
Construction Documents (as modified by any Authorized Changes and field
conditions), and in compliance with all requirements of insurance and
governmental authorities and otherwise in a good and workmanlike manner.

45



--------------------------------------------------------------------------------



 



          (F) Throughout Landlord’s prosecution of the Office Improvement Work
Tenant shall be permitted to direct changes in the Office Improvement Work (such
changes, “Office Changes”) and throughout Landlord’s prosecution of the
Supplemental Space Work, Tenant shall be permitted to direct changes in the
Supplemental Space Work (such changes, “Supplemental Space Changes”) subject to,
and in accordance with, the provisions of Article 7 hereof. If Landlord shall
approve any requested Office Change or Supplemental Space Change, then, within
five (5) Business Days after such approval, Landlord shall cause the Selected
Contractor to deliver to Landlord and Tenant, a statement (each, a “Contractor
Change Statement”), setting forth (a) the Selected Contractor’s determination of
the dollar amount by which the Contract Price (as the same may have been
theretofore adjusted under clause (i) of Section 6.3(A) hereof would increase
(or decrease) if such Office Change and/or such Supplemental Space Change, as
the case may be, were incorporated into the Office Improvement Work or the
Supplemental Space Work, as the case may be, which determination shall be made
consistent with the Construction Contract and assuming that there are no ACM’s
in the applicable portions of the Office Premises and/or the Supplemental Space,
as the case may be (such determination, with respect to any Office Change and/or
any Supplemental Space Change, as the case may be, being herein called the
“Price Adjustment”), and (b) the Selected Contractor’s determination of the
number of days (either positive or negative) by which the Contract Construction
Period would be increased or decreased if such Office Change were incorporated
into the Office Improvement Work or if such Supplemental Space Change were
incorporated into the Supplemental Space Work, as the case may be, which
determination shall be made consistent with the Construction Contract and
assuming that there are no ACM’s in the applicable portions of the Office
Premises and/or the Supplemental Space (such determination, with respect to any
Office Change and/or Supplemental Space Change, as the case may be, being herein
called the “Time Adjustment”). Tenant, for a period of five (5) Business Days
after the delivery of any Contractor Change Statement, shall have the right (at
its option) to authorize the incorporation of the requested change and approve
the Office Change and/or the Supplemental Space Change, as the case may be, by
delivering a notice to Landlord to such effect (each, a “Change Authorization
Notice”); in which event (x) such Office Change and/or such Supplemental Space
Change shall be deemed irrevocably authorized (and shall be herein referred to
as an “Authorized Change”), (y) Landlord and Tenant shall be deemed to have
unconditionally accepted and agreed to the Price Adjustment with respect to such
Authorized Change (as set forth in the Contractor Change Notice), and (z) Tenant
shall be deemed to have unconditionally accepted and agreed to the Time
Adjustment with respect to such Authorized Change (as set forth in the
Contractor Change Notice). If, for any reason, Tenant, after the delivery of any
Contractor Change Statement, shall not, within the aforementioned five
(5) Business Day period, deliver a Change Authorization Notice in response
thereto, then Tenant shall be deemed to have withdrawn and canceled the Office
Change and/or the Supplemental Space Change, as the case may be. Tenant
acknowledges and agrees that Landlord may suspend the performance of the Office
Improvement Work and/or the Supplemental Work Space in the area affected by or
work associated with the Authorized Change (if such suspension is in accordance
with good construction practices) during the period that Tenant is considering a
Office Change and/or a Supplemental Space Change, as the case may be, until
Landlord receives a Change Authorization Notice or the aforesaid five
(5) Business Day period expires; provided, however, prior to such suspension,
Landlord shall notify Tenant’s Representatives in any of the manners set forth
above. If Tenant so directs within twenty-four (24) hours of Landlord’s notice,
Landlord shall not so

46



--------------------------------------------------------------------------------



 



suspend the performance of the Office Improvement Work and/or the Supplemental
Space Work, as the case may be; provided, however, Tenant shall be responsible
(and the Contract Price or the Adjusted Contract Price, as the case may be,
shall be adjusted accordingly) for any increased costs (i.e., costs that would
not have been incurred if Landlord had suspended the applicable Office
Improvement Work and/or the applicable Supplemental Space Work and thereafter
elects to proceed with the Authorized Change).
          (G) (i) During the period commencing on the date which is seven
(7) days prior to the anticipated date of Substantial Completion of the Office
Improvement Work and during the five (5) day period following the date on which
the Office Improvement Work is Substantially Complete and (ii) during the period
commencing on the date which is seven (7) days prior to the anticipated date of
Substantial Completion of the Supplemental Space Work and during the five
(5) day period following the date on which the Supplemental Space Work is
Substantially Complete, Landlord and Tenant shall jointly inspect the Office
Improvement Work and/or the Supplemental Space Work, as the case may be, and
develop a list identifying the minor or insubstantial details of construction
and/or and mechanical adjustment that remain to be performed, the non-completion
of which will not interfere by more than a de minimis amount with Tenant’s
occupancy of the Office Premises for the conduct of its business or Tenant’s use
of the Supplemental Space as storage space, as the case may be (collectively,
the “Punch List Items”). Within thirty (30) days after Landlord’s receipt of the
Punch List Items, Landlord shall install, complete, repair or otherwise remedy
all such items listed thereon; provided, however, that if any of the Punch List
Items cannot with commercially reasonable diligence be remedied within such
thirty (30) day period, the time within which to install, complete, repair or
otherwise remedy the same shall be extended for such period as may be reasonably
necessary to remedy the same with commercially reasonable diligence, so long as
Landlord promptly commences and proceeds with commercially reasonable diligence
to remedy the same.
          (H) Landlord shall have the right to delegate Landlord’s obligations
to perform all or any portion of the Office Improvement Work and/or the
Supplemental Space Work to an Affiliate of Landlord (it being understood,
however, that Landlord’s delegating such obligations to an Affiliate of Landlord
shall not diminish Landlord’s liability for the performance of the Office
Improvement Work and/or the Supplemental Space Work, as the case may be, in
accordance with the terms of this Section 6.2). Landlord shall also have the
right to assign to such Affiliate the rights of Landlord hereunder to receive
from Tenant the payments for the performance of the portions of the Office
Improvement Work and/or the Supplemental Space Work (it being understood that if
(i) Landlord so assigns such rights to such Affiliate of Landlord, and
(ii) Landlord gives Tenant notice thereof, then Tenant shall pay directly to
such Affiliate any such amounts otherwise due and payable to Landlord
hereunder). Landlord shall not be required to maintain or repair during the Term
any items of the Office Improvement Work or items of the Supplemental Space Work
except to the extent Landlord is otherwise expressly required to maintain or
repair the same pursuant to this Lease, it being agreed that Landlord shall make
available to Tenant all guaranties or warranties received by Landlord in
connection with the Office Improvement Work and the Supplemental Space Work to
the extent such guaranties and warranties shall not be rendered invalid thereby.
          (I) (i) Tenant and its representatives, and any agents of Tenant shall
have access to the Office Premises and/or the Supplemental Space at all times
during normal business hours,

47



--------------------------------------------------------------------------------



 



and at all other reasonable times, upon reasonable prior written or oral notice
to Landlord or if accompanied by the Building’s on-site property manager then
without prior notice, in order to inspect the Office Improvement Work and/or the
Supplemental Space Work, as the case may be and monitor the progress thereof,
provided that any such access shall not interfere with the progress of the
Office Improvement Work and/or the Supplemental Space Work, as the case may be,
and Landlord shall have no liability to Tenant or its representatives or agents
with respect to such access. In addition to the foregoing rights, Tenant may
also have one or more representatives present at the Office Premises or the
Supplemental Space at all times during the performance by Landlord of the Office
Improvement Work and the Supplemental Space Work, respectively; provided that
such representatives shall not interfere with the progress of the Office
Improvement Work or the Supplemental Space Work being performed by Landlord and
Landlord shall have no liability to Tenant or such representatives with respect
to the presence of such representatives.
          (ii) With respect to the Office Improvement Work, commencing on the
date on which Landlord commences the performance of the Office Improvement Work
and with respect to the Supplemental Space, commencing on the date on which
Landlord commences the performance of the Supplemental Space Work and throughout
Landlord’s prosecution of the Office Improvement Work and the Supplemental Space
Work, Tenant and its contractors shall be permitted, simultaneously with
Landlord’s performance of the Office Improvement Work and the Supplemental Space
Work, to enter the Office Premises or the Supplemental Space, respectively,
solely for the purpose of installing in the Office Premises or the Supplemental
Space, in either case, at Tenant’s cost, items of Tenant’s furniture, fixtures
and equipment as the case may be) for Tenant’s use and occupancy, including the
installation of wiring and telephone lines (collectively, the “Special Work”).
The entry upon the Office Premises and/or the Supplemental Space by Tenant and
Tenant’s contractors as contemplated by this Section 6.2(G)(ii) shall be
governed by all of the provisions of this Lease that govern (x) Tenant’s
occupancy of the Office Premises from and after the Office Premises Commencement
Date (including, without limitation, the provisions of Article 7 hereof) and (y)
Tenant’s use of the Supplemental Space from and after the Supplemental Space
Commencement Date, except that Tenant shall not be required to pay any Fixed
Rent or Escalation Rent by reason thereof. Tenant shall perform the Special Work
prior to the Commencement Date as contemplated by this Section 6.2(G) in a
manner that is sequenced and coordinated with the construction schedules,
milestone dates and access dates for the Office Improvement Work and the
Supplemental Space Work and in conformity with good construction practice, with
the understanding, however, that the performance of the Office Improvement Work
and the Supplemental Space Work has priority over the performance by Tenant of
the Special Work and, accordingly, Landlord shall have the right to require
Tenant to perform the Special Work during overtime periods to the extent
reasonably necessary, or to even prevent Tenant from making such installations
entirely to the extent reasonably necessary. Without limiting the generality of
the foregoing, Landlord shall permit Tenant to bring and store on the Office
Premises and/or the Supplemental Space all equipment, supplies and other
property required or appropriate in connection with the Special Work, provided
that such storage shall not unreasonably interfere with the performance by
Landlord of the Office Improvement Work or the Supplemental Space Work and
Landlord shall have no liability or obligation with respect to such equipment,
supplies or other property.

48



--------------------------------------------------------------------------------



 



          (I) In the event that Landlord negligently or willfully breaches the
normal standards of a construction manager in performing work in connection with
the Office Improvement Work for a period of sixty (60) consecutive days or more
(the sixtieth (60th) consecutive day, the “Non-Performance Outside Date”), then
in such event, Tenant shall have only the following remedies: (i) Tenant shall
be entitled to a credit against the Office Premises Fixed Rent coming due from
and after the Office Premises Rent Commencement Date in an amount equal to
Twelve Thousand Sixty-Three Dollars and Thirty-Eight Cents ($12,063.38) per day
for each day in the period commencing on the Non-Performance Outside Date and
ending on the date on which the Selected Contractor resumes the performance of
the Office Improvement Work; it being understood, however, in calculating the
total number of days during which the Selected Contractor has ceased performance
of the Office Improvement Work, periods of Unavoidable Delays shall be excluded
therefrom; and/or (ii) Tenant shall have the right to assume the Construction
Contract and Landlord shall be obligated to assign the Construction Contract to
Tenant and to complete the Office Improvement Work and in such event, Landlord
shall pay to Tenant within thirty (30) days of Tenant’s invoice therefor
together with reasonable evidence of the amounts so expended, Tenant’s
Out-of-Pocket Costs incurred in connection with correcting Landlord’s defaults,
assuming such Construction Contract and/or obtaining the services of a
replacement contractor in order to complete the Office Improvement Work. In the
event that Landlord shall fail to pay any such amount within such thirty
(30) day period then Tenant shall have the right to offset such amount against
the Rental next coming due hereunder.
          (J) In the event that Landlord negligently or willfully breaches the
normal standards of a construction manager in performing work in connection with
the Supplemental Space Work for a period of sixty (60) consecutive days or more
(the sixtieth (60th) consecutive day, the “Supplemental Non-Performance Outside
Date”), then in such event, Tenant shall have only the following remedies:
(i) Tenant shall be entitled to a credit against the Supplemental Space Fixed
Rent coming due from and after the Supplemental Space Rent Commencement Date in
an amount equal to Fifty-Five Dollars and No Cents ($55.00) per day for each day
in the period commencing on the Supplemental Non-Performance Outside Date and
ending on the date on which the Selected Contractor resumes the performance of
the Supplemental Space Work; it being understood, however, in calculating the
total number of days during which the Selected Contractor has ceased performance
of the Supplemental Space Work, periods of Unavoidable Delays shall be excluded
therefrom; and/or (ii) Tenant shall have the right to assume the Construction
Contract and Landlord shall be obligated to assign the Construction Contract to
Tenant and to complete the Supplemental Space Work and in such event, Landlord
shall pay to Tenant within thirty (30) days of Tenant’s invoice therefor
together with reasonable evidence of the amounts so expended, Tenant’s
Out-of-Pocket Costs incurred in connection with correcting Landlord’s defaults,
assuming such Construction Contract and/or obtaining the services of a
replacement contractor in order to complete the Supplemental Space Work. In the
event that Landlord shall fail to pay any such amount within such thirty
(30) day period then Tenant shall have the right to offset such amount against
the Rental next coming due hereunder.
     6.3. Tenant’s Contribution to the Cost of The Office Improvement Work.
          (A) (i) As used herein, the following terms shall have the following
meanings:

49



--------------------------------------------------------------------------------



 



               (a) “Adjusted Contract Price” shall mean the Contract Price, as
adjusted by (i.e., plus/minus) costs in connection with field conditions (other
than the existence of ACM’s) and the Price Adjustments with respect to all
Authorized Changes.
               (b) “Qualified Office Work Costs” shall mean the sum of (x) all
reasonable Out-of-Pocket Costs (excluding, however, supervisory fees and
construction management fees) incurred by Landlord in connection with the review
of the Construction Documents as they pertain to the Office Improvement Work and
the performance and completion of the Office Improvement Work (excluding
however, the costs incurred in connection with Landlord’s abatement of ACMs as
contemplated by Article 7 hereof); provided, however, all such Out-of-Pocket
Costs paid to Affiliates of Landlord shall not exceed commercially reasonable
prices for such expenses, (y) the Out-of-Pocket Costs incurred by Landlord in
obtaining the LW Permits in connection with the Office Improvement Work and
(z) the amounts payable by Landlord pursuant to the Construction Contract for
the Office Improvement Work, but only if, and to the extent, the same are part
of the Adjusted Contract Price for the Office Improvement Work.
               (c) “Qualified Supplemental Work Costs” shall mean the sum of
(x) all reasonable Out-of-Pocket Costs (excluding, however, supervisory fees and
construction management fees) incurred by Landlord in connection with the review
of the Construction Documents as they pertain to the Supplemental Space Work and
the performance and completion of the Supplemental Space Work (excluding
however, the costs incurred in connection with Landlord’s abatement of ACMs as
contemplated by Article 7 hereof); provided, however, all such Out-of-Pocket
Costs paid to Affiliates of Landlord shall not exceed commercially reasonable
prices for such expenses, (y) the Out-of-Pocket Costs incurred by Landlord in
obtaining the LW Permits in connection with the Supplemental Space Work and
(z) the amounts payable by Landlord pursuant to the Construction Contract for
the Supplemental Space Work, but only if, and to the extent, the same are part
of the Adjusted Contract Price for the Supplemental Space Work.
          (B) Subject to the terms of this Section 6.3, Landlord shall
contribute an amount not to exceed Five Million Seven Hundred Thirty-Nine
Thousand Seven Hundred Fifty-Three Dollars and No Cents ($5,739,753.00) with
respect to the Office Improvement Work (“Landlord’s Office Contribution”)
towards the Qualified Office Work Costs.
          (C) Subject to the terms of this Section 6.3, Landlord shall
contribute an amount not to exceed Twenty Thousand Seventy-Five Dollars and No
Cents ($20,075.00) (“Landlord’s Supplemental Space Contribution”) with respect
to the Supplemental Space Work, towards the Qualified Supplemental Work Costs.
          (D) Tenant shall pay to Landlord, as additional rent, an amount equal
to the sum of (I) the excess, if any, of (i) the Qualified Office Work Costs,
over (ii) Landlord’s Office Contribution (the amount of any such excess being
referred to herein as “Tenant’s Excess Office Work Costs”) and (II) the excess,
if any, of (i) the Qualified Supplemental Work Costs, over (ii) Landlord’s
Supplemental Space Contribution (the amount of any such excess being referred to
herein as “Tenant’s Excess Supplemental Work Costs”).

50



--------------------------------------------------------------------------------



 



          (E) From time to time and promptly following Tenant’s written request
therefor, Landlord shall deliver to Tenant a statement (each, a “Cost
Statement”) setting forth, in reasonable detail, the Qualified Office Work Costs
and the Qualified Supplemental Work Costs incurred by Landlord since the last
Cost Statement. Each such Cost Statement shall indicate (i) the extent to which
the Qualified Office Work Costs and/or the Qualified Supplemental Work Costs, as
the case may be, have been paid by Landlord (and the extent to which Landlord’s
Office Contribution and/or Landlord’s Supplemental Space Contribution, as the
case may be, have been applied thereto), and (ii) the extent to which (x) such
Qualified Office Work Costs constitute Tenant’s Excess Office Work Costs and
(y) such Qualified Supplemental Work Costs constitute Tenant’s Excess
Supplemental Work Costs.
          (F) All Qualified Office Work Costs incurred by Landlord shall be the
responsibility of Landlord, and shall be paid by Landlord as and when due,
subject to reimbursement by Tenant subject to and in accordance with the
provisions of Section 6.3(H) hereof. Landlord shall apply Landlord’s Office
Contribution to pay the costs of the Qualified Office Work Costs until
Landlord’s Office Contribution is fully disbursed.
          (G) All Qualified Supplemental Work Costs incurred by Landlord shall
be the responsibility of Landlord, and shall be paid by Landlord as and when
due, subject to reimbursement by Tenant subject to and in accordance with the
provisions of Section 6.3(I) hereof. Landlord shall apply Landlord’s
Supplemental Space Contribution to pay the costs of the Qualified Supplemental
Work Costs until Landlord’s Supplemental Space Contribution is fully disbursed.
          (H) If, as and when (x) the Qualified Office Work Costs incurred by
Landlord exceed (y) the amount of Landlord’s Office Contribution, then such
Tenant’s Excess Office Work Costs shall be the responsibility of Tenant, and
shall be paid by Tenant within thirty (30) days after its receipt of the Cost
Statement setting forth such Tenant’s Excess Office Work Costs.
          (I) If, as and when (x) the Qualified Supplemental Work Costs incurred
by Landlord exceed (y) the amount of Landlord’s Supplemental Space Contribution,
then such Tenant’s Excess Supplemental Work Costs shall be the responsibility of
Tenant, and shall be paid by Tenant within thirty (30) days after its receipt of
the Cost Statement setting forth such Tenant’s Excess Supplemental Work Costs.
     6.4. Landlord’s Data Room Work.
          (A) Provided that the Final Space Plan and the Final Plans provide for
a build out of offices (as opposed to an equipment room), Landlord shall perform
Landlord’s Data Room Work at Landlord’s own cost and expense. Landlord shall
perform Landlord’s Data Room Work using the same materials and finishes used in
the portion of the Office Premises adjacent to the Existing Data Room provided
that the same are then currently available (if such materials or finishes are
not readily available, have been discontinued or have increased in cost by more
than a de minimis amount, then Landlord shall be permitted to use other
materials and finishes that are comparable in quality provided that Tenant has
approved or is deemed to have approved such comparable materials and finishes
which approval shall not be unreasonably, withheld in accordance with the
provisions of this Section 6.3) (such materials and finishes and/or such

51



--------------------------------------------------------------------------------



 



comparable materials and finishes are hereinafter referred to as the “Building
Standard Installations”). Notwithstanding the provisions of Article 30 hereof,
Landlord shall have the right to request Tenant’s approval to any such
comparable materials or finishes by email given to Tenant’s Representatives at
the addresses set forth in Section 6.2(C) hereof. In the event that Landlord
shall give such request to Tenant, then Tenant shall have five (5) Business Days
(time being of the essence) from the date of such email to approve or disapprove
same by responding to such email and indicating such approval or disapproval. If
Tenant fails to respond within such five (5) Business Day period, then Tenant
shall be deemed to have approved same. If within such five (5) Business Day
period Tenant shall advise Landlord that Tenant does not approve same, then
Landlord shall use commercially reasonable efforts to propose alternatives
therefor to Tenant; provided, however, in such event, any period during which
Landlord shall seek alternatives and Tenant shall consider and choose or refuse
any such alternative following such five (5) Business Day period shall
constitute a Tenant Delay. If any alternative chosen by Tenant as aforesaid
exceeds the cost of the particular item of Building Standard Installations, then
Tenant shall pay to Landlord the amount of such excess within five (5) Business
Days of Landlord’s demand therefor and any period following such time period
during which Tenant fails to pay therefor shall constitute a Tenant Delay.
          (B) Notwithstanding the provisions of Section 1.4(B) hereof to the
contrary, in the event that Substantial Completion of Landlord’s Data Room Work
shall be delayed by reason of any Tenant Delays and/or items of Long Lead Work,
then only for purposes of determining the date on which Tenant shall commence
paying Fixed Rent with respect to the Existing Data Room, the Substantial
Completion of Landlord’s Data Room Work and the Data Room Commencement Date
shall be deemed to have occurred on the date it would have otherwise occurred
but for such Tenant Delays and/or such items of Long Lead Work, notwithstanding
that Landlord has not yet delivered possession of the Existing Data Room to
Tenant.
          (C) The following terms shall have the following meanings as used
herein:
               (1) The term “Long Lead Work” shall mean any item which is not a
stock item and must be specially manufactured, fabricated or installed or is of
such an unusual, delicate or fragile nature that there is a substantial risk
that (i) there will be a delay in its manufacture, fabrication, delivery or
installation, or (ii) after delivery of such item will need to be reshipped or
redelivered or repaired so that, in Landlord’s reasonable judgment, the item in
question cannot be completed when the standard items are completed even though
the items of Long Lead Work in question are (1) ordered together with the other
items required and (2) installed or performed (after the manufacture or
fabrication thereof) in order and sequence that such Long Lead Work and other
items are normally installed or performed in accordance with good construction
practice. In addition, Long Lead Work shall include any standard item, which in
accordance with good construction practice should be completed after the
completion of any item of work in the nature of the items described in the
immediately preceding sentence.
               (2) “Tenant Delays” shall mean Tenant’s acts or omissions
(including, without limitation, changes or change orders to plans and/or
finishes) that actually delay Landlord in the performance of Landlord’s Data
Room Work and of which Tenant is notified in writing (which notice may be by
email) during the continuance thereof.

52



--------------------------------------------------------------------------------



 



     6.5. Slab Opening.
     In connection with the performance of the Office Improvement Work, Landlord
shall perform, at Landlord’s expense, the opening of the slab including all
necessary structural steel and fireproofing work required in connection
therewith between the fourth (4th) and fifth (5th) floors of the Building as
shown on the Construction Documents. For purposes of clarity, it being agreed
that the amount of such expense shall not be included as part of the Qualified
Office Work Costs and shall be in addition to Landlord’s Office Contribution.
Such slab work shall be performed by Landlord in coordination with the Office
Improvement Work schedule such that any associated work that is required to be
performed (e.g., fabrication and installation of the stair) can be completed
within the normal construction period and prior to Substantial Completion of the
Office Improvement Work.
     6.6. Electrical Work.
     In connection with the performance of the Office Improvement Work Landlord
shall perform, at Landlord’s expense not to exceed Twenty Thousand Dollars
($20,000.00) the work requested by Tenant to the electrical panels in the
Premises and the transformers and the circuit breaker panels in the electrical
closet on the floors on which the Premises is located. For purposes of clarity,
it being agreed that such expense up to a maximum amount of Twenty Thousand
Dollars ($20,000.00) shall not be included as part of the Qualified Office Work
Costs and shall be in addition to Landlord’s Office Contribution but any expense
in connection therewith in excess of Twenty Thousand Dollars ($20,000.00) shall
be included as part of the Qualified Office Work Costs.
Article 7
ALTERATIONS
     7.1. General.
          (A) Except as otherwise provided in this Article 7, Tenant shall not
make any Alterations without Landlord’s prior consent.
          (B) Tenant may make Decorative Alterations without Landlord’s prior
consent.
          (C) The term “Alterations” shall mean alterations, installations,
improvements, additions or other physical changes in each case in or to the
Premises that are made by or on behalf of Tenant or any other Person claiming
by, through or under Tenant; provided, however, that Alterations shall not
include Landlord’s Work.
          (D) The term “Decorative Alterations” shall mean Alterations that
constitute merely decorative changes to the Premises (such as, for example, the
installation of carpeting or other customary floor coverings or painting or the
installation of customary wall coverings) that in each case do not involve
electrical, plumbing or mechanical connections.

53



--------------------------------------------------------------------------------



 



          (E) The term “Initial Alterations” shall mean the Alterations to
prepare the Premises for Tenant’s initial occupancy.
          (F) The term “Specialty Alterations” shall mean Alterations that
(i) perforate a floor slab in the Premises or a wall that encloses the core of
the Building, (ii) require the reinforcement of a floor slab in the Premises,
(iii) consist of the installation of a raised flooring system in excess of 2,000
square feet of Rentable Area, (iv) consist of the installation of a vault or
other similar device or system that is intended to secure the Premises or a
portion thereof in a manner that exceeds the level of security that a reasonable
Person uses for ordinary office space, or (v) involve material plumbing
connections (such as kitchens and executive bathrooms outside of the Building
core).
          (G) The term “Substantial Completion” or words of similar import shall
mean that the applicable work has been substantially completed in accordance
with the applicable plans and specifications if any, and with respect to the
Office Improvement Work only, as approved by Tenant’s Architect in Tenant’s
Architect’s professional, good faith judgment using current industry standards,
it being agreed that (i) such work shall be deemed substantially complete
notwithstanding the fact that minor or insubstantial details of construction or
demolition, mechanical adjustment or decorative items remain to be performed,
and (ii) with respect to work that is being performed in the Premises, such work
shall be deemed substantially complete only if the incomplete elements thereof
do not interfere materially with Tenant’s use and occupancy of the Premises for
the conduct of business.
          (H) The term “Tenant’s Property” shall mean Tenant’s personal property
(other than fixtures), including, without limitation, Tenant’s movable fixtures,
movable partitions, telephone equipment, computer equipment, furniture,
furnishings and decorations.
     7.2. Basic Alterations and Minor Alterations.
          (A) Subject to the provisions of Section 7.1(B) hereof and this
Section 7.2, Landlord shall not unreasonably withhold, condition or delay its
consent to any proposed Alteration, provided that such Alteration (i) is not
visible in any material respect, at street level, from the outside of the
Building, (ii) does not affect adversely any part of the Building other than the
Premises, (iii) does not require any alterations, installations, improvements,
additions or other physical changes to be performed in or made to any portion of
the Building other than the Premises, (iv) does not affect adversely the proper
functioning of any Building System, (v) does not materially reduce the value or
utility of the Building, (vi) does not affect the structure of the Building,
(vii) does not impede Landlord’s access to Reserved Areas in any material
respect, and (viii) does not violate or render invalid the certificate of
occupancy for the Building or any part thereof (any Alteration that satisfies
the requirements described in clauses (i) through (viii) above being referred to
herein as a “Basic Alteration”).
          (B) Tenant shall not be required to obtain Landlord’s prior consent to
a particular Basic Alteration if the sum of (X) the “hard” construction cost of
such Basic Alteration, and (Y) the “hard” construction cost of any other Basic
Alterations performed during the immediately preceding period of twelve
(12) months without Landlord’s consent as contemplated by this Section 7.2, does
not exceed the Minor Alterations Threshold (any such

54



--------------------------------------------------------------------------------



 



Basic Alteration for which Landlord’s prior consent is not required being
referred to herein as a “Minor Alteration”). The term “Minor Alterations
Threshold” shall mean Three Hundred Thousand Dollars ($300,000.00), except that
on each anniversary of the Commencement Date, the Minor Alterations Threshold
shall be adjusted to reflect the percentage increase in the Consumer Price Index
from the Consumer Price Index that is in effect on the Commencement Date.
Nothing contained in this Section 7.2(B) limits Tenant’s liability to Landlord
if (i) Tenant performs an Alteration without Landlord’s consent, and (ii) it is
determined ultimately that such Alteration does not constitute a Minor
Alteration.
          (C) Nothing contained in this Section 7.2 limits the provisions of
Section 7.11 hereof.
     7.3. Approval Process.
          (A) Subject to the terms of this Section 7.3(A), Tenant shall not
perform any Alteration (other than Decorative Alterations) unless Tenant first
gives to Landlord a notice thereof (an “Alterations Notice”) that (i) refers
specifically to this Section 7.3, (ii) includes six (6) copies of the plans and
specifications for the proposed Alteration (including, without limitation,
layout, architectural, mechanical and structural drawings, to the extent
applicable) in CADD format that contain sufficient detail for Landlord and
Landlord’s consultants to reasonably assess the proposed Alteration,
(iii) indicates whether Tenant considers the proposed Alterations to constitute
a Basic Alteration, (iv) indicates whether Tenant considers the proposed
Alteration to constitute a Minor Alteration and whether Tenant intends to
perform the proposed Alteration without Landlord’s consent as contemplated by
this Article 7, and (v) includes with such notice a bona fide estimate issued by
a reputable and independent construction company of the “hard” construction cost
of performing the proposed Alteration (if Tenant considers the proposed
Alteration to constitute a Minor Alteration and plans to perform such Alteration
without Landlord’s consent). Tenant shall not be required to include with the
Alterations Notice the plans and specifications for a proposed Alteration as
described in clause (ii) above if (w) applicable Requirements do not require
Tenant to obtain a building permit therefor, (x) such Alteration does not
involve any material electrical or plumbing work or any material connections to
the life-safety systems of the Building, (y) such plans and specifications would
not otherwise be prepared in accordance with good construction practice, and
(z) Tenant so advises Landlord in the applicable Alterations Notice; provided,
however, that if Tenant does not submit such plans and specifications to
Landlord as aforesaid, then Landlord shall have the right to nevertheless
require Tenant to submit such plans and specifications (or another reasonable
technical description of the proposed Alteration) to the extent that Landlord
has a reasonable basis for requiring such plans and specifications (or such
other technical description)(any such Alteration for which Tenant is not
required to provide such plans and specifications being referred to herein as a
“Simple Alteration”).
          (B) Landlord shall have the right to object to a proposed Alteration
only by giving notice thereof to Tenant, and setting forth in such notice a
statement in reasonable detail of the grounds for Landlord’s objections.
          (C) If (i) Tenant gives Landlord an Alterations Notice, (ii) Tenant,
in the Alterations Notice, does not indicate that Tenant plans to perform the
applicable Alteration

55



--------------------------------------------------------------------------------



 



without Landlord’s consent, (iii) the Alterations Notice states in bold, capital
letters as follows: “LANDLORD’S FAILURE TO RESPOND TO THIS ALTERATIONS NOTICE
WITHIN TEN (10) BUSINESS DAYS SHALL RESULT IN LANDLORD BEING DEEMED TO HAVE
CONSENTED TO THE ALTERATION(S) DESCRIBED HEREIN”, (iv) Landlord fails to respond
to the Alterations Notice within ten (10) Business Days after Tenant gives the
Alterations Notice to Landlord, then Landlord shall be deemed to have consented
to such Alteration; provided, however, that in no event shall Landlord be deemed
to have consented to any Alteration that is otherwise expressly prohibited by
the terms of this Lease.
          (D) If (i) Tenant resubmits any Alterations Notice to Landlord in
accordance with this Section 7.3, (ii) Tenant, together with such resubmission,
does not indicate that Tenant plans to perform the applicable Alteration without
Landlord’s consent, (iii) such resubmission Alterations Notice includes a notice
that states in bold, capital letters as follows: LANDLORD’S FAILURE TO RESPOND
TO THIS RESUBMITTED ALTERATIONS NOTICE WITHIN FIVE (5) BUSINESS DAYS SHALL
RESULT IN LANDLORD BEING DEEMED TO HAVE CONSENTED TO THE ALTERATION(S) DESCRIBED
HEREIN, and (iv) Landlord fails to respond to the resubmitted Alterations Notice
within five (5) Business Days after Tenant gives the resubmitted Alterations
Notice to Landlord, then Landlord shall be deemed to have consented to such
Alteration; provided, however, that in no event shall Landlord be deemed to have
consented to any Alteration that is otherwise expressly prohibited by the terms
of this Lease.
          (E) Landlord shall have the right to (a) disapprove any plans and
specifications for a particular Alteration in part, (b) reserve Landlord’s
approval of items shown on such plans and specifications pending Landlord’s
review of other plans and specifications that Tenant is otherwise required to
provide to Landlord hereunder, and (c) condition Landlord’s approval of such
plans and specifications upon Tenant’s making revisions to the plans and
specifications or supplying reasonably required additional information (which
Landlord shall have the right to request only reasonably if the applicable
Alteration constitutes a Basic Alteration). Nothing contained in this
Section 7.3(E) limits the provisions of Section 7.2 hereof or Section 7.3(B)
hereof.
          (F) Tenant acknowledges that (i) the review of plans or specifications
for an Alteration by or on behalf of Landlord, or (ii) the preparation of plans
or specifications for an Alteration by Landlord’s architect or engineer (or any
architect or engineer designated by Landlord), is solely for Landlord’s benefit,
and, accordingly, Landlord makes no representation or warranty that such plans
or specifications comply with any Requirements or are otherwise adequate or
correct.
     7.4. Performance of Alterations.
          (A) Tenant, at Tenant’s expense, prior to the performance of any
Alteration, shall obtain all permits, approvals and certificates required by any
Governmental Authorities in connection therewith. Landlord shall have the right
to require Tenant to make all filings with Governmental Authorities to obtain
such permits, approvals and certificates using an expeditor designated
reasonably by Landlord (provided that the charges imposed by such expeditor are
commercially reasonable). Landlord shall execute any applications for any
permits, approvals or

56



--------------------------------------------------------------------------------



 



certificates required to be obtained by Tenant in connection with any permitted
Alteration (provided that the applicable Requirement requires Landlord to
execute such application) within ten (10) Business Days after Tenant’s request
from time to time and shall otherwise cooperate reasonably with Tenant in
connection therewith. Tenant shall have the right to require Landlord to so
execute such applications prior to the date that Landlord approves (or is deemed
to have approved) the applicable Alteration (to the extent that this Article 7
requires Tenant to obtain Landlord’s approval of the applicable Alteration),
subject to Tenant (at Tenant’s sole cost and expense) making such changes to the
drawings as may be required and resubmitting the same for Landlord’s approval.
Tenant shall reimburse Landlord for any reasonable Out-of-Pocket Costs,
including, without limitation, reasonable attorneys’ fees and disbursements,
that Landlord incurs in so executing such applications and cooperating with
Tenant, within thirty (30) days after the date that Landlord gives to Tenant an
invoice therefor from time to time.
          (B) Prior to performing any Alteration, Tenant shall also furnish to
Landlord duplicate original policies of, or, at Tenant’s option, certificates
of, (1) worker’s compensation insurance in amounts not less than the statutory
limits (covering all persons to be employed by Tenant, and Tenant’s contractors
and subcontractors, in connection with such Alteration), and (2) commercial
general liability insurance (including property damage and bodily injury
coverage), in each case in customary form, and in amounts that are not less than
Five Million Dollars ($5,000,000) with respect to general contractors and One
Million Dollars ($1,000,000) with respect to subcontractors, naming the Landlord
Indemnitees as additional insureds; provided, however, that on each anniversary
of the Commencement Date, the aforesaid amounts shall be adjusted to reflect the
percentage increase in the Consumer Price Index from the Consumer Price Index
that is in effect on the Commencement Date. Landlord acknowledges that Tenant’s
contractors and subcontractors may satisfy the liability insurance requirements
as set forth in this Section 7.4(B) with an umbrella insurance policy if such
umbrella insurance policy contains an aggregate per location endorsement that
provides the required level of protection for the Premises.
          (C) Within thirty (30) days after the Substantial Completion of each
Alteration (other than Decorative Alterations and Simple Alterations), Tenant,
at Tenant’s expense, shall (1) obtain certificates of final approval for each
Alteration to the extent required by any Governmental Authority, (2) furnish
Landlord with copies of such certificates, and (3) give to Landlord copies of
the “as-built” plans and specifications (which for purposes hereof shall mean
working drawings or “bubbled” construction drawings) for such Alterations in
CADD format (or, if the applicable Alteration constitutes a Minor Alteration,
appropriate record drawings or shop drawings therefor).
          (D) All Alterations (other than Decorative Alterations and Simple
Alterations) shall be made and performed substantially in accordance with the
plans and specifications therefor as approved by Landlord (to the extent such
approval of Landlord is required under this Article 7). All Alterations shall be
made and performed in accordance with all Requirements and the Rules. All
materials and equipment incorporated in the Premises as a result of any
Alterations shall be first-quality.
          (E) Landlord shall deliver to Tenant, in connection with Tenant’s
applications to the applicable Governmental Authority for a building permit
regarding any Alterations, a

57



--------------------------------------------------------------------------------



 



Form ACP-5 for each applicable portion of the Premises, duly executed by an
appropriate party and covering the Premises. Landlord acknowledges that Tenant
may disclose such Form ACP-5 to Permitted Parties and contractors that Tenant
engages to perform Alterations in accordance with the terms hereof. If (x) any
asbestos or ACMs are located in the Premises, or any other portions of the
Building in which Tenant has the right to perform Alterations and (y) applicable
Requirements mandate that such asbestos or ACMs be abated in connection with any
Alteration that Tenant proposes to perform, then Landlord, at Landlord’s
expense, shall perform such abatement, with reasonable diligence, in accordance
with good construction practice and in compliance with all applicable
Requirements (it being agreed that Landlord’s obligation to deliver such Form
ACP-5 shall be adjourned until Landlord performs such abatement). Landlord shall
not be required to (A) deliver such Form ACP-5 for the portion of the Premises
in which Tenant, or any Person claiming by, through or under Tenant, installs
asbestos or ACMs from and after the Commencement Date, or (B) remove any such
asbestos or ACMs to the extent that such asbestos or ACMs are installed in the
Premises by Tenant, or any other Person claiming by, through or under Tenant,
after the Commencement Date. If the abatement of any asbestos or ACMs is
required pursuant to the terms of this Section 7.4(E), and in connection with
such abatement, Landlord removes any existing fireproof material originally
located in certain portions of the Premises where Landlord is performing such
abatement, Landlord shall refireproof such portions of the Premises to the
extent required by Requirements. If (x) any asbestos or asbestos-containing
materials are located in the Premises, and (y) applicable Requirements mandate
that such asbestos or asbestos-containing materials be abated in connection with
any Alteration that Tenant proposes to perform, then Tenant shall be entitled to
apply (until exhausted) a credit against the Rental that is otherwise due
hereunder in an amount equal to the product obtained by multiplying (I) the
number of Business Days that Landlord’s performance of such abatement as
provided in this Section 7.4(E) delays Tenant’s performance of the Alteration(s)
(if any) (it being understood that the number of Business Days as described in
this clause (I) shall not exceed the number of days in the period of the Work
Access that Landlord requires to perform such abatement), by (II) the quotient
obtained by dividing (A) the Fixed Rent that is due hereunder for the first
(1st) year after the Rent Commencement Date, by (B) the number of square feet of
Rentable Area in the Premises, by (C) three hundred sixty-five (365) (or three
hundred sixty-six (366), if the Rent Commencement Date occurs in a leap year),
by (III) the number of square feet of Rentable Area in the Premises in respect
of which Tenant is delayed in performing the Alterations, as aforesaid;
provided, however, that (A) Tenant shall not have the right to apply such credit
against the Rental that is otherwise due hereunder unless (x) Tenant gives
Landlord notice of such delay not later than the second (2nd) Business Day after
the date that such delay first occurs, and (y) Tenant includes in such notice a
reasonable description of the extent of the impact of such delay on Tenant’s
performance of the Alterations, and (B) if the Expiration Date occurs prior to
the date that such credit is exhausted, then Landlord shall pay to Tenant the
unused portion of such credit on or prior to the thirtieth (30th) day after the
Expiration Date (it being understood that Landlord’s obligation to make such
payment to Tenant shall survive the Expiration Date).
     7.5. Financial Integrity.
          (A)

58



--------------------------------------------------------------------------------



 



          (1) Tenant shall not permit any materials or equipment that are
incorporated as fixtures into the Premises in connection with any Alterations to
be subject to any lien, encumbrance, chattel mortgage or title retention or
security agreement.
          (2) Tenant shall discharge of record any mechanic’s lien that is filed
against the Real Property for work claimed to have been done for, or for
materials claimed to have been furnished to, Tenant (or any Person claiming by,
through or under Tenant) within thirty (30) days after Tenant has received
notice thereof, at Tenant’s expense, by payment or filing the bond required by
law. Nothing contained in this Section 7.5(A)(2) (x) limits Tenant’s right to
challenge the claim that is made by the Person that files a mechanic’s lien,
provided that Tenant discharges such lien of record as aforesaid, or
(y) obligates Tenant to discharge of record any mechanic’s lien that derives
from Landlord’s acts or omissions. If (i) any mechanic’s lien is filed against
the Real Property for work claimed to have been done for, or for materials
claimed to have been furnished to, Tenant (or any Person claiming by, through or
under Tenant), and (ii) Tenant does not discharge such lien within thirty
(30) days after Tenant has received notice thereof, at Tenant’s expense, by
payment or filing the bond required by law, then Landlord shall have the right
to use the Tenant Fund (or the portion thereof that Landlord has not theretofore
disbursed to or on behalf of Tenant as provided in Section 7.14 hereof, as the
case may be) to so discharge such lien (it being understood that (x) if Landlord
so uses the Tenant Fund (or such undisbursed portion thereof) to discharge such
lien in full, then Tenant’s failure to discharge such lien initially shall not
continue to constitute a default by Tenant hereunder, and (y) Landlord’s
aforesaid right to use the Tenant Fund (or such undisbursed portion thereof) to
discharge such lien shall be in addition to the rights and remedies that are
available to Landlord at law, in equity or as otherwise set forth herein by
reason of an Event of Default that derives from Tenant’s failure to so discharge
such lien).
          (B) Subject to the terms of this Section 7.5(B), within thirty
(30) days after the Substantial Completion of any Alterations (other than
Decorative Alterations), Tenant shall deliver to Landlord: (i) waivers of lien
from all contractors, subcontractors, materialmen, architects, engineers and
other Persons who may file a lien against the Real Property in connection with
such Alterations, and (ii) a certificate from a licensed architect that Tenant
engages in accordance with the terms of this Article 7 certifying that, in his
or her opinion, the Alterations have been Substantially Completed in substantial
accordance with the final detailed plans and specifications for such Alterations
as approved by Landlord (to the extent Landlord’s approval was required under
this Article 7); provided, however, that this clause (ii) shall not apply in
respect of Simple Alterations. Tenant shall not be required to deliver to
Landlord any waiver of lien if Tenant is disputing in good faith the payment
which would otherwise entitle Tenant to such waiver, provided that (x) Tenant
keeps Landlord advised in a timely fashion of the status of such dispute and the
basis therefor, and (y) Tenant delivers to Landlord the waiver of lien promptly
after the date that the dispute is settled. Nothing contained in this
Section 7.5(B), however, shall relieve Tenant from complying with the provisions
of Section 7.5(A)(2) hereof.
     7.6. Effect on Building.
     Subject to the terms of this Section 7.6, if (i) as a result of any
Alterations, any alterations, installations, improvements, additions or other
physical changes are required to be

59



--------------------------------------------------------------------------------



 



performed in or made to any portion of the Building other than the Premises in
order to comply with any Requirements (any such alterations, installations,
improvements, additions or changes being referred to herein as a “Building
Change”), and (ii) such Building Change would not otherwise have had to be
performed or made pursuant to applicable Requirements at such time, then
(x) Landlord may perform such Building Change, and (y) Tenant shall pay to
Landlord the reasonable Out-of-Pocket Costs thereof, as additional rent, within
thirty (30) days after Landlord gives to Tenant an invoice therefor together
with reasonable supporting documentation for the charges set forth therein.
Landlord shall seek to accomplish any such Building Change that minimizes the
cost thereof to the extent reasonably practicable. Landlord shall give Tenant
reasonable advance notice of Landlord’s performance of the Building Change, and
shall consult reasonably from time to time with Tenant in connection therewith
(with the understanding that such consultations shall include, without
limitation, Landlord’s providing Tenant with the information that Landlord has
in its possession regarding the expected cost of such Building Change). Tenant
shall not be required to pay for the cost of performing a Building Change as
contemplated by this Section 7.6 if (a) Tenant submits to Landlord for
Landlord’s approval the plans and specifications for the applicable Alteration,
(b) the representative of Landlord who has principal responsibility for
approving the applicable Alteration has personal knowledge that the applicable
Alteration requires such Building Change, and (c) Landlord fails to advise
Tenant of such Building Change concurrently with Landlord’s approval of the
applicable Alteration.
     7.7. Time for Performance of Alterations.
     If the performance of any Alteration by or on behalf of Tenant, or any
other Person claiming by, through or under Tenant, during Building Hours
interferes with or interrupts the maintenance, repair, management or operation
of the Building in any material respect or interferes with or interrupts the use
and occupancy of the Building by other tenants in the Building in any material
respect, then Landlord shall have the right to require Tenant to perform such
Alteration at other times that Landlord reasonably designates from time to time.
     7.8. Removal of Alterations and Tenant’s Property.
          (A) On or prior to the Expiration Date, Tenant, at Tenant’s expense,
shall remove Tenant’s Property from the Premises, and, subject to Section
hereof, at Tenant’s option, Tenant also may remove, at Tenant’s expense, all
Alterations made by or on behalf of Tenant or any other Person claiming by,
through or under Tenant; provided, however, in any case, that Tenant shall
repair and restore in a good and workmanlike manner to good condition any damage
to the Premises or the Building caused by such removal. Landlord, upon notice to
Tenant given at least sixty (60) days prior to the Expiration Date, may require
Tenant to remove any Specialty Alterations from the Premises, and to repair and
restore in a good and workmanlike manner to good condition any damage to the
Premises or the Building caused by such removal; provided, however, that
Landlord shall not have the right to require Tenant to remove any Qualified
Alterations. If (x) the Expiration Date is not the Fixed Expiration Date, or the
last day of the Renewal Term, as the case may be, and (y) Landlord gives a
notice to Tenant on or prior to the thirtieth (30th) day after the Expiration
Date to the effect that Landlord does not wish to retain a particular Specialty
Alteration, then Tenant shall pay to Landlord the reasonable Out-of-Pocket Costs
that are incurred by Landlord in so removing such Specialty Alterations, and in
so repairing and restoring any such damage to the Building or the Premises,
within thirty (30) days

60



--------------------------------------------------------------------------------



 



after Landlord submits to Tenant an invoice therefor together with reasonable
supporting documentation for the charges set forth therein; provided, however,
that Landlord shall not have the right to give any such notice to Tenant in
respect of Qualified Alterations. Any Alterations that remain in the Premises
after the Expiration Date shall be deemed to be the property of Landlord (with
the understanding, however, that Tenant shall remain liable to Landlord for any
default of Tenant in respect of Tenant’s obligations under this Section 7.8(A)).
          (B) Prior to Tenant’s performance of a Specialty Alteration, Tenant
shall have the right to request (simultaneously with Tenant’s submission to
Landlord of plans and specifications for such Specialty Alteration) that
Landlord advise Tenant if Tenant shall be required to remove (or pay the cost to
remove) such Specialty Alteration upon the Expiration Date or earlier
termination of the Term, provided, however, that such request shall state in
bold capital letters as follows: “LANDLORD TO ADVISE TENANT IF TENANT SHALL BE
OBLIGATED TO REMOVE THE SPECIALTY ALTERATION(S) DESCRIBED HEREIN AT THE
EXPIRATION OR EARLIER TERMINATION OF THE TERM AND LANDLORD’S FAILURE TO RESPOND
TO THIS ALTERATIONS REMOVAL REQUEST WITHIN TEN (10) BUSINESS DAYS SHALL BE
DEEMED TO INDICATE THAT LANDLORD SHALL NOT REQUIRE REMOVAL OF THE SPECIALTY
ALTERATION(S) DESCRIBED HEREIN.” Landlord shall have the right to require
removal of the applicable Specialty Alteration upon the expiration or earlier
termination of the Term in Landlord’s sole discretion. If (i) Tenant makes any
such request, and (ii) Landlord advises Tenant that removal shall not be
required, or fails to respond to such request within ten (10) Business Days,
then Landlord shall not have the right to require Tenant to remove (or pay the
cost to remove) such Specialty Alteration upon the Expiration Date or earlier
termination of the Term (any such Specialty Alteration which Tenant shall not be
required to remove (or to pay the cost of removal) as aforesaid being referred
to herein as a “Qualified Alteration”).
     7.9. Contractors and Supervision.
          (A) All Alterations (other than Decorative Alterations and Simple
Alterations) that require Landlord’s consent shall be performed only under the
supervision of a licensed architect that Landlord approves, which approval
Landlord shall not unreasonably withhold, condition or delay. Landlord shall be
deemed to have approved any such architect if Landlord fails to respond to
Tenant’s request for approval thereof within ten (10) Business Days after the
date that Tenant gives such request to Landlord.
          (B) Subject to the provisions of this Section 7.9(B), Tenant shall
perform all Alterations (other than Decorative Alterations) using, at Tenant’s
option, either (i) contractors, subcontractors, and mechanics that in each case
Landlord designates from time to time, or (ii) contractors, subcontractors or
mechanics that in each case Tenant designates and that Landlord approves, which
approval Landlord shall not unreasonably withhold, condition or delay. Landlord
shall be deemed to have approved any such contractors, subcontractors or
mechanics that in each case Tenant designates if Landlord fails to respond to
Tenant’s request for approval thereof within ten (10) Business Days after the
date that Tenant gives such request to Landlord. If an Alteration affects a
Building System, then (i) Tenant shall engage to perform such Alteration (or the
applicable portion thereof that affects such Building System) a contractor and
subcontractors that in each case Landlord designates from time to time and
charge commercially

61



--------------------------------------------------------------------------------



 



reasonable prices, and (ii) Tenant shall engage an engineer that Landlord
designates and that charges fees that are commercially reasonable to design such
Alteration (or the applicable portion thereof that affects such Building
System). Landlord shall give Tenant a notice containing a list of such
contractors, such subcontractors and such engineer that Landlord designates
promptly after Tenant’s request therefor from time to time (it being understood
that Landlord shall include in such list the names of at least three
(3) subcontractors for each trade and at least three (3) general contractors).
     7.10. Landlord’s Expenses.
     Tenant shall pay to Landlord, from time to time, as additional rent, the
reasonable Out-of-Pocket Costs incurred by Landlord in connection with an
Alteration (other than Decorative Alterations) (including, without limitation,
the reasonable Out-of-Pocket Costs that Landlord incurs in reviewing the plans
and specifications for such Alterations,) within thirty (30) days after Landlord
gives Tenant an invoice therefor together with reasonable supporting
documentation for the charges set forth therein; it being understood, however,
that in no event shall Landlord charge Tenant any fees in connection with
Landlord’s supervision of any Alterations.
     7.11. Window Coverings.
     Tenant may replace the window blinds installed as part of the Office
Improvement Work only with curtains, blinds, shades, or screens that Landlord
designates reasonably.
     7.12. Emergency Generator System.
          (A) Landlord hereby agrees to furnish and install either (i) a
co-generation and backup power plant (a “Co-Gen Plant”) or (ii) an emergency
generator system (such emergency generator system being referred to herein as an
“Emergency Generator System”), that, in either case, shall constitute part of
the Building Systems and to give Tenant notice not later than August 1, 2010, as
to whether Landlord shall install a Co-Gen Plant or an Emergency Generator. For
purposes hereof, the term “Applicable Back-Up Power Source”) shall refer to
either the Co-Gen Plant or the Emergency Generator System, as the case may be.
In connection with the installation of the Applicable Back-Up Power Source,
Landlord shall provide a single or multiple automatic transfer switches (an
“ATS”), at Tenant’s expense, within the room in which the Applicable Back-Up
Power Source is located and shall enclose, at Tenant’s expense, such ATS within
a security cage accessible only by Tenant’s personnel and Landlord upon
reasonable prior notice to Tenant which notice may be oral. Tenant shall
reimburse Landlord for Landlord Out-of-Pocket Costs in connection with such ATS,
the installation thereof and such security cage within thirty (30) days of
Landlord giving Tenant an invoice therefor. The configuration of the ATS
equipment shall be mutally agreed to by Landlord and Tenant. If Landlord elects
to furnish and install a Co-Gen Plant, Landlord shall use Landlord’s diligent
efforts to Substantially Complete Landlord’s installation of the Co-Gen Plant on
or prior to January 1, 2012. If Landlord elects to furnish and install an
Emergency Generator System, Landlord shall commence the installation thereof no
later than October 1, 2010 and shall use Landlord’s diligent efforts to
Substantially Complete the installation of the Emergency Generator System on or
prior to March 1, 2011. In the event that Landlord elects to install an
Emergency Generator, and Landord shall

62



--------------------------------------------------------------------------------



 



fail to commence the installation of such Emergency Generator prior to
October 1, 2010, Landlord shall fail to commence the installation of the Co-Gen
Plant by January 1, 2011 (provided, however, for purposes hereof commencing
installation of the Co-Gen Plant shall mean that Landlord or its Affiliate has
paid a non-refundable deposit for the fabrication of customized equipment for
installation of a co-generation plant at the Building) or if Landlord shall fail
to complete installation of the Co-Gen Plant by January 1, 2012, by such date,
as such date shall be extended by periods of Unavoidable Delays, then provided
that Tenant thereafter gives Landlord a notice that Tenant intends to install an
Emergency Generator System and Landlord fails to Substantially Complete or
commence and thereafter diligently prosecute to completion the installation of
the Applicable Back-Up Power Source within thirty (30) days of the date on which
Tenant gives Landlord such notice, then Tenant, as its sole remedy, shall have
the right to install the Emergency Generator System in a location reasonably
designated by Landlord subject to the provisions of Article 7 hereof and
Landlord shall reimburse Tenant for the reasonable expenses incurred by Tenant
in connection with such installation within thirty (30) days of Landlord’s
receipt of Tenant’s invoice therefor together with reasonable evidence of such
expenses. In the event that Landlord fails to so reimburse Tenant within such
time period then Tenant shall be entitled to offset the amount of such expenses
against the Rental thereafter coming due hereunder. From and after the date on
which Landlord Substantially Completes the installation of the Applicable
Back-Up Power Source, Landlord shall pursue the final completion of Landlord’s
installation of the Applicable Back-Up Power Source, with due diligence and
reasonable continuity. Subject to and in accordance with all applicable
provisions of this Article 7, Landlord and Tenant acknowledge and agree that
(x) Tenant, at Tenant’s expense (but subject to clause (y) hereof) shall have
the right to connect certain of Tenant’s systems to the Applicable Back-Up Power
Source, and in connection therewith, Landlord shall provide access to shaftways
in the Building for the Risers that Tenant shall install in accordance with
Section 3.7 and Article 7 hereof, to connect Tenant’s systems to the Applicable
Back-Up Power Source (and, accordingly, Tenant shall have the right to use such
Risers for the Term for such purpose of connecting Tenant’s systems to the
Applicable Back-Up Power Source) and (y) Landlord shall reimburse Tenant for an
amount equal to fifty percent (50%) of the reasonable Out-of-Pocket Costs
incurred by Tenant only in connection with Tenant’s actual, physical tap-in to
the Riser located in the Designated Shaftway which connects the Premises to the
Applicable Back-Up Power Source, promptly following receipt of Tenant’s invoice
therefor which invoice shall include reasonable supporting documentation for the
charges set forth therein. Tenant, during the Term, shall maintain in good
condition any such connection that Tenant makes to the Applicable Back-Up Power
Source (it being understood, however, that nothing contained in this
Section 7.13 diminishes Landlord’s obligation to make repairs to the Applicable
Back-Up Power Source to the extent required by Article 8 of this Lease).
Landlord shall maintain an annual maintenance contract for the Applicable
Back-Up Power Source which shall include quarterly testing and annual load
testing to Tenant’s peak demand capacity to be performed by an authorized
servicing agent engaged by Landlord. Tenant shall have the right to have an
employee (which employee shall be designated in a notice given to Landlord by
Tenant) present during the performance of any regularly scheduled maintenance
and/or testing of the Emergency Generator System to the extent reasonably
practical. Notwithstanding anything to the contrary contained herein, Landlord
shall not be obligated to reschedule such regularly scheduled maintenance and/or
testing of the Emergency Generator System, in the event that such employee is
unavailable to accompany Landlord at the time same is scheduled to be performed.
Landlord

63



--------------------------------------------------------------------------------



 



shall provide Tenant with copies of the records with respect to such tests of
the Applicable Back-Up Power Source from time to time, following Tenant’s
reasonable request therefor. In the event that Landlord fails to perform
maintenance and testing on a regular basis in accordance with commercially
reasonable standards then Tenant shall have the right to perform such
maintenance and testing if Landlord fails to perform such maintenance and
testing within thirty (30) days of Tenant’s notice to Landlord that Tenant is
exercising such right. In such event, Landlord shall reimburse Tenant for
Tenant’s Out-of-Pocket Costs in connection with any such maintenance and testing
within thirty (30) days of Landlord’s receipt of Tenant’s invoice therefor
together with reasonable supporting documentation of such costs. Notwithstanding
anything to the contrary contained herein, the Building cooling tower which
facilitates the operation of the Condenser Water System shall be connected via a
transfer switch for one redundant cell to and supported by the Applicable Power
Source to enable Tenant to obtain sufficient condenser water in the event of a
power outage. The Applicable Power Source connection shall be made through an
automatic transfer switch or switches providing redundancy in the operation of
the Condenser Water System. Tenant acknowledges that Landlord shall have no
liability to Tenant to the extent that the Applicable Back-Up Power Source fails
to provide emergency power to Tenant or that the Applicable Back-Up Power Source
damages Tenant’s systems (except in either case to the extent that Tenant
sustains personal injury or property damage and such personal injury or property
damage results from Landlord’s negligence or willful misconduct (or the
negligence or willful misconduct of other Persons for which Landlord has
vicarious liability under applicable Requirements)). Tenant shall not permit the
aggregate demand load of Tenant’s systems on the Applicable Back-Up Power Source
to exceed three hundred fifty (350) kilowatts. Tenant, during the Term from and
after the date on which Tenant’s systems are so connected to the Applicable
Back-Up Power Source, shall pay to Landlord, in consideration of Landlord’s
making available to Tenant a portion of the capacity of the Emergency Generator
System, as additional rent, an annual amount equal to Ninety Thousand Dollars
($90,000.00) (the “Additional Power Fee”) which Tenant shall pay to Landlord, in
equal monthly installments of Seven Thousand Five Hundred Dollars and No Cents
($7,500.00) at the same time and in the same manner as the Fixed Rent that is
due hereunder; provided, however, that on each anniversary of the Rent
Commencement Date, the Additional Power Fee shall be adjusted to reflect the
percentage increase, if any, in the Consumer Price Index that is in effect on
the Commencement Date. If Landlord operates the Applicable Back-Up Power Source
to provide electric service (at a time that the Building is not receiving
electrical service), then Tenant shall also pay to Landlord, as additional rent,
an amount equal to the product obtained by multiplying (x) the Out-of-Pocket
Costs that Landlord incurs in so operating the Applicable Back-Up Power Source
(including, without limitation, the costs incurred by Landlord in purchasing
fuel for the Applicable Back-Up Power Source), by (y) a fraction, the numerator
of which is the aggregate demand load (in kilowatts) of Tenant’s systems on the
Applicable Back-Up Power Source and the denominator of which is the aggregate
capacity (in kilowatts) of the Applicable Back-Up Power Source, within thirty
(30) days after Landlord’s submission to Tenant of an invoice therefor.
Landlord, in operating the Applicable Back-Up Power Source for the benefit of
Tenant and the other tenants in the Building, shall make arrangements to obtain
deliveries of fuel for the Applicable Back-Up Power Source as necessary, and
shall use commercially reasonable efforts to maintain a sufficient amount of
fuel on-site at the Building as would be necessary to operate the Emergency
Generator at full load for twenty-four (24) consecutive hours; with the
understanding, however, that Landlord shall not have any liability to Tenant to
the extent that the Applicable Back-Up

64



--------------------------------------------------------------------------------



 



Power Source fails to operate by reason of the unavailability of fuel for the
Applicable Back-Up Power Source, provided that Landlord has placed orders for
such fuel in a manner that conforms with the standards ordinarily employed in
first-class office buildings in Manhattan. If at any time during the Term,
Tenant gives Landlord a notice to the effect that Tenant requires the use of
capacity of the Applicable Back-Up Power Source that exceeds the three hundred
fifty (350) kilowatts demand load that Landlord has reserved initially for
Tenant, then Landlord shall permit Tenant to increase the capacity of the
Applicable Back-Up Power Source that Tenant has the right to use (in which case
Landlord shall have the right to increase the annual charge that Landlord
imposes on Tenant for accessing such capacity under this Section 7.12
correspondingly) to the extent that Landlord determines that such capacity is
available to Tenant, with the understanding that Landlord, in making such
determination, shall have the right to take into account Landlord’s requirements
in operating and leasing the Building, including, without limitation, the extent
to which Landlord will be required to dedicate any then unused capacity of the
Applicable Back-Up Power Source to meet the needs of future tenants of the
Building. If Landlord determines that there is not sufficient remaining capacity
for the Applicable Back-Up Power Source to meet Tenant’s requirements, then
Landlord shall use Landlord’s reasonable efforts to identify a location in the
Building for Tenant to install, at Tenant’s cost and in accordance with the
terms of Article 7 hereof, an emergency generator system (including, without
limitation, a location for the required fuel tank and locations in the shaftways
of the Building to accommodate the associated fuel lines and conduits and risers
that connect Tenant’s systems to such generator), with the understanding that if
Landlord identifies any such location, then Landlord shall have the right to
impose on Tenant a reasonable charge therefor). Notwithstanding anything to the
contrary contained herein, Tenant at Tenant’s expense, shall have the right at
any time to disconnect all of Tenant’s systems which are then connected to the
Applicable Back-Up Power Source by providing Landlord with at least ten
(10) days prior notice thereof; it being understood that if Tenant exercises the
aforesaid right to disconnect its systems from the Applicable Back-Up Power
Source, (w) subject to all provisions of this Article 7, Tenant shall perform,
at Tenant’s expense, any work necessary in connection therewith, (y) Landlord
shall have no further obligation to provide Tenant with a connection to the
Applicable Back-Up Power Source and (z) Tenant shall have no further obligation
to pay Landlord the Additional Power Fee to Landlord hereunder (it being
understood that if Tenant disconnects its systems from the Applicable Power
Source on a date other than the last day of the calendar month, the amount of
any Additional Power Fee due for such month shall be proportionately adjusted).
Notwithstanding the foregoing to the contrary, if Tenant exercises the aforesaid
right to disconnect its systems from the Applicable Back-Up Power Source and the
Applicable Back-Up Power Source constitutes an Emergency Generator System (as
opposed to a Co-Gen Plant), then Tenant shall reimburse Landlord in an amount
equal to the then unamortized portion of the initial capital investment made by
Landlord in connection with the installation of such Emergency Generator System
(including, without limitation, the hard and soft costs thereof) within thirty
(30) days after receipt of Landlord’s invoice therefor. Landlord hereby
acknowledges and agrees that any Major Subtenant shall have the right use any
existing connection to the Applicable Back-Up Power Source made by Tenant in
accordance with the terms hereof, provided that Tenant shall cause such Major
Subtenant to comply with all applicable provisions of this Section 7.12 in
connection therewith.

65



--------------------------------------------------------------------------------



 



     7.13. Violations; Tenant’s Remedies.
     Subject to the terms of this Section 7.13, if there exists a violation of
applicable Requirements at the Building that delays, impedes or increases the
cost of (i) the Office Improvement Work (an “Impeding Work Violation”)
(ii) Tenant’s performance of an Alteration, (iii) Tenant’s obtaining a permit
from the applicable Governmental Authority for any such Alteration, or
(iv) Tenant’s occupying the Premises for the conduct of business (any such
violation being referred to herein as an “Impeding Building Violation”), then
Landlord, at Landlord’s expense, shall use diligent efforts to cause the
Impeding Building Violation to be removed as promptly as reasonably practicable
after Tenant gives Landlord notice thereof. Nothing contained in this
Section 7.13 shall require Landlord to remove any such Impeding Building
Violation to the extent that Section 11.1 hereof requires Tenant to comply
therewith. If (u) an Impeding Building Violation exists, (v) Tenant gives
Landlord notice thereof, (w) Landlord fails to remedy such Impeding Building
Violation within thirty (30) days after Tenant gives Landlord notice thereof,
(x) Tenant, in such notice, describes with reasonable particularity the
Out-of-Pocket Costs that Tenant then reasonably expects to incur to the extent
attributable solely to the existence of such Impeding Building Violation,
(y) Tenant gives to Landlord from time to time additional notices that describe
with reasonable particularity the Out-of-Pocket Costs that Tenant actually
incurs to the extent attributable solely to the existence of such Impeding
Building Violation, with reasonable promptness after the date that Tenant so
incurs such costs, and (z) Tenant takes reasonable steps to minimize such costs
to the extent reasonably practicable, then Landlord shall reimburse Tenant for
such costs within thirty (30) days after Tenant’s request therefor (it being
agreed that if Landlord fails to so reimburse Tenant on or prior to thirty
(30) days after Tenant’s rendition of a statement therefor, then Tenant shall
have the right to offset the amount of the costs set forth in such statement
against the Rental due hereunder, subject to Landlord’s right to dispute
detailed below (so that Tenant shall not have the right to exercise such offset
right during the pendency of the dispute detailed below)). Landlord acknowledges
that an Impeding Building Violation that impedes Landlord’s performance of
Landlord’s Work shall be Landlord’s responsibility to clear. Either party shall
have the right to submit any dispute between the parties regarding any such
costs to be reimbursed by Landlord to Tenant or any abatement of Rental, as the
case may be, to an Expedited Arbitration Proceeding.
     7.14. Air-Cooled HVAC Installations.
     Tenant shall not have the right to install a supplementary HVAC system for
the Premises that requires vents or louvers to be installed on the exterior of
the Building.
Article 8
REPAIRS
     8.1. Landlord’s Repairs.
     Subject to the terms of this Article 8 and to Article 15 hereof and
Article 16 hereof, Landlord shall maintain and make all necessary repairs to and
replacements of (i) the Building Systems that service the Premises, (ii) the
structural portions of the Building, (iii) the roof of the Building, (iv) the
sidewalks that are adjacent to the Building, (v) the exterior walls of the

66



--------------------------------------------------------------------------------



 



Premises, (vi) the windows of the Premises, (vii) the public portions of the
Building, and (viii) the Premises (to the extent that the necessity for such
repair derives from a Work Access) in each case in conformity with the standards
that are customary for first-class office buildings in the vicinity of the
Building. Nothing contained in this Section 8.1 requires Landlord to maintain or
repair the systems within the Premises that distribute within the Premises
electricity, HVAC or water.
     8.2. Tenant’s Repairs.
          (A) Subject to the terms of this Article 8 and to Article 15 hereof
and Article 16 hereof, Tenant, at Tenant’s expense, shall take good care of the
Premises (including, without limitation, (i) the fixtures and equipment that are
installed in each Applicable Space on the Applicable Commencement Date, (ii) the
Alterations, and (iii) the systems within the Premises that distribute within
the Premises electricity, HVAC or water). Tenant shall make all repairs to the
Premises as and when needed to preserve the Premises in good condition, except
for reasonable wear and tear, obsolescence and damage for which Tenant is not
responsible pursuant to the provisions of Article 15 hereof. Nothing contained
in this Section 8.2(A) shall require Tenant to perform any repairs to the
Premises that are Landlord’s obligation to perform under Section 8.1 hereof. All
repairs made by Tenant as contemplated by this Section 8.2(A) shall be in
conformity with the standards that are customary for first-class office
buildings in the vicinity of the Building. Tenant shall perform such repairs in
accordance with the terms of Article 7 hereof.
          (B) Subject to the terms of this Section 8.2(B), if (a) Landlord gives
Tenant a notice that Tenant has failed to perform a repair that this Section 8.2
obligates Tenant to perform, and (b) Tenant fails to proceed with reasonable
diligence to make such repair within thirty (30) days after the date that
Landlord gives such notice to Tenant (or such shorter period that Landlord
designates in such notice to the extent reasonably required under the
circumstances to alleviate an imminent threat to persons or property), then
(i) Landlord may make such repair, and (ii) Tenant shall pay to Landlord, as
additional rent, the reasonable Out-of-Pocket Costs thereof, with interest
thereon at the Applicable Rate calculated from the date that Landlord incurs
such expenses, within thirty (30) days after Landlord gives Tenant an invoice
therefor together with reasonable supporting documentation for the charges set
forth therein. If (x) a particular repair that this Section 8.2 obligates Tenant
to perform cannot be performed with reasonable diligence during the aforesaid
period of thirty (30) days (or during such shorter period that Landlord
designates, as the case may be), and (y) Tenant commences such repair during
such period of thirty (30) days (or such shorter period that Landlord
designates), then Landlord shall not have the right to perform such repair on
Tenant’s behalf as otherwise described in this Section 8.2(B) unless Tenant
fails to pursue such repair with reasonable continuity and diligence. Nothing
contained in this Section 8.2(B) limits the remedies that are available to
Landlord after the occurrence of an Event of Default.
     8.3. Certain Limitations.
          (A) Tenant, at Tenant’s expense, shall repair in accordance with the
terms set forth in Section 8.2 hereof all damage to the Premises, or to any
other part of the Building or the Building Systems, in each case to the extent
resulting from the negligence or willful misconduct

67



--------------------------------------------------------------------------------



 



of, or Alterations made by, Tenant or any other Person claiming by, through or
under Tenant; provided, however, that Landlord shall have the right to perform
any such repair to the extent that such repair affects the structure of the
Building or such repair affects any Building System, in which case Tenant shall
pay to Landlord an amount equal to the Out-of-Pocket Costs that Landlord
reasonably incurs in performing such repair, on or prior to the thirtieth (30th)
day after the date that Landlord gives to Tenant an invoice therefor together
with reasonable supporting documentation for the charges set forth therein.
Nothing contained in this Section 8.3(A) limits the provisions of Section 14.3
hereof.
          (B) Landlord, at Landlord’s expense, shall repair promptly all damage
to the Premises that results from Landlord’s negligence or willful misconduct.
Nothing contained in this Section 8.3(B) limits the provisions of Section 14.3
hereof.
     8.4. Overtime.
     Subject to the provisions of this Section 8.4, Landlord shall have no
obligation to employ contractors or labor at overtime or premium pay rates in
connection with Landlord’s making repairs as contemplated by this Article 8. If
Landlord’s repair (or the condition that Landlord is required to repair)
(i) denies Tenant from having reasonable access to the Premises, (ii) threatens
the health or safety of any occupant of the Premises, or (iii) materially
interferes with Tenant’s ability to conduct its business in the Premises during
Tenant’s ordinary business hours, then Landlord shall employ contractors or
labor at overtime or premium pay rates to the extent reasonably necessary.
Landlord, at Tenant’s request, shall also perform any other repair that this
Article 8 requires Landlord to perform, to the extent reasonably practicable,
using contractors or labor at overtime or premium pay rates, in which case
Tenant shall pay to Landlord, as additional rent, an amount equal to the excess
of (x) the Out-of-Pocket Costs that Landlord incurs in performing such repair
(using contractors or labor at overtime or premium pay rates), over (y) the
Out-of-Pocket Costs that Landlord would have incurred in performing such repair
without using contractors at overtime or premium pay rates, within thirty
(30) days after the date that Landlord gives to Tenant an invoice therefor
together with reasonable supporting documentation for the charges set forth
therein (it being understood that if more than one tenant requests that Landlord
perform any such repair using contractors or labor at overtime or premium pay
rates, then Landlord shall allocate such costs among such tenants equitably).
Article 9
ACCESS; LANDLORD’S CHANGES
     9.1. Access.
          (A) Subject to the terms of this Lease, during the Term, Tenant shall
have access to the Premises at all times, notwithstanding the occurrence of a
power outage, power failure or non- life threatening emergency (subject,
however, to any Requirements prohibiting such access), twenty-four (24) hours
per day, every day of the year. Tenant hereby acknowledges and agrees that any
access to the Premises during a period in which Landlord is otherwise
prohibiting or limiting access to the Building or any portions thereof to other
tenants (such period, a “Limited Access Period”) shall be at Tenant’s own risk
and liability; it being

68



--------------------------------------------------------------------------------



 



understood, however that Landlord’s obligations to provide services to the
Premises during such Limited Access Period shall be subject to Article 10
hereof.
          (B) Subject to the terms of this Section 9.1(B), Landlord and
Landlord’s designees may enter the Premises at reasonable times upon reasonable
prior notice to Tenant (which notice may be given verbally to the person
employed by Tenant with whom Landlord’s representative ordinarily discusses
matters relating to the Premises) to (i) examine the Premises, (ii) show the
Premises to prospective tenants during the last nine (9) months of the Term,
(iii) show the Premises to prospective purchasers or master lessees of
Landlord’s interest in the Real Property, (iv) show the Premises to Mortgagees
or Lessors (or prospective Mortgagees or Lessors), (v) gain access to Reserved
Areas, or (vi) make repairs, alterations, improvements, additions or
restorations that (I) Landlord is required to make pursuant to the terms of this
Lease (including, without limitation, Landlord’s Work), or (II) are reasonably
necessary in connection with the maintenance, repair, or operation of the Real
Property (Landlord’s entry upon the Premises to perform such repairs,
alterations, improvements, additions or restorations being referred to herein as
a “Work Access”). Tenant shall have the right at all times other than during an
emergency, to have an employee whom Tenant designates from time to time to
Landlord in writing, accompany Landlord during a Work Access. Notwithstanding
anything to the contrary contained herein, Landlord shall not be obligated to
reschedule any Work Access in the event that such employee is unavailable to
accompany Landlord at the time the same is scheduled to be performed. Landlord
shall not be required to give Tenant advance notice of the entry by Landlord or
Landlord’s designees into the Premises as contemplated by this Section 9.1(B) to
the extent necessary by reason of the occurrence of an emergency (with the
understanding, however, that Landlord shall give Tenant notice of such emergency
access as promptly as reasonably practicable thereafter). Landlord, in
connection with a Work Access, shall have the right to bring into the Premises,
and store in the Premises in a reasonable manner for the duration of the Work
Access, the materials and tools that Landlord reasonably requires to perform the
applicable repair, alteration, improvement, addition or restoration. Landlord
shall have no liability to Tenant for any loss sustained by Tenant by reason of
Landlord’s entry upon the Premises; provided, however, that (w) nothing
contained in this Section 9.1(B) diminishes Landlord’s obligation to repair the
Premises (to the extent that the necessity for such repair derives from a Work
Access) as provided in Section 8.1 hereof, (x) subject to Section 14.3 hereof,
Landlord shall remain liable to Tenant for personal injury or property damage
that derives from Landlord’s negligence or wilful misconduct in connection with
any such entry upon the Premises, (y) nothing contained in this Section 9.1(B)
limits Tenant’s rights to an abatement of Rental after a fire or other casualty
as provided herein, and (z) nothing contained in this Section 9.1(B) limits
Tenant’s rights to an abatement of Rental as provided in Section 10.3 hereof.
     9.2. Landlord’s Obligation to Minimize Interference.
          (A) Subject to Section 9.2(B) hereof, Landlord shall use commercially
reasonable efforts to minimize interference with Tenant’s use of the Premises in
connection with Landlord’s accessing the Premises as contemplated by Section 9.1
hereof.
          (B) Subject to the provisions of this Section 9.2(B), Landlord shall
have no obligation to employ contractors or labor at overtime or premium pay
rates in connection with a Work Access as contemplated by this Article 8. If a
Work Access (i) denies Tenant from having

69



--------------------------------------------------------------------------------



 



reasonable access to the Premises, (ii) threatens the health or safety of any
occupant of the Premises, or (iii) materially interferes with Tenant’s ability
to conduct its business in the Premises during Tenant’s ordinary business hours,
then Landlord shall employ contractors or labor at overtime or premium pay rates
to the extent reasonably necessary. Landlord, at Tenant’s request, shall also
conduct a Work Access, to the extent reasonably practicable, using contractors
or labor at overtime or premium pay rates, in which case Tenant shall pay to
Landlord, as additional rent, an amount equal to the excess of (x) the
Out-of-Pocket Costs that Landlord incurs in conducting such Work Access (using
contractors or labor at overtime or premium pay rates), over (y) the
Out-of-Pocket Costs that Landlord would have incurred in conducting such Work
Access without using contractors at overtime or premium pay rates, within thirty
(30) days after the date that Landlord gives to Tenant an invoice therefor
together with reasonable supporting documentation for the charges set forth
therein (it being understood that if more than one tenant requests that Landlord
conduct such Work Access using contractors or labor at overtime or premium pay
rates, then Landlord shall allocate such costs among such tenants equitably).
     9.3. Reserved Areas.
     The Premises shall not include (i) the demising walls of the Premises
(except for the interior face thereof), (ii) the walls of the Premises that
constitute the curtain wall for the Building (except for the interior face
thereof), (iii) balconies, terraces and roofs that are adjacent to the Premises,
and (iv) space that is used for Building Systems or other purposes associated
with the operation, repair, management or maintenance of the Real Property,
including, without limitation, shafts, stacks, stairways, chutes, pipes,
conduits, ducts, fan rooms, mechanical rooms, plumbing facilities, and service
closets (except to the extent expressly provided herein) (the areas described in
clauses (iii) and (iv) above being collectively referred to herein as the
“Reserved Areas”).
     9.4. Ducts, Pipes and Conduits.
     Landlord shall have the right to install, use and maintain ducts, cabling,
pipes and conduits in and through the Premises, provided that (a) such ducts,
cabling, pipes and conduits are concealed within or above partitioning columns,
walls or ceilings, except that if such ducts, cabling, pipes or conduits are
installed in areas that are utility areas (such as storage areas, mailrooms or
mud rooms), then such ducts, cabling, pipes or conduits may also be installed on
partitioning walls, columns or ceilings, (b) such ducts, cabling, pipes and
conduits do not reduce the Usable Area of the Premises by more than a de minimis
amount, and (c) Landlord installs such ducts, cabling, pipes and conduits in a
manner that minimizes, to the extent reasonably practicable, any adverse effect
on an Alteration theretofore performed in the Premises. If Landlord requires
access to the Premises to make the installations as contemplated by this Section
9.4, then Landlord shall perform such installations in accordance with the terms
hereof that govern a Work Access.
     9.5. Keys.
     Tenant shall provide Landlord, from time to time, with the keys to the
Premises (or with the appropriate means to access the Premises using Tenant’s
electronic security systems).

70



--------------------------------------------------------------------------------



 



     9.6. Landlord’s Changes.
          (A) Subject to Section 9.6(B) hereof, Tenant shall have the right to
use, in common with the other occupants of the Building, the portions of the
Building that Landlord dedicates from time to time as common area for the
general use of the occupants of the Building.
          (B) Landlord, from time to time, shall have the right to change the
arrangement or location of the public portions of the Building, including,
without limitation, lobbies, entrances, passageways, doors, corridors, stairs
and toilets that in each case are not located in the Premises, provided any such
change does not (a) unreasonably reduce or unreasonably interfere with Tenant’s
access to the Building or the Premises, (b) reduce the floor area of the
Premises (except to a de minimis extent), or (c) reduce to a material extent the
level or quality of services that are available to Tenant on the Commencement
Date.
          (C) Landlord, from time to time, shall have the right to change, or
reduce the number of, the passenger or freight elevators serving the Premises,
provided that such change or reduction does not reduce to a material extent the
passenger or freight elevator service standards that the passenger and freight
elevators meet on the date hereof.
          (D) Landlord, from time to time, shall have the right to change the
name, number or designation by which the Building is commonly known.
          (E)
          (1) Landlord shall have the right, from time to time, to close,
obstruct or darken the windows of the Premises temporarily to the extent
required to comply with a Requirement or to perform repairs, maintenance,
alterations, or improvements to the Building. Landlord shall have the right to
close, obstruct or darken the windows of the Premises permanently to the extent
required to comply with a Requirement that does not become applicable to the
Building by virtue of Landlord’s performance of elective construction in the
Building.
          (2) If, at any time, the windows of the Premises are closed,
obstructed or darkened temporarily, as aforesaid, then Landlord shall perform
(or cause to be performed) such repairs, maintenance, alterations or
improvements, or shall comply with the applicable Requirement (or cause such
Requirement to be complied with), in each case with reasonable diligence, and
otherwise take such action as may be reasonably necessary to minimize the period
during which such windows are temporarily closed, obstructed or darkened (it
being understood, however, that subject to Section 8.4 hereof, Landlord shall
not be required to perform such repairs, maintenance, alterations or
improvements using contractors or labor at overtime or premium pay rates).

71



--------------------------------------------------------------------------------



 



Article 10
UNAVOIDABLE DELAYS AND INTERRUPTION OF SERVICE
     10.1. Unavoidable Delays.
     Subject to Section 10.3 hereof, Article 15 hereof and Article 16 hereof,
this Lease and the obligation of Tenant to pay Rental hereunder and to perform
all of Tenant’s other covenants shall not be affected, impaired or excused, and
Landlord shall not have any liability to Tenant, to the extent that Landlord is
unable to perform Landlord’s covenants under this Lease by reason of any cause
beyond Landlord’s reasonable control, including, without limitation, strikes,
labor troubles, acts of terrorism or the occurrence of an act of God (such
events collectively, “Unavoidable Delays”); provided, however, that Landlord
shall not have the right to claim under this Section 10.1 that Landlord’s
failure to have funds available to make a payment of money constitutes an excuse
for Landlord’s performance of an obligation of Landlord hereunder.
     10.2. Interruption of Services.
     Subject to Section 10.3 hereof, Landlord, from time to time, shall have the
right to interrupt or curtail the level of service provided by the Building
Systems to the extent reasonably necessary to accommodate the performance of
repairs, additions, alterations, replacements or improvements that in Landlord’s
reasonable judgment are desirable or necessary. Landlord shall give Tenant
reasonable advance notice of any such interruption or curtailment (to the extent
that Landlord does not need to arrange for such interruption or curtailment to
manage an emergency) and schedule any such interruption or curtailment at times
that minimizes, to the extent reasonably practicable, the effect of such
interruption or curtailment on Tenant’s ability to conduct its business in the
Premises during Tenant’s ordinary business hours. If such interruption or
curtailment of the level of service provided by the Building Systems (i) denies
Tenant from having reasonable access to the Premises, (ii) threatens the health
or safety of any occupant of the Premises, or (iii) materially interferes with
Tenant’s ability to conduct its business in the Premises during Tenant’s
ordinary business hours, then Landlord shall employ contractors or labor at
overtime or premium pay rates to the extent reasonably necessary. Landlord, at
Tenant’s request, shall also schedule any such interruption or curtailment, to
the extent reasonably practicable, using contractors or labor at overtime or
premium pay rates, in which case Tenant shall pay to Landlord, as additional
rent, an amount equal to the excess of (x) the Out-of-Pocket Costs that Landlord
incurs in so scheduling such interruption or curtailment (using contractors or
labor at overtime or premium pay rates), over (y) the Out-of-Pocket Costs that
Landlord would have incurred in scheduling such interruption or curtailment
without using contractors at overtime or premium pay rates, within thirty
(30) days after the date that Landlord gives to Tenant an invoice therefor
together with reasonable supporting documentation for the charges set forth
therein (it being understood that if more than one tenant requests that Landlord
conduct such Work Access using contractors or labor at overtime or premium pay
rates, then Landlord shall allocate such costs among such tenants equitably).
     10.3. Rent Credit.
     Subject to the terms of this Section 10.3, if (I) (i) Landlord fails to
perform Landlord’s covenants hereunder, (ii) Landlord interrupts or curtails the
level of service provided by Building

72



--------------------------------------------------------------------------------



 



Systems as contemplated by Section 10.2 hereof, or (iii) Landlord performs
repairs, alterations, improvements, additions or restorations in the Building,
and (II) Tenant, by reason of the event described in clause (I) above, is unable
for (x) at least three (3) consecutive Business Days during the period prior to
the date that Landlord’s installation of the Applicable Back-Up Power Source is
complete or (y) at least five (5) consecutive Business Days during the period
from and after the date on which Landlord’s installation of the Applicable
Back-Up Power Source is complete, to operate Tenant’s business in the Premises
(or a portion thereof) in substantially the same manner that Tenant conducted
its business prior to such event, then Tenant shall be entitled to a credit to
apply against the Fixed Rent and the Escalation Rent thereafter coming due
hereunder in an amount equal to the product obtained by multiplying (A) the
quotient obtained by dividing (a) the sum of the Fixed Rent and the Escalation
Rent for the Applicable Space or Applicable Spaces in which is located the
portion of the Premises that is unusable, as aforesaid, by (b) three hundred
sixty-five (365) (or three hundred sixty-six (366) in a leap year), by (c) the
number of square feet of Rentable Area in the Applicable Space or Applicable
Spaces in which is located the portion of the Premises that is unusable, by
(B) the number of square feet of Rentable Area of the portion of the Applicable
Space or Applicable Spaces which is unusable, as aforesaid, by (C) the number of
days in the period commencing on (and including) the date immediately following
the date that is three (3) Business Days or five (5) Business Days, as the case
may be, after the event that is described in clause (I) above and ending on the
date that such portion of the Applicable Space or Applicable Spaces becomes
usable. If (x) Tenant is entitled to a credit against Rental pursuant to this
Section 10.3, and (y) the Expiration Date occurs prior to the date that such
credit is exhausted, then Landlord shall pay to Tenant the unused portion of
such credit on or prior to the thirtieth (30th) day after the Expiration Date
(and Landlord’s obligation to make such payment shall survive the Expiration
Date). This Section 10.3 shall not apply in respect of the occurrence of a fire
or other casualty or in respect of a condemnation. This Section 10.3 shall not
limit the provisions of Section 5.2 hereof.
Article 11
REQUIREMENTS
     11.1. Tenant’s Obligation to Comply with Requirements.
          (A) Subject to the terms of this Article 11, Tenant, at Tenant’s
expense, shall comply with all Requirements applicable to the Premises,
including, without limitation, (i) Requirements that are applicable to the
performance of Alterations, (ii) Requirements that become applicable by reason
of Alterations having been performed, and (iii) Requirements that are applicable
by reason of the specific nature or type of business operated by Tenant (or any
other Person claiming by, through or under Tenant) in the Premises. Tenant shall
not be required to make any Alteration or other changes to the structural
components of the Building or to the Building Systems in either case to comply
with any Requirement unless (a) such Alteration or other change is required by
reason of Alterations having been performed by Tenant (or another Person
claiming by, through or under Tenant), or (b) such Alteration or other change is
required by reason of the specific nature of the use of the Premises by Tenant
(or such other Person) (as opposed to the use of the Premises for the general
purposes otherwise permitted under Section 3.1 hereof), or (c) such Alteration
or other change is required to install, modify or replace any

73



--------------------------------------------------------------------------------



 



fire suppression device or system in the Premises (including, without
limitation, sprinkler systems).
          (B) The term “Requirements” shall mean, collectively, (i) all present
and future laws, rules, orders, ordinances, regulations, statutes, requirements,
codes and executive orders of all Governmental Authorities, and of any
applicable fire rating bureau, or other body exercising similar functions, and
(ii) all requirements that the issuer of Landlord’s Property Policy imposes
(including, without limitation, any such requirements that such issuer requires
as the basis for the premium that such issuer charges Landlord for Landlord’s
Property Policy), provided that such requirements that the issuer of Landlord’s
Property Policy imposes are reasonably consistent with the requirements imposed
by reputable insurers of comparable properties in The City of New York.
          (C) The term “Governmental Authority” shall mean the United States of
America, the State of New York, The City of New York, any political subdivision
thereof and any agency, department, commission, board, bureau or instrumentality
of any of the foregoing, or any quasi-governmental authority, now existing or
hereafter created, having jurisdiction over the Real Property or any portion
thereof.
          (D) Subject to the terms of this Section 11.1(D), if (a) Landlord
gives Tenant a notice that Tenant has failed to comply with a Requirement as
required by this Section 11.1, and (b) Tenant fails to proceed with reasonable
diligence to comply with such Requirement within thirty (30) days after the date
that Landlord gives such notice to Tenant (or such shorter period that Landlord
designates in such notice to the extent reasonably required under the
circumstances to alleviate an imminent threat to persons or property), then
(i) Landlord may perform the work and otherwise take steps that are required to
comply with such Requirement, and (ii) Tenant shall pay to Landlord, as
additional rent, the reasonable Out-of-Pocket Costs thereof, with interest
thereon at the Applicable Rate calculated from the date that Landlord incurs
such expenses within thirty (30) days after Landlord gives Tenant an invoice
therefor together with reasonable supporting documentation for the charges set
forth therein. If (x) Tenant’s compliance with a particular Requirement as
required by this Section 11.1 cannot be accomplished with reasonable diligence
during the aforesaid period of thirty (30) days (or during such shorter period
that Landlord designates, as the case may be), and (y) Tenant commences such
compliance during such period of thirty (30) days (or such shorter period that
Landlord designates), then Landlord shall not have the right to perform the work
and otherwise take steps that are required to comply with such Requirement on
Tenant’s behalf as otherwise described in this Section 11.1(D) unless Tenant
fails to pursue such compliance with reasonable continuity and diligence.
Nothing contained in this Section 11.1(D) limits the remedies that are available
to Landlord after the occurrence of an Event of Default.
     11.2. Landlord’s Obligation to Comply with Requirements.
     Landlord shall comply with all Requirements applicable to the Premises and
the Building (including, without limitation, Requirements in respect of which
the violation thereof impedes Tenant’s performance of Alterations in the
Premises) other than the Requirements with respect to which Tenant is required
to comply pursuant to Section 11.1 hereof, subject, however, to Landlord’s right
to contest in good faith the applicability or legality thereof (provided that

74



--------------------------------------------------------------------------------



 



Landlord’s contesting such Requirements does not interfere in any material
respect with Tenant’s use and occupancy of the Premises).
     11.3. Tenant’s Right to Contest Requirements.
     Subject to the provisions of this Section 11.3, Tenant, at Tenant’s
expense, may contest by appropriate proceedings prosecuted diligently and in
good faith the legality or applicability of any Requirement affecting the
Premises (any such proceedings instituted by Tenant being referred to herein as
a “Compliance Challenge”). Tenant shall not have the right to institute a
Compliance Challenge unless Tenant first gives Landlord notice thereof. Tenant
shall not institute any Compliance Challenge if, by reason of Tenant’s delaying
its compliance with the applicable Requirement or by reason of the Compliance
Challenge, (a) Landlord (or any Landlord Indemnitee) may be imprisoned, (b) the
Real Property or any part thereof may be condemned or vacated, or (c) the
certificate of occupancy for the Premises or the Building may be suspended. If
Landlord or any Landlord Indemnitee would likely be subject to any civil fines
or penalties or other criminal penalties or if Landlord or any Landlord
Indemnitee may be liable to any third party in either case by reason of Tenant’s
delaying its compliance with the applicable Requirement or by reason of the
Compliance Challenge, then Tenant shall furnish to Landlord, at Tenant’s option,
either (x) a bond of a surety company that is issued by, and in form and
substance, reasonably satisfactory to Landlord, or (y) such other security that
is reasonably satisfactory to Landlord, and, in either case, in an amount equal
to one hundred twenty percent (120%) of the sum of (A) the cost of such
compliance, (B) the criminal or civil penalties or fines that may accrue by
reason of such non-compliance (as reasonably estimated by Landlord), and (C) the
amount of such liability to third parties (as reasonably estimated by Landlord).
If Tenant initiates any Compliance Challenge, then Tenant shall keep Landlord
advised regularly as to the status of such proceedings. Landlord shall have the
right to use the aforesaid bond or other security to satisfy any such fines or
penalties that are levied or assessed against a Landlord Indemnitee. Landlord
shall return to Tenant the aforesaid bond or other security (or the unapplied
portion thereof, as the case may be), promptly after Tenant completes the
Compliance Challenge.
     11.4. Certificate of Occupancy.
          (A) Subject to the terms of this Section 11.4(A), Landlord covenants
that from and after the Applicable Commencement Date a temporary or permanent
certificate of occupancy covering the Applicable Space (or such other
certificate as may be required by Requirements from time to time to lawfully
occupy the Applicable Space) shall be in full force and effect permitting the
Applicable Space to be used for the general purposes that are permitted under
Article 3 hereof. Nothing contained herein constitutes Landlord’s covenant,
representation or warranty that the Premises or any part thereof lawfully may be
used or occupied for any particular purpose or in any particular manner;
provided, however, that Landlord shall not have the right to amend the
certificate of occupancy for the Applicable Space (or such other certificate as
may be required by Requirements from time to time to lawfully occupy the
Applicable Space) in a manner that limits the uses that Tenant may perform in
the Applicable Space in accordance with Article 3 hereof. Landlord shall have no
liability to Tenant under this Section 11.4(A) to the extent such certificate of
occupancy (or such other certificate) is not in full force and effect by reason
of Tenant’s default hereunder or by reason of Alterations.

75



--------------------------------------------------------------------------------



 



          (B) Tenant shall use the Premises only in a manner that conforms with
the certificate of occupancy that is in effect for the Premises. Tenant shall
not have the right to amend the certificate of occupancy for the Premises or the
Building without Landlord’s prior approval.
Article 12
QUIET ENJOYMENT
     12.1. Quiet Enjoyment.
     Landlord covenants that Tenant may peaceably and quietly enjoy the Premises
for the Term, subject, nevertheless, to the terms and conditions of this Lease.
Article 13
SUBORDINATION
     13.1. Subordination.
          (A) This Lease shall be subject and subordinate to the priority of
each Superior Lease that hereafter exists (and does not exist as of the date
hereof) if the applicable Lessor executes and delivers to Tenant a
Nondisturbance Agreement. This Lease shall be subject and subordinate to the
lien of each Mortgage that hereafter exists (and does not exist as of the date
hereof) if the applicable Mortgagee executes and delivers to Tenant a
Nondisturbance Agreement. Landlord shall request that the existing Mortgagee
execute and deliver to Tenant a Nondisturbance Agreement on the existing
Mortgagee’s standard form with such commercially reasonable changes as are
acceptable to Tenant and the existing Mortgagee. Tenant, at Tenant’s expense,
shall execute and deliver promptly a Nondisturbance Agreement that a Lessor or a
Mortgagee proposes to use and that conforms to the terms of this Article 13.
          (B) The term “Lessor” shall mean a lessor under a Superior Lease.
          (C) The term “Mortgage” shall mean any trust indenture or mortgage
which now or hereafter encumbers Landlord’s estate in the Premises.
          (D) The term “Mortgagee” shall mean any trustee, mortgagee or holder
of a Mortgage.
          (E) The term “Nondisturbance Agreement” shall mean, subject to
Section 13.2 hereof, an agreement, in recordable form, between a Lessor or a
Mortgagee, as the case may be, and Tenant, to the effect that (i) if there is a
foreclosure of the Mortgage, then the successor to Landlord by virtue of the
foreclosure will not evict Tenant, disturb Tenant’s possession under this Lease,
or terminate or disturb Tenant’s leasehold estate or rights hereunder, and will
recognize Tenant as the direct tenant of such successor to Landlord on the same
terms and conditions as are contained in this Lease, or (ii) if the Superior
Lease terminates, then the Lessor will not evict Tenant, disturb Tenant’s
possession under the Lease, or terminate or disturb Tenant’s leasehold

76



--------------------------------------------------------------------------------



 



estate or rights hereunder, and will recognize Tenant as the direct tenant of
such Lessor on the same terms and conditions as are contained in this Lease.
          (F) The term “Superior Lease” shall mean any lease pursuant to which
Landlord now or hereafter obtains or retains its interest in the Premises (to
the extent that Landlord’s interest in the Premises is a leasehold estate).
     13.2. Terms of Nondisturbance Agreements.
     Subject to the terms of this Section 13.2, any Nondisturbance Agreement may
provide that the Person that succeeds to Landlord by reason of the foreclosure
of a Mortgage, or the termination of a Superior Lease, as the case may be (any
such Person being referred to herein as the “Successor”) shall not be:
          (A) liable for any act or omission of any prior landlord (including,
without limitation, the then defaulting landlord), except to the extent that
(i) such act or omission continues after the date that the Successor succeeds to
Landlord’s interest in the Real Property, and (ii) such act or omission of such
prior landlord is of a nature that the Successor can cure by performing a
service or making a repair,
          (B) subject to any defenses or offsets that Tenant has against any
prior landlord (including, without limitation, the then defaulting landlord),
          (C) bound by any payment of Rental that Tenant has made to any prior
landlord (including, without limitation, the then defaulting landlord) more than
thirty (30) days in advance of the date that such payment is due (other than the
Rental that Tenant pays in advance pursuant to Article 2 hereof),
          (D) bound by any obligation to make any payment to or on behalf of
Tenant to the extent that such obligation accrues prior to the date that the
Successor succeeds to Landlord’s interest in the Real Property,
          (E) bound by any obligation to perform any work or to make
improvements to the Premises, except for:
          (1) repairs and maintenance that Landlord is required to perform
pursuant to the provisions of this Lease and that first become necessary, or the
need for which continues, after the date that the Successor succeeds to
Landlord’s interest in the Real Property,
          (2) repairs to the Premises that become necessary by reason of a fire
or other casualty that occurs from and after the date that the Successor
succeeds to Landlord’s interest in the Real Property and that Landlord is
required to perform pursuant to Article 15 hereof,
          (3) repairs to the Premises that become necessary by reason of a fire
or other casualty that occurs prior to the date that the Successor succeeds to
Landlord’s interest in the Real Property and that Landlord is required to
perform pursuant to Article 15 hereof, to the extent that the net proceeds of
Landlord’s Property Policy that are actually made available to the Successor are
sufficient to cover the cost of such repairs (with the understanding, however,
that

77



--------------------------------------------------------------------------------



 



if (i) a fire or other casualty occurs prior to the date that the Successor
succeeds to Landlord’s interest in the Real Property, (ii) Landlord is required
to repair the resulting damage to the Building pursuant to Article 15 hereof,
and (iii) such net proceeds are not sufficient to cover the cost of such
repairs, then Tenant shall have the right to terminate this Lease by giving
notice thereof to the Successor within fifteen (15) days after the date that the
Successor gives Tenant notice that the Successor does not intend to perform such
repairs),
          (4) repairs to the Premises as a result of a partial condemnation that
occurs from and after the date that the Successor succeeds to Landlord’s
interest in the Real Property and that Landlord is required to perform pursuant
to Article 16 hereof, and
          (5) repairs to the Premises as a result of a partial condemnation that
occurs prior to the date that the Successor succeeds to Landlord’s interest in
the Real Property and that Landlord is required to perform pursuant to
Article 16 hereof, to the extent that the net proceeds of any condemnation award
that is made available to the Successor is sufficient to cover the cost of such
repairs (with the understanding, however, that if (i) a partial condemnation
occurs prior to the date that the Successor succeeds to Landlord’s interest in
the Real Property, (ii) Landlord is required to make repairs to the Building
pursuant to Article 16 hereof by reason of such partial condemnation, and
(iii) such net proceeds are not sufficient to cover the cost of such repairs,
then Tenant shall have the right to terminate this Lease by giving notice
thereof to the Successor within fifteen (15) days after the date that the
Successor gives Tenant notice that the Successor does not intend to perform such
repairs),
          (F) bound by any amendment or modification of this Lease made without
the consent of the Mortgagee or the Lessor, as the case may be, or
          (G) bound to return the Letter of Credit until the Letter of Credit
has come into the Successor’s actual possession and Tenant is entitled to the
Letter of Credit pursuant to the terms of this Lease
(the aforesaid items in clause (A) through clause (G) above for which a
Successor is not liable being referred to herein as the “Successor Limitation
Items”).
Any Nondisturbance Agreement may also contain other terms and conditions that
are reasonably required by the Mortgagee, or the Lessor, as the case may be,
that do not (i) increase Tenant’s monetary obligations under this Lease,
(ii) adversely affect or diminish Tenant’s rights under this Lease (except in
either case to a de minimis extent), or (iii) increase Tenant’s other
obligations under this Lease (except to a de minimis extent). A Successor that
is an Affiliate of the Person that constitutes Landlord shall not have the right
to include in a Nondisturbance Agreement the Successor Limitation Items, or such
other terms and conditions.
     13.3. Attornment.
          (A) If, at any time prior to the Expiration Date, a Successor succeeds
to Landlord’s interest in the Real Property, then Tenant, at the Successor’s
election, shall attorn, from time to time, to the Successor, in either case upon
the then executory terms of this Lease, for the remainder of the Term. If the
Successor is not an Affiliate of the Person that constituted

78



--------------------------------------------------------------------------------



 



Landlord immediately prior to such Successor’s obtaining an interest in the
Premises, then the Successor shall not have liability for the Successor
Limitation Items from and after the date that Tenant so attorn to the Successor.
          (B) The provisions of this Section 13.3 shall apply notwithstanding
that, as a matter of law, this Lease terminates upon the termination of any
Superior Lease or the foreclosure of a Mortgage. No further instrument shall be
required to give effect to Tenant’s attorning to a Successor as contemplated by
this Section 13.3. Tenant, however, upon demand of any Successor, shall execute,
from time to time, instruments, in a recordable form and in a form reasonably
satisfactory to the Successor, confirming the foregoing provisions of this
Section 13.3. A Mortgagee or a Lessor shall have the right to include such
provisions in a Nondisturbance Agreement. Nothing contained in this Section 13.3
limits the obligations of the Successor under a Nondisturbance Agreement.
     13.4. Amendments to this Lease.
     Tenant shall execute and deliver, from time to time, amendments to this
Lease, promptly after Landlord’s request, to the extent that (x) such amendments
are reasonably required by a Mortgagee or a Lessor that in either case is not an
Affiliate of Landlord (or are reasonably required by a proposed Mortgagee or
proposed Lessor that in either case is not an Affiliate of Landlord and that
consummates the applicable Mortgage or the applicable Superior Lease
contemporaneously with Tenant’s execution and delivery of such amendment
hereof), and (y) Landlord gives to Tenant reasonable evidence to the effect that
such Mortgagee or Lessor requires such amendments; provided, however, that
Tenant shall not be required to agree to any such amendments to this Lease that
(i) increase Tenant’s monetary obligations under this Lease, (ii) adversely
affect or diminish Tenant’s rights under this Lease (except in either case to a
de minimis extent), or (iii) increase Tenant’s other obligations under this
Lease (except to a de minimis extent).
     13.5. Tenant’s Estoppel Certificate.
     Tenant, within ten (10) Business Days after Landlord’s request from time to
time (but not more frequently than three (3) times in any particular period of
twelve (12) months), shall deliver to Landlord a written statement executed by
Tenant, in form reasonably satisfactory to Landlord, (1) stating that this Lease
is then in full force and effect and has not been modified (or if this Lease is
not in full force and effect, stating the reasons therefor, or if this Lease is
modified, setting forth all modifications), (2) setting forth the date to which
the Fixed Rent, the Escalation Rent and other items of Rental have been paid,
(3) stating whether, to the actual knowledge of Tenant (without having made any
investigation), Landlord is in default under this Lease, and, if Landlord is in
default, setting forth the specific nature of all such defaults, and (4) stating
any other matters reasonably requested by Landlord and related to this Lease.
Tenant acknowledges that any such statement that Tenant delivers to Landlord
pursuant to this Section 13.5 may be relied upon by (x) any purchaser or owner
of the Real Property or any interest therein (including, without limitation, any
Lessor), or (y) any Mortgagee.

79



--------------------------------------------------------------------------------



 



     13.6. Landlord’s Estoppel Certificate.
     Landlord, within ten (10) Business Days after Tenant’s request from time to
time (but not more frequently than three (3) times in any particular period of
twelve (12) months), shall deliver to Tenant a written statement executed by
Landlord, in form reasonably satisfactory to Tenant, (i) stating that this Lease
is then in full force and effect and has not been modified (or if this Lease is
not in full force and effect, stating the reasons therefor, or if this Lease is
modified, setting forth all modifications), (ii) setting forth the date to which
the Fixed Rent, the Escalation Rent and any other items of Rental have been
paid, (iii) stating whether, to the actual knowledge of Landlord (without having
made any investigation), Tenant is in default under this Lease, and, if Tenant
is in default, setting forth the specific nature of all such defaults, and
(iv) stating any other matters reasonably requested by Tenant and related to
this Lease. Landlord acknowledges that any statement delivered by Landlord to
Tenant pursuant to this Section 13.6 may be relied upon by (w) any Person that
extends credit to Tenant, (x) any assignee of Tenant’s interest hereunder,
(y) any subtenant of all or any part of the Premises, or (z) any Person that
acquires Control of Tenant (provided that such assignment, sublease or transfer
of Control is accomplished in a manner that complies with the provisions of
Article 16 hereof).
     13.7. Rights to Cure Landlord’s Default.
     If (x) a Superior Lease or Mortgage exists, (y) the Lessor or Mortgagee is
not an Affiliate of Landlord, and (z) Landlord gives Tenant notice thereof, then
Tenant shall not seek to terminate this Lease by reason of Landlord’s default
hereunder until Tenant has given written notice of such default to such Lessor
or such Mortgagee in either case at the address that has been furnished to
Tenant. If any such Lessor or Mortgagee notifies Tenant, within ten
(10) Business Days after the date that such Lessor or Mortgagee receives such
notice from Tenant, that such Lessor or Mortgagee intends to remedy such act or
omission of Landlord, then Tenant shall not have the right to so terminate this
Lease unless such Lessor or Mortgagee fails to remedy such act or omission of
Landlord within a reasonable period of time after the date that such Lessor or
Mortgagee gives such notice to Tenant (it being understood that such Lessor or
Mortgagee shall not have any liability to Tenant for the failure of such Lessor
or Mortgagee to so remedy such act or omission of Landlord during such period).
     13.8. Zoning Lot Merger Agreement.
     Tenant hereby waives irrevocably any rights that Tenant may have in
connection with any zoning lot merger or transfer of development rights with
respect to the Real Property, including, without limitation, any rights that
Tenant may have to be a party to, to contest, or to execute any Declaration of
Restrictions (as such term is used in Section 12-10 of the Zoning Resolution of
The City of New York effective December 15, 1961, as amended) with respect to
the Real Property, which would cause the Premises to be merged with or unmerged
from any other zoning lot pursuant to such Zoning Resolution or to any document
of a similar nature and purpose. Tenant agrees that this Lease shall be subject
and subordinate to any Declaration of Restrictions or any other document of
similar nature and purpose now or hereafter affecting the Real Property (it
being understood, however, that Landlord shall not permit such Declaration of
Restrictions or any such other document to impair Tenant’s rights hereunder, or
expand Tenant’s obligations hereunder, except, in either case, to a de minimis
extent). In confirmation of such

80



--------------------------------------------------------------------------------



 



subordination and waiver, Tenant, from time to time, shall execute and deliver
promptly any certificate or instrument that Landlord reasonably requests.
     13.9. Tenant’s Financial Statements.
     Subject to the terms of this Section 13.9, Tenant shall provide to Landlord
(a) the balance sheet of Tenant and each Predecessor Tenant (if any) in either
case dated as of the last day of each fiscal year (to the extent that the last
day of each such fiscal year occurs during the Term), (b) the income statement
of Tenant and each Predecessor Tenant (if any) for each such fiscal year that
occurs, in whole or in part, during the Term, and (c) the statement of changes
in financial condition of Tenant and each Predecessor Tenant (if any) for each
such fiscal year that occurs, in whole or in part, during the Term, in each case
on or prior to the one hundred twentieth (120th) day after the last day of each
such fiscal year (such financial statements being collectively referred to
herein as “Tenant’s Statements”). Tenant shall cause Tenant Statements to be
prepared in accordance with generally accepted accounting principles, or
international financial reporting standards, if and when the same may be
adopted, in either case, consistently applied. Landlord shall not disclose
Tenant’s Statements to any third party, except that Landlord may disclose
Tenant’s Statements (i) to Persons that provide (or that propose to provide),
directly or indirectly, debt or equity capital to Landlord or Landlord’s
Affiliates and that provide Landlord with reasonable assurances that such
Persons will maintain the confidentiality of Tenant’s Statements, (ii) to
Persons that purchase (or that propose to purchase) the Real Property or any
portion thereof and that provide Landlord with reasonable assurances that such
Persons will maintain the confidentiality of Tenant’s Statements, (iii) to
Lessors (or prospective Lessors) that provide Landlord with reasonable
assurances that such Lessors (or prospective Lessors) will maintain the
confidentiality of Tenant’s Statements, (iv) to Persons that provide
professional services for Landlord (such as, for example, Landlord’s attorneys
and accountants) and that provide Landlord with reasonable assurances that such
Persons will maintain the confidentiality of Tenant’s Statements, (v) to the
extent required by law, (vi) to the extent reasonably required by Landlord in
enforcing Landlord’s rights hereunder, and (vii) to the extent that Tenant’s
Statements are otherwise available to the general public. Tenant shall not have
any obligation to provide Tenant’s Statements to Landlord as provided in this
Section 13.9 during the period that (x) the stock of Tenant is publicly traded
on a recognized stock exchange, and (y) Tenant’s Statements are available to the
general public under filings that Tenant makes with the Securities and Exchange
Commission.
Article 14
INSURANCE
     14.1. Tenant’s Insurance.
          (A) Tenant, at Tenant’s expense, shall obtain and keep in full force
and effect (i) an insurance policy for Tenant’s Property and the Specialty
Alterations, in either case to the extent insurable under the available standard
forms of “all-risk” insurance policies, in an amount equal to one hundred
percent (100%) of the replacement value thereof (subject, however, at Tenant’s
option, to a reasonable deductible) (the insurance policy described in this
clause (i) being referred to herein as “Tenant’s Property Policy”), (ii) a
policy of worker’s compensation

81



--------------------------------------------------------------------------------



 



insurance, to the extent required by law (such policy being referred to herein
as “Tenant’s Worker’s Compensation Policy”), and (iii) a policy of commercial
general liability and property damage insurance on an occurrence basis, with a
broad form contractual liability endorsement (the insurance policy described in
this clause (iii) being collectively referred to herein as “Tenant’s Liability
Policy”). Tenant’s Property Policy and Tenant’s Liability Policy shall name
Tenant as the insured. Tenant’s Liability Policy shall name the Landlord
Indemnitees as additional insureds thereunder.
          (B) Tenant’s Liability Policy shall contain a provision that (a) no
act or omission of Tenant shall affect or limit the obligation of the insurer to
pay the amount of any loss sustained, and (b) the policy is non-cancelable with
respect to the Landlord Indemnitees unless at least thirty (30) days of advance
written notice is given to Landlord, except that Tenant’s Liability Policy may
be cancelable on no less than ten (10) days of advance written notice to
Landlord for non-payment of premium. If Tenant receives any notice of
cancellation or any other notice from the insurance carrier which may adversely
affect the coverage of the insureds under Tenant’s Property Policy or Tenant’s
Liability Policy, then Tenant shall immediately deliver to Landlord a copy of
such notice. The minimum amounts of liability under Tenant’s Liability Policy
shall be a combined single limit with respect to each occurrence in the amount
of Five Million Dollars ($5,000,000) for injury (or death) to persons and damage
to property, which minimum amount Landlord may increase from time to time to the
amount of insurance that in Landlord’s reasonable judgment is then being
customarily required by prudent landlords of first-class buildings in the
vicinity of the Building from tenants leasing space similar in size, nature and
location to the Premises.
          (C) Tenant shall cause Tenant’s Liability Policy, Tenant’s Worker’s
Compensation Policy and Tenant’s Property Policy to be issued by reputable and
independent insurers that are (x) permitted to do business in the State of New
York, and (y) rated in Best’s Insurance Guide, or any successor thereto, as
having a general policyholder rating of A and a financial rating of at least XII
(it being understood that if such ratings are no longer issued, then such
insurer’s financial integrity shall conform to the standards that constitute
such ratings from Best’s Insurance Guide as of the date hereof).
          (D) Tenant has the right to satisfy Tenant’s obligation to carry
Tenant’s Liability Policy with an umbrella insurance policy if such umbrella
insurance policy contains an aggregate per location endorsement that provides
the required level of protection for the Premises. Tenant has the right to
satisfy Tenant’s obligation to carry Tenant’s Property Policy with a blanket
insurance policy if such blanket insurance policy provides, on a per occurrence
basis, that a loss that relates to any other location does not impair or reduce
the level of protection available for the Premises below the amount required by
this Lease.
     14.2. Landlord’s Insurance.
          (A) Subject to the terms of this Section 14.2, Landlord shall obtain
and keep in full force and effect insurance against loss or damage by fire and
other casualty to the Building, to the extent insurable on commercially
reasonable terms under then available standard forms of “all-risk” insurance
policies, in an amount equal to one hundred percent (100%) of the replacement
value thereof or, at Landlord’s option, in such lesser amount as will avoid co-

82



--------------------------------------------------------------------------------



 



insurance (such insurance being referred to herein as “Landlord’s Property
Policy”). Tenant acknowledges that (i) Landlord’s Property Policy may encompass
rent insurance, (ii) the risks that Landlord’s Property Policy covers may
include, without limitation, fire, war, terrorism, environmental matters, and
flood, and (iii) Landlord may also obtain a commercial general liability
insurance policy.
          (B) Landlord shall not be liable to Tenant for any failure to insure
any Alterations unless Tenant notifies Landlord of the completion of such
Alterations and the cost thereof, and maintains adequate records with respect to
such Alterations to facilitate the adjustment of any insurance claims with
respect thereto. Landlord shall have the right to provide that the coverage of
Landlord’s Property Policy is subject to a reasonable deductible. Tenant shall
cooperate with Landlord and Landlord’s insurance companies in the adjustment of
any claims for any damage to the Building or the Alterations. Landlord shall not
be required to carry insurance on Tenant’s Property or the Specialty
Alterations. Landlord shall not be required to carry insurance against any loss
suffered by Tenant due to the interruption of Tenant’s business.
     14.3. Mutual Waiver of Subrogation.
          (A) Subject to the provisions of this Section 14.3, Landlord and
Tenant shall each obtain an appropriate clause in, or endorsement on, Landlord’s
Property Policy or Tenant’s Property Policy (as the case may be) pursuant to
which the insurance companies waive subrogation or consent to a waiver of right
of recovery. Landlord and Tenant also agree that, having obtained such clauses
or endorsements of waiver of subrogation or consent to a waiver of right of
recovery, they shall not make any claim against or seek to recover from the
Landlord Indemnitees or the Tenant Indemnitees (as the case may be) for any loss
or damage to its property or the property of others resulting from fire or other
hazards covered by Landlord’s Property Policy or Tenant’s Property Policy (as
the case may be); provided, however, that the release, discharge, exoneration
and covenant not to sue herein contained shall be limited by and be coextensive
with the terms and provisions of the waiver of subrogation clause or
endorsements or clauses or endorsements consenting to a waiver of right of
recovery.
          (B) If the payment of an additional premium is required for the
inclusion of a waiver of subrogation provision as described in Section 14.3(A)
hereof, then each party shall advise the other party of the amount of any such
additional premiums and the other party at its own election may, but shall not
be obligated to, pay such additional premium. If (x) Tenant is the party that
elects to pay such additional premium to include such a waiver in Landlord’s
Property Policy, and (y) other tenants in the Building make concurrently a
similar election, then the aforesaid amount that Tenant is obligated to pay to
Landlord on account of such additional premium shall be only the portion thereof
that Landlord allocates equitably to Tenant. If such other party does not elect
to pay such additional premium, then the party whose insurer is charging the
additional premium shall not be required to obtain such waiver of subrogation
provision.
          (C) If either party is unable to obtain the inclusion of such waiver
of subrogation provision even with the payment of an additional premium, then
such party shall attempt to name the other party as an additional insured (but
not a loss payee) under the applicable insurance policy. If the payment of an
additional premium is required for naming the

83



--------------------------------------------------------------------------------



 



other party as an additional insured (but not a loss payee), then such party
shall advise the other of the amount of any such additional premium and the
other party at its own election may, but shall not be obligated to, pay such
additional premium. If (x) Tenant is the party that elects to pay such
additional premium to name Tenant as an additional insured (but not as loss
payee), and (y) other tenants in the Building make concurrently a similar
election, then the aforesaid amount that Tenant is obligated to pay to Landlord
on account of such additional premium shall be only the portion thereof that
Landlord allocates equitably to Tenant. If such other party does not elect to
pay such additional premium or if it is not possible to have the other party
named as an additional insured (but not loss payee), even with the payment of an
additional premium, then (in either event) the party whose insurer refuses to
include such waiver of subrogation provision shall so notify the other party and
such party shall not have the obligation to name the other party as an
additional insured.
     14.4. Evidence of Insurance.
     On or prior to the Commencement Date, each party shall deliver to the other
party appropriate certificates of insurance required to be carried by the
parties pursuant to this Article 14, including evidence of waivers of
subrogation and naming of additional insureds in either case as required by
Section 14.3 hereof. Each party shall deliver to the other party evidence of
each renewal or replacement of a policy at least twenty (20) days prior to the
expiration of such policy.
     14.5. No Concurrent Insurance.
     Tenant shall not obtain any property insurance (under Tenant’s Property
Policy or otherwise) that covers the property that is covered by Landlord’s
Property Policy.
     14.6. Tenant’s Obligation to Comply with Landlord’s Fire and Casualty
Insurance.
     If (i) Tenant (or any other Person claiming by, through or under Tenant)
uses the Premises for any purpose other than Permitted Uses (as the case may
be), and (ii) the use of the Premises by Tenant (or such other Person) causes
the premium for Landlord’s Property Policy to exceed the premium that would have
otherwise applied therefor if Tenant (or such Person) used the Premises for the
Permitted Uses, then Tenant shall pay to Landlord, as additional rent, an amount
equal to such excess, on or prior to the thirtieth (30th) day after the date
that Landlord gives to Tenant an invoice therefor, together with reasonable
supporting documentation for the charges set forth therein. Nothing contained in
this Section 14.6 expands Tenant’s rights under Article 3 hereof.
Article 15
CASUALTY
     15.1. Notice.
     Tenant shall notify Landlord promptly of any fire or other casualty that
occurs in the Premises.

84



--------------------------------------------------------------------------------



 



     15.2. Landlord’s Restoration Obligations.
     Subject to the terms of this Section 15.2, Landlord, with reasonable
diligence, shall repair the damage to (i) the Premises (including, without
limitation, the Alterations), (ii) the Building Systems that service the
Premises, and (iii) the common elements of the Building that Tenant uses to gain
access to the Premises, in each case to the extent caused by fire or other
casualty. The restoration work to be performed by Landlord shall include,
without limitation, any portion of Landlord’s Work that Landlord did not
Substantially Complete on the date that the fire or other casualty occurred.
Landlord shall commence the performance of such repairs as promptly as
reasonably practicable after the occurrence of such fire or other casualty.
Landlord shall use commercially reasonable efforts to perform such repairs
diligently, in a good and workmanlike manner, and in a manner that minimizes to
the extent reasonably practicable interference with Tenant’s use and occupancy
of any portion of the Premises that remains tenantable. Landlord shall not be
required to restore Tenant’s Property or the Specialty Alterations. Landlord
shall not be required to commence such restoration until Tenant gives Landlord
the notice described in Section 15.1 hereof (unless Landlord otherwise has
received actual notice of the fire or other casualty). Landlord shall not be
obligated to restore any Alterations unless (i) Tenant has Substantially
Completed the performance thereof, (ii) Tenant has given Landlord notice to the
effect that Tenant has Substantially Completed such Alterations, (iii) Tenant
has given Landlord notice of the cost incurred by Tenant in performing such
Alterations, and (iv) Tenant has maintained records with respect to such
Alterations in a form that allows Landlord to make a full insurance recovery
therefor under Landlord’s Property Policy. If (x) Tenant, as part of the Initial
Alterations, demolishes all or a material part of the interior installation that
exists in the Applicable Space on the Applicable Commencement Date, and (y) the
Applicable Space (including any Alterations) is damaged by fire or other
casualty at any time prior to the date that Tenant Substantially Completes the
Initial Alterations therein, then Landlord’s obligation to repair the Applicable
Space (and any Alterations) shall be limited to (w) the performance of
Landlord’s Work (to the extent that the performance of Landlord’s Work remains
feasible after such fire or other casualty), (x) the part of the Building
Systems serving the Applicable Space on the Applicable Commencement Date, but
not the distribution portions of such Building Systems located within the
Applicable Space, (y) the floor and ceiling slabs of the Applicable Space, and
(z) the exterior walls of the Applicable Space, all to substantially the same
condition that existed on the Applicable Commencement Date. Landlord shall have
the right to adapt the restoration of the Premises as contemplated by this
Section 15.2 to comply with applicable Requirements that are then in effect.
Landlord shall not be obligated to restore the Applicable Space as provided in
this Section 15.2 to the extent that this Lease terminates by reason of such
fire or other casualty as provided in this Article 15.
     15.3. Rent Abatement.
          (A) Subject to Section 15.3(A) hereof, the Fixed Rent and the
Escalation Rent that is otherwise due and payable hereunder for an Applicable
Space shall be reduced in the proportion that the number of square feet of
Rentable Area of the part of the Applicable Space that is not usable or
accessible by Tenant by reason of such fire or other casualty bears to the total
Rentable Area of the Applicable Space immediately prior to such fire or other
casualty, for the period commencing on the date of such fire or other casualty
and ending on the date that

85



--------------------------------------------------------------------------------



 



Landlord Substantially Completes the restoration described in Section 15.2
hereof or the applicable portion of the Premises becomes accessible, as the case
may be.
          (B) If (i)(x) fifty percent (50%) or more of the Rentable Area of the
entire Premises or (y) one hundred percent (100%) of the Premises located on the
fifth (5th) floor of the Building, is rendered untenantable by reason of a fire
or other casualty, (ii) in Tenant’s good faith judgment Tenant cannot use the
tenantable portion of the Premises for the conduct of Tenant’s business in a
manner which is consistent with Tenant’s use during the thirty (30) day period
prior to such fire or other casualty, and (iii) Tenant actually ceases to use
the entire Premises for the conduct of its business, then the entire Premises
shall be deemed to be untenantable. Landlord shall give Tenant no less than ten
(10) Business Days of prior notice of Landlord’s Substantial Completion of its
repairs pursuant to Section 15.2(B) hereof.
          (C) If a fire or other casualty occurs in an Applicable Space after
the Applicable Commencement Date and prior to the Applicable Rent Commencement
Date, then the aggregate abatement of Fixed Rent and the Escalation Rent to
which Tenant is entitled as contemplated by Section 15.3(A) hereof (from and
after the Applicable Rent Commencement Date) shall be an amount equal to the
aggregate abatement of Fixed Rent and the Escalation Rent to which Tenant would
have been entitled under Section 15.3(A) hereof if the Applicable Rent
Commencement Date had occurred immediately prior to such fire or other casualty.
     15.4. Landlord’s Termination Right.
     If the Building is so damaged by fire or other casualty that, in Landlord’s
opinion, substantial alteration, demolition, or reconstruction of the Building
is required (regardless of whether the Premises have been damaged or rendered
untenantable), then Landlord may terminate this Lease by giving Tenant notice
thereof on or prior to the ninetieth (90th) day after such fire or other
casualty; provided, however, that if the Premises are not substantially damaged
or rendered substantially untenantable by such fire or other casualty, then
Landlord may not so terminate this Lease unless Landlord elects to terminate
leases (including this Lease) affecting at least seventy-five percent (75%) of
the leasable area of the Building (excluding any portion of the Building leased
to or occupied by Landlord or Landlord’s Affiliates). If Landlord elects to
terminate this Lease as aforesaid, then (I) the Term shall expire on a date set
by Landlord that (A) is not sooner than (i) the tenth (10th) day after the date
that Landlord gives such notice (if all or substantially all of the Premises is
rendered untenantable by such fire or other casualty), and (ii) the ninetieth
(90th) day after the date that Landlord gives such notice (if less than all or
substantially all of the Premises is rendered untenantable by such fire or other
casualty), and (B) is not later than the first (1st) anniversary of the date on
which such fire or other casualty occurs, and (II) Tenant, on such date set by
Landlord, shall vacate the Premises and surrender the Premises to Landlord in
accordance with the terms of this Lease that govern Tenant’s obligations upon
the expiration or earlier termination of the Term. Upon the termination of this
Lease under this Section 15.4, the Rental shall be apportioned and any prepaid
portion of the Rental for any period after the date that the abatement of Rental
as described in Section 15.3 hereof becomes effective shall be refunded promptly
by Landlord to Tenant (and Landlord’s obligation to make such refund shall
survive the Expiration Date).

86



--------------------------------------------------------------------------------



 



     15.5. Tenant’s Termination Right.
          (A) Landlord, within forty-five (45) days after the earlier to occur
of (x) the date that Tenant gives Landlord notice of the occurrence of a fire or
other casualty as contemplated by Section 15.1 hereof, and (y) the date that
Landlord otherwise has actual notice of such fire or other casualty, shall give
to Tenant a statement prepared by a reputable and independent contractor setting
forth such contractor’s reasonable estimate as to the time required for Landlord
to Substantially Complete the restoration described in Section 15.2 hereof (such
statement that Landlord gives to Tenant being referred to herein as the
“Casualty Statement”); provided, however, that Landlord shall not be required to
give Tenant a Casualty Statement if Landlord has theretofore exercised
Landlord’s right to terminate this Lease under Section 15.4 hereof. Tenant shall
be deemed to have accepted conclusively the reasonableness of the Casualty
Statement unless Tenant objects thereto by giving notice thereof to Landlord on
or prior to the tenth (10th) Business Day after the date that Landlord give the
Casualty Statement to Tenant. Either party shall have the right to submit to an
Expedited Arbitration Proceeding a dispute between the parties regarding the
reasonableness of the Casualty Statement after Tenant objects thereto as
aforesaid. If the estimated time period (as finally determined) exceeds twelve
(12) months from the date of the applicable fire or other casualty, then Tenant
may elect to terminate this Lease by giving notice to Landlord not later than
the thirtieth (30th) day after the date that Landlord gives the Casualty
Statement to Tenant, or the date that the estimated time period is finally
determined, as the case may be. If Tenant makes such election to so terminate
this Lease, then the Term shall expire on the thirtieth (30th) day after Tenant
gives such notice to Landlord.
          (B) This Lease shall terminate if (i) a fire or other casualty occurs,
and, by reason thereof, Landlord has an obligation to perform a restoration as
contemplated by Section 15.2 hereof, (ii) Tenant does not exercise Tenant’s
right to terminate this Lease under Section 15.5(A) hereof in connection with
such fire or other casualty (or Tenant does not have the right to terminate this
Lease under Section 15.5(A) hereof in connection with such fire or other
casualty), (iii) Landlord fails to Substantially Complete the performance of the
restoration work that Landlord is required to perform on or prior to the date
that is sixty (60) days after the last day of the estimated time period set
forth in the Casualty Statement (the date described in this clause (iii) being
referred to herein as the “Second Bite Date”), (iv) Tenant gives Landlord notice
no earlier than the Second Bite Date to the effect that this Lease will
terminate under this Section 15.5(B) if Landlord fails to Substantially Complete
the restoration within sixty (60) days after the Second Bite Date, and
(v) Landlord fails to Substantially Complete the restoration within sixty
(60) days after the Second Bite Date.
          (C) If the Term terminates as provided in this Section 15.5, then
(I) Tenant shall vacate the Premises and surrender the Premises to Landlord on
the date of such termination “as is” and otherwise in accordance with the terms
of this Lease that govern Tenant’s obligations upon the expiration or earlier
termination of the Term, (II) any Rental due hereunder shall be apportioned as
of the date of such termination, and (III) any portion of the Rental that is
then prepaid by Tenant and relates to the period after the date that the
abatement of Rental as described in Section 15.3 hereof becomes effective shall
be promptly refunded by Landlord to Tenant (with the understanding that
Landlord’s obligation to make any such refund shall survive such termination of
this Lease).

87



--------------------------------------------------------------------------------



 



     15.6. Termination Rights at End of Term.
     Subject to the terms of this Section 15.6, if the Premises are
substantially damaged by a fire or other casualty that occurs during the period
of eighteen (18) months immediately preceding the Fixed Expiration Date, or the
last day of the Renewal Term, as the case may be, then either Landlord or Tenant
may elect to terminate this Lease by notice given to the other party within
thirty (30) days after such fire or other casualty occurs. If either party makes
such election, then the Term shall expire on the thirtieth (30th) day after the
notice of such election is given, and, accordingly, Tenant, on or prior to such
thirtieth (30th) day, shall vacate the Premises and surrender the Premises to
Landlord in accordance with the provisions of this Lease that govern Tenant’s
obligation to deliver vacant and exclusive possession of the Premises to
Landlord upon the expiration of the Term. Upon the termination of this Lease
under this Section 15.6, the Rental shall be apportioned and any prepaid portion
of the Rental for any period after the Expiration Date shall be refunded
promptly by Landlord to Tenant (and Landlord’s obligation to make such refund
shall survive the Expiration Date). For purposes of this Section 15.6, the term
“substantially damaged” shall mean that: (a) a fire or other casualty precludes
Tenant from using more than thirty percent (30%) of the Premises for the conduct
of its business, and (b) Tenant’s inability to so use the Premises (or the
applicable portion thereof) is reasonably expected to continue until at least
the earlier to occur of (i) the Fixed Expiration Date, or the last day of the
Renewal Term, as the case may be, and (ii) the two hundred seventieth (270th)
day after the date that such fire or other casualty occurs. If (x) the Premises
are substantially damaged by a fire or other casualty that occurs during the
period of eighteen (18) months immediately preceding the Fixed Expiration Date,
and (y) Landlord exercises Landlord’s right to terminate this Lease under this
Section 15.6, then Tenant shall have the right to make Landlord’s aforesaid
termination ineffective by exercising the Renewal Option within ten
(10) Business Days after the date that Landlord exercises Landlord’s aforesaid
right to terminate this Lease under this Section 15.6 (as to which period of ten
(10) Business Days time shall be of the essence) (it being understood, however,
that nothing contained in this Section 15.6 (I) extends the date by which Tenant
has the right to exercise the Renewal Option pursuant to Article 20 hereof, or
(II) limits Landlord’s right to terminate this Lease under Section 15.4 hereof).
     15.7. No Other Termination Rights.
     Tenant shall have no right to cancel this Lease by virtue of a fire or
other casualty except to the extent specifically set forth herein. This
Article 15 is intended to constitute an “express agreement to the contrary” for
purposes of Section 227 of the New York Real Property Law.
Article 16
CONDEMNATION
     16.1. Effect of Condemnation.
          (A) Subject to the provisions of Section 16.2 hereof, if the entire
Real Property, the entire Building or the entire Premises is condemned or
otherwise acquired by the exercise of the power of eminent domain, then this
Lease shall terminate as of the date that such condemnation or acquisition is
consummated.

88



--------------------------------------------------------------------------------



 



          (B) If only a part of the Real Property and not the entire Premises is
so acquired or condemned, then:
          (1) except as hereinafter provided in this Section 16.1, this Lease
shall remain effective, and, from and after the date that the condemnation or
acquisition is consummated, (w) the Fixed Rent for the Applicable Space or the
Applicable Spaces, as the case may be, that are affected by such acquisition or
condemnation shall be reduced in the proportion that the number of square feet
of Rentable Area of the part of such Applicable Space or such Applicable Spaces
so acquired or condemned bears to the total Rentable Area of such Applicable
Space or such Applicable Spaces immediately prior to such acquisition or
condemnation, (x) Tenant’s Tax Share for such Applicable Space or such
Applicable Spaces shall be redetermined based upon the proportion that the
number of square feet of Rentable Area of such Applicable Space or such
Applicable Spaces that is remaining after such acquisition or condemnation bears
to the number of square feet of Rentable Area of the Building that is remaining
after such acquisition or condemnation, and (y) Tenant’s Office Premises
Operating Expense Share shall be redetermined based upon the proportion that the
number of square feet of Rentable Area of the Office Premises remaining after
such acquisition or condemnation bears to the number of square feet of Rentable
Area of the Building remaining after such acquisition or condemnation (other
than any retail portion of the Building);
          (2) on or prior to the sixtieth (60th) day after the date that the
condemnation or acquisition is consummated, Landlord shall have the right to
terminate this Lease by giving notice to Tenant if either (i) at least fifty
percent (50%) of the Usable Area of the Premises is so acquired or condemned, or
(ii) Landlord terminates leases (including this Lease) for at least seventy-five
percent (75%) of the Usable Area of the Building (excluding any portion of the
Building leased to or occupied by Landlord or Landlord’s Affiliates); and
          (3) if (a) (x) fifty percent (50%) or more of the Rentable Area of the
entire Premises or (y) one hundred percent of the Premises located on the fifth
(5th) floor of the Building is so aquired or condemned, or (b) by reason of such
acquisition or condemnation, Tenant no longer has reasonable means of access to
the Premises, then Tenant may elect to terminate this Lease by giving notice to
Landlord on or prior to the sixtieth (60th) day after the date that Tenant is
given notice of such acquisition or condemnation being consummated.
The Term shall expire on the thirtieth (30th) day after the date that Landlord
or Tenant give any such notice to terminate this Lease.
          (C) Landlord shall refund to Tenant, promptly after the date that such
taking or acquisition becomes effective, any Rental that Tenant has theretofore
paid for the Premises (or the applicable portion thereof that is so taken or
acquired) to the extent that such Rental is properly allocable to the period
after the date that such taking or acquisition becomes effective (and Landlord’s
obligation to make such refund shall survive the Expiration Date).
          (D) If this Lease terminates pursuant to the provisions of this
Section 16.1, then the Rental for the portion of the Premises that is not taken
or acquired shall be apportioned as of the termination date. Landlord shall
refund promptly to Tenant any Rental that Tenant has

89



--------------------------------------------------------------------------------



 



theretofore paid for any period after the date that such termination becomes
effective (and Landlord’s obligation to make such refund shall survive the
Expiration Date).
          (E) If a part of the Premises is so acquired or condemned and this
Lease and the Term is not terminated pursuant to the foregoing provisions of
this Section 16.1, then Landlord, at Landlord’s expense, shall restore the part
of the Premises that is not so acquired or condemned to a self-contained rental
unit inclusive of Alterations that Tenant has theretofore Substantially
Completed, except that if such acquisition or condemnation occurs prior to the
Substantial Completion of the Initial Alterations, then Landlord shall only be
required to restore the part of the Premises not so acquired or condemned to a
self-contained rental unit exclusive of any Alterations.
     16.2. Condemnation Award.
     Subject to Section 16.3 hereof, Landlord shall be entitled to receive the
entire award for any such acquisition or condemnation of all or any part of the
Real Property. Tenant shall have no claim against Landlord or the condemning
authority for the value of any unexpired portion of the Term, and, accordingly,
Tenant hereby expressly assigns to Landlord all of its right in and to any such
award. Nothing contained in this Section 16.2 shall be deemed to prevent Tenant
from making a separate claim in any condemnation proceedings for the value of
any Tenant’s Property included in such taking, for any moving expenses or for
the costs incurred by Tenant in performing the Initial Alterations (prior to
Tenant’s Substantial Completion thereof) in the portion of the Premises that is
not so condemned or acquired.
     16.3. Temporary Taking.
     If the whole or any part of the Premises is acquired or condemned
temporarily during the Term, then (a) Tenant shall give prompt notice thereof to
Landlord, (b) the Term shall not be reduced or affected in any way, (c) Tenant
shall continue to pay in full all items of Rental payable by Tenant hereunder
without reduction or abatement, and (d) Tenant shall be entitled to receive for
itself any award or payments for such use, provided, however, that if the
acquisition or condemnation is for a period extending beyond the Term, then such
award or payment shall be apportioned equitably between Landlord and Tenant.
Tenant, at Tenant’s expense, shall make Alterations to restore the Premises to
the condition existing prior to any such temporary acquisition or condemnation.
Article 17
ASSIGNMENT AND SUBLETTING
     17.1. General Limitations.
          (A) Subject to the terms of this Article 17, without the prior consent
of Landlord in each instance, Tenant shall not, and Tenant shall not permit any
other Permitted Party to, consummate a Transfer. The term “Transfer” shall mean:
          (1) (a) an assignment of a Permitted Party’s rights under, or a
delegation of such Permitted Party’s duties under, the applicable Occupancy
Agreement by express assignment

90



--------------------------------------------------------------------------------



 



or by operation of law or by other means, (b) a mortgage or other encumbrance of
such Permitted Party’s interest in the applicable Occupancy Agreement, in whole
or in part, (c) a subletting, or further subletting, of the Premises or any part
thereof, or (d) the occupancy of the Premises or any part thereof by any Person
other than such Permitted Party; and
          (2) any transaction that modifies or supplements (or further modifies
or supplements) an Occupancy Agreement to decrease the rental that is payable
thereunder, to change the premises that is demised thereby, or to change the
term thereof, in either case in any material respect (it being understood that
(i) a termination or cancellation of an Occupancy Agreement shall not constitute
a Transfer for purposes hereof, and (ii) such modification or supplement shall
be treated for purposes hereof as a transaction on the terms of such Occupancy
Agreement, as so modified or supplemented, for the balance of the term thereof).
          (B) The term “Occupancy Agreement” shall mean the lease, sublease,
license or other agreement pursuant to which a Permitted Party has the right to
occupy the Premises (or the applicable portion thereof).
          (C) The term “Permitted Party” shall mean Tenant and any other Person
that has the right to occupy the Premises (or any part thereof) in accordance
with the terms of this Article 17 (other than a Person that has the right to
occupy the Premises (or the applicable part thereof) by virtue of Landlord’s
exercising Landlord’s rights under Section 17.3 hereof).
          (D) Subject to Section 17.9 hereof, the transfer of Control in a
Permitted Party, however accomplished, whether in a single transaction or in a
series of unrelated or related transactions, shall constitute an assignment of
such Permitted Party’s interest in the applicable Occupancy Agreement for
purposes of this Article 17.
          (E) The consent by Landlord to any Transfer shall not relieve Tenant
from its obligation to obtain the prior consent of Landlord to any other
Transfer to the extent required by this Lease.
          (F) The assignment by any Person that constitutes Tenant of the
tenant’s interest under this Lease shall not relieve such Person of the
obligations of the tenant under this Lease. Such Person’s liability under this
Lease shall continue notwithstanding (x) the subsequent release of any other
Person that constitutes Tenant from liability under this Lease, (y) any
limitation on any such other Person’s liability hereunder by virtue of the
Bankruptcy Code, or (z) any modification or amendment of this Lease that
Landlord consummates with any such other Person that constitutes Tenant
subsequently; provided, however, that if such other Person is not an Affiliate
of such Person, then any such modification or amendment shall not expand such
Person’s liability hereunder.
          (G) Notwithstanding anything to the contrary contained herein, Tenant
shall not, and Tenant shall not permit any other Permitted Party to, enter into
any lease, sublease, license, concession or other agreement for use or occupancy
of the Premises or any portion thereof which provides for a rental or other
payment for such use or occupancy based in whole or in part on the net income or
profits derived by any Person from the property leased, occupied or used, or
which would require the payment of any consideration that would not qualify as
“rents

91



--------------------------------------------------------------------------------



 



from real property,” as that term is defined in Section 856(d) of the Internal
Revenue Code of 1986, as amended.
          (H) If Tenant assigns the tenant’s interest under this Lease in
violation of the terms of this Article 17, then such assignment shall be void
and of no force and effect against Landlord; provided, however, that Landlord
(x) may collect an amount equal to the then Rental from the assignee as a fee
for such assignee’s use and occupancy, and (y) shall apply the net amount
collected to the Rental reserved in this Lease. If the Premises or any part
thereof are sublet to, occupied by, or used by any Person other than Tenant
(regardless of whether such subletting, occupancy or use violates this
Article 17), then Landlord (a) after the occurrence of an Event of Default, may
collect amounts from the subtenant, user or occupant as a fee for its use and
occupancy, and (b) shall apply the net amount collected to the Rental reserved
in this Lease. No such assignment, subletting, occupancy or use, with or without
Landlord’s prior consent, nor any such collection or application of fees for use
and occupancy, shall (i) be deemed a waiver by Landlord of any term, covenant or
condition of this Lease, (ii) be deemed the acceptance by Landlord of such
assignee, subtenant, occupant or user as tenant hereunder, or (iii) relieve
Tenant of the obligations of the tenant under this Lease.
     17.2. Landlord’s Expenses.
     Tenant shall reimburse Landlord for a reasonable processing fee, any
reasonable Out-of-Pocket Costs that Landlord incurs in connection with any
proposed Transfer, including, without limitation, reasonable attorneys’ fees and
disbursements, and the reasonable costs of making investigations as to the
acceptability of the proposed Transferee, within thirty (30) days after Landlord
gives to Tenant an invoice therefor together with reasonable supporting
documentation for the charges set forth therein.
     17.3. Recapture Procedure.
          (A) Tenant shall have the right to institute the procedure described
in this Section 17.3 (the “Recapture Procedure”) only by giving to Landlord
notice thereof (a “Transfer Notice”), which:
          (1) identifies the Permitted Party that proposes to make the Transfer
(the Permitted Party that makes a Transfer being referred to herein as the
“Transferor”),
          (2) refers expressly to this Section 17.3 and indicates that such
notice constitutes a Transfer Notice,
          (3) sets forth a description of the Premises (or the portion thereof)
that is involved in the proposed Transfer (the Premises, or the portion thereof,
that is involved in the proposed Transfer being referred to herein as the
“Recapture Space”), Landlord and Tenant agree for purposes of this Article 17
the Rentable Area thereof shall be determined using a twenty-seven percent (27%)
loss factor,
          (4) sets forth the material terms under which the Transferor intends
to consummate the Transfer (including, for example, (a) the rental to be paid by
a subtenant, (b) the consideration to be paid by or to an assignee, (c) the work
allowance to which a subtenant is

92



--------------------------------------------------------------------------------



 



entitled, (d) the term of a proposed sublease, and (e) the nature and cost of
any work that the Transferor intends to perform to prepare the Recapture Space
for occupancy by the subtenant or assignee), and
          (5) sets forth the date on which the Transferor proposes that the term
of a Transfer that constitutes a sublease, license or other similar agreement
that grants occupancy rights will commence, or that a Transfer that constitutes
an assignment will occur, as the case may be (such date being referred to herein
as the “Transfer Date”) (it being understood that, subject to the terms of this
Section 17.3(A), the Transfer Date shall be no sooner than forty-five (45) days,
and no later than two hundred seventy (270) days, after the date that Tenant
gives the Transfer Notice to Landlord) (the material terms of a proposed
Transfer as set forth in the Transfer Notice being referred to herein as the
“Proposed Transfer Terms”).
Tenant shall not be required to identify, in the Transfer Notice, the Person to
which Tenant intends to make the Transfer (the Person to which a Transfer is
made being referred to herein as a “Transferee”).
          (B) The term “Transfer Expenses” shall mean the actual Out-of-Pocket
Costs that the Transferor pays solely in consummating a Transfer, including,
without limitation, (i) brokerage commissions, (ii) allowances that a Transferor
makes available to the Transferee to fund the cost of Alterations that the
Transferee makes to the Applicable Space (or the applicable portion thereof that
is involved in the Transfer), (iii) costs that a Transferor pays in making
Alterations to prepare the Applicable Space (or the applicable portion thereof
that is involved in the Transfer) solely for the Transferee’s initial occupancy,
(iv) the amount payable to Landlord under Section 17.2 hereof for such Transfer,
(v) reasonable attorneys’ fees and disbursements that a Transferor pays in
connection with consummating such Transfer, (vi) the transfer taxes (and other
similar charges and fees) that Tenant pays pursuant to Section 17.7 hereof
(vii) advertising and marketing costs that the Transferor incurs in connection
with such Transfer and (viii) if the applicable Occupancy Agreement grants to
the Transferee a free rent period, the aggregate amount of rental that such
Transferee would have paid to Transferor in the absence of such free rent
period.
          (C) The term “Amortized Transfer Expenses” shall mean, with respect to
any period, the amount of the Transfer Expenses that amortize during such period
if the Transfer Expenses are amortized, in equal monthly installments, with
interest calculated at the Base Rate, over the term of the applicable Transfer.
          (D) The term “Recapture Date” shall mean the forty-fifth (45th) day
after the date that Tenant gives the Transfer Notice to Landlord; provided,
however, that if (i) the Transferor has theretofore received a bona fide written
offer that then remains effective from a prospective Transferee, (ii) the net
economic benefit to the Transferor of the terms of such bona fide written offer
is no less than ninety percent (90%) of the net economic benefit of the Proposed
Transfer Terms to the Transferor, (iii) Tenant gives to Landlord a copy of such
written offer (either simultaneously with the Transfer Notice or any time
thereafter until the forty-fifth (45th) day after the date that Tenant gives the
Transfer Notice to Landlord), and (iv) Tenant notifies Landlord that Tenant
intends to accelerate the Recapture Date as provided in this Section 17.3(D),
then the Recapture Date shall be the earlier to occur of (I) the forty-fifth
(45th) day after

93



--------------------------------------------------------------------------------



 



the date that Tenant gives the Transfer Notice to Landlord, and (II) the
thirtieth (30th) day after the date that Tenant gives to Landlord a copy of such
written offer and such notice.
          (E)
          (1) If (x) Tenant gives a Transfer Notice to Landlord, and (y) the
Transfer described in the Transfer Notice constitutes a sublease (or a further
sublease) for the Recapture Space with respect to which the term thereof expires
prior to the date that is twelve (12) months before the Fixed Expiration Date
(any sublease (or further sublease) that expires before such date being referred
to herein as a “Short-Term Sublease”), then Landlord shall have the right to
sublease (or to cause the Recapture Subtenant to sublease) the Recapture Space
from the Transferor, on the terms set forth in this Section 17.3(E), by giving
notice thereof (the “Recapture Sublease Notice”) to Tenant not later than the
Recapture Date (as to which date time shall be of the essence) (any such
sublease of the Recapture Space that Landlord elects to consummate under this
Section 17.3(E) being referred to herein as a “Recapture Sublease”).
          (2) If Landlord gives a Recapture Sublease Notice to Tenant, then
Tenant shall (or Tenant shall cause the Transferor to), and Landlord shall (or
Landlord shall cause the Recapture Subtenant to), consummate a Recapture
Sublease for the Recapture Space on the following terms:
               (a) Landlord shall give to Tenant, within ten (10) Business Days
after the date that Landlord gives to Tenant the Recapture Sublease Notice, a
proposed sublease that conforms with the terms set forth in this Section 17.3(E)
and is otherwise on the terms set forth in this Lease. Tenant shall execute and
deliver (or cause the applicable Transferor to execute and deliver) such
sublease promptly after Landlord’s submission thereof to Tenant. Landlord shall
execute and deliver (or cause the Recapture Subtenant to execute and deliver)
such sublease promptly after Tenant delivers to Landlord the counterpart thereof
that is executed by Tenant or the Transferor (as the case may be).
               (b) Landlord shall have the right to designate that the subtenant
under the Recapture Sublease is a Person other than Landlord (the Person that
constitutes the subtenant under a Recapture Sublease being referred to herein as
the “Recapture Subtenant”); provided, however, in such instance, if such Person
is not Landlord then Landlord shall guaranty to Tenant the obligations of such
Person under the Recapture Sublease.
               (c) The rental payable by the Recapture Subtenant to the
Transferor shall be calculated on either of the following methods, as designated
by Landlord (with the understanding that Landlord shall be deemed to have
elected clause (i) below if Landlord does not designate otherwise in the
Recapture Sublease Notice):
                    (i) the excess of (I) the rental that would have been
payable by the Transferee for the applicable calendar month as contemplated by
the Proposed Transfer Terms, over (II) the Amortized Transfer Expenses for such
month that would have resulted from the Proposed Transfer Terms;

94



--------------------------------------------------------------------------------



 



                    (ii) the Fixed Rent and the Escalation Rent that is due
under this Lease for the Applicable Space or the Applicable Spaces, as the case
may be (or the applicable portion thereof) that constitutes the Recapture Space
(for purposes hereof, the Escalation Rent with respect to the Office Premises
shall be deemed to be the product of (x) the quotient obtained by dividing
(I) the aggregate amount of the Escalation Rent due, as calculated from time to
time, with respect to the Office Premises by (II) the Rentable Area of the
Office Premises and (y) the Rentable Area of the Applicable Space or the
Applicable Spaces, as the case may be); or
                    (iii) if the Transferor is not Tenant, the rental that is
payable for the Recapture Space by the Transferor under the Occupancy Agreement
(other than this Lease) through which the Transferor derives its interest in the
Recapture Space.
               (d) The term of the Recapture Sublease shall commence on the
Transfer Date and shall extend for the term set forth in the Transfer Notice as
part of the Proposed Transfer Terms (with the understanding that the Recapture
Subtenant shall have the right to extend the term of the Recapture Sublease for
a term that corresponds, or for terms that correspond, to any renewal right or
renewal rights that are set forth in the Transfer Notice as part of the Proposed
Transfer Terms).
               (e) If, during the term of the Recapture Sublease (or during the
period that the Recapture Subtenant, or any Person claiming by, through or under
the Recapture Subtenant, remains in occupancy of the Applicable Space or the
Applicable Spaces, as the case may be (or the applicable portion thereof) that
constitutes the Recapture Space after the term of the Recapture Sublease expires
or earlier terminates), an event or circumstance occurs that is attributable to
the Recapture Subtenant (or a Person claiming by, through or under the Recapture
Subtenant), then such event or circumstance shall not constitute a default by
Tenant hereunder (and, accordingly, Tenant shall not have liability to Landlord
in connection therewith).
               (f) Tenant shall have the right to offset against the Rental due
hereunder an amount equal to the rental that the Recapture Subtenant fails to
pay when due to the Transferor.
               (g) The Recapture Subtenant (and any Person claiming by, through
or under the Recapture Subtenant), during the term of the Recapture Sublease,
shall have the right to make alterations to the Recapture Space; provided,
however, that the Recapture Subtenant shall be required to restore the Recapture
Space upon the expiration of the term of the Recapture Sublease to the extent
required by the applicable Proposed Transfer Terms.
               (h) If the Recapture Space does not constitute the entire
Premises and the Proposed Transfer Terms contemplated a separate demise thereof,
then Tenant, at Tenant’s expense, shall cause the Recapture Space to be demised
separately from the remainder of the Premises on or prior to the Transfer Date
(except that Landlord shall so demise the Recapture Space separately from the
remainder of the Premises, at Landlord’s cost, to the extent provided in the
applicable Proposed Transfer Terms).

95



--------------------------------------------------------------------------------



 



               (i) The Recapture Subtenant shall have the right to further
sublease the Recapture Space, or assign the Recapture Subtenant’s rights as
subtenant under the Recapture Sublease, to any third party, without Tenant
having any rights to consent thereto or to receive additional payments from the
Recapture Subtenant in connection therewith.
               (j) The Recapture Subtenant shall not have the right to receive
from the Transferor any free rent, tenant improvement allowance or other similar
concession that constitutes part of the Proposed Transfer Terms.
          (3) If Landlord does not exercise its rights under this
Section 17.3(E), or under 17.3(G) of this Lease with respect to a transaction
that constitutes a sublease for the Recapture Space, then Tenant shall not be
permitted to sublet (or further sublet) the Recapture Space to a third party
without again complying with all of the provisions of this Section 17.3 and
re-submitting a Transfer Notice with respect to such Recapture Space to Landlord
if (x) one hundred eighty (180) days have elapsed since Tenant gave Landlord the
initial Transfer Notice with respect to the Recapture Space or (y) the net
economic benefit to Tenant of the Proposed Transfer Terms has decreased by ten
percent (10%) in connection with such proposed Transfer.
          (F)
          (1) If (x) Tenant gives a Transfer Notice to Landlord, and (y) the
Transfer described in the Transfer Notice constitutes the assignment of a
subtenant’s interest under a Short-Term Sublease (any such assignment being
referred to herein as a “Short-Term Assignment”), then Landlord shall have the
right to take the subtenant’s interest in such Short Term Sublease by assignment
(or to cause the Recapture Assignee to take the subtenant’s interest in such
Short-Term Sublease by assignment) from the applicable Transferor, on the terms
set forth in this Section 17.3(F), by giving notice thereof (the “Recapture
Assignment Notice”) to Tenant not later than the Recapture Date (as to which
date time shall be of the essence) (any such assignment of the subtenant’s
interest in a Short-Term Sublease that Landlord elects to consummate under this
Section 17.3(F) being referred to herein as a “Recapture Assignment”).
          (2) If Landlord gives a Recapture Assignment Notice to Tenant, then
Tenant shall cause the Transferor to, and Landlord shall (or Landlord shall
cause the Recapture Assignee to), consummate a Recapture Assignment of the
subtenant’s interest under the applicable Short-Term Sublease on the following
terms:
               (a) Landlord shall give to Tenant, within twenty (20) days after
the date that Landlord gives to Tenant the Recapture Assignment Notice:
                    (i) a proposed assignment, pursuant to which the Transferor
assigns the subtenant’s interest under the applicable Short-Term Sublease to
Landlord (or to a Recapture Assignee, as the case may be), on the terms set
forth in this Section 17.3(F) and otherwise on reasonable terms, and
                    (ii) a proposed amendment, between the Person that
constitutes the lessor under the applicable Short-Term Sublease and the
Recapture Assignee, pursuant to which the parties agree to amend such Short-Term
Sublease to constitute a Recapture Sublease

96



--------------------------------------------------------------------------------



 



for the balance of the term thereof (as if Landlord had exercised Landlord’s
rights to consummate a Recapture Sublease at the time that Tenant submitted a
Transfer Notice to Landlord for such Short-Term Sublease initially), effective
as of the date that the Transferor and the Recapture Assignee consummate the
Recapture Assignment.
               (b) Tenant shall cause the Transferor to execute and deliver the
assignment described in Section 17.3(F)(2)(a)(i) hereof promptly after
Landlord’s submission thereof to Tenant. Tenant shall (or Tenant shall cause the
aforesaid lessor to) execute and deliver the amendment described in
Section 17.3(F)(2)(a)(ii) hereof promptly after Landlord’s submission thereof to
Tenant. Landlord shall execute and deliver (or cause the Recapture Assignee to
execute and deliver) such assignment and such amendment promptly after Tenant’s
delivery to Landlord of the counterparts thereof that the Transferor and Tenant
(or such other lessor) have executed.
               (c) Landlord shall have the right to designate that the assignee
of the subtenant’s interest under the applicable Short-Term Sublease is a Person
other than Landlord (the Person that constitutes such assignee being referred to
herein as the “Recapture Assignee”); provided, however, in such instance, if
such Person is not Landlord then Landlord shall guaranty to Tenant the
obligations of such Person under the Short-Term Sublease.
               (d) The Recapture Assignment (and the aforesaid amendment to the
Short-Term Sublease) shall be effective as of the Transfer Date.
               (e) The Recapture Assignee shall not have the right to receive
from the Transferor any consideration (which constituted an element of the
Proposed Transfer Terms) to induce the Recapture Assignee to take by assignment
the subtenant’s interest under the applicable Short-Term Sublease.
               (f) Tenant shall pay to Landlord, on the Transfer Date, an amount
equal to the sum of:
                    (i) the present value of the consideration (if any) that
would have been payable by the Transferor to the Transferee under the Proposed
Transfer Terms for the Short-Term Assignment (calculated as of the Transfer Date
using a discount rate equal to the Base Rate), and
                    (ii) the excess, if any, of (I) the present value of the
Transfer Expenses that the Transferor would have incurred under the Proposed
Transfer Terms for the Short-Term Assignment, over (II) the present value of the
consideration (if any) that would have been payable by the Transferee to the
Transferor under the Proposed Transfer Terms for the Short-Term Assignment (in
either case calculated as of the Transfer Date using a discount rate equal to
the Base Rate).
          (G)
          (1) If (x) Tenant gives a Transfer Notice to Landlord, and (y) the
Transfer described in the Transfer Notice constitutes either a sublease for the
Recapture Space for the entire Term or an assignment (other than a Short-Term
Assignment), then Landlord shall have

97



--------------------------------------------------------------------------------



 



the right to terminate this Lease with respect to the Recapture Space, on the
terms set forth in this Section 17.3(G), by giving notice thereof (the
“Recapture Termination Notice”) to Tenant not later than the Recapture Date (any
such termination of this Lease with respect to the Recapture Space being
referred to herein as a “Recapture Termination”); it being understood that for
purposes hereof, a sublease other than a Short-Term Sublease shall be deemed a
sublease which extends for the entire Term.
          (2) If (x) Landlord gives to Tenant a Recapture Termination Notice,
and (y) the Recapture Space constitutes the entire Premises, then the Term shall
terminate on the Transfer Date. If the Term so terminates on the Transfer Date,
then Tenant, on the Transfer Date, shall vacate the Premises and deliver
exclusive possession thereof to Landlord in accordance with the terms of this
Lease that govern Tenant’s obligations upon the expiration or earlier
termination of the Term.
          (3) If (x) Landlord gives to Tenant a Recapture Termination Notice,
and (y) the Recapture Space does not constitute the entire Premises, then:
               (a) if the Proposed Transfer Terms contemplated a separate demise
thereof Tenant, at Tenant’s expense, shall demise the Recapture Space separately
from the remainder of the Premises on or prior to the Transfer Date (except that
Landlord shall so demise the Recapture Space separately from the remainder of
the Premises, at Landlord’s cost, to the extent provided in the applicable
Proposed Transfer Terms),
               (b) effective as of the Transfer Date, both of Tenant’s Office
Premises Operating Expense Shares shall be redetermined on a pro-rata basis
based on the ratio that (I) the number of square feet of Rentable Area of the
Office Premises that remains after excluding therefrom the Recapture Space,
bears to (II) the number of square feet of Rentable Area of the Building (other
than any retail portion thereof); for example, during the period prior to
April 1, 2021, if the Rentable Area of the Office Premises is 50,000 rentable
square feet after excluding the Recapture Space therefrom, Tenant’s Office
Premises Operating Share with respect to the Minority Portion of the Premises
would be one and two hundred eighty-five thousandths percent (1.285%) and
Tenant’s Office Premises Operating Share with respect to the Majority Portion of
the Premises would be one and three thousand five ten thousandths percent
(1.3005%). The aforesaid shares were obtained by calculating the quotient of
(I) the product obtained by multiplying (x) the quotient of (i) the number of
rentable square feet in the Minority Portion of the Office Premises or the
Majority Portion of the Office Premises, as the case may be, divided by (ii) the
total Rentable Area of the Office Premises by (y) the number of square feet of
Rentable Area of the Office Premises that remains after excluding the Recapture
Space therefrom, divided by (II) the number of square feet of Rentable Area of
the Building (other than the retail portion);
               (c) effective as of the Transfer Date, Tenant’s Tax Share for the
Applicable Space or the Applicable Spaces where the Recapture Space is located
shall be redetermined based on the ratio that (I) the number of square feet of
Rentable Area of the Applicable Space or the Applicable Spaces that remains
after excluding therefrom the Recapture Space, bears to (II) the number of
square feet of Rentable Area of the Building (including,

98



--------------------------------------------------------------------------------



 



without limitation, the retail portion thereof) (it being understood, however,
that both of Tenant’s Tax Shares with respect to the Office Premises, as the
case may, shall be adjusted on a pro-rata basis, in accordance with the terms
hereof; for example, during the period prior to April 1, 2021, if the Rentable
Area of the Office Premises is 50,000 rentable square feet after excluding the
Recapture Space therefrom, Tenant’s Office Premises Tax Share with respect to
the Minority Portion of the Premises would be one and one thousand seven hundred
eighty-seven ten thousandths percent (1.1787%) and Tenant’s Office Premises Tax
Share with respect to the Majority Portion of the Premises would be one and one
thousand nine hundred twenty-nine ten thousandths percent (1.1929%). The
aforesaid shares were obtained by calculating the quotient of (I) the product
obtained by multiplying (x) the quotient of (i) the number of rentable square
feet in the Minority Portion of the Office Premises or the Majority Portion of
the Office Premises, as the case may be, divided by (ii) the total Rentable Area
of the Office Premises by (y) the number of square feet of Rentable Area of the
Office Premises that remains after excluding the Recapture Space therefrom,
divided by (II) the number of square feet of Rentable Area of the Building
(including, without limitation, the retail portion thereof).
               (d) the Fixed Rent as set forth in Article 2 hereof from and
after the Transfer Date shall be reduced by an amount equal to the Fixed Rent
that would have been due under this Lease for the Applicable Space or the
Applicable Spaces, as the case may be (or the applicable portion thereof) that
constitutes the Recapture Space, and
               (e) Tenant, on the Transfer Date, shall vacate the Recapture
Space and deliver exclusive possession thereof to Landlord in accordance with
the terms of this Lease that govern Tenant’s obligations upon the expiration or
earlier termination of the Term; and
               (f) effective as of the Transfer Date, the references in this
Lease to the Premises shall be deemed to be references to the Premises (other
than the Recapture Space).
          (4) If (x) Landlord elects to consummate a Recapture Termination, and
(y) the Transfer described in the applicable Transfer Notice constitutes a
sublease or sublicense (or a further sublease or sublicense), then Tenant shall
pay to Landlord, as additional rent, on the first day of each calendar month
during the period from the Transfer Date to the date that the term of such
sublease or sublicense would have expired under the Proposed Transfer Terms, an
amount equal to the excess (if any) of:
               (a) the Fixed Rent and the Escalation Rent that would have
otherwise been due under this Lease since the Transfer Date for the Applicable
Space or the Applicable Spaces (or the applicable portion thereof that
constitutes the Recapture Space) (for purposes hereof, the Escalation Rent with
respect to the Office Premises shall be deemed to be the product of (x) the
quotient obtained by dividing (I) the aggregate amount of the Escalation Rent
due, as calculated from time to time, with respect to the Office Premises by
(II) the Rentable Area of the Office Premises and (y) the Rentable Area of the
Applicable Space or the Applicable Spaces, as the case may be), over
               (b) either of the amounts described below, as designated by
Landlord in the Recapture Termination Notice (with the understanding that
Landlord shall be deemed to have so designated clause (i) below unless Landlord
otherwise sets forth in the Recapture

99



--------------------------------------------------------------------------------



 



Termination Notice, unless the Transferor is Tenant, in which case Landlord
shall be deemed to have so designated clause (ii) below, regardless of whether
Landlord makes a designation in the Recapture Termination Notice):
                    (i) if the Transferor is not Tenant, the sum of (I) the
rental that would have otherwise been payable for the Recapture Space since the
Transfer Date by the Transferor under the Occupancy Agreement (other than this
Lease) through which the Transferor derives its interest in the Recapture Space,
and (II) the amounts theretofore paid by Tenant to Landlord under this Section
17.3(G)(4) in respect of such Recapture Termination, and
                    (ii) the sum of (A) the excess of (I) the rental that would
have been payable by the Transferee since the Transfer Date as contemplated by
the Proposed Transfer Terms, over (II) the Amortized Transfer Expenses under the
Proposed Transfer Terms that would have theretofore accrued, and (B) the amounts
theretofore paid by Tenant to Landlord under this Section 17.3(G)(4) in respect
of such Recapture Termination.
Tenant’s obligation to pay such amount to Landlord shall survive the termination
of this Lease (or the termination of this Lease only with respect to the
Recapture Space, as the case may be).
          (5) If (x) Landlord elects to consummate a Recapture Termination, and
(y) the Transfer described in the applicable Transfer Notice constitutes an
assignment of the Transferor’s interest under the applicable Occupancy
Agreement, then Tenant shall pay to Landlord the sum of:
               (a) the present value of the consideration (if any) that would
have been payable by the Transferor to the Transferee under the Proposed
Transfer Terms (calculated as of the Transfer Date using a discount rate equal
to the Base Rate),
               (b) the excess, if any, of (I) the present value of the Transfer
Expenses that the Transferor would have incurred under the Proposed Transfer
Terms, over (II) the present value of the consideration (if any) that would have
been payable by the Transferee to the Transferor under the Proposed Transfer
Terms (in either case calculated as of the Transfer Date using a discount rate
equal to the Base Rate), and
               (c) if the Transferor is not Tenant, the excess (if any) of:
                    (i) the present value of the Fixed Rent and the Escalation
Rent that would have otherwise been due under this Lease for each calendar month
from and after the Transfer Date for the Applicable Space or the Applicable
Spaces (or the applicable portion thereof) that constitutes the Recapture Space
(calculated as of the Transfer Date using a discount rate equal to the Base
Rate)(for purposes hereof, the Escalation Rent with respect to the Office
Premises shall be deemed to be the product of (x) the quotient obtained by
dividing (I) the aggregate amount of the Escalation Rent due, as calculated from
time to time, with respect to the Office Premises by (II) the Rentable Area of
the Office Premises and (y) the Rentable Area of the Applicable Space or the
Applicable Spaces, as the case may be), over
                    (ii) the present value of the rental that would have
otherwise been payable for the Recapture Space for such calendar month by the
Transferor under the

100



--------------------------------------------------------------------------------



 



Occupancy Agreement (other than this Lease) through which the Transferor derives
its interest in the Recapture Space (calculated as of the Transfer Date using a
discount rate equal to the Base Rate).
Tenant shall pay the amounts described in clauses (a) and (b) above on the
Transfer Date. Tenant shall pay the amount described in clause (c) above on the
first day of each calendar month from the Transfer Date to the date that the
term of the proposed Occupancy Agreement with respect to which Landlord
exercised Landlord’s rights to consummate a Recapture Termination would have
expired. Tenant’s obligation to pay such amounts to Landlord shall survive the
termination of this Lease (or the termination of this Lease only with respect to
the Recapture Space, as the case may be).
          (H) If Landlord does not exercise its option under Section 17.3(G) of
this Lease, with respect to a proposed Transfer which constitutes an assignment
then (I) Tenant shall not be permitted to assign this Lease to a third party (as
the case may be) without again complying with all of the provisions of this
Section 17.3 and re-submitting a Transfer Notice to Landlord if (i) one hundred
eighty (180) days have elapsed since Tenant gave Landlord the initial Transfer
Notice with respect to such assignment or (ii) the net economic benefit to
Tenant of the Proposed Transfer Terms has decreased by ten percent (10%) or more
in connection with such proposed Transfer.
     17.4. Certain Transfer Rights.
     Subject to Section 17.9 hereof, Landlord shall not unreasonably withhold,
condition or delay Landlord’s consent to a Permitted Party’s consummating a
Transfer, provided that:
          (A) Tenant has theretofore instituted the Recapture Procedure for such
Transfer;
          (B) Landlord’s right to elect to consummate a Recapture Sublease, a
Recapture Assignment or a Recapture Termination (as the case may be) with
respect to the proposed Transfer has lapsed (without Landlord’s having exercised
Landlord’s rights to consummate a Recapture Sublease, a Recapture Assignment or
a Recapture Termination (as the case may be));
          (C) the net economic benefit of the Transfer to the Transferor is no
less than ninety percent (90%) of the net economic benefit of the Proposed
Transfer Terms to the Transferor;
          (D) the Transfer occurs not later than the one hundred eightieth
(180th) day after the Transfer Date;
          (E) Tenant submits to Landlord a counterpart of the documents that the
Transferor intends to use to consummate the proposed Transfer, which have been
executed and delivered by the proposed Transferor and the proposed Transferee,
and which are subject to no conditions to the effectiveness thereof (other than
Landlord’s granting Landlord’s consent thereto and Landlord’s consummating a
Recognition Agreement with a Transferee that is a subtenant as provided in
Section 17.10 hereof);

101



--------------------------------------------------------------------------------



 



          (F) the Premises (or the applicable portion thereof) has not been
listed or otherwise publicly advertised at a rental rate that is less than the
prevailing rental rate set by Landlord for comparable space in the Building, or,
if there is no comparable space, the prevailing rental rate reasonably
determined by Landlord (it being agreed that nothing contained in this clause
(F) prohibits a Permitted Party from (I) consummating a Transfer at a rental
rate that is less than such prevailing rate, or (II) disseminating broker’s
fliers or other marketing materials that indicate that the rental rate for the
Premises (or the applicable portion thereof) is available upon request);
          (G) no Event of Default has occurred and is continuing;
          (H) the proposed Transferee has a financial standing (taking into
consideration the obligations of the Transferee under the applicable Occupancy
Agreement) that is reasonably satisfactory to Landlord (it being understood that
if the proposed Transferee has a net worth equal to or greater than twelve
(12) times the annual Fixed Rent and Escalation Rent payable under such
Occupancy Agreement and Tenant provides Landlord with reasonable evidence
thereof, then such Transferee shall be deemed to be reasonably satisfactory to
Landlord);
          (I) the proposed Transferee is of a character, is engaged in a
business, and proposes to use the Premises (or the applicable portion thereof)
in a manner that in each case is in keeping with the standards of a first-class
office building in the vicinity of the Building;
          (J) if Landlord has or within six (6) months thereafter reasonably
expects to have space available in the Building that is reasonably comparable to
the Premises (or the portion thereof involved in the Transfer), the proposed
Transferee, or any Affiliate of the proposed Transferee, does not occupy any
space in the Building;
          (K) if Landlord has or within six (6) months thereafter reasonably
expects to have space available in the Building that is reasonably comparable to
the Premises (or the portion thereof involved in the Transfer), neither the
proposed Transferee, nor an Affiliate of the proposed Transferee, is a Person
with whom Landlord is then engaged in bona fide negotiations regarding the
leasing or subleasing of space in the Building;
          (L) after taking into account the proposed Transfer, there will not
exist more than (x) four (4) spaces in the portion of the Premises as demised on
the date hereof located on the fourth (4th) floor, (y) four (4) spaces in the
portion of the Premises as demised on the date hereof located on the fifth (5th)
floor, or (z) more than two (2) spaces in the Supplemental Space, that in each
case, are separately demised in any material respect;
          (M) the proposed Transferee does not violate the provisions of that
certain lease between Landlord and Cushman & Wakefield Inc. that are attached
hereto as Exhibit “17.3”;
          (N) the Transferor and each other Permitted Party (if any) whose
interest is superior to the interest of the Transferor, and the Transferee,
executes and delivers to Landlord a consent to the Transfer in a form reasonably
designated by Landlord;

102



--------------------------------------------------------------------------------



 



          (O) if the Transfer constitutes an assignment of the tenant’s interest
under this Lease, the assignee has expressly assumed all of the obligations of
Tenant hereunder to the extent accruing from and after the date that the
Transfer is effective; and
          (P) if the Transfer constitutes a sublease (or a further sublease),
such sublease provides expressly that (i) such sublease is subject and
subordinate to the Lease (and to the terms thereof), and (ii) if this Lease
terminates, then Landlord, at Landlord’s option, may take over all of the right,
title and interest of the Transferor under such sublease, and the Transferee, at
Landlord’s option, shall attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not be:
          (1) liable for any act or omission of the Transferor under such
sublease (except for any such acts or omissions that (x) continue after the date
that Landlord succeeds to the interest of the Transferor under such sublease,
and (y) may be remedied by the providing a service or performing a repair),
          (2) subject to any defense or offsets which the Transferee may have
against the Transferor that accrue prior to the date that Landlord succeeds to
the interest of the Transferor,
          (3) bound by any previous payment that the Transferee made to the
Transferor more than thirty (30) days in advance of the date that such payment
was due,
          (4) bound by any obligation to make any payment to or on behalf of the
Transferee that accrues prior to the date that Landlord succeeds to the interest
of the Transferor under such sublease,
          (5) bound by any obligation to perform any work or to make
improvements to the Premises, or the applicable portion thereof demised by such
sublease (other than the obligation to perform maintenance, repairs or
restoration that in each case first becomes necessary from and after the date
that Landlord succeeds to the interest of the Transferor under such sublease)
(with the understanding, however, that if (I) the Premises, or the applicable
portion thereof, is damaged by fire or other casualty, or affected by
condemnation, prior to the date that Landlord succeeds to the interest of the
Transferor under such sublease, (II) Landlord would have otherwise been required
to perform the restoration of the Premises, or the applicable portion thereof,
that is required by virtue of such fire or other casualty, or such condemnation,
in accordance with the terms hereof, and (III) Landlord does not elect to
perform such restoration by giving notice thereof to the subtenant on or prior
to the tenth (10th) day after the date that Landlord so succeeds, then such
subtenant shall have the right to terminate such sublease (and such subtenant’s
obligation to so attorn to Landlord, as aforesaid) by giving notice thereof to
Landlord within ten (10) days after the last day of such period of ten (10) days
during which Landlord has the right to give such notice to such subtenant),
          (6) bound by any amendment or modification of such sublease made
without Landlord’s consent, or

103



--------------------------------------------------------------------------------



 



          (7) bound to return the Transferee’s security deposit, if any, until
such deposit has come into Landlord’s actual possession and the Transferee is
entitled to such security deposit pursuant to the terms of such sublease (the
requirements of a proposed sublease as set forth in this Section 17.4(P) being
collectively referred to herein as the “Basic Sublease Provisions”).
Nothing contained in this clause (P) limits the provisions of a Recognition
Agreement that Landlord consummates with the applicable Transferee pursuant to
Section 17.10 hereof.
     17.5. Preliminary Approval.
     Tenant shall have the right to submit to Landlord a statement that
describes in reasonable detail the basic terms of a proposed Transfer that a
Permitted Party proposes to consummate, and that identifies, and provides
reasonable information that describes, the prospective Transferee (any such
statement being referred to herein as a “Term Sheet”). Landlord shall not
unreasonably withhold, condition or delay Landlord’s approval of the transaction
described in the Term Sheet, provided that the transaction as described therein
satisfies the requirements set forth in clauses (A), (B), (C), (D), (F), (G),
(H), (I), (J), (K), (K), and (L), of Section 17.4 hereof. Tenant acknowledges
that the applicable Transfer shall remain subject to Landlord’s approval
pursuant to Section 17.4 hereof (except that the scope of Landlord’s review of
the applicable Transfer under Section 17.4 hereof shall be limited as provided
in this Section 17.5). If (i) Tenant gives to Landlord a Term Sheet in respect
of a particular proposed Transfer as contemplated by this Section 17.5,
(ii) Landlord approves (or is deemed to have approved) such Transfer under this
Section 17.5, (iii) Tenant submits to Landlord a counterpart of the definitive
documents that the applicable Permitted Party proposes to use for the applicable
Transfer within one hundred eighty (180) days after the date that Tenant submits
the Term Sheet to Landlord, and (iv) the terms of such definitive documents are
consistent in all material respects with the terms set forth in the Term Sheet,
then Landlord shall not have the right to withhold consent to the applicable
Transfer pursuant to clauses (A), (B), (C), (D), (F), (G), (H), (I), (J), (K),
(K), and (L), of Section 17.4 hereof (it being understood, however, that
Landlord shall retain the right to object to the proposed Transfer to the extent
that the applicable Transfer does not satisfy the requirements set forth in
clauses (E), (N), (O) and (P) of Section 17.4 hereof). Landlord acknowledges
that Tenant has the right to give a Term Sheet to Landlord in respect of a
particular proposed Transfer prior to the Recapture Date (with the
understanding, however, that nothing contained in this Section 17.5 limits
Landlord’s rights under Section 17.3 hereof).
     17.6. Deemed Approval.
     If (w) Tenant requests Landlord’s approval of a proposed Transfer as
provided in Section 17.4 hereof or in Section 17.5 hereof and Landlord fails to
respond to Tenant’s request within ten (10) days after the date that Tenant
gives Landlord notice thereof, (y) Tenant thereafter gives Landlord a second
notice which provides in bold and capital letters as follows: “FINAL NOTICE:
LANDLORD’S FAILURE TO RESPOND TO THIS REQUEST WITHIN FIVE (5) DAYS SHALL BE
DEEMED CONSENT HERETO” and (z) Landlord fails to respond to Tenant’s second
request within five (5) days after the date that Tenant gives Landlord such
second notice, then Landlord shall be deemed to have approved Tenant’s aforesaid
request for purposes of Section 17.4 hereof or Section 17.5 hereof (as the case
may be), provided that Landlord’s approval shall not be deemed to be granted for
purposes of Section 17.4 hereof

104



--------------------------------------------------------------------------------



 



unless the Transferor and each other Permitted Party (if any) whose interest is
superior to the interest of the Transferor, and the Transferee, executes and
delivers to Landlord a consent to the Transfer in a form reasonably designated
by Landlord as provided in Section 17.4(N) hereof.
     17.7. Transfer Taxes.
     Tenant shall pay any transfer taxes (and other similar charges and fees)
that any Governmental Authority imposes in connection with any Transfer
(including, without limitation, any such transfer taxes, charges or fees that a
Governmental Authority imposes in connection with Landlord’s exercising
Landlord’s rights to consummate a Recapture Sublease, a Recapture Assignment or
a Recapture Termination (as the case may be)).
     17.8. Transfer Profit.
          (A) Subject to the terms of this Section 17.8 and Section 17.9 hereof,
after first recouping one hundred percent (100%) of its Transfer Expenses for a
given Transfer, Tenant shall pay as additional rent to Landlord, on the first
(1st) day of each calendar month during the Term in the same manner as Fixed
Rent, an amount equal to the excess of (I) fifty percent (50%) of the Transfer
Profit for each Transfer that is determined as of the last day of the
immediately preceding calendar month, over (II) the aggregate amount of the
payments that Tenant has theretofore paid to Landlord for such Transfer under
this Section 17.8(A).
          (B)
          (1) The term “Transfer Profit” shall mean, with respect to any
particular Transfer, the excess (if any) of (x) the Transfer Inflow for such
Transfer for the period beginning on the first (1st) day of the term of the
applicable Transfer (if such Transfer is a sublease or sublicense) or the date
that such Transfer becomes effective (if such Transfer is an assignment of the
tenant’s interest under this Lease or an assignment of the subtenant’s interest
under a sublease or a sublicense (or further sublease or sublicense)) (as the
case may be), over (y) the sum of (a) the Transfer Outflow for such Transfer for
such period, and (b) the Transfer Expenses for such Transfer for such period.
          (2) The term “Transfer Inflow” shall mean, with respect to any
particular Transfer for any particular period, the amount that the Transferor
receives during such period from or on behalf of the Transferee in connection
with the applicable Transfer.
          (3) The term “Transfer Outflow” shall mean:
               (a) with respect to any Transfer that is a sublease or sublicense
(or a further sublease or sublicense), the aggregate amount that the Transferor
pays during the applicable period for the Applicable Space (or the applicable
portion thereof that is involved in the Transfer) to the counterparty under the
Occupancy Agreement through which the Transferor derives its rights to the
Applicable Space (or the applicable portion thereof that is involved in the
Transfer), and

105



--------------------------------------------------------------------------------



 



               (b) with respect to any Transfer that is an assignment of the
tenant’s interest under this Lease or the subtenant’s interest under a sublease
or sublicense (or further sublease or sublicense), zero.
          (C) If the Transferor (or an Affiliate thereof) receives in a
transaction that occurs concurrently with the applicable Transfer consideration
from the Transferee (or an Affiliate thereof) for the sale or lease of personal
property or for services that the Transferor (or an Affiliate thereof) agrees to
provide for the Transferee (or an Affiliate thereof), then (I) the Transfer
Inflow shall include (in addition to the consideration that the Transferor
receives for the Transfer) an amount equal to such other consideration, and
(II) the Transfer Outflow shall include (in addition to the items that are
otherwise includible in Transfer Outflow for purposes hereof) (a) the cost that
the Transferor (or such Affiliate thereof) incurs in acquiring the personal
property that the Transferor (or such Affiliate thereof) sells to the Transferee
(or an Affiliate thereof) in such concurrent transaction (to the extent that
such cost has not theretofore been amortized in accordance with generally
accepted accounting principles or international financial reporting standards,
if and when the same may be adopted, as the case may be), (b) the amortization
of the cost that the Transferor (or such Affiliate thereof) incurs in acquiring
any personal property that the Transferor (or such Affiliate thereof) leases to
the Transferee, or (c) the cost that the Transferor (or an Affiliate thereof)
incurs in providing such services, as the case may be.
     17.9. Permitted Transfers.
          (A) The term “Net Worth Assignment Requirement” shall mean the
requirement that Tenant has provided to Landlord, not later than the tenth
(10th) Business Day after the applicable assignment has been consummated, an
audited balance sheet for the applicable Permitted Party and the assignee that
in either case is dated no earlier than the last day of the most recently ended
fiscal quarter (or the last day of the fiscal quarter that immediately precedes
the most recently ended fiscal quarter, if the applicable assignment occurs less
than sixty (60) days after the last day of the most recently ended fiscal
quarter) and that reflects that the assignee’s tangible net worth, as determined
in accordance with generally accepted accounting principles or international
financial reporting standards, if and when the same may be adopted, in either
case, consistently applied, is not less than twelve (12) times the Fixed Rent
then in effect hereunder with respect to the Premises (or if the proposed
Transfer is for less than the entire Premises, the applicable portion thereof
involved in the proposed Transfer).
          (B) A Permitted Party shall have the right to assign such Permitted
Party’s entire interest under the applicable Occupancy Agreement to an Affiliate
of such Permitted Party without (x) Landlord’s prior approval, (y) Landlord’s
having the right to consummate a Recapture Termination or a Recapture Assignment
in respect thereof, and (z) Tenant’s being required to pay Transfer Profit to
Landlord in connection therewith, provided that in each case (i) Tenant gives to
Landlord, not later than the tenth (10th) Business Day after any such assignment
is consummated, an instrument, duly executed by such Permitted Party and the
aforesaid Affiliate of such Permitted Party, in form reasonably satisfactory to
Landlord, to the effect that such Affiliate assumes all of the obligations of
such Permitted Party under such Occupancy Agreement to the extent arising from
and after the date of such assignment, and (ii) Tenant, with such notice,
provides Landlord with reasonable evidence to the effect that the Person to
which

106



--------------------------------------------------------------------------------



 



such Permitted Party is so assigning such Permitted Party’s interest under such
Occupancy Agreement constitutes an Affiliate of such Permitted Party.
          (C) The merger or consolidation of a Permitted Party into or with
another Person shall be permitted without (x) Landlord’s prior approval,
(y) Landlord’s having the right to consummate a Recapture Termination or a
Recapture Assignment in respect thereof, and (z) Tenant’s being required to pay
Transfer Profit to Landlord in connection therewith, provided that in each case
(i) such merger or consolidation is not principally for the purpose of
transferring such Permitted Party’s interest in the applicable Occupancy
Agreement, (ii) Tenant gives Landlord notice of such merger or consolidation not
later than the tenth (10th) Business Day after the occurrence thereof, (iii)
Tenant, within ten (10) Business Days after such merger or consolidation,
provides Landlord with reasonable evidence that the requirement described in
clause (i) above has been satisfied, and (iv) the Net Worth Assignment
Requirement is satisfied.
          (D) The assignment of a Permitted Party’s entire interest under the
applicable Occupancy Agreement in connection with the sale of (1) all or
substantially all of the assets of such Permitted Party or (2) the particular
business unit of such Permitted Party that operates in the Premises or a portion
thereof, shall be permitted without (x) Landlord’s prior approval, (y)
Landlord’s having the right to consummate a Recapture Termination or a Recapture
Assignment in respect thereof, and (z) Tenant’s being required to pay Transfer
Profit to Landlord in connection therewith, provided that in each case
(i) Tenant gives to Landlord, not later than the tenth (10th) Business Day after
any such assignment is consummated, an instrument, duly executed by such
Permitted Party and the Transferee, in form reasonably satisfactory to Landlord,
to the effect that such Transferee assumes all of the obligations of such
Permitted Party to the extent arising under the applicable Occupancy Agreement
from and after the date of such assignment, (ii) such sale of (1) all or
substantially all of the assets or (2) such particular business unit of such
Permitted Party is not principally for the purpose of transferring such
Permitted Party’s interest in such Occupancy Agreement, (iii) Tenant, within ten
(10) Business Days after such sale, provides Landlord with reasonable evidence
that the requirement described in clause (ii) above has been satisfied, and
(iv) the Net Worth Assignment Requirement is satisfied.
          (E) The direct or indirect transfer of shares or equity interests in a
Permitted Party (including, without limitation, the issuance of treasury stock,
or the creation or issuance of a new class of stock, in either case in the
context of an initial public offering or in the context of a subsequent offering
of equity securities) shall be permitted without (x) Landlord’s prior approval,
(y) Landlord’s having the right to consummate a Recapture Termination or a
Recapture Assignment in respect thereof, and (z) Tenant’s being required to pay
Transfer Profit to Landlord in connection therewith, provided that in each case
(i) such transfer is not principally for the purpose of transferring the
interest of such Permitted Party under the applicable Occupancy Agreement,
(ii) Tenant gives Landlord notice of such transfer not later than the tenth
(10th) Business Day after the occurrence thereof, and (iii) Tenant, within ten
(10) Business Days after the date that such transfer occurs, provides Landlord
with reasonable evidence that the requirement described in clause (i) has been
satisfied (except that Tenant shall not be required to comply with this clause
(iii) to the extent that such direct or indirect transfer of shares or equity
interests is accomplished through the public “over-the-counter” securities
market or through any recognized stock exchange).

107



--------------------------------------------------------------------------------



 



          (F) A Permitted Party shall have the right to sublease or license (or
further sublease or sublicense) the Premises, or any portion thereof, to an
Affiliate of such Permitted Party, without (x) Landlord’s prior approval,
(y) Landlord’s having the right to consummate a Recapture Termination or a
Recapture Sublease in respect thereof, and (z) Tenant’s being required to pay
Transfer Profit to Landlord in connection therewith, provided that in each case
(i) Tenant gives to Landlord a copy of such sublease or license, not later than
the tenth (10th) Business Day after any such sublease or license is consummated,
(ii) Tenant, with such copy of such sublease or license, provides Landlord with
reasonable evidence to the effect that the Person to which such Permitted Party
is so subleasing or licensing the Premises or a portion thereof constitutes an
Affiliate of such Permitted Party, and (iii) such sublease includes the Basic
Sublease Provisions.
          (G) If (I) (i) a Permitted Party assigns such Permitted Party’s entire
interest under the applicable Occupancy Agreement to an Affiliate of such
Permitted Party, or (ii) a Permitted Party subleases or licenses (or further
subleases or sublicenses) all or part of the Premises to an Affiliate of such
Permitted Party, in either case without Landlord’s consent as provided in this
Section 17.9 and without paying to Landlord any Transfer Profit that derives
therefrom, and (II) the assignee or subtenant or sublicensee subsequently
assigns the interest of such assignee or such subtenant or sublicensee under the
applicable Occupancy Agreement to a third party in a Transfer that is not
governed by the provisions of this Section 17.9 or further subleases or
sublicenses all or part of the Premises to a third party in a Transfer that is
not governed by the provisions of this Section 17.9, then, for purposes of
calculating the Transfer Profit that is due to Landlord for such subsequent
assignment or sublease or sublicense, the parties shall assume that the
assignment or sublease or sublicense that the Permitted Party consummated
without Landlord’s approval under this Section 17.9 did not occur previously
(and, accordingly, the parties, in calculating Transfer Profit for such Transfer
that is not governed by this Section 17.9, shall include any Transfer Profit
that resulted from the prior Transfer from the Permitted Party to its
Affiliate).
     17.10. Recognition Agreements.
          (A) The term “Applicable Terms” shall mean all of the terms and
conditions set forth in this Lease, except that:
          (1) the annual Rental that is payable by the applicable subtenant at
any time from and after the Recognition Effective Date shall be an amount equal
to the greater of (A) the rental that would have been payable by the applicable
subtenant under the Major Sublease at such time if the applicable Major Sublease
remained in effect, and (B) the product obtained by multiplying (I) the quotient
obtained by dividing (x) the Rental that would have been payable hereunder for
the Applicable Space or the Applicable Spaces that constitute the space demised
by the applicable Major Sublease at such time (assuming that this Lease had
remained in effect), by (y) the number of square feet of Rentable Area that
would have comprised such Applicable Space or such Applicable Spaces at such
time (assuming that this Lease had remained in effect), by (II) the number of
square feet of Rentable Area comprising the space demised by such Major
Sublease;

108



--------------------------------------------------------------------------------



 



          (2) both of Tenant’s Office Premises Operating Expense Shares shall be
redetermined on a pro-rata basis (as more specifically set forth in
Section 17.3(G)(3)(a) hereof) based on the ratio that (I) the number of square
feet of Rentable Area of the Office Premises that constitutes the space demised
by the applicable Major Sublease, bears to (II) the number of square feet of
Rentable Area of the Building (other than any retail portion thereof),
          (3) Tenant’s Tax Share for the Applicable Space or the Applicable
Spaces shall be redetermined based on the ratio that (I) the number of square
feet of Rentable Area of the space demised by the applicable Major Sublease,
bears to (II) the number of square feet of Rentable Area of the Building
(including, without limitation, the retail portion thereof) (it being
understood, however, that both of Tenant’s Tax Shares with respect to the Office
Premises, as the case may, shall be adjusted on a pro-rata basis (as more
specifically set forth in Section 17.3(G)(3)(b) hereof) in accordance with the
terms hereof),
          (4) the term of the applicable subtenant’s direct tenancy shall
expire, with respect to each portion of Rentable Area that is demised by the
applicable Major Sublease, on the date that the term of this Lease applicable to
such portion of Rentable Area would have expired had this Lease not terminated;
          (5) if, on the Recognition Effective Date, the tangible net worth of
the applicable subtenant or the applicable Major Sublease Guarantor, determined
in accordance with generally accepted accounting principles or international
financial reporting standards, if and when the same may be adopted, as the case
may be, is less than twelve (12) times the annual Rental that is reasonably
expected to be payable by the subtenant in connection with such direct tenancy,
then, on the Recognition Effective Date, the applicable subtenant shall deposit
with Landlord an amount equal to such annual Rental as of the Recognition
Effective Date as security for such subtenant’s obligations to Landlord in
respect of such direct tenancy;
          (6) the applicable subtenant shall have no right to exercise the
Option, the Additional Space Option, or the Renewal Option unless the applicable
subtenant is a Major Subtenant;
          (7) for purposes of such direct tenancy, references herein to the
Premises shall be deemed to be references to the portion of the Premises demised
by the applicable Major Sublease;
          (8) the applicable subtenant shall not be deemed to constitute the
Person that executed and delivered this Lease initially (or an Affiliate of such
Person) for purposes hereof;
          (9) the applicable subtenant shall not have the right to such direct
tenancy (and accordingly, the applicable subtenant, at Landlord’s option, shall
have no right to remain in occupancy of the applicable portion of the Premises
from and after the Recognition Effective Date) if (v) this Lease is terminated
by reason of an Event of Default that derives from the applicable subtenant’s
default under the applicable Major Sublease, (w) on the day immediately
preceding the Recognition Effective Date, the applicable Major Sublease would
not satisfy the requirements for a Major Sublease as set forth in the definition
thereof, (x) on the day immediately preceding the Recognition Effective Date,
the applicable subtenant does not occupy

109



--------------------------------------------------------------------------------



 



at least one hundred percent (100%) of the Rentable Area that is demised by the
Major Sublease for the conduct of business, or (y) the applicable subtenant is
the Person, or an Affiliate of the Person, that constituted Tenant immediately
prior to the Recognition Effective Date;
          (10) Landlord shall not have any obligation to consummate Recognition
Agreements with further subtenants of any such subtenant;
          (11) subject to the provisions of clause (6) of this Section 17.10(A),
the Applicable Terms shall not include any rights that Tenant did not grant to
the subtenant under the applicable Major Sublease; and
          (12) Landlord shall not be:
               (a) liable for any act or omission of such subtenant’s lessor
prior to the Recognition Effective Date (except to the extent any such act or
omission (i) constitutes a default by Landlord hereunder, (ii) continues after
the Recognition Effective Date, and (iii) may be remedied by providing a service
or performing a repair);
               (b) subject to any credits, defenses or offsets which the
applicable subtenant may have against any prior lessor;
               (c) bound by any payment of rental which the applicable subtenant
may have made to any prior lessor more than thirty (30) days in advance of the
month in which such payment was due; or
               (d) bound by any of the provisions of the applicable Major
Sublease.
          (B) The term “Major Sublease” shall mean a sublease, between Tenant,
as sublessor, and a third party, as sublessee, which:
          (1) Tenant enters into as the Transferor in accordance with the
provisions of this Article 17,
          (2) demises to the sublessee not less than the entire Rentable Area in
a Major Sublease Unit,
          (3) expires no earlier than the day immediately preceding the Fixed
Expiration Date (or the day immediately preceding the last day of the Renewal
Term, with respect to any such subleases that Tenant executes and delivers from
and after the date that Tenant exercises the Renewal Option),
          (4) demises to the sublessee the entire Rentable Area of each Major
Sublease Unit covered by such sublease (so that such sublease does not demise
only a portion of any Major Sublease Unit), and
          (5) demises the uppermost or lowermost Major Sublease Unit or Major
Sublease Units in the Premises (or, if Landlord has theretofore entered into a
Recognition Agreement as contemplated by this Section 17.10 with a sublessee
under another Major Sublease

110



--------------------------------------------------------------------------------



 



for space in the Premises, then the condition described in this
Section 17.10(B)(5) shall be deemed to be satisfied if the Major Sublease Units
demised by such other Major Sublease, and the Major Sublease Units demised by
the particular sublease in question, constitutes the uppermost or lowermost
portion of the Premises).
          (C) The term “Major Sublease Guarantor” shall mean a Person that
executes and delivers a Recognition Agreement or another agreement to guaranty
(on terms that are reasonably acceptable to Landlord) the performance of the
obligations of the subtenant under a Major Sublease on the Applicable Terms if
such subtenant becomes the direct tenant of Landlord.
          (D) The term “Major Sublease Unit” shall mean either (x) the entire
Rentable Area of the portion of the Premises located on the fifth (5th) floor of
the Building or (y) fifty (50%) of the Rentable Area of the portion of the
Premises located on the fourth (4th) floor, but in no event less than 21,151
square feet of Rentable Area; it being understood, however that any portion of
the Premises which constitute Recapture Space shall not constitute a Major
Sublease Unit.
          (E) The term “Recognition Effective Date” shall mean the date that
Landlord becomes the direct lessor of the applicable subtenant under a Major
Sublease as contemplated by a Recognition Agreement.
          (F) If Tenant enters into a Major Sublease, then, subject to the terms
of this Section 17.10, Landlord, promptly after Tenant’s request, shall execute
and deliver to the applicable subtenant under such Major Sublease, and Tenant
shall cause the subtenant under the applicable Major Sublease to execute and
deliver to Landlord, an agreement (a “Recognition Agreement”), in form and
substance reasonably satisfactory to Landlord, to the effect that if this Lease
terminates during the term of the applicable Major Sublease for any reason other
than by reason of the occurrence of a fire or other casualty, or a condemnation,
or Tenant’s exercising Tenant’s right to terminate this Lease in accordance with
the express terms hereof, then (i) Landlord will not evict such subtenant,
disturb such subtenant’s possession or terminate or disturb such subtenant’s
occupancy of the space that the applicable Major Sublease demises, and will
recognize such subtenant as the direct tenant of Landlord on the Applicable
Terms from and after the Recognition Effective Date, and (ii) such subtenant
will recognize Landlord as such subtenant’s direct landlord on the Applicable
Terms from and after the Recognition Effective Date. Tenant shall not have the
right to request a Recognition Agreement as contemplated by this Section 17.10
(w) if the subtenant under the applicable Major Sublease is Tenant or an
Affiliate of Tenant, (x) if an Event of Default has occurred and is then
continuing, or (y) if the financial condition of the applicable subtenant is not
reasonably satisfactory to Landlord (it being understood that if the tangible
net worth of such subtenant or any applicable Major Sublease Guarantor,
determined in accordance with generally accepted accounting principles, or
international financial reporting standards, if and when the same may be
adopted, as the case may be, is equal to or greater than twelve (12) times the
annual Rental that would be reasonably expected to be payable by the applicable
subtenant to Landlord pursuant to the Applicable Terms, then such subtenant’s
financial condition shall be deemed to be reasonably satisfactory to Landlord).

111



--------------------------------------------------------------------------------



 



          (G) Tenant shall submit to Landlord, with each request for a
Recognition Agreement, financial information regarding the subtenant for whose
benefit such agreement is requested, including, without limitation,
documentation of such subtenant’s net worth, determined in accordance with
generally accepted accounting principles or international financial reporting
standards, if and when the same may be adopted, as the case may be.
          (H) Tenant shall reimburse Landlord for the reasonable Out-of-Pocket
Costs incurred by Landlord in consummating a Recognition Agreement within thirty
(30) days after Landlord’s request therefor. Landlord shall include with any
such request reasonable supporting documentation for the charges described
therein.
     17.11. Special Occupant.
     Tenant may permit portions of the Premises to be occupied, at any time and
from time to time, by Persons who are not members, officers or employees of
Tenant (each such Person who is permitted to occupy portions of the Premises
pursuant to this Section 17.12 being referred to herein as a “Special
Occupant”), without (x) Landlord’s prior approval, (y) Landlord’s having the
right to consummate a Recapture Termination in respect thereof, and (z) Tenant’s
being required to pay Transfer Profit to Landlord in connection therewith,
provided that, in each case, (i) no demising walls are erected in the Premises
separating the space used by a Special Occupant from the remainder of the
Premises, (ii) the Special Occupant uses the Premises in conformity with all
applicable provisions of this Lease, (iii) the use of any portion of the
Premises by any Special Occupant shall not create any real property interest of
the Special Occupant in or to the Premises, (iv) the portion of the Premises
used by all Special Occupants shall not exceed ten percent (10%) of the Rentable
Area of the Premises, (v) such Person maintains a business relationship with
Tenant (other than by virtue of such occupancy) and such business relationship
extends during the term of such occupancy, (vi) the Special Occupant does not
pay for its occupancy rights an amount greater than the Rental that is
reasonably allocable to the portion of the Premises that the Special Occupant
has the right to occupy (it being understood that amounts that the Special
Occupant pays to Tenant to reimburse Tenant reasonably for customary office
services shall not be included in the calculation of the amount that the Special
Occupant pays for its occupancy rights as provided in this clause (vi)), and
(vii) at least ten (10) days prior to a Special Occupant taking occupancy of a
portion of the Premises, Tenant gives notice to Landlord advising Landlord of
(1) the name and address of such Special Occupant, (2) the character and nature
of the business to be conducted by such Special Occupant, (3) the number of
square feet of Rentable Area to be occupied by such Special Occupant, (4) the
duration of such occupancy, and (5) the fee, if any, to be paid by such Special
Occupant for its use of the applicable portion of the Premises. Within ten
(10) Business Days after request by Landlord from time to time, Tenant shall
provide Landlord with a list of the names of all Special Occupants then
occupying any portion of the Premises and a description of the spaces occupied
thereby.

112



--------------------------------------------------------------------------------



 



Article 18
TENANT’S RIGHT OF FIRST OFFER TO LEASE
     18.1. Right of First Offer.
          (A) Landlord shall not lease to any Person other than Tenant or
Landlord’s Affiliate the Option Space (or a part thereof) at any time during the
Term, without first instituting the procedure described in, and subject to the
limitations set forth in, this Section 18.1. If Landlord leases the Option Space
(or a part thereof) to Landlord’s Affiliate, or Landlord’s Affiliate subleases
the Option Space (or a part thereof) to Landlord’s Affiliate, in either case
without first instituting the procedure described in this Article 18, then
Landlord shall not permit Landlord’s Affiliate to sublease (or further sublease)
the Option Space (or a part thereof) to any Person other than Tenant or
Landlord’s Affiliate without first instituting the procedure described in, and
subject to the limitations set forth in, this Article 18.
          (B) The term “Option Space” shall mean, subject to the provisions of
this Article 18, (i) the portion of the leasable space in the Building that is
located on the third (3rd) floor, as more particularly shown on Exhibit “18.1"-1
attached hereto and made a part hereof (such Option Space, “Option Space A”)
(ii) all or any portion of the leasable space in the Building that is located on
a portion of the third (3rd) floor, as shown on Exhibit “18.1"-2 attached hereto
and made a part hereof, provided, however, Tenant shall only have the right to
lease a portion thereof if Landlord, in Landlord’s sole discretion, intends to
offer such portion for lease to then rental marketplace (such Option Space, or
any portion thereof as so offered, “Option Space B”) and (iii) the portion of
the leasable space in the Building that is located on the fifth (5th) floor, as
shown on Exhibit “18.1"-3 attached hereto and made a part hereof (such Option
Space, “Option Space C”). .
     18.2. Option Notice.
     Landlord shall institute the procedure described in this Article 18 by
giving notice thereof (the “Option Notice”) to Tenant, which Option Notice shall
(i) describe the Option Space (or the applicable portion thereof) (the Option
Space (or such portion thereof) that is described in a particular Option Notice
being referred to herein as the “Applicable Option Space”), (ii) have attached
thereto a floor plan depicting the Applicable Option Space, (iii) set forth the
date that Landlord reasonably expects that the Applicable Option Space will be
vacant and available for Tenant’s occupancy (such date designated by Landlord
being referred to herein as the “Scheduled Option Space Commencement Date”), and
(iv) set forth Landlord’s calculation of the number of square feet of Rentable
Area in the Applicable Option Space. Notwithstanding the foregoing to the
contrary, Landlord shall have the right to accelerate the Scheduled Option Space
Commencement Date by notice given to Tenant at any time; provided, however, that
in no event shall the Scheduled Option Space Commencement Date occur earlier
than thirty (30) after the date Landlord delivers the Option Notice to Tenant.
     18.3. Option Procedure.
          (A) With respect to Option Space B and Option Space C, Tenant shall
have the one-time only option and with respect to Option Space A, subject to the
terms hereof, Tenant

113



--------------------------------------------------------------------------------



 



shall have the option (the aforesaid options are collectively referred to herein
as the “Option”) to lease the Applicable Option Space for a term (the “Option
Term”) commencing on the Option Space Commencement Date and expiring on the
Expiration Date by giving notice thereof (the “Option Response Notice”) to
Landlord not later than the thirtieth (30th) day after the date that Landlord
gives the Option Notice to Tenant. Time shall be of the essence as to the date
by which Tenant must give the Option Response Notice to Landlord to exercise the
Option. If Tenant does not give the Option Response Notice to Landlord on or
prior to the thirtieth (30th) day after the date that Landlord gives the Option
Notice to Tenant, then Landlord shall thereafter have the right to lease the
Applicable Option Space (or any part thereof) to any other Person on terms
acceptable to Landlord in Landlord’s sole discretion without being required to
make any other offer to Tenant regarding the Applicable Option Space under this
Article 18 (and, accordingly, such Applicable Option Space shall not thereafter
constitute Option Space). Tenant shall not have the right to revoke an Option
Response Notice given to Landlord pursuant to this Article 18; provided,
however, that if (x) Tenant exercises the Option for the Applicable Option
Space, and (y) Landlord subsequently exercises Landlord’s rights under Section
18.2 hereof to accelerate the Scheduled Option Space Commencement Date for such
Option Space, then Tenant shall have the right to revoke Tenant’s exercise of
the Option for such Option Space by giving notice thereof to Landlord on or
prior to the fifteenth (15th) day after the date that Landlord gives Tenant
notice of such acceleration of the Scheduled Option Space Commencement Date for
such Option Space. Notwithstanding the foregoing to the contrary, in the event
that Landlord leases Option Space A to a third party other than Wenner or the
then occupant of the space leased to Wenner pursuant to the terms of the lease
between Landlord and Wenner, and thereafter, Option Space A shall become
available for leasing, Tenant shall have one additional option to lease Option
Space A, subject to and in accordance with the terms of this Article 18 and
Landlord shall not lease to any Person other than Tenant or Landlord’s Affiliate
Option Space A (or any part thereof), without first instituting the procedure
described in, and subject to the limitations set forth in this Article 18.
     18.4. Certain Limitations.
          (A) Tenant shall not have the right to exercise the Option (and,
accordingly (x) Landlord shall have no obligation to give an Option Notice to
Tenant, and (y) Landlord shall have the right to lease the Applicable Option
Space to any other Person without first offering the Applicable Option Space to
Tenant as contemplated by this Article 18) if, on the date that Landlord offers
the Applicable Option Space for lease to the general public:
          (1) Tenant or a subtenant subleasing at least seventy percent (70%) of
the Premises then demised hereunder (a “Major Subtenant”) occupies for the
conduct of its business less than Fifty-One Thousand Five Hundred (51,500)
square feet of Rentable Area of the Premises (the requirement that Tenant or a
Major Subtenant occupy at lease 51, 500 square feet of Rentable Area of the
Premises being referred to herein as the “ROFO Minimum Occupancy Requirement”),
or
          (2) the Applicable Option Space constitutes Recapture Space with
respect to which Landlord exercised its rights under Section 17.3 hereof.

114



--------------------------------------------------------------------------------



 



          (B) Tenant shall not have the right to exercise the Option prior to
Landlord’s leasing the Option Space (or the applicable portion thereof) to any
Person that then occupies the Option Space (or such portion thereof) (regardless
of whether such leasing is pursuant to an option or right contained in such
Person’s lease), and accordingly, (I) Landlord shall have no obligation to give
an Option Notice to Tenant with respect to the Option Space (or such portion
thereof), and (II) Landlord shall have the right to lease the Option Space (or
such portion thereof) to any such Person without first offering the Option Space
(or the applicable portion thereof) to Tenant as contemplated by this
Article 18.
          (C) Tenant’s exercise of the Option shall be ineffective if, on the
date that Tenant gives the Option Response Notice, an Event of Default has
occurred and is continuing. If (i) Tenant exercises the Option, and (ii) at any
time prior to the Option Space Commencement Date, an Event of Default has
occurred and is continuing, or (y) the ROFO Minimum Occupancy Requirement is not
satisfied, then, at any time prior to the Option Space Commencement Date,
Landlord shall have the right to declare Tenant’s exercise of the Option
ineffective by giving notice thereof to Tenant, in which case Landlord shall
have the right to lease the Applicable Option Space (or any portion thereof) to
any other Person on terms acceptable to Landlord in Landlord’s sole discretion.
          (D) Tenant shall not have the right to exercise the Option from and
after the Option Cutoff Date, and, accordingly, from and after the Option Cutoff
Date, (I) Landlord shall have no obligation to give an Option Notice to Tenant
with respect to the Option Space (or any portion thereof), and (II) Landlord
shall have the right to lease the Option Space (or such portion thereof) to any
other Person without first offering the Option Space (or such portion thereof)
to Tenant as contemplated by this Article 18. The term “Option Cutoff Date”
shall mean the date that is four (4) years before the Fixed Expiration Date,
except that if Tenant exercises the Renewal Option for the entire Premises (and
not only the Partial Renewal Space), then the Option Cutoff Date shall be the
date that is four (4) years before the last day of the Renewal Term.
          (E) Tenant’s right to lease Option Space A, as set forth in this
Article 18, shall be subject to any rights thereto that have been granted to
Wenner Media LLC (“Wenner”) on or prior to the date hereof and Tenant’s right to
lease Option Space C, as set forth in this Article 18, shall be subject to any
rights thereto that have been granted to Microsoft Corporation and/or Wenner on
or prior to the date hereof. Notwithstanding the foregoing to the contrary, in
the event that Landlord leases Option Space A to a third party other than Wenner
(or the then occupant of the Wenner Space), Tenant’s additional one-time right
to lease Option Space A, as set forth in Section 18.3 hereof, shall be subject
to (i) Landlord leasing Option Space A to such third party (regardless of
whether such leasing is pursuant to an option or right contained in such lease
with such third party) and (ii) any rights thereto that Landlord may grant to
such third party in connection with such leasing of Option Space A.
     18.5. Lease Provisions Apply.
     If Tenant exercises the Option in accordance with the provisions of this
Section 18.5, then, on the Option Space Commencement Date for the Applicable
Option Space, the following provisions shall become effective:

115



--------------------------------------------------------------------------------



 



          (A) The Applicable Option Space shall be added to the Premises for
purposes of this Lease (except as otherwise provided in this Section 18.5).
          (B) The Tax Payment for each Tax Year from and after the Option Space
Commencement Date shall be increased to reflect the inclusion of the Option
Space in the Premises by an amount equal to the product obtained by multiplying
(I) the ratio (expressed as a percentage) that the number of square feet of
Rentable Area in the Applicable Option Space bears to the number of square feet
of Rentable Area in the Building, by (II) the excess of (x) Taxes for the
applicable Tax Year, over (y) the Taxes for the fiscal year that immediately
follows the fiscal year during which the Option Space Commencement Date occurs.
          (C) The Operating Expense Payment for each Operating Expense Year from
and after the Option Space Commencement Date shall be increased to reflect the
inclusion of the Option Space in the Premises by an amount equal to the product
obtained by multiplying (I) the ratio (expressed as a percentage) that the
number of square feet of Rentable Area in the Applicable Option Space bears to
the number of square feet of Rentable Area in the Building (other than any
retail portion thereof), by (II) the excess of (x) Operating Expenses for the
applicable Operating Expense Year, over (y) the Operating Expenses for the
calendar year that immediately follows the calendar year during which the Option
Space Commencement Date occurs.
          (D) Landlord shall not be obligated to perform any work or make any
installations in the Applicable Option Space or grant Tenant a work allowance
therefor.
          (E) The Fixed Rent for the Applicable Option Space shall be an amount
equal to the Fair Market Rent therefor.
          (F) The amount of the security deposit required with respect to the
applicable Option Space, if any, as the case may be, shall be determined by
Landlord, based upon the then commonplace standards of the marketplace
reasonably applied, after Landlord’s review of the then most recent Tenant’s
Statements which shall be delivered to Landlord at least ninety (90) days prior
to the Applicable Option Space Commencement Date. To the extent that any
additional security deposit shall be required, Landlord shall promptly notify
Tenant thereof and Tenant shall increase the Letter of Credit to the extent (if
any) necessary on or prior the Applicable Option Space Commencement Date.
     18.6. Delivery.
     Landlord shall deliver vacant and exclusive possession of the Applicable
Option Space to Tenant on the Scheduled Option Space Commencement Date;
provided, however, that (x) if a Person remains in occupancy of the Applicable
Option Space (or any portion thereof) on the Scheduled Option Space Commencement
Date, then Landlord, at Landlord’s expense, shall use reasonable diligence
(which reasonable diligence shall include, without limitation, Landlord’s
instituting and diligently prosecuting a holdover proceeding against such
Person) to cause vacant and exclusive possession of the Applicable Option Space
to be delivered to Tenant as promptly as reasonably practicable thereafter (the
Scheduled Option Space Commencement Date, or such later date on which Landlord
delivers vacant and exclusive possession of the Applicable Option

116



--------------------------------------------------------------------------------



 



Space to Tenant as contemplated by this Section 18.6, being referred to herein
as the “Option Space Commencement Date”), and (y) if such Person’s right to
remain in occupancy of the Applicable Option Space (or a portion thereof)
terminates prior to the Scheduled Option Space Commencement Date, then Landlord
shall have no liability to Tenant (except as otherwise set forth in clause
(x) above), and except as expressly set forth herein, Tenant shall have no right
to terminate or rescind this Lease or Tenant’s exercise of the Option or reduce
the Rental, in each case deriving from Landlord’s failure to deliver vacant and
exclusive possession of the Applicable Option Space to Tenant on the Scheduled
Option Space Commencement Date. Landlord and Tenant intend that this
Section 18.6 constitutes an “express provision to the contrary” for purposes of
Section 223-a of the New York Real Property Law. If the Option Space
Commencement Date for the Applicable Option Space does not occur on or prior to
the one hundred eightieth (180th) day after the Scheduled Option Space
Commencement Date for such Applicable Option Space, then Tenant, as Tenant’s
sole remedy, shall have the right to terminate this Lease with respect only to
such Applicable Option Space by giving notice thereof to Landlord not later than
the one hundred ninetieth (190th) day after the Scheduled Option Space
Commencement Date (it being understood that time shall be of the essence as to
the date by which Tenant has the right to exercise such right to terminate this
Lease with respect only to such Applicable Option Space); provided, however,
that at the time Tenant gives such notice to Landlord, the Scheduled Option
Space Commencement Date has not yet occurred. If Tenant exercises Tenant’s
aforesaid right to terminate this Lease with respect to the Applicable Option
Space, then the Applicable Option Space shall not be added to the Premises as
contemplated by this Article 18.
Article 19
TENANT’S RIGHT TO LEASE ADDITIONAL SPACE
     19.1. Additional Space.
          (A) The term “Additional Space” shall mean, collectively, Expansion
Space A and Expansion Space B.
          (B) The term “Expansion Space A” shall mean the space on the fourth
(4th) floor in the Building described in Exhibit “19.1"-1 attached hereto and
made a part hereof.
          (C) The term “Expansion Space B” shall mean, as determined by
Landlord, in Landlord’s sole discretion, either (i) the entire space or
(ii) collectively, the portions of such space, on the fifth (5th) floor in the
Building described in Exhibit “19.1"-2 attached hereto and made a part hereof.
          (D) The term “Scheduled Additional Space Commencement Date” shall mean
(x) a date designated by Landlord in a notice given to Tenant which date shall
only be scheduled to occur during the period commencing on the fourth (4th)
anniversary of the Office Premises Rent Commencement Date and ending on the
sixth (6th) anniversary of the Office Premises Rent Commencement Date (for
Expansion Space A) and (y)(1) a date designated by Landlord in a notice given to
Tenant which date shall only be scheduled to occur during the period commencing
on the eighth (8th) anniversary of the Office Premises Rent Commencement Date

117



--------------------------------------------------------------------------------



 



and ending on the tenth (10th) anniversary of the Office Premises Rent
Commencement Date (for Expansion Space B as described in clause (i) of
Section 19.1(C) hereof) or (2) (a) with respect to a portion of Expansion Space
B that is not less than Thirteen Thousand Five Hundred (13,500) square feet of
Rentable Area that is contiguous to the Premises, a date designated by Landlord
in a notice given to Tenant which date shall only be scheduled to occur during
the period commencing on the eighth (8th) anniversary of the Office Premises
Rent Commencement Date and ending on the tenth (10th) anniversary of the Office
Premises Rent Commencement Date and (b) with respect to any portions of the
balance of Expansion Space B, a date or dates, applicable, designated by
Landlord in a notice given to Tenant which date shall only be scheduled to occur
during the period commencing on the eighth (8th) anniversary of the Office
Premises Rent Commencement Date and ending on the twelfth (12th) anniversary of
the Office Premises Rent Commencement Date (for Expansion Space B as described
in clause (ii) of Section 19.1 (C) hereof); provided, however, that if (I)
(i) Landlord has heretofore leased, or hereafter leases, the applicable
Additional Space to another tenant that is not an Affiliate of Landlord for a
term ending prior to the Applicable Scheduled Additional Space Commencement Date
(for Expansion Space A) and the Applicable Scheduled Additional Space
Commencement Date (for Expansion Space B), and (ii) such other tenant’s lease
terminates (other than by reason of Landlord’s acceptance of a voluntary
surrender thereof) earlier than the expiration of the term thereof, but in case
of Expansion Space (B) only if during the period following the fifth (5th)
anniversary of the Office Premises Rent Commencement Date, then Landlord shall
have the right to accelerate the Scheduled Additional Space Commencement Date
(x) for Expansion Space A by up to twelve (12) months only by giving at least
sixty (60) days’ prior notice thereof to Tenant and (y) for Expansion Space B by
giving at least sixty (60) days’ prior notice thereof to Tenant or (II) Landlord
fails to lease Expansion Space A following the date hereof, then Landlord shall
have the right to accelerate the Scheduled Additional Space Commencement Date to
a date that occurs during the period that commences on the third (3rd)
anniversary of the Office Premises Commencement Date and ending on the sixth
(6th) anniversary of the Office Premises Rent Commencement Date.
     19.2. Option.
     Tenant shall have the option (the “Additional Space Option”) to lease an
Additional Space for a term (the “Additional Space Term”) commencing on the
applicable Additional Space Commencement Date and expiring on the Expiration
Date by giving notice thereof (the “Additional Space Notice”) to Landlord on or
prior to the later of (x) the later of (i) the date that occurs twelve
(12) months before the Scheduled Additional Space Commencement Date for the
applicable Additional Space (as such Scheduled Additional Space Commencement
Date may have been accelerated by Landlord pursuant to Section 19.1(D) hereof)
and (ii) the thirtieth (30th) day after Landlord gives Tenant the notice
designating the Scheduled Additional Space Commencement Date referred to in
Section 19.1(D) hereof and (y) the thirtieth (30th) day after the date that
Landlord gives Tenant notice to the effect that Landlord makes the election
described in Section 19.1(D) hereof to accelerate the Scheduled Additional Space
Commencement Date for the applicable Additional Space. Time shall be of the
essence as to the date by which Tenant must give the Additional Space Notice to
Landlord to exercise the Additional Space Option. If Tenant does not give the
Additional Space Notice to Landlord on or prior to such date, then Landlord
shall thereafter have the right to lease the applicable Additional Space (or any
part thereof) to any other Person on terms acceptable to Landlord in Landlord’s

118



--------------------------------------------------------------------------------



 



sole discretion without being required to make any other offer to Tenant
regarding the applicable Additional Space under this Article 19. Tenant shall
not have the right to revoke an Additional Space Notice given to Landlord
pursuant to this Article 19; provided, however, that if (x) Tenant exercises the
Additional Space Option for a particular Additional Space, and (y) Landlord
subsequently exercises Landlord’s rights under Section 19.1(D) hereof to
accelerate the Scheduled Additional Space Commencement Date for such Additional
Space, then Tenant shall have the right to revoke Tenant’s exercise of the
Additional Space Option for such Additional Space by giving notice thereof to
Landlord on or prior to the fifteenth (15th) day after the date that Landlord
gives Tenant notice of such acceleration of the Scheduled Additional Space
Commencement Date for such Additional Space. Tenant shall not have the right to
exercise the Additional Space Option for only a portion of Expansion Space A or
a portion of Expansion Space B if Expansion Space B is as described in clause
(ii) of Section 19.1(D) hereof. In the event that the Additional Space is
Expansion Space B as described in clause (i) of Section 19.1(D) hereof, then
Tenant may, by notice given to Landlord together with the Additional Space
Notice, lease only the portion thereof designated in such notice provided that
(I) such designated portion is at least fifty percent (50%) of the Rentable Area
of such Expansion Space B, (II) such designated portion is contiguous to the
most easterly side of the floor (i.e., contiguous to the Premises), (III) such
designated portion and the balance of such Expansion Space B not so designated
are regularly shaped and leasable, as determined by Landlord in Landlord’s
reasonable business judgment and (IV) such designated portion and the balance of
such Expansion Space B have reasonable access to the public corridor.
     19.3. Landlord’s Buildout.
          Landlord shall, at Landlord’s own cost and expense, simultaneously
with the performance of Landlord’s Work and using the same architect and general
contractor that perform Landlord’s Work, pre-build Expansion Space A (i) in a
commercially leasable manner, (ii) in accordance with the Construction Documents
and (iii) using Building Standard Installations.
     19.4. Certain Limitations.
          (A) Tenant shall have the right to exercise the Additional Space
Option only during the period that Tenant or a Major Subtenant occupies for the
conduct of its business at least Thirty-Six Thousand Nine Hundred Seventy
(36,970) square feet of Rentable Area of the Premises (such requirement, the
“Additional Space Option Minimum Occupancy Requirement”).
          (B) Tenant’s exercise of the Additional Space Option shall be
ineffective if, on the date that Tenant gives the Additional Space Notice to
Landlord, an Event of Default has occurred and is continuing. If (i) Tenant
exercises the Additional Space Option, and (ii) at any time prior to the
Additional Space Commencement Date, an Event of Default has occurred and is
continuing, or the Additional Space Option Minimum Occupancy Requirement is not
satisfied, then, at any time prior to the Additional Space Commencement Date,
Landlord shall have the right to declare Tenant’s exercise of the Additional
Space Option ineffective by giving notice thereof to Tenant, in which case
Landlord shall have the right to lease the applicable Additional Space (or any
portion thereof) to any other Person on terms acceptable to Landlord in
Landlord’s sole discretion.

119



--------------------------------------------------------------------------------



 



          (C) Tenant shall not have the right to exercise the Additional Space
Option prior to Landlord’s leasing the Additional Space (or the applicable
portion thereof) to any Person that then occupies the Additional Space (or such
portion thereof) (regardless of whether such leasing is pursuant to an option or
right contained in such Person’s lease), and, accordingly, (I) Landlord shall
have no obligation to give an Additional Space Notice to Tenant with respect to
the Additional Space (or such portion thereof), and (II) Landlord shall have the
right to lease the Additional Space (or such portion thereof) to any such Person
without first offering the Additional Space (or the applicable portion thereof)
to Tenant as contemplated by this Article 19.
          (D) Tenant’s right to lease the Additional Space as set forth in this
Article 19 shall be subject to any rights thereto that have been granted on or
prior to the date hereof to other tenants of the Building.
     19.5. Lease Provisions Apply.
     If Tenant exercises the Additional Space Option in accordance with the
provisions of this Article 19, then, on the Additional Space Commencement Date,
the following provisions shall become effective:
          (A) The applicable Additional Space shall be added to the Premises for
purposes of this Lease (except as otherwise provided in this Section 19.5).
          (B) The Tax Payment for each Tax Year from and after the applicable
Additional Space Commencement Date shall be increased to reflect the inclusion
of the applicable Additional Space in the Premises by an amount equal to the
product obtained by multiplying (I) the ratio (expressed as a percentage) that
the number of square feet of Rentable Area in the applicable Additional Space
bears to the number of square feet of Rentable Area in the Building, by (II) the
excess of (x) Taxes for the applicable Tax Year, over (y) the Taxes for the
fiscal year that immediately follows the fiscal year during which the Additional
Space Commencement Date occurs.
          (C) The Operating Expense Payment for each Operating Expense Year from
and after the applicable Additional Space Commencement Date shall be increased
to reflect the inclusion of the applicable Additional Space in the Premises by
an amount equal to the product obtained by multiplying (I) the ratio (expressed
as a percentage) that the number of square feet of Rentable Area in the
applicable Additional Space bears to the number of square feet of Rentable Area
in the Building (other than any retail portion thereof), by (II) the excess of
(x) Operating Expenses for the applicable Operating Expense Year, over (y) the
Operating Expenses for the calendar year that immediately follows the calendar
year during which the Additional Space Commencement Date occurs.
          (D) Except as expressly set forth in Section 19.3 hereof, Landlord
shall not be obligated to perform any work or make any installations in the
applicable Additional Space or grant Tenant a work allowance therefor.
          (E) The Fixed Rent for Expansion Space A shall be an amount equal to
the Fair Market Rent therefor.

120



--------------------------------------------------------------------------------



 



          (F) The Fixed Rent for Expansion Space B shall be an amount equal to
the Fair Market Rent therefor.
          (G) The amount of the security deposit required with respect to
Expansion Space A and/or Expansion Space B, if any, as the case may be, shall be
determined by Landlord, based upon the then commonplace standards of the
marketplace reasonably applied, after Landlord’s review of the then most recent
Tenant’s Statements which shall be delivered to Landlord at least ninety
(90) days prior to the applicable Additional Space Commencement Date. To the
extent that any additional security deposit shall be required, Landlord shall
promptly notify Tenant thereof and Tenant shall increase the Letter of Credit to
the extent (if any) necessary on or prior the applicable Additional Space
Commencement Date.
     19.6. Delivery.
          (A) If Tenant exercises the Additional Space Option pursuant to this
Article 19, then Landlord shall deliver vacant and exclusive possession of the
applicable Additional Space to Tenant on the applicable Scheduled Additional
Space Commencement Date; provided, however, that (x) if a Person remains in
occupancy of the applicable Additional Space (or any portion thereof) on the
Scheduled Additional Space Commencement Date, then Landlord, at Landlord’s
expense, shall use reasonable diligence (which reasonable diligence shall
include, without limitation, Landlord’s instituting and diligently prosecuting a
holdover proceeding against such Person)to cause vacant and exclusive possession
of the applicable Additional Space to be delivered to Tenant as promptly as
reasonably practicable thereafter (the Scheduled Additional Space Commencement
Date, or such later date on which Landlord delivers vacant and exclusive
possession of the applicable Additional Space to Tenant as contemplated by this
Section 19.6(A), being referred to herein as the “Additional Space Commencement
Date”), and (y) if such Person’s right to remain in occupancy of the applicable
Additional Space (or a portion thereof) terminates prior to the Scheduled
Additional Space Commencement Date, then Landlord shall have no liability to
Tenant (except as otherwise set forth in clause (x) above), and except as
expressly set forth herein, Tenant shall have no right to terminate or rescind
this Lease or Tenant’s exercise of the Additional Space Option or reduce the
Rental, in each case deriving from Landlord’s failure to deliver vacant and
exclusive possession of the applicable Additional Space to Tenant on the
Scheduled Additional Space Commencement Date. Landlord and Tenant intend that
this Section 19.6(A) constitutes an “express provision to the contrary” for
purposes of Section 223-a of the New York Real Property Law. If the Additional
Space Commencement Date for applicable Additional Space does not occur on or
prior to the one hundred eightieth (180th) day after the Scheduled Additional
Space Commencement Date for such applicable Additional Space, then Tenant, as
Tenant’s sole remedy, shall have the right to terminate this Lease with respect
only to such applicable Additional Space by giving notice thereof to Landlord
not later than the one hundred ninetieth (190th) day after the Scheduled
Additional Space Commencement Date (it being understood that time shall be of
the essence as to the date by which Tenant has the right to exercise such right
to terminate this Lease with respect only to such applicable Additional Space);
provided, however, that at the time Tenant gives such notice to Landlord, the
Scheduled Additional Space Commencement Date has not yet occurred. If Tenant
exercises Tenant’s aforesaid right to terminate this Lease with respect to the
applicable Additional Space, then the applicable Additional Space shall not be
added to the Premises as contemplated by this Article 19.

121



--------------------------------------------------------------------------------



 



Article 20
RENEWAL
     20.1. Renewal Option.
          (A) Subject to the terms of this Article 20, Tenant shall have the
option (the “Renewal Option”) to extend the term of this Lease for the Renewal
Premises for one (1) additional period of five (5) years (the “Renewal Term”),
which Renewal Term shall commence on the day immediately succeeding the Fixed
Expiration Date and end on the day that is five (5) years after the Fixed
Expiration Date, provided that (a) this Lease has not been previously
terminated, (b) no Event of Default has occurred and is continuing on the date
that Tenant gives Landlord notice (the “Renewal Notice”) of Tenant’s election to
exercise the Renewal Option, and (c) Tenant or a Major Subtenant occupies for
the conduct of business at least seventy percent (70%) of the Renewal Premises
on the date that Tenant gives the Renewal Notice to Landlord.
          (B) The Renewal Option shall be exercisable only by Tenant’s
delivering the Renewal Notice to Landlord not later than the three hundred
sixty-fifth (365th) day before the Fixed Expiration Date (as to which date time
shall be of the essence). Landlord shall have the right to declare Tenant’s
exercise of the Renewal Option ineffective if (a) an Event of Default has
occurred and is continuing as of the Fixed Expiration Date, or (b) Tenant or a
Major Subtenant does not occupy for the conduct of business at least seventy
percent (70%) of the Renewal Premises as of the Fixed Expiration Date, in either
case by giving notice thereof to Tenant during the period commencing on the
Fixed Expiration Date and ending on the date that is fifteen (15) days after the
Fixed Expiration Date (it being understood that (x) if Landlord so declares
Tenant’s exercise of the Renewal Option ineffective, then the Term shall
terminate on the fifteenth (15th) day after the date that Landlord gives Tenant
notice of such declaration (in which case Tenant shall pay the Rental due
hereunder in respect of the Renewal Term to the extent accruing during the
period commencing on the first day of the Renewal Term and ending on the date
that the Term so terminates), and (y) nothing contained in this Section 20.1(B)
limits Landlord’s other rights or remedies after the occurrence of an Event of
Default).
     20.2. Partial Renewal Space.
     Tenant shall have the right to renew the term hereof for the Renewal Term
with respect to either (w) the entire Premises demised by this Lease on the
Fixed Expiration Date, (x) all of the Premises located on the fourth (4th) floor
of the Building then demised to Tenant hereunder, (y) seventy percent (70%) or
more of the portion of the Premises described in clause (x) above, which portion
shall be designated by Tenant in the Renewal Notice provided that (I) such
designated portion is adjacent to the most easterly side of the Building,
(II) such designated portion and the balance of the Premises located on the
fourth (4th) floor of the Building not so designated are regularly shaped and
leasable as determined by Landlord in its reasonable business judgment and
(III) such designated portion and the balance of the Premises located on the
fourth (4th) floor of the Building not so designated have reasonable access to
the public corridor or (z) all of the Premises located on the fifth (5th) floor
of the Building then demised to Tenant hereunder (the portion of the Premises
with respect to which Tenant exercises the Renewal Option in accordance with the
parameters set forth in this Section 20.2 being referred to herein as the
“Partial Renewal Space”; the Premises, or the Partial Renewal Space with respect
to

122



--------------------------------------------------------------------------------



 



which Tenant exercises the Renewal Option, being referred to herein as the
“Renewal Premises”; the portion of the Premises that does not constitute the
Partial Renewal Space is referred to herein as the “Removed Space”).
          (A) If (x) Tenant gives the Renewal Notice to Landlord, and (y) Tenant
fails to (I) indicate therein that Tenant is exercising the Renewal Option for
only the Partial Renewal Space, or (II) identify therein the Partial Renewal
Space with reasonable particularity, then Tenant shall be deemed to have
designated that the Renewal Premises constitutes the entire Premises demised by
this Lease as of the Fixed Expiration Date.
          (B) If Tenant exercises the Renewal Option for only the Partial
Renewal Space as contemplated by this Section 20.2, then (x) on the Fixed
Expiration Date, Tenant shall surrender to Landlord vacant and exclusive
possession of the Removed Space in accordance with the provisions of this Lease
that govern Tenant’s obligations in respect of the delivery of vacant and
exclusive possession of the Premises to Landlord upon the expiration or earlier
termination of the Term, and (y) on or prior to the Fixed Expiration Date,
Tenant, at Tenant’s expense and otherwise in accordance with the terms of
Article 7 hereof, shall demise the Removed Space separately from the Partial
Renewal Space.
     20.3. Lease Provisions Apply.
     If Tenant exercises the Renewal Option, then the leasing of the Renewal
Premises during the Renewal Term shall be upon the terms set forth herein,
except that:
          (A) the Fixed Rent for the Renewal Premises during the Renewal Term
shall be the Fair Market Rent thereof;
          (B) Landlord shall have no obligation to perform any work in
connection with Tenant’s exercise of the Renewal Option;
          (C) Landlord shall have no obligation to grant to Tenant any work
allowance in connection with Tenant’s exercise of the Renewal Option;
          (D) the provisions of this Article 20 shall not be applicable to
permit Tenant to further extend the Term;
          (E) if Tenant exercises the Renewal Option for the Partial Renewal
Space (and not for the entire Premises), then, effective as of the first (1st)
day of the Renewal Term, Tenant’s Tax Share shall be recalculated as the ratio
(expressed as a percentage) that the number of square feet of Rentable Area of
the Premises that constitutes the Partial Renewal Space bears to the number of
square feet of Rentable Area of the Building (it being understood that from and
after the first (1st) day of the Renewal Term, Tenant’s Tax Share shall no
longer be bifurcated with respect to the Majority Portion of the Premises and
the Minority Portion of the Premises); and
          (F) if Tenant exercises the Renewal Option for the Partial Renewal
Space (and not for the entire Premises), then, effective as of the first (1st)
day of the Renewal Term, Tenant’s Operating Expense Share shall be recalculated
as the ratio (expressed as a percentage) that the number of square feet of
Rentable Area of the Premises that constitutes the Partial Renewal

123



--------------------------------------------------------------------------------



 



Space (other than the portion of the Partial Renewal Space (if any) that
constitutes retail space) bears to the number of square feet of Rentable Area of
the Building (other than the retail portion of the Building) (it being
understood that from and after the first (1st) day of the Renewal Term, Tenant’s
Operating Expense Share shall no longer be bifurcated with respect to the
Majority Portion of the Premises and the Minority Portion of the Premises).
Article 21
FAIR MARKET RENT
     21.1. Certain Definitions.
          (A) The term “Fair Market Rent” shall mean annual fair market rental
value.
          (B) The term “Applicable Area” shall mean:
          (1) the Renewal Premises, in connection with the determination of the
Fair Market Rent thereof,
          (2) the Applicable Option Space, in connection with the determination
of the Fair Market Rent thereof,
          (3) the applicable Additional Space, in connection with the
determination of the Fair Market Rent thereof, and
          (4) an Additional Antennae Site, in connection with the determination
of the Fair Market Rent therefor.
          (C) The term “Applicable Date” shall mean:
          (1) the Fixed Expiration Date, in connection with the determination of
the Fair Market Rent of the Renewal Premises,
          (2) the Scheduled Option Space Commencement Date, in connection with
the determination of the Fair Market Rent for the Applicable Option Space,
          (3) the Scheduled Additional Space Commencement Date, in connection
with the determination of the Fair Market Rent for the applicable Additional
Space. And
          (4) the date on which Landlord makes the applicable Additional
Antennae Site available to Tenant, in connection with the Fair Market Rent
therefor.
     21.2. Fair Market Rent Assumptions.
     The Fair Market Rent shall be determined assuming that the Applicable Area
is free and clear of all leases and tenancies (including this Lease), that the
Applicable Area is available for the purposes permitted by this Lease in the
then rental market, that Landlord has had a

124



--------------------------------------------------------------------------------



 



reasonable time to locate a tenant, and that neither Landlord nor the
prospective tenant is under any compulsion to rent, and taking into account all
relevant factors.
     21.3. Fair Market Procedure.
     If Tenant exercises the Renewal Option, Tenant exercises the Option, or
Tenant exercises an Additional Space Option, then Landlord and Tenant shall each
deliver simultaneously to the other, at Landlord’s office, a notice (each, a
“Rent Notice”), on a date mutually agreed upon, but in no event later than:
          (1) two hundred seventy (270) days before the Fixed Expiration Date,
with respect to the Rent Notice for the determination of the Fair Market Rent
for the Renewal Premises,
          (2) the later to occur of (I) six (6) months before the Scheduled
Option Space Commencement Date, and (II) the thirtieth (30th) day after the date
that Tenant gives the applicable Option Response Notice to Landlord, with
respect to the Rent Notice for the determination of the Fair Market Rent for the
Applicable Option Space, and
          (3) the later to occur of (I) six (6) months before the Scheduled
Additional Space Commencement Date, and (II) the thirtieth (30th) day after the
date that Tenant gives the applicable Additional Space Notice to Landlord, with
respect to the Rent Notice for the determination of the Fair Market Rent for the
applicable Additional Space,
as the case may be, which Rent Notice shall set forth each of their respective
determinations of the Fair Market Rent (Landlord’s determination of the Fair
Market Rent is referred to as “Landlord’s Determination” and Tenant’s
determination of the Fair Market Rent is referred to as “Tenant’s
Determination”). If (i) Landlord fails to give Landlord’s Determination to
Tenant, and (ii) Tenant tenders Tenant’s Determination to Landlord, then the
Fair Market Rent for the Applicable Area shall be Tenant’s Determination. If
(i) Tenant fails to give Tenant’s Determination to Landlord, and (ii) Landlord
tenders Landlord’s Determination to Tenant, then the Fair Market Rent for the
Applicable Area shall be Landlord’s Determination.
          (B) If Tenant’s Determination is lower than Landlord’s Determination,
then Landlord and Tenant shall attempt in good faith to agree upon the Fair
Market Rent for a period of thirty (30) days after the date that Landlord gives
Landlord’s Determination to Tenant, and Tenant gives Tenant’s Determination to
Landlord. If Tenant’s Determination is higher than Landlord’s Determination,
then the Fair Market Rent for the Applicable Area shall be the average of
Landlord’s Determination and Tenant’s Determination. If Landlord and Tenant do
not agree on the Fair Market Rent for the Applicable Area within thirty
(30) days after the date that Landlord gives Landlord’s Determination to Tenant,
and the date that Tenant gives Tenant’s Determination to Landlord, then Landlord
and Tenant shall select jointly an independent real estate appraiser that
(i) neither Landlord nor Tenant, nor any of their respective Affiliates, has
engaged during the immediately preceding period of three (3) years, and (ii) has
at least ten (10) years of experience in leasing properties that are similar in
character to the Building (such appraiser being referred to herein as the
“Appraiser”). Landlord and Tenant shall each pay fifty percent (50%) of the
Appraiser’s fee. If Landlord and Tenant do not agree on the Appraiser

125



--------------------------------------------------------------------------------



 



within ten (10) days after the last day of such period of thirty (30) days, then
either party shall have the right to institute an Expedited Arbitration
Proceeding for the sole purpose of designating the Appraiser.
          (C) The parties shall instruct the Appraiser to (i) conduct the
hearings and investigations that he or she deems appropriate, and (ii) choose
either Landlord’s Determination or Tenant’s Determination as the better estimate
of Fair Market Rent for the Applicable Area, within thirty (30) days after the
date that the Appraiser is designated. The Appraiser’s aforesaid choice shall be
conclusive and binding upon Landlord and Tenant. Each party shall pay its own
counsel fees and expenses, if any, in connection with the procedure described in
this Article 21. The Appraiser shall not have the power to supplement or modify
any of the provisions of this Lease.
          (D) If the final determination of the Fair Market Rent is not made on
or before the Applicable Date in accordance with the provisions of this
Article 21, then, pending such final determination, the Fair Market Rent shall
be deemed to be an amount equal to the average of Landlord’s Determination and
Tenant’s Determination. If, based upon the final determination hereunder of the
Fair Market Rent, the payments made by Tenant on account of the Rental for the
period prior to the final determination of the Fair Market Rent were less than
the Rental payable for such period, then Tenant, not later than the tenth (10th)
day after Landlord’s demand therefor, shall pay to Landlord the amount of such
deficiency, together with interest thereon at the Base Rate. If, based upon the
final determination of the Fair Market Rent, the payments made by Tenant on
account of the Rental for the period prior to the final determination of the
Fair Market Rent were more than the Rental due hereunder for such period, then
Landlord, not later than the tenth (10th) day after Tenant’s demand therefor,
shall pay such excess to Tenant, together with interest thereon at the Base Rate
(it being agreed that if Landlord fails to make such payment within thirty
(30) days after Tenant’s demand therefor, then Tenant shall have the right to
apply against the Rental thereafter coming due hereunder a credit in an
aggregate amount equal to such excess and such interest, until such credit is
exhausted).
Article 22
DEFAULT
     22.1. Events of Default.
     The term “Event of Default” shall mean the occurrence of any of the
following events:
          (A) Tenant fails to pay any installment of Fixed Rent when due and
such failure continues for five (5) Business Days after the date that Landlord
gives notice of such failure to Tenant; provided, however, that if (x) Tenant
fails to pay any installment of Fixed Rent when due, (y) Tenant has theretofore
failed to pay at least three (3) installments of Fixed Rent when due during the
immediately preceding period of twelve (12) months, and (z) Landlord has
theretofore given Tenant notice of Tenant’s aforesaid failure to pay when due at
least three (3) installments of Fixed Rent during such period of twelve
(12) months, then Tenant’s failure to pay

126



--------------------------------------------------------------------------------



 



such installment of Fixed Rent shall constitute an Event of Default (without
Landlord’s being required to first give Tenant notice of such failure and an
opportunity to cure such failure, as aforesaid);
          (B) Tenant fails to pay any installment of Rental (other than Fixed
Rent) when due and such failure continues for five (5) Business Days after the
date that Landlord gives notice of such failure to Tenant;
          (C) a Permitted Party’s interest under the applicable Occupancy
Agreement devolves upon or passes to any other Person, whether by operation of
law or otherwise, except as expressly permitted under Article 17 hereof, and
such Transfer is not reversed within ten (10) days after the date that such
Transfer occurs;
          (D) Tenant defaults in respect of Tenant’s obligations under
Section 4.14 hereof, and such default continues for more than three (3) Business
Days after Landlord gives Tenant notice thereof;
          (E) Tenant defaults in respect of Tenant’s obligations under
Section 7.5(A)(2) hereof, and such default continues for more than five
(5) Business Days after Landlord gives Tenant notice thereof;
          (F) (i) Landlord presents the Letter of Credit for payment in
accordance with the terms hereof, (ii) the issuer thereof fails to make payment
thereon in accordance with the terms thereof, and (iii) either Tenant or such
issuer fails to make such payment to Landlord within two (2) Business Days after
the date that Landlord gives Tenant notice of such failure of such issuer;
          (G) Tenant fails to provide Landlord with a replacement Letter of
Credit after Landlord presents the Letter of Credit for payment to apply the
proceeds thereof after the occurrence of an Event of Default as provided in
Section 26.2 hereof within five (5) Business Days after the date that Landlord
gives Tenant notice demanding that Tenant provide such replacement;
          (H) an Insolvency Event occurs;
          (I) Tenant defaults in the observance or performance of any other
covenant of this Lease on Tenant’s part to be observed or performed and Tenant
fails to remedy such default within thirty (30) days after Landlord gives Tenant
notice thereof, except that if (i) such default cannot be remedied with
reasonable diligence during such period of thirty (30) days, (ii) Tenant takes
reasonable steps during such period of thirty (30) days to commence Tenant’s
remedying of such default, and (iii) Tenant prosecutes diligently Tenant’s
remedying of such default to completion, then an Event of Default shall not
occur by reason of such default; or
          (J) the Premises are abandoned prior to the Rent Commencement Date.

127



--------------------------------------------------------------------------------



 



     22.2. Termination.
     If (1) an Event of Default occurs, and (2) Landlord, at any time
thereafter, at Landlord’s option, gives a notice to Tenant stating that this
Lease and the Term shall expire and terminate on the third (3rd) Business Day
after the date that Landlord gives Tenant such notice, then this Lease and the
Term and all rights of Tenant under this Lease shall expire and terminate as of
the third (3rd) Business Day after the date that Landlord gives Tenant such
notice, and Tenant immediately shall quit and surrender the Premises, but Tenant
shall nonetheless remain liable for all of its obligations hereunder, as
provided in Article 24 hereof and Article 25 hereof.
Article 23
TENANT’S INSOLVENCY
     23.1. Assignments pursuant to the Bankruptcy Code.
          (A) The term “Bankruptcy Code” shall mean 11 U.S.C. Section 101 et
seq., or any statute of similar nature and purpose.
          (B) If Tenant, Tenant’s trustee or Tenant as debtor-in-possession
(each, an “Insolvency Party”) proposes to assign the tenant’s interest hereunder
pursuant to the provisions of the Bankruptcy Code to any Person that has made a
bona fide offer to accept an assignment of the tenant’s interest under this
Lease on terms acceptable to Tenant, then the Insolvency Party shall give to
Landlord notice of such proposed assignment no later than twenty (20) days after
the date that the Insolvency Party receives such offer, but in any event no
later than ten (10) days before the date that the Insolvency Party makes
application to a court of competent jurisdiction for authority and approval to
consummate such assignment. Such notice given by the Insolvency Party to
Landlord shall (a) set forth the name and address of such Person that has made
such bona fide offer, (b) set forth all of the terms and conditions of such bona
fide offer, and (c) confirm that such Person will provide to Landlord adequate
assurance of future performance that conforms with the terms of Section 23.1(D)
hereof. Landlord shall have the right to accept an assignment of this Lease upon
the same terms and conditions and for the same consideration, if any, as the
bona fide offer made by such Person (less any brokerage commissions that would
otherwise be payable by the Insolvency Party out of the consideration to be paid
by such Person in connection with such assignment of the tenant’s interest under
this Lease), by giving notice thereof to the Insolvency Party at any time prior
to the effective date of such proposed assignment.
          (C) Tenant shall pay to Landlord an amount equal to the reasonable
Out-of-Pocket Costs that Landlord incurs in connection with Tenant’s assignment
of the tenant’s interest hereunder pursuant to the provisions of the Bankruptcy
Code, within thirty (30) days after Landlord’s submission to Tenant of an
invoice therefor that contains reasonable supporting documentation for the
charges described therein.
          (D) A Person that submits a bona fide offer to take by assignment the
tenant’s interest under this Lease as described in Section 23.1(B) hereof shall
be deemed to have provided Landlord with adequate assurance of future
performance only if such Person (a) deposits with

128



--------------------------------------------------------------------------------



 



Landlord simultaneously with such assignee’s taking by assignment the tenant’s
interest under this Lease an amount equal to the then annual Fixed Rent, as
security for the faithful performance and observance by such assignee of the
tenant’s obligations of this Lease (and such Person gives to Landlord, at least
five (5) days prior to the date that the proposed assignment becomes effective,
information reasonably satisfactory to Landlord that indicates that such Person
has the ability to post such deposit), (b) gives to Landlord, at least five
(5) days prior to the date that the proposed assignment becomes effective, such
Person’s financial statements, audited by a certified public accountant in
accordance with generally accepted accounting principles or international
financial reporting standards, if and when the same may be adopted, in either
case, consistently applied, for the three (3) fiscal years that immediately
precede such assignment, that indicate that such Person has a tangible net worth
of at least ten (10) times the then annual Fixed Rent for each of such three
(3) years, and (c) gives to Landlord, at least five (5) days prior to the date
that the proposed assignment becomes effective, such other information or takes
such action that in either case Landlord, in its reasonable judgment, determines
is necessary to provide adequate assurance of the performance by such assignee
of the obligations of the tenant under this Lease; provided, however, that in no
event shall such adequate assurance of future performance be less favorable to
Landlord than the assurance contemplated by Section 365(b)(3) of the Bankruptcy
Code (notwithstanding that this Lease may not be construed as a lease of real
property in a shopping center).
          (E) If Tenant’s interest under this Lease is assigned to any Person
pursuant to the provisions of the Bankruptcy Code, then any such assignee shall
(x) be deemed without further act or deed to have assumed all the obligations of
the tenant arising under this Lease from and after the date of such assignment,
and (y) execute and deliver to Landlord upon demand an instrument confirming
such assumption.
          (F) Nothing contained in this Article 23 limits Landlord’s rights
against Tenant under Article 17 hereof.
     23.2. Replacement Lease.
     If (i) Tenant is not the Person that constituted Tenant initially, and
(ii) either (I) this Lease is disaffirmed or rejected pursuant to the Bankruptcy
Code, or (II) this Lease terminates by reason of occurrence of an Insolvency
Event, then, subject to the terms of this Section 23.2, the Persons that
constituted Tenant hereunder previously, including, without limitation, the
Person that constituted Tenant initially (each such Person that previously
constituted Tenant hereunder (but does not then constitute Tenant hereunder),
and with respect to which Landlord exercises Landlord’s rights under this
Section 23.2, being referred to herein as a “Predecessor Tenant”) shall (1) pay
to Landlord the aggregate Rental that is then due and owing by Tenant to
Landlord under this Lease to and including the date of such disaffirmance,
rejection or termination, and (2) enter into a new lease, between Landlord, as
landlord, and the Predecessor Tenant, as tenant, for the Premises, and for a
term commencing on the effective date of such disaffirmance, rejection or
termination and ending on the Fixed Expiration Date (or the last day of the
Renewal Term, if such disaffirmance, rejection or termination occurs during the
Renewal Term), at the same Fixed Rent and upon the then executory terms that are
contained in this Lease, except that (a) the Predecessor Tenant’s rights under
the new lease shall be subject to the possessory rights of Tenant under this
Lease and the possessory rights of any Person claiming by, through or under

129



--------------------------------------------------------------------------------



 



Tenant or by virtue of any statute or of any order of any court, and (b) such
new lease shall require all defaults existing under this Lease to be cured by
the Predecessor Tenant with reasonable diligence. Landlord shall have the right
to require the Predecessor Tenant to execute and deliver such new lease on the
terms set forth in this Section 23.2 only by giving notice thereof to Tenant and
to the Predecessor Tenant within thirty (30) days after Landlord receives notice
of any such disaffirmance or rejection (or, if this Lease terminates by reason
of Landlord making an election to do so, then Landlord may exercise such right
only by giving such notice to Tenant and the Predecessor Tenant within thirty
(30) days after this Lease so terminates). If the Predecessor Tenant defaults in
its obligation to enter into said new lease for a period of ten (10) days
following Landlord’s request therefor, then, in addition to all other rights and
remedies by reason of such default, either at law or in equity, Landlord shall
have the same rights and remedies against such Predecessor Tenant as if such
Predecessor Tenant had entered into such new lease and such new lease had
thereafter been terminated as of the commencement date thereof by reason of such
Predecessor Tenant’s default thereunder.
     23.3. Insolvency Events.
     This Lease shall terminate automatically upon the occurrence of any of the
following events:
          (A) a Tenant Obligor commences or institutes any case, proceeding or
other action (a) seeking relief on its behalf as debtor, or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, or (b) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
property; or
          (B) a Tenant Obligor makes a general assignment for the benefit of
creditors; or
          (C) any case, proceeding or other action is commenced or instituted
against a Tenant Obligor (a) seeking to have an order for relief entered against
it as debtor or to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts under any existing
or future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, or (b) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its property, which in either of such cases (i) results in
any such entry of an order for relief, adjudication of bankruptcy or insolvency
or such an appointment or the issuance or entry of any other order having a
similar effect, and (ii) remains undismissed for a period of ninety (90) days;
or
          (D) any case, proceeding or other action is commenced or instituted
against a Tenant Obligor seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its property
which results in the entry of an order for any such relief which is not vacated,
discharged, or stayed or bonded pending appeal within ninety (90) days from the
entry thereof; or

130



--------------------------------------------------------------------------------



 



          (E) a Tenant Obligor takes any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clauses (A), (B), (C), or (D) above; or
          (F) a trustee, receiver or other custodian is appointed for any
substantial part of a Tenant Obligor’s assets, and such appointment is not
vacated or stayed within fifteen (15) Business Days or if such event occurs
without the acquiescence of Tenant, ninety (90) days (the events described in
this Section 23.3 being collectively referred to herein as “Insolvency Events”).
The term “Tenant Obligor” shall mean (a) Tenant, (b) any Person that comprises
Tenant (if Tenant is comprised of more than one (1) Person), (c) any partner in
Tenant (if Tenant is a general partnership), (d) any general partner in Tenant
(if Tenant is a limited partnership), (e) any Person that has guarantied all or
any part of the obligations of Tenant hereunder, and (f) any Person that
previously constituted Tenant hereunder; provided, however, that if (i) Tenant’s
tangible net worth, determined in accordance with generally accepted accounting
principles or international financial reporting standards, if and when the same
may be adopted, in either case, consistently applied, is equal to or greater
than twelve (12) times the annual Rental that is then payable hereunder as of
the date that the Insolvency Event occurs, and (ii) Tenant, within forty-five
(45) days after the occurrence of the Insolvency Event, gives to Landlord
audited financial statements of Tenant for the fiscal quarter most recently
ended that reflect such tangible net worth, then a Tenant Obligor shall not
include (I) any Person that has guarantied all or any part of the obligations of
Tenant hereunder, or (II) any Person that previously constituted Tenant
hereunder, unless either case such Person is an Affiliate of Tenant. If this
Lease terminates pursuant to this Section 23.3, then (I) Tenant immediately
shall quit and surrender the Premises, and (II) Tenant shall nonetheless remain
liable for all of its obligations hereunder, as provided in Article 24 hereof
and Article 25 hereof.
     23.4. Effect of Stay.
     Notwithstanding anything to the contrary contained herein, if
(i) Landlord’s right to terminate this Lease after the occurrence of an Event of
Default, or the termination of this Lease upon the occurrence of an Insolvency
Event, is stayed by order of any court having jurisdiction over an Insolvency
Event, or by federal or state statute, (ii) the trustee appointed in connection
with an Insolvency Event, or Tenant or Tenant as debtor-in-possession, fails to
assume Tenant’s obligations under this Lease on or prior to the earliest to
occur of (a) the last day of the period prescribed therefor by law, (b) the one
hundred twentieth (120th) day after entry of the order for relief, or (c) a date
that is otherwise designated by the court, or (iii) said trustee, Tenant or
Tenant as debtor-in-possession fails to provide adequate protection of
Landlord’s right, title and interest in and to the Premises or adequate
assurance of the complete and continuous future performance of Tenant’s
obligations under this Lease as provided in Section 23.1(D) hereof, then
Landlord, to the extent permitted by law or by leave of the court having
jurisdiction over such proceeding, shall have the right, at its election, to
terminate this Lease on five (5) Business Days of advance notice to Tenant,
Tenant as debtor-in-possession or said trustee, and, upon the expiration of said
period of five (5) Business Days, this Lease shall cease and expire as aforesaid
and Tenant, Tenant as debtor-in-possession or said trustee shall immediately
quit and surrender the Premises as aforesaid.

131



--------------------------------------------------------------------------------



 



     23.5. Rental for Bankruptcy Purposes.
     Notwithstanding anything contained in this Lease to the contrary, all
amounts payable by Tenant to or on behalf of Landlord under this Lease,
regardless of whether such amounts are expressly denominated as Rental, shall
constitute rent for the purposes of Section 502(b)(6) of the Bankruptcy Code,
and Tenant’s payment obligations with respect thereto shall constitute
obligations to be timely performed pursuant to Section 365(d) of the Bankruptcy
Code.
Article 24
REMEDIES AND DAMAGES
     24.1. Certain Remedies.
          (A) If (x) an Event of Default occurs and this Lease and the Term
expires and comes to an end as provided in Article 22 hereof, or (y) this Lease
terminates as provided in Section 23.3 hereof, then:
          (1) Tenant shall immediately quit and peacefully surrender the
Premises to Landlord, and Landlord and its agents may, without prejudice to any
other remedy which Landlord may have, (a) re-enter the Premises or any part
thereof, without notice, either by summary proceedings, or by any other
applicable action or proceeding, or by lawful force (without being liable to
indictment, prosecution or damages therefor), (b) repossess the Premises and
dispossess Tenant and any other Persons from the Premises, and (c) remove any
and all of their property and effects from the Premises; and
          (2) Landlord, at Landlord’s option, may relet the whole or any portion
or portions of the Premises from time to time, either in the name of Landlord or
otherwise, to such tenant or tenants, for such term or terms ending before, on
or after the Fixed Expiration Date, at such rental or rentals and upon such
other conditions, which may include concessions and free rent periods, as
Landlord, in its sole discretion, may determine.
          (B) Landlord shall have no obligation to relet the Premises or any
part thereof and shall not be liable for refusal or failure to relet the
Premises or any part thereof, or, in the event of any such reletting, for
refusal or failure to collect any rent due upon any such reletting. Any such
refusal or failure on Landlord’s part shall not relieve Tenant of any liability
under this Lease or otherwise affect any such liability. Landlord, at Landlord’s
option, may make such repairs, replacements, alterations, additions,
improvements, decorations and other physical changes in and to the Premises as
Landlord, in its sole discretion, considers advisable or necessary in connection
with any such reletting or proposed reletting, without relieving Tenant of any
liability under this Lease or otherwise affecting any such liability.
          (C) In the event of a breach or threatened breach by Tenant, or any
Persons claiming by, through or under Tenant, of any term, covenant or condition
of this Lease, Landlord shall have the right to (1) enjoin or restrain such
breach, (2) invoke any other remedy allowed by law or in equity as if re-entry,
summary proceedings and other special remedies were not provided in this Lease
for such breach, and (3) seek any declaratory, injunctive or other equitable
relief, and specifically enforce this Lease. The right to invoke the remedies
hereinbefore set

132



--------------------------------------------------------------------------------



 



forth are cumulative and nonexclusive and shall not preclude Landlord from
invoking any other remedy allowed at law or in equity.
     24.2. No Redemption.
     Tenant, on its own behalf and on behalf of all Persons claiming by, through
or under Tenant, including all creditors, does hereby waive any and all rights
which Tenant and all such Persons might have under any present or future law to
redeem the Premises, or to re-enter or repossess the Premises, or to restore the
operation of this Lease, after (a) Tenant has been dispossessed by a judgment or
by warrant of any court or judge, or (b) any re-entry by Landlord, or (c) any
expiration or termination of this Lease and the Term, whether such dispossess,
re-entry, expiration or termination is by operation of law or pursuant to the
provisions of this Lease. The words “re-enter,” “re-entry” and “re-entered” as
used in this Lease shall not be deemed to be restricted to their technical legal
meanings.
     24.3. Calculation of Damages.
          (A) If this Lease terminates by reason of the occurrence of an Event
of Default or by reason of the occurrence of an Insolvency Event, then Tenant
shall pay to Landlord, on demand, and Landlord shall be entitled to recover:
          (1) all Rental payable under this Lease by Tenant to Landlord (x) to
the date that this Lease terminates, or (y) to the date of re-entry upon the
Premises by Landlord, as the case may be;
          (2) the excess of (a) the Rental for the period which otherwise would
have constituted the unexpired portion of the Term, over (b) the net amount, if
any, of rents collected under any reletting effected pursuant to the provisions
of clause (2) of Section 24.1(A) hereof for any part of such period (such excess
being referred to herein as a “Deficiency”), as damages (it being understood
that (x) such net amount described in clause (b) above shall be calculated by
deducting from the rents collected under any such reletting all of Landlord’s
expenses in connection with the termination of this Lease, Landlord’s re-entry
upon the Premises and such reletting, including, but not limited to, all
repossession costs, brokerage commissions, legal expenses, attorneys’ fees and
disbursements, alteration costs, contributions to work and other expenses of
preparing the Premises for such reletting, (y) any such Deficiency shall be paid
in monthly installments by Tenant on the days specified in this Lease for
payment of installments of Fixed Rent or Escalation Rent (as the case may be),
and (z) Landlord shall be entitled to recover from Tenant each monthly
Deficiency as it arises, and no suit to collect the amount of the Deficiency for
any month shall prejudice Landlord’s right to collect the Deficiency for any
subsequent month by a similar proceeding); and
          (3) regardless of whether Landlord has collected any monthly
Deficiency as aforesaid, and in lieu of any further Deficiency, as and for
liquidated and agreed final damages, an amount equal to the excess (if any) of
(a) the Rental for the period which otherwise would have constituted the
unexpired portion of the Term (commencing on the date immediately succeeding the
last date with respect to which a Deficiency, if any, was collected), over
(b) the then fair and reasonable net effective rental value of the Premises for
the same period (which is

133



--------------------------------------------------------------------------------



 



calculated by (X) deducting from the fair and reasonable rental value of the
Premises the expenses that Landlord would reasonably expect to incur in
reletting the Premises, including, but not limited to, all repossession costs,
brokerage commissions, legal expenses, attorneys’ fees and disbursements,
alteration costs, contributions to work and other expenses of preparing the
Premises for such reletting, and (Y) taking into account the time period that
Landlord would reasonably require to consummate a reletting of the Premises to a
new tenant), both discounted to present value at the Base Rate. If, before
presentation of proof of such liquidated damages to any court, commission or
tribunal, the Premises, or any part thereof, have been relet by Landlord to any
Person other than an Affiliate of Landlord for the period which otherwise would
have constituted the unexpired portion of the Term, or any part thereof, then
the amount of rent reserved upon such reletting shall be deemed, prima facie, to
be the fair and reasonable rental value of the Premises (or the applicable part
thereof) so relet during the term of the reletting.
          (B) If the Premises, or any part thereof, are relet together with
other space in the Building, then the rents collected or reserved under any such
reletting and the expenses of any such reletting shall be equitably apportioned
for the purposes of this Section 24.3. Tenant acknowledges and agrees that in no
event shall it be entitled to any rents collected or payable under any
reletting, regardless of whether such rents exceed the Rental reserved in this
Lease.
          (C) Nothing contained in this Article 24 shall be deemed to limit or
preclude the recovery by Landlord from Tenant of the maximum amount allowed to
be obtained as damages by any applicable statute or rule of law, or of any sums
or damages to which Landlord may be lawfully entitled in addition to the damages
set forth in this Section 24.3.
Article 25
LANDLORD’S EXPENSES AND LATE CHARGES
     25.1. Landlord’s Costs.
          (A) Tenant shall pay to Landlord an amount equal to the reasonable
costs that Landlord incurs in instituting or prosecuting any legal proceeding
against Tenant (or any other Person claiming by, through or under Tenant) to the
extent that such legal proceeding derives from the occurrence of an Event of
Default, together with interest thereon calculated at the Applicable Rate from
the date that Landlord incurs such costs, within thirty (30) days after Landlord
gives to Tenant an invoice therefor (it being understood that (x) Landlord shall
have the right to collect such amount from Tenant as additional rent to the
extent that Landlord incurs such costs during the Term and as damages to the
extent that Landlord incurs such costs after the Expiration Date, and (y) the
amount that Landlord has the right to collect from Tenant under this
Section 25.1(A) shall be adjusted appropriately to reflect the extent to which
Landlord is successful in such legal proceeding).
          (B) Tenant shall pay to Landlord an amount equal to the reasonable
costs that Landlord incurs in defending successfully against a claim made by
Tenant (or any other Person claiming by, through or under Tenant) against
Landlord that relates to this Lease in a legal proceeding, together with
interest thereon calculated at the Applicable Rate from the date that Landlord
incurs such costs, within thirty (30) days after Landlord gives to Tenant an
invoice

134



--------------------------------------------------------------------------------



 



therefor (it being understood that (x) Landlord shall have the right to collect
such amount from Tenant as additional rent to the extent that Landlord incurs
such costs during the Term and as damages to the extent that Landlord incurs
such costs after the Expiration Date, and (y) the amount that Landlord has the
right to collect from Tenant under this Section 25.1(B) shall be adjusted
appropriately to reflect the extent to which Landlord is successful in defending
against such claim).
     25.2. Legal Proceeding Costs.
     If Landlord or Tenant, as the case may be, institutes or prosecutes any
legal proceeding against the other arising out of this Lease, then the losing
party in any such legal proceeding shall pay to the prevailing party an amount
equal to the reasonable actual Out-of-Pocket Costs that the prevailing party
incurred in instituting or prosecuting or defending such legal proceeding,
together with interest thereon calculated at the Applicable Rate from the date
that the prevailing party incurred such costs, within thirty (30) days after the
prevailing party gives to the non-prevailing party an invoice therefor. If the
determination in any such legal proceeding is that the prevailing party was
partially liable, then the non-prevailing party shall pay to the prevailing
party the percentage of the aforesaid costs equal to the percentage by which the
prevailing party was successful (so that if, for example, the prevailing party
was determined in any such proceeding to be twenty percent (20%) liable, then
the non-prevailing party would pay the prevailing party only eighty percent
(80%) of the prevailing party’s costs to institute or prosecute or defend such
legal proceeding).
     25.3. Interest on Late Payments.
     If Tenant fails to pay any item of Rental on or prior to the fifth (5th)
Business Day after the date that such payment is due, then Tenant shall pay to
Landlord, in addition to such item of Rental, as a late charge and as additional
rent, an amount equal to interest at the Applicable Rate on the amount unpaid,
computed from the date such payment was due to and including the date of
payment. Nothing contained in this Section 25.2 limits Landlord’s rights and
remedies, by operation of law or otherwise, after the occurrence of an Event of
Default.
Article 26
SECURITY
     26.1. Security Deposit.
          (A) Landlord and Tenant acknowledge and agree that (x) as of the date
hereof, Tenant occupies certain space at the building known as One Penn Plaza,
New York, New York pursuant to the terms of that certain Lease, dated as of
March 21, 1996 (as heretofore amended, the “One Penn Lease”), between Mid-City
Associates, as predecessor-in-interest to Landlord’s Affiliate, One Penn Plaza
LLC (“One Penn Landlord”), and First Albany Companies, Inc.,
predecessor-in-interest to Tenant and (y) simultaneously herewith, Tenant shall
enter into an assignment of the One Penn Lease (the “One Penn Assignment”) to
Landlord pursuant to which Tenant from and after the Effective Date (as such
term is defined in the One Penn Assignement)

135



--------------------------------------------------------------------------------



 



shall be released from its obligations accruing under and shall have no further
rights under the One Penn Lease. Landlord hereby acknowledges and agrees that as
of the date hereof, One Penn Landlord, is currently holding a letter of credit
in an amount equal to Two Million One Hundred Thousand Dollars and No Cents
($2,100,000.00) (the “Existing Letter of Credit” as security under the One Penn
Lease. Subject to the terms of this Article 26, Tenant, on or prior to the
Office Premises Rent Commencement Date, at Tenant’s option, shall deposit with
Landlord, as security for the performance of Tenant’s obligations under this
Lease, either (I) an amendment to the Existing Letter of Credit which shall
increase the amount thereof to Three Million Seven Hundred Thousand Dollars and
No Cents ($3,700,000.00) (the “Security Amount”), name Landlord as the
beneficiary thereof in which case Landlord shall cause One Penn Landlord to
cooperate in all reasonable respects in connection therewith, and which shall
otherwise amend the provisions thereof as necessary to satisfy the requirements
set forth in this Section 26.1 or (II) an unconditional, irrevocable and
transferable letter of credit (the “Letter of Credit”) that (i) is an amount
equal to the Security Amount (ii) is in a form that is reasonably satisfactory
to Landlord, including, without limitation, payable on a sight draft only
(iii) is issued for a term of not less than one (1) year, (iv) is issued for the
account of Landlord, (v) automatically renews for periods of not less than one
(1) year unless the issuer thereof otherwise advises Landlord on or prior to the
thirtieth (30th) day before the applicable expiration date, and (vi) is issued
by, and drawn on, a bank that (a) has a Standard & Poor’s rating of at least “A”
(or, if Standard & Poor’s hereafter ceases the publication of ratings for banks,
a rating of a reputable rating agency as reasonably designated by Landlord that
most closely approximates a Standard & Poor’s rating of “A” as of the date
hereof), (b) has not been declared insolvent or placed into receivership in
either case by Federal Deposit Insurance Corporation or another governmental
entity that has regulatory authority over such bank, (c) has been noted as being
“stable” by the rating agency that provides the rating for such bank at a level
that satisfies the requirements of clause (a) above, and (d) that either (I) has
an office in the city where the Building is located at which Landlord can
present the Letter of Credit for payment, or (II) has an office in the United
States and allows Landlord to draw upon the Letter of Credit without presenting
a draft in person (such as, for example, by submitting a draft by fax or
overnight delivery service) (the aforesaid requirements for the bank that issues
the Letter of Credit being collectively referred to herein as the “Bank
Requirements”). If Tenant elects to amend and actually amends the Existing
Letter of Credit in accordance with the terms hereof then such Existing Letter
of Credit shall be deemed the Letter of Credit for purposes of this Lease.
Notwithstanding anything to the contrary contained herein, if during the Term,
Tenant exercises the Option, subject to and in accordance with the provisions of
Article 18 hereof, or the Additional Space Option, subject to and in accordance
with the provisions of Article 19 hereof, then Tenant shall amend the Letter of
Credit to increase the Security Amount to the extent required by Landlord as set
forth in Section 18.5(G) and 19.5(H), as the case may be and in such event the
Letter of Credit and the Security Amount as so increased, shall be deemed the
Security Amount and the Letter of Credit for purposes of this Lease.
     26.2. Landlord’s Rights.
     If (a) an Event of Default occurs and is continuing, (b) an Insolvency
Event occurs, or (c) Tenant fails to vacate the Premises and surrender
possession thereof in accordance with the terms of this Lease upon the
Expiration Date, then Landlord may present the Letter of Credit for payment and
apply the proceeds thereof (i) to the payment of any Rental that then remains
unpaid, or (ii) to any damages to which Landlord is entitled hereunder and that
Landlord incurs

136



--------------------------------------------------------------------------------



 



by reason of such Event of Default or such Insolvency Event or Tenant’s
aforesaid failure to vacate the Premises or surrender possession thereof in
accordance with the terms of this Lease upon the Expiration Date. If Landlord so
applies any part of the proceeds of the Letter of Credit, then Tenant, upon
demand, shall provide Landlord with a replacement Letter of Credit so that
Landlord has the full amount of the required security at all times during the
Term. If at any time the issuer of the Letter of Credit does not meet the Bank
Requirements (it being understood that if Standard & Poor’s hereafter ceases the
publication of ratings for banks, the parties, in determining whether the issuer
of the Letter of Credit meets the Bank Requirements, shall substitute for the
rating of Standard & Poor’s a rating of a reputable rating agency as reasonably
designated by Landlord that most closely approximates a Standard & Poor’s rating
of “A” as of the date hereof), then Tenant shall deliver to Landlord a
replacement Letter of Credit, issued by a bank that satisfies the Bank
Requirements (and otherwise meets the requirements set forth in Section 26.1
hereof) within fifteen (15) days after the date that Landlord gives Tenant
notice of such issuer’s failure to satisfy the Bank Requirements. If Tenant
fails to deliver to Landlord such replacement Letter of Credit within such
period of fifteen (15) days, then Landlord, in addition to Landlord’s other
rights at law, in equity or as otherwise set forth herein, shall have the right
to present the Letter of Credit for payment and retain the proceeds thereof as
security in lieu of the Letter of Credit (it being agreed that Landlord shall
have the right to use, apply and transfer such proceeds in the manner described
in this Article 26). Tenant shall reimburse Landlord for any reasonable costs
that Landlord incurs in so presenting the Letter of Credit for payment within
thirty (30) days after Landlord submits to Tenant an invoice therefor. Nothing
contained in this Section 26.2 limits Landlord’s rights or remedies in equity,
at law, or as otherwise set forth herein.
     26.3. Return of Security.
     Landlord shall return to Tenant the Letter of Credit (to the extent not
theretofore presented for payment in accordance with the terms hereof) within
thirty (30) days after Tenant performs all of the obligations of Tenant
hereunder upon the expiration or earlier termination of the Term. Landlord’s
obligations under this Section 26.3 shall survive the expiration or earlier
termination of the Term.
     26.4. Transfer of Letter of Credit.
     Tenant, at Tenant’s expense, shall cause the issuer of the Letter of Credit
to amend the Letter of Credit to name a new beneficiary thereunder in connection
with Landlord’s assignment of Landlord’s rights under this Lease to a Person
that succeeds to Landlord’s interest in the Real Property, promptly after
Landlord’s request from time to time; it being understood, however, that in no
event shall Tenant be required to pay any expenses in connection with any
required amendment of the Letter of Credit as a result of any such transfer more
frequently than once in any twelve (12) month period.
     26.5. Renewal of Letter of Credit.
     If Tenant fails to provide Landlord with a replacement Letter of Credit
that complies with the requirements of this Article 26 on or prior to the
thirtieth (30th) day before the expiration date of the Letter of Credit that is
then expiring, then Landlord may present the Letter of Credit for

137



--------------------------------------------------------------------------------



 



payment and retain the proceeds thereof as security in lieu of the Letter of
Credit (it being agreed that Landlord shall have the right to use, apply and
transfer such proceeds in the manner described in this Article 26). Tenant shall
reimburse Landlord for any reasonable costs that Landlord incurs in so
presenting the Letter of Credit for payment within thirty (30) days after
Landlord submits to Tenant an invoice therefor. Landlord also shall have the
right to so present the Letter of Credit and so retain the proceeds thereof as
security in lieu of the Letter of Credit at any time from and after the
thirtieth (30th) day before the Expiration Date if the Letter of Credit expires
earlier than the ninetieth (90th) day after the Expiration Date.
     26.6. Reduction in Security Amount.
          (A) Subject to the terms of Section 18.4(F) hereof, Section 19.4(C)
hereof, and this Section 26.6, Tenant shall have the right to reduce the amount
of the Letter of Credit to Three Million One Hundred Sixty-Six Thousand Six
Hundred Sixty-Seven Dollars and No Cents ($3,166,667.00) as of the date that is
three (3) years after the Rent Commencement Date, and to further reduce the
amount of the Letter of Credit to Two Million Six Hundred Thirty-Three Thousand
Three Hundred Thirty-Three Dollars and No Cents ($2,633,333.00) as of the date
that is six (6) years after the Rent Commencement Date, and to further reduce
the amount of the Letter of Credit to Two Million One Hundred Thousand Dollars
and No Cents ($2,100,000.00) as of the date that is nine (9) years after the
Rent Commencement Date. Notwithstanding the foregoing to the contrary, if during
the Term, Tenant exercises the Option, subject to and in accordance with the
provisions of Article 18 hereof, or the Additional Space Option, subject to and
in accordance with the provisions of Article 19 hereof, then the aforesaid
amounts shall be increased to include the amount of the security, if any,
required for the Option Space and/or the Additional Space, as the case may be.
          (B) Tenant shall have the right to request any such reduction only by
giving notice thereof to Landlord at any time from and after the tenth (10th)
day before the date that Tenant is entitled to such reduction. Tenant shall not
be entitled to reduce the amount of the Letter of Credit if (I) an Event of
Default has occurred and is continuing on the date that Tenant requests such
reduction or the date that Landlord consummates such reduction, or (II) Landlord
theretofore applied all or any portion of the security deposited hereunder. If
Tenant requests and is entitled to any such reduction in accordance with the
terms of this Section 26.6, then Landlord shall permit Tenant, at Tenant’s
expense, to amend or replace the Letter of Credit to reflect such reduction.
Article 27
END OF TERM
     27.1. End of Term.
     On the Expiration Date, Tenant shall quit and surrender to Landlord the
Premises, vacant, broom-clean, in good order and condition, ordinary wear and
tear and damage for which Tenant is not responsible under the terms of this
Lease excepted, and otherwise in compliance with the provisions hereof. Tenant
expressly waives, for itself and for any Person claiming by, through or under
Tenant, any rights which Tenant or any such Person may have under the provisions
of

138



--------------------------------------------------------------------------------



 



Section 2201 of the New York Civil Practice Law and Rules and of any successor
law of like import then in force in connection with any holdover summary
proceedings that Landlord institutes to enforce the provisions of this
Article 27.
     27.2. Holdover.
     If vacant and exclusive possession of the Premises is not surrendered to
Landlord on the Expiration Date, then Tenant shall pay to Landlord on account of
use and occupancy of the Premises, for each month (or any portion thereof)
during which Tenant (or a Person claiming by, through or under Tenant) holds
over in the Premises after the Expiration Date, (i) for the first month (or
portion thereof) of such holdover, an amount equal to one hundred percent (100%)
of the aggregate Rental that was payable under this Lease during the last month
of the Term, (ii) for the second month (or portion thereof) of such holdover, an
amount equal to one hundred fifty percent (150%) of the aggregate Rental that
was payable under this Lease during the last month of the Term and (ii) for each
month (or portion thereof) thereafter, an amount equal to two hundred percent
(200%) of the aggregate Rental that was payable under this Lease during the last
month of the Term. Landlord’s right to collect such amount from Tenant for use
and occupancy shall be in addition to any other rights or remedies that Landlord
may have hereunder or at law or in equity (including, without limitation,
Landlord’s right to recover Landlord’s damages from Tenant that derive from
vacant and exclusive possession of the Premises not being surrendered to
Landlord on the Expiration Date; provided, however, in no event shall Landlord
be entitled to such damages with respect to the first sixty (60) day period of
such holdover). Nothing contained in this Section 27.2 shall permit Tenant to
retain possession of the Premises after the Expiration Date or limit in any
manner Landlord’s right to regain possession of the Premises, through summary
proceedings or otherwise. Landlord’s acceptance of any payments from Tenant
after the Expiration Date shall be deemed to be on account of the amount to be
paid by Tenant in accordance with the provisions of this Article 27.
Article 28
NO WAIVER
     28.1. No Surrender.
          (A) During the period prior to the Expiration Date, Landlord shall be
deemed to have accepted a surrender of the Premises only if Landlord executes
and delivers to Tenant a written instrument providing expressly therefor.
          (B) No employee of Landlord or of Landlord’s agents shall have any
power to accept the keys to the Premises prior to the Expiration Date. The
delivery of such keys to any employee of Landlord or of Landlord’s agents shall
not operate as a termination of this Lease or a surrender of the Premises. If
Tenant at any time desires to have Landlord sublet the Premises on Tenant’s
account, then Landlord or Landlord’s agents are authorized to receive said keys
for such purpose without releasing Tenant from any of Tenant’s obligations under
this Lease.

139



--------------------------------------------------------------------------------



 



     28.2. No Waiver by Landlord.
          (A) Landlord’s failure to seek redress for violation of, or to insist
upon the strict performance of, any covenant or condition of this Lease, or any
of the Rules, shall not be deemed to be a waiver thereof. The receipt by
Landlord of Rental with knowledge of the breach of any covenant of this Lease by
Tenant shall not be deemed a waiver of such breach.
          (B) No payment by Tenant or receipt by Landlord of a lesser amount
than the monthly Fixed Rent or other item of Rental herein stipulated shall be
deemed to be other than on account of the earliest stipulated Fixed Rent or
other item of Rental, or as Landlord may elect to apply such payment. No
endorsement or statement on any check or any letter accompanying any check or
payment as Fixed Rent or other item of Rental shall be deemed to be an accord
and satisfaction. Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Fixed Rent or other item of
Rental or to pursue any other remedy provided in this Lease or otherwise
available to Landlord at law or in equity.
          (C) Landlord’s failure during the Term to prepare and deliver any
invoices, and Landlord’s failure during the Term to make a demand for payment
under any of the provisions of this Lease, shall not in any way be deemed to be
a waiver of, or cause Landlord to forfeit or surrender, its rights to collect
any item of Rental which may have become due during the Term (except to the
extent otherwise expressly set forth herein). Tenant’s liability for such
amounts shall survive the expiration or earlier termination of this Lease
(except to the extent otherwise expressly set forth herein).
          (D) No provision of this Lease shall be deemed to have been waived by
Landlord, unless such waiver is in writing signed by Landlord.
     28.3. No Waiver by Tenant.
          (A) Tenant’s failure to seek redress for violation of, or to insist
upon the strict performance of, any covenant or condition of this Lease on
Landlord’s part to be performed, shall not be deemed to be a waiver. The payment
by Tenant of any item of Rental or performance of any obligation of Tenant
hereunder with knowledge of any breach by Landlord of any covenant of this Lease
shall not be deemed a waiver of such breach, nor shall it prejudice Tenant’s
right to pursue any remedy against Landlord in this Lease provided or otherwise
available to Tenant in law or in equity. No provision of this Lease shall be
deemed to have been waived by Tenant, unless such waiver is in writing signed by
Tenant.
          (B) Tenant’s failure during the Term to make a demand for payment
under any of the provisions of this Lease shall not in any way be deemed to be a
waiver of, or cause Tenant to forfeit or surrender, its rights to collect any
amount which may have become due during the Term (except to the extent otherwise
expressly set forth herein). Landlord’s liability for such amounts shall survive
the expiration or earlier termination of this Lease (except to the extent
otherwise expressly set forth herein).

140



--------------------------------------------------------------------------------



 



Article 29
JURISDICTION
     29.1. Governing Law.
     This Lease shall be construed and enforced in accordance with the laws of
the State of New York.
     29.2. Submission to Jurisdiction.
     Tenant and Landlord hereby each (a) irrevocably consents and submits to the
jurisdiction of any federal, state, county or municipal court sitting in the
State of New York for purposes of any action or proceeding brought therein by
one against the other concerning any matters relating to this Lease,
(b) irrevocably waives all objections as to venue and any and all rights it may
have to seek a change of venue with respect to any such action or proceedings,
(c) agrees that the laws of the State of New York shall govern in any such
action or proceeding and waives any defense to any action or proceeding granted
by the laws of any other country or jurisdiction unless such defense is also
allowed by the laws of the State of New York, and (d) agrees that any final
unappealable judgment rendered against it in any such action or proceeding shall
be conclusive and may be enforced in any other jurisdiction by suit on the
judgment or in any other manner provided by law. Tenant and Landlord further
agree that any action or proceeding by one against the other concerning any
matters arising out of or in any way relating to this Lease shall be brought
only in the State of New York, County of New York.
     29.3. Waiver of Trial by Jury; Counterclaims.
          (A) Landlord and Tenant hereby waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other on any matters whatsoever arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant, Tenant’s use or occupancy of the
Premises, or for the enforcement of any remedy under any statute, emergency or
otherwise.
          (B) If Landlord commences any summary proceeding against Tenant, then
Tenant shall not interpose any counterclaim of whatever nature or description in
any such proceeding (except to the extent that applicable law precludes Tenant
from asserting such counterclaim in another proceeding), and shall not seek to
consolidate such proceeding with any other action which may have been or will be
brought in any other court by Tenant. Nothing contained in this Section 29.3(B)
limits Tenant’s right to assert claims against Landlord in a separate
proceeding.
Article 30
NOTICES
     30.1. Addresses; Manner of Delivery.
     Except as otherwise expressly provided in this Lease, any bills,
statements, consents, notices, demands, requests or other communications that a
party desires or is required to give to

141



--------------------------------------------------------------------------------



 



the other party under this Lease shall (1) be in writing, (2) be deemed
sufficiently given if (a) delivered by hand (against a signed receipt), (b) sent
by registered or certified mail (return receipt requested), or (c) sent by a
nationally-recognized overnight courier (with verification of delivery), and
(3) be addressed in each case:
if to Tenant, prior to the Office Premises Commencement Date, at:
Broadpoint Securities Group, Inc.
One Penn Plaza
New York, New York 10019
Attn.: Laurence Mascera
With a copy to:
Broadpoint Gleacher Securities Group, Inc.
12 East 49th Street, 31st Floor
New York, New York 10017
Attn: General Counsel
if to Tenant, following the Office Premises Commencement Date, at:
at the Building
Attn.: Laurence Mascera
With copies to:
Dechert LLP
1185 Avenue of the Americas
New York, New York 10036
Attn: Sean H. Porter
and
Broadpoint Gleacher Securities Group, Inc.
1290 Avenue of the Americas
New York, New York 10104
Attn: General Counsel
if to Landlord, at:
c/o Vornado Office Management LLC

142



--------------------------------------------------------------------------------



 



888 Seventh Avenue
New York, New York 10019
Attn.: President — New York Office Division
with a copy to:
210 Route 4 East
Paramus, New Jersey 07652
Attn: Executive Vice President — Finance and Administration, Chief Financial
Officer
or to such other address or addresses as Landlord or Tenant may designate from
time to time on at least ten (10) Business Days of advance notice given to the
other in accordance with the provisions of this Article 30. Any such bill,
statement, consent, notice, demand, request, or other communication shall be
deemed to have been given (x) on the date that it is hand delivered, as
aforesaid, or (y) three (3) Business Days after the date that it is mailed, as
aforesaid, or (z) on the first (1st) Business Day after the date that it is sent
by a nationally-recognized overnight courier, as aforesaid. Any such bills,
statements, consents, notices, demands, requests or other communications that
the Person that is the property manager for the Building gives to Tenant in
accordance with the terms of this Article 30 shall be deemed to have been given
by Landlord (except that Landlord, at any time and from time to time, shall have
the right to terminate or suspend such property manager’s right to give such
bills, statements, consents, notices, demands, requests or other communications
to Tenant by giving not less than five (5) days of advance notice thereof to
Tenant).
Article 31
BROKERAGE
     31.1. Broker.
     Landlord and Tenant each represent to the other that it has not dealt with
any broker, finder or salesperson in connection with this Lease other than
Cushman & Wakefield, Inc. (the “Broker”). Landlord shall pay Broker a commission
pursuant to the terms of a separate agreement between Landlord and Broker.
Article 32
INDEMNITY
     32.1. Tenant’s Indemnification of the Landlord Indemnitees.
          (A) Subject to the terms of this Section 32.1, Tenant shall indemnify
the Landlord Indemnitees, and hold the Landlord Indemnitees harmless, from and
against, all losses, damages, liabilities, costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) that are incurred
by a Landlord Indemnitee and that derive from a claim (a “Claim

143



--------------------------------------------------------------------------------



 



Against Landlord”) made by a third party against such Landlord Indemnitee
arising from or alleged to arise from:
          (1) a wrongful act or wrongful omission of any Tenant Indemnitee
during the Term (including, without limitation, claims that derive from a
Permitted Party’s conducting such Permitted Party’s business in the Premises)
(it being understood that Tenant shall not have responsibility under this clause
(1) for any wrongful act or wrongful omission of a Recapture Subtenant);
          (2) an event or circumstance that occurs during the Term in the
Premises or in another portion of the Building with respect to which Tenant has
exclusive use pursuant to the terms hereof (subject, however, to Landlord’s
rights of access under Article 9 hereof) (it being understood that Tenant’s
liability under this clause (2) shall not apply to the extent that Landlord
exercises Landlord’s rights under Section 17.3 hereof with respect to the
Recapture Space);
          (3) an event or circumstance that occurs in the Premises or in another
portion of the Building to the extent Tenant accesses the Premises or such other
portion of the Building during a Limited Access Period (subject, however, to
Landlord’s rights of access under Article 9 hereof) (it being understood that
Tenant’s liability under this clause (2) shall not apply to the extent that
Landlord exercises Landlord’s rights under Section 17.3 hereof with respect to
the Recapture Space);
          (4) the breach of any covenant to be performed by Tenant hereunder;
          (5) a misrepresentation made by Tenant hereunder (including, without
limitation, a misrepresentation of Tenant under Section 31.1 hereof);
          (6) a Person with whom a Permitted Party has dealt making a claim for
a leasing commission or other similar compensation in connection with a
Transfer;
          (7) a Compliance Challenge (or Tenant’s delaying Tenant’s compliance
with a Requirement during the pendency of a Compliance Challenge);
          (8) Landlord’s cooperating with Tenant in connection with Tenant’s
obtaining the permits and licenses for the Antennae as provided in
Section 3.6(E) hereof; or
          (9) Landlord’s cooperating with Tenant as contemplated by
Section 7.4(A) hereof.
Tenant shall not be required to indemnify the Landlord Indemnitees, and hold the
Landlord Indemnitees harmless, in either case as aforesaid, to the extent that
it is finally determined that the negligence or wilful misconduct of a Landlord
Indemnitee contributed to the loss or damage sustained by the Person making the
Claim Against Landlord. Nothing contained in this Section 32.1 limits the
provisions of Section 34.19 hereof.
          (B) The term “Landlord Indemnitees” shall mean, collectively,
Landlord, each Lessor, each Mortgagee and their respective partners, members,
managers, shareholders, officers, directors, employees, trustees and agents.

144



--------------------------------------------------------------------------------



 



          (C) The term “Tenant Indemnitees” shall mean each Permitted Party and
their respective partners, members, managers, shareholders, officers, directors,
employees, trustees and agents.
          (D) The parties intend that the Landlord Indemnitees (other than
Landlord) shall be third-party beneficiaries of this Section 32.1.
     32.2. Landlord’s Indemnification of the Tenant Indemnitees.
          (A) Subject to the terms of this Section 32.2, Landlord shall
indemnify the Tenant Indemnitees, and hold the Tenant Indemnitees harmless, from
and against, all losses, damages, liabilities, costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) that are incurred
by a Tenant Indemnitee and that derive from a claim (a “Claim Against Tenant”)
made by a third party against such Tenant Indemnitee arising from or alleged to
arise from:
          (1) the breach of any covenant to be performed by Landlord hereunder;
          (2) a misrepresentation made by Landlord hereunder (including, without
limitation, a misrepresentation of Landlord under Section 31.1 hereof);
          (3) Landlord’s failure to pay the Broker a commission or other
compensation in connection herewith; or
          (4) a wrongful act or wrongful omission of any Landlord Indemnitee
(including, without limitation, a wrongful act or wrongful omission of the
Person that has the right to occupy the Recapture Space by virtue of Landlord’s
exercising Landlord’s rights under Section 17.3 hereof).
Landlord shall not be required to indemnify the Tenant Indemnitees, and hold the
Tenant Indemnitees harmless, in either case as aforesaid, to the extent that it
is finally determined that the negligence or wilful misconduct of a Tenant
Indemnitee contributed to the loss or damage sustained by the Person making the
Claim Against Tenant.
          (B) The parties intend that the Tenant Indemnitees (other than Tenant)
shall constitute third-party beneficiaries of this Section 32.2.
     32.3. Indemnification Procedure.
          (A) If at any time a Claim Against Tenant is made or threatened
against a Tenant Indemnitee, or a Claim Against Landlord is made or threatened
against a Landlord Indemnitee, then the Person entitled to indemnity under this
Article 32 (the “Indemnitee”) shall give to the other party (the “Indemnitor”)
notice of such Claim Against Tenant or such Claim Against Landlord, as the case
may be (the “Claim”); provided, however, that the Indemnitee’s failure to
provide such notice shall not impair the Indemnitee’s rights to indemnity as
provided in this Article 32 except to the extent that the Indemnitor is
prejudiced materially thereby. Such notice shall state the basis for the Claim
and the amount thereof (to the extent such amount is determinable at the time
that such notice is given).

145



--------------------------------------------------------------------------------



 



          (B) The Indemnitor shall have the right to defend against the Claim
using attorneys that the Indemnitor designates and that the Indemnitee approves
(it being understood that (I) the Indemnitee shall not unreasonably withhold,
condition or delay such approval, (II) the Indemnitee shall be deemed to have
approved such attorneys if the Indemnitee fails to respond within ten (10) days
to the Indemnitor’s request for approval, and (III) the attorneys designated by
the Indemnitor’s insurer shall be deemed approved by the Indemnitee for purposes
hereof). The Indemnitor’s failure to notify the Indemnitee of the Indemnitor’s
election to defend against the Claim within thirty (30) days after the
Indemnitee gives such notice to the Indemnitor shall be deemed a waiver by the
Indemnitor of its aforesaid right to defend against the Claim.
          (C) Subject to the terms of this Section 32.3(C), if the Indemnitor
elects to defend against the Claim pursuant to Section 32.3(B) hereof, then the
Indemnitee may participate, at the Indemnitee’s expense, in defending against
the Claim. The Indemnitor shall have the right to control the defense against
the Claim (and, accordingly, the Indemnitee shall cause its counsel to act
accordingly). If there exists a conflict between the interests of the Indemnitor
and the interests of the Indemnitee, then the Indemnitor shall pay the
reasonable fees and disbursements of any counsel that the Indemnitee retains in
so participating in the defense against the Claim. Except as otherwise provided
in this Section 32.3(C), the Indemnitor shall not be required to pay the costs
that Indemnitee otherwise incurs in engaging counsel to consult with Indemnitee
in connection with the Claim.
          (D) If the Claim is a Claim Against Landlord, then Landlord shall
cooperate reasonably with Tenant in connection therewith. If the Claim is a
Claim Against Tenant, then Tenant shall cooperate reasonably with Landlord in
connection therewith.
          (E) The Indemnitor shall not consent to the entry of any judgment or
award regarding the Claim, or enter into any settlement regarding the Claim,
except in either case with the prior approval of the Indemnitee (any such entry
of any judgment or award regarding a Claim to which the Indemnitor consents, or
any such settlement regarding a claim to which the Indemnitor agrees, being
referred to herein as a “Settlement”). The Indemnitee shall not unreasonably
withhold, condition or delay the Indemnitee’s approval of a proposed Settlement,
provided that (I) the Indemnitor pays, in cash, to the Person making the Claim,
the entire amount of the Settlement contemporaneously with the Indemnitee’s
approval thereof (so that neither the Indemnitor nor the Indemnitee have any
material obligations regarding the applicable Claim that remain executory from
and after the consummation of the Settlement), or (II) the Person making the
Claim releases the Indemnitee from any obligations owed to such Person pursuant
to such Settlement that remain executory after the consummation thereof). If
(x) the terms of the Settlement do not provide for the Indemnitor’s making
payment, in cash, to the Person making the Claim, the entire amount of the
Settlement, contemporaneously with the Indemnitee’s approval thereof (so that
either the Indemnitor or the Indemnitee have any material obligations regarding
the applicable Claim that remain executory from and after the consummation of
the Settlement), (y) the Person making the Claim does not release the Indemnitee
from any obligations owed to such Person pursuant to such Settlement that remain
executory after the consummation thereof, and (z) the Indemnitee does not
approve the proposed Settlement, then the Indemnitor’s aggregate liability under
this Article 32 for the Claim (including, without limitation, the costs incurred
by the Indemnitor for legal costs and other costs of defense) shall not exceed
an amount equal to the sum of (i) the aggregate legal costs and defense costs
that the

146



--------------------------------------------------------------------------------



 



Indemnitor incurred to the date that the Indemnitor proposes such Settlement,
(ii) the amount that the Indemnitor would have otherwise paid to the Person
making the applicable Claim under the terms of the proposed Settlement, and
(iii) the aggregate legal costs and defense costs that the Indemnitor would have
reasonably expected to incur in consummating the proposed Settlement.
          (F) If the Indemnitor does not elect to defend against the Claim as
contemplated by this Section 32.3, then the Indemnitee may defend against, or
settle, such claim, action or proceeding in any manner that the Indemnitee deems
appropriate, and the Indemnitor shall be liable for the Claim to the extent
provided in this Article 32.
Article 33
LANDLORD’S CONSENTS; ARBITRATION
     33.1. Certain Limitations.
     Subject to the terms of Section 33.2 hereof, Tenant hereby waives any claim
against Landlord for Landlord’s unreasonably withholding, unreasonably
conditioning or unreasonably delaying any consent or approval requested by
Tenant in cases where Landlord expressly agreed herein not to unreasonably
withhold, unreasonably condition or unreasonably delay such consent or approval.
If there is a determination that such consent or approval has been unreasonably
withheld, unreasonably conditioned or unreasonably delayed, then (1) the
requested consent or approval shall be deemed to have been granted, and
(2) Landlord shall have no liability to Tenant for its refusal or failure to
give such consent or approval, except to the extent set forth in Section 33.2(C)
hereof. Tenant’s sole remedy for Landlord’s unreasonably withholding,
conditioning or delaying consent or approval shall be as provided in this
Article 33.
     33.2. Expedited Arbitration.
          (A) If (i) this Lease obligates Landlord to not unreasonably withhold,
condition or delay Landlord’s consent or approval for a particular matter,
(ii) Landlord withholds, delays or conditions its consent or approval for such
matter, and (iii) Tenant believes that Landlord did so unreasonably, then Tenant
shall have the right to submit the issue of whether Landlord unreasonably
withheld, delayed or conditioned such consent or approval to an Expedited
Arbitration Proceeding only by giving notice thereof to Landlord on or prior to
the thirtieth (30th) day after the date that Landlord denied or conditioned such
consent or approval, or the thirtieth (30th) day after the date that Tenant
claims that Landlord’s delaying such consent or approval first became
unreasonable, as the case may be.
          (B) The sole decision to be made in the Expedited Arbitration
Proceeding shall be whether Landlord unreasonably withheld, delayed or
conditioned its consent with respect to the particular matter being arbitrated.
If the decision in the Expedited Arbitration Proceeding is that Landlord
unreasonably withheld, conditioned, or delayed consent with respect to such
matter, then (i) Landlord shall be deemed to have consented to such matter, and
(ii) Landlord shall execute and deliver documentation that is reasonably
requested by Tenant to evidence such consent.

147



--------------------------------------------------------------------------------



 



          (C) Tenant shall have the right to institute legal proceedings in a
court of competent jurisdiction against Landlord to recover the actual damages
that Tenant sustains by reason of Landlord’s unreasonably withholding,
conditioning or delaying Landlord’s consent or approval (in cases where Landlord
agreed not to unreasonably withhold, condition or delay such consent or
approval). Tenant shall not have the right to make any such recovery unless such
court makes a final determination that Landlord unreasonably withheld,
unreasonably delayed or unreasonably conditioned such consent or approval
capriciously and arbitrarily.
          (D) The term “Expedited Arbitration Proceeding” shall mean a binding
arbitration proceeding conducted in The City of New York under the Commercial
Arbitration Rules of the American Arbitration Association (or its successor) and
administered pursuant to the Expedited Procedures provisions thereof; provided,
however, that with respect to any such arbitration, (i) the list of arbitrators
referred to in Section E-4(b) shall be returned within five (5) Business Days
from the date of mailing; (ii) the parties shall notify the American Arbitration
Association (or its successor) by telephone, within four (4) Business Days, of
any objections to the arbitrator appointed and, subject to clause (vii) below,
shall have no right to object if the arbitrator so appointed was on the list
submitted by the American Arbitration Association (or its successor) and was not
objected to in accordance with Section E-4(c) as modified by clause (i) above;
(iii) the notification of the hearing referred to in Section E-7 shall be four
(4) Business Days in advance of the hearing; (iv) the hearing shall be held
within seven (7) Business Days after the appointment of the arbitrator; (v) the
arbitrator shall have no right to award damages or vary, modify or waive any
provision of this Lease; (vi) the decision of the arbitrator shall be final and
binding on the parties; and (vii) the arbitrator shall not have been employed by
either party (or their respective Affiliates) during the period of three
(3) years prior to the date of the Expedited Arbitration Proceeding. The
arbitrator shall determine the extent to which each party is successful in such
Expedited Arbitration Proceeding in addition to rendering a decision on the
dispute submitted. If the arbitrator determines that one (1) party is entirely
unsuccessful, then such party shall pay all of the fees of such arbitrator. If
the arbitrator determines that both parties are partially successful, then each
party shall be responsible for such arbitrator’s fees only to the extent such
party is unsuccessful (e.g., if Landlord is eighty percent (80%) successful and
Tenant is twenty percent (20%) successful, then Landlord shall be responsible
for twenty percent (20%) of such arbitrator’s fees and Tenant shall be
responsible for eighty percent (80%) of such arbitrator’s fees).
Article 34
ADDITIONAL PROVISIONS
     34.1. Tenant’s Property Delivered to Building Employees.
     Any Building employee to whom any property is entrusted by or on behalf of
Tenant shall be deemed to be acting as Tenant’s agent with respect to such
property.

148



--------------------------------------------------------------------------------



 



     34.2. Not Binding Until Execution.
     This Lease shall not be binding upon Landlord or Tenant unless and until
Landlord and Tenant have executed and unconditionally delivered a fully executed
counterpart of this Lease to each other.
     34.3. No Third Party Beneficiaries.
     Landlord and Tenant hereby acknowledge that they do not intend for any
other Person to constitute a third-party beneficiary hereof, except to the
extent otherwise set forth herein.
     34.4. Extent of Landlord’s Liability.
          (A) The obligations of Landlord under this Lease shall not be binding
upon the Person that constitutes Landlord initially after the sale, conveyance,
assignment or transfer by such Person of its interest in the Building or the
Real Property, as the case may be (or upon any other Person that constitutes
Landlord after the sale, conveyance, assignment or transfer by such Person of
its interest in the Building or the Real Property, as the case may be), to the
extent such obligations accrue from and after the date of such sale, conveyance,
assignment or transfer.
          (B) The members, managers, partners, shareholders, directors, officers
and principals, direct and indirect, comprising Landlord shall not be liable for
the performance of Landlord’s obligations under this Lease. Tenant shall look
solely to Landlord to enforce Landlord’s obligations hereunder.
          (C) The liability of Landlord for Landlord’s obligations under this
Lease shall be limited to Landlord’s interest in the Real Property and the
proceeds thereof (including, without limitation, proceeds of a sale or
refinancing of Landlord’s interest in the Real Property, casualty insurance
proceeds, and condemnation awards). Tenant shall not look to any property or
assets of Landlord (other than Landlord’s interest in the Real Property and such
proceeds thereof) in seeking either to enforce Landlord’s obligations under this
Lease or to satisfy a judgment for Landlord’s failure to perform such
obligations.
     34.5. Extent of Tenant’s Liability.
     If Tenant is a corporation, limited partnership, limited liability
partnership or limited liability company, then (i) the members, managers,
limited partners, shareholders, directors, officers and principals, direct and
indirect, comprising Tenant shall not be liable for the performance of Tenant’s
obligations under this Lease, and (ii) Landlord shall look solely to Tenant to
enforce Tenant’s obligations hereunder.
     34.6. Survival.
     Subject to the terms hereof, Tenant’s liability for all amounts that are
due and payable to Landlord hereunder shall survive the Expiration Date.

149



--------------------------------------------------------------------------------



 



     34.7. Recording.
     Tenant shall not record this Lease. Tenant shall not record a memorandum of
this Lease. Landlord shall have the right to record a memorandum of this Lease.
If Landlord submits to Tenant a memorandum hereof that is in reasonable form,
then Tenant shall execute, acknowledge and deliver such memorandum promptly
after Landlord’s submission thereof to Tenant.
     34.8. Entire Agreement.
     This Lease contains the entire agreement between the parties and supersedes
all prior understandings, if any, with respect thereto. This Lease shall not be
modified, changed, or supplemented, except by a written instrument executed by
both parties.
     34.9. Counterparts.
     This Lease may be executed in counterparts, it being understood that all
such counterparts, taken together, shall constitute one and the same agreement.
     34.10. Exhibits.
     If any inconsistency exists between the terms and provisions of this Lease
and the terms and provisions of the Exhibits hereto, then the terms and
provisions of this Lease shall prevail.
     34.11. Gender; Plural.
     Wherever appropriate in this Lease, personal pronouns shall be deemed to
include the other gender and the singular to include the plural.
     34.12. Divisibility.
     If any term of this Lease, or the application thereof to any Person or
circumstance, is held to be invalid or unenforceable, then the remainder of this
Lease or the application of such term to any other Person or any other
circumstance shall not be thereby affected, and each term shall remain valid and
enforceable to the fullest extent permitted by law.
     34.13. Vault Space.
     If (i) Tenant uses or occupies any vaults, vault space or other space
outside the boundaries of the Real Property that in each case is located below
grade, and (ii) such space is diminished by any Governmental Authority or by any
utility company, then such diminution shall not constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of Rental, or relieve Tenant from any of its obligations under
this Lease, or impose any liability upon Landlord.
     34.14. Adjacent Excavation.
     If an excavation is made upon land adjacent to the Building, or is
authorized to be made, then Tenant, upon reasonable advance notice, shall grant
to the Person causing or authorized to

150



--------------------------------------------------------------------------------



 



cause such excavation a license to enter upon the Premises for the purpose of
doing such work as said Person deems necessary to preserve the Building from
injury or damage and to support the same by proper foundations, without any
claim for damages or indemnity against Landlord, or diminution or abatement of
Rental. Landlord acknowledges that Landlord’s right to access the Premises as
provided in this Section 34.14 is subject to the provisions of Article 9 hereof.
     34.15. Captions.
     The captions are inserted only for convenience and for reference and in no
way define, limit or describe the scope of this Lease or the intent of any
provision thereof.
     34.16. Parties Bound.
     The covenants, conditions and agreements contained in this Lease shall bind
and inure to the benefit of Landlord and Tenant and their respective legal
representatives, successors, and, except as otherwise provided in this Lease,
their assigns.
     34.17. Authority.
          (A) Tenant hereby represents and warrants to Landlord that (i) Tenant
is duly organized and validly existing in good standing under the laws of New
York, and possesses all licenses and authorizations necessary to carry on its
business, (ii) Tenant has full power and authority to carry on its business,
enter into this Lease and consummate the transaction contemplated by this Lease,
(iii) the individual executing and delivering this Lease on Tenant’s behalf has
been duly authorized to do so, (iv) this Lease has been duly executed and
delivered by Tenant, (v) this Lease constitutes a valid, legal, binding and
enforceable obligation of Tenant (subject to bankruptcy, insolvency or creditor
rights laws generally, and principles of equity generally), (vi) the execution,
delivery and performance of this Lease by Tenant will not cause or constitute a
default under, or conflict with, the organizational documents of Tenant or any
agreement to which Tenant is a party, (vii) to the best of Tenant’s knowledge,
the execution, delivery and performance of this Lease by Tenant will not violate
any Requirement, and (viii) all consents, approvals, authorizations, orders or
filings of or with any court or governmental agency or body, if any, required on
the part of Tenant for the execution, delivery and performance of this Lease
have been obtained or made.
          (B) Landlord hereby represents and warrants to Tenant that
(i) Landlord is duly organized and validly existing in good standing under the
laws of Delaware, and possesses all licenses and authorizations necessary to
carry on its business, (ii) Landlord has full power and authority to carry on
its business, enter into this Lease and consummate the transaction contemplated
by this Lease, (iii) the individual executing and delivering this Lease on
Landlord’s behalf has been duly authorized to do so, (iv) this Lease has been
duly executed and delivered by Landlord, (v) this Lease constitutes a valid,
legal, binding and enforceable obligation of Landlord (subject to bankruptcy,
insolvency or creditor rights laws generally, and principles of equity
generally), (vi) the execution, delivery and performance of this Lease by
Landlord will not cause or constitute a default under, or conflict with, the
organizational documents of Landlord or any agreement to which Landlord is a
party, (vii) the execution, delivery and performance of this Lease by Landlord
does not violate any Requirement, and (viii) all consents, approvals,

151



--------------------------------------------------------------------------------



 



authorizations, orders or filings of or with any court or governmental agency or
body, if any, required on the part of Landlord for the execution, delivery and
performance of this Lease have been obtained or made.
     34.18. Rent Control.
     If at the commencement of, or at any time or times during, the Term, the
Rental reserved in this Lease is not fully collectible by reason of any
Requirement, then Tenant shall enter into such agreements and take such other
steps (without additional expense to Tenant) as Landlord may reasonably request
and as may be legally permissible to allow Landlord to collect the maximum rents
which may from time to time during the continuance of such legal rent
restriction be legally permissible (and not in excess of the amounts reserved
therefor under this Lease). Upon the termination of such legal rent restriction
prior to the expiration of the Term, (a) the Rental shall become and thereafter
be payable hereunder in accordance with the amounts reserved in this Lease for
the periods following such termination, and (b) Tenant shall pay to Landlord, if
legally permissible, an amount equal to the excess of (i) the items of Rental
which would have been paid pursuant to this Lease but for such legal rent
restriction, over (ii) the rents paid by Tenant to Landlord during the period or
periods such legal rent restriction was in effect.
     34.19. Consequential Damages.
     Tenant shall have no liability for any consequential, indirect or punitive
damages that Landlord suffers (it being understood, however, that nothing
contained in this Section 34.19 limits Landlord’s right to recover damages
(x) as expressly provided in Section 24.3(A) hereof and in Section 27.2 hereof,
or (y) for Tenant’s failure to remove Specialty Alterations to the extent
provided in Section 7.8(A) hereof). Landlord shall have no liability for any
consequential, indirect or punitive damages that are suffered by Tenant or any
Person claiming by, through or under Tenant.
     34.20. Tenant’s Advertising.
     Tenant shall not use a picture, photograph or drawing of the Building (or a
silhouette thereof) in Tenant’s letterhead or promotional materials without
Landlord’s prior approval.
     34.21. Specially Designated Nationals; Blocked Persons; Embargoed Persons.
          (A) Tenant represents and warrants that (i) Tenant and to the best of
Tenant’s knowledge, each person or entity owning an interest in Tenant is
(a) not currently identified on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control, Department of
the Treasury (“OFAC”) and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute, executive order or regulation
(collectively, the “List”), and (b) not a person or entity with whom a citizen
of the United States is prohibited to engage in transactions by any trade
embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States, (ii) none
of the funds or other assets of Tenant constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined), (iii) no Embargoed Person has any interest of any nature
whatsoever in Tenant (whether directly or

152



--------------------------------------------------------------------------------



 



indirectly), (iv) none of the funds of Tenant have been derived from any
unlawful activity with the result that the investment in Tenant is prohibited by
Requirements or that this Lease is in violation of Requirements, and (v) Tenant
has implemented procedures, and will consistently apply those procedures, to
ensure the foregoing representations and warranties remain true and correct at
all times. The term “Embargoed Person” means any person, entity or government
subject to trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Tenant is prohibited by Requirements or Tenant is in violation of Requirements.
          (B) Tenant covenants and agrees (a) to comply with all Requirements
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (b) to immediately notify Landlord in
writing if any of the representations, warranties or covenants set forth in this
Section 34.21(B) or Section 24.21(A) hereof are no longer true or have been
breached or if Tenant has a reasonable basis to believe that they may no longer
be true or have been breached, (c) not to use funds from any “Prohibited Person”
(as such term is defined in the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism) to make any payment due to Landlord under this
Lease and (d) at the request of Landlord, to provide such information as may be
requested by Landlord to determine Tenant’s compliance with the terms of this
Section 34.21.
          (C) Tenant hereby acknowledges and agrees that Tenant’s inclusion on
the List at any time during the term of this Lease shall be a default hereunder
(subject to applicable notice and cure periods provided in this Lease).
Notwithstanding anything herein to the contrary, Tenant shall not permit the
Premises or any portion thereof to be used or occupied by any person or entity
on the List or by any Embargoed Person (on a permanent, temporary or transient
basis), and any such use or occupancy of the Premises by any such person or
entity shall be a default hereunder.
          (D) Tenant shall provide documentary and other evidence of Tenant’s
identity and ownership as may be reasonably requested by Landlord at any time to
enable Landlord to verify Tenant’s identity or to comply with any legal request.

153



--------------------------------------------------------------------------------



 



These pages constitute the signature pages to the Lease, dated as of the
                     day of September,
2009, between HWA 1290 III LLC, HWA 1290 IV LLC, AND HWA 1290 V LLC,
collectively, as landlord,
and BROADPOINT GLEACHER SECURITIES GROUP, INC., as tenant, for certain space in
the building known
by the street address of 1290 Avenue of the Americas, New York, New York 10104
     IN WITNESS WHEREOF, Landlord and Tenant have duly executed and delivered
this Lease as of the date first above written.

            HWA 1290 III LLC, a Delaware limited liability company
      By:   Hudson Waterfront Associates III, L.P., a Delaware limited
partnership, its sole equity member         By:   Hudson Waterfront III
Corporation, a Delaware corporation, its sole general partner         By:   /s/
David R. Greenbaum         David R. Greenbaum        President        HWA 1290
IV LLC, a Delaware limited liability company
      By:   Hudson Waterfront Associates IV, L.P., a Delaware limited
partnership, its sole equity member         By:   Hudson Waterfront IV
Corporation, a Delaware corporation, its sole general partner         By:   /s/
David R. Greenbaum         David R. Greenbaum        President   

[Signatures continued on next page.]

 



--------------------------------------------------------------------------------



 



            HWA 1290 V LLC, a Delaware limited liability company        By:  
Hudson Waterfront Associates V, L.P., a Delaware limited partnership, its sole
equity member             By:   Hudson Waterfront V Corporation, a Delaware
corporation, its sole general partner             By:   /s/ David R. Greenbaum  
      David R. Greenbaum        President        BROADPOINT GLEACHER SECURITIES
GROUP, INC., TENANT
      By:   /s/ Lee Fensterstock         Name:   Lee Fensterstock       
Title:   Chief Executive Officer   

 



--------------------------------------------------------------------------------



 



         

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Within New York State)

               
STATE OF
New York         )  
 
 
           
 
    : ss.:        
COUNTY OF
New York         )  
 
 
           

     On the 30 day of September, in the year 2009, before me, the undersigned
personally appeared Lee Fensterstock, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

                  /s/ Patricia Arciero-Craig     Notary Public   

UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
(Outside of New York State)

               
STATE OF
          )  
 
 
           
 
    : ss.:        
COUNTY OF
          )  
 
 
           

     On the ___ day of                     , in the year 2009, before me, the
undersigned, personally appeared                     , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument, and that
such individual made such appearance before the undersigned in the
                    . (Insert the city or other political subdivision and the
state or country or other place the acknowledgement was taken.)

                        (Signature and office of individual taking
acknowledgement)           

 



--------------------------------------------------------------------------------



 



Exhibit “A”-1
Office Premises — Portion of 4th Floor
[See Attached]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y80408y8040801.gif]

 



--------------------------------------------------------------------------------



 



Exhibit “A”-2
Office Premises — Portion of 5th Floor
[See Attached]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y80408y8040802.gif]

 



--------------------------------------------------------------------------------



 



Exhibit “A”-3
Supplemental Space
[See Attached]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y80408y8040803.gif]

 



--------------------------------------------------------------------------------



 



Exhibit “A”-4
Existing Data Room
[See Attached]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y80408y8040804.gif]

 



--------------------------------------------------------------------------------



 



Exhibit “3.3”
Rules

1.   Tenant shall not obstruct the common areas of the Building. Tenant shall
not use the common areas of the Building for any purpose other than for the
purpose that the applicable common area is used ordinarily.   2.   Tenant shall
not use any plumbing fixtures that are connected to Building Systems for any
purpose other than the ordinary purpose for which such plumbing fixtures are
installed.   3.   Tenant shall not use the Premises in any manner that
materially and unreasonably interferes with the use of any other portion of the
Building for ordinary business purposes.   4.   Tenant shall not at any time
keep in the Premises any flammable, combustible or explosive substance, except
for any such substances that are incidental to the use or maintenance of the
Premises for ordinary office purposes or the performance of Alterations that are
performed in accordance with the terms of this Lease.   5.   Tenant shall not
bring any bicycles, vehicles or animals of any kind (except for service animals)
into the Premises or the Building.   6.   Subject to Section 3.3 of the Lease,
Tenant shall comply with the security procedures that Landlord reasonably adopts
from time to time for the Building. Tenant acknowledges that Landlord’s security
procedures may include, without limitation, (i) Landlord’s denying entry to the
Building by any person who does not present a Building pass or who does not
comply with Landlord’s procedures regarding the registration of visitors to the
Building, and (ii) procedures governing the inspection of freight that arrives
at the loading facilities for the Building.   7.   Landlord shall have the right
to require Tenant to (x) direct Persons who are delivering packages to the
Premises to make delivery to an office in the Building that Landlord designates
(in which case Landlord shall make arrangements for such packages to be
delivered to Tenant using other personnel that Landlord engages), or (y) arrange
for such Persons to be escorted by a representative of Tenant while such Person
makes delivery to the Premises.   8.   Tenant shall subject to inspection by
Landlord or Landlord’s designee all items being brought into the Building by or
on behalf of Tenant (including, without limitation, packages, boxes, bags,
handbags, attaché cases, and suitcases). Landlord may refuse entry into the
Building to any Person who refuses to cooperate with such inspection or who is
carrying any item which has a reasonable likelihood of being dangerous to
persons or property.

 



--------------------------------------------------------------------------------



 



9.   Tenant, at Tenant’s expense, shall operate its interior lights for the
employees of Landlord during the period that such employees make repairs in the
Premises or perform cleaning services in accordance with the terms of this
Lease.   10.   Tenant shall not canvass or solicit the other occupants of the
Building. Tenant shall cooperate reasonably with Landlord in connection with
Landlord’s efforts to prevent any Person from canvassing, soliciting or peddling
in the Building.   11.   Tenant shall use in the Building only hand trucks and
hand carts that in either case are equipped with rubber tires and side guards.  
12.   Tenant shall implement a policy that precludes its personnel from smoking
in the Building and shall use reasonable efforts to enforce such policy.

 



--------------------------------------------------------------------------------



 



Exhibit “3.4”
Designated Shaftways
[See Attached]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y80408y8040806.gif]

 



--------------------------------------------------------------------------------



 



Exhibit “3.6”
Basic Antennae Site
[See Attached]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y80408y8040807.gif]

 



--------------------------------------------------------------------------------



 



Exhibit “3.10”
Certificate of Occupancy
[See Attached]

 



--------------------------------------------------------------------------------



 



Page 2 of 4

     
(NYC BUILDINGS LOGO) [y80408y8040808.gif]
  Certificate of Occupancy

CO Number: 103457929F
Permissible Use and Occupancy

                                                                      Building  
Building   Zoning                 Maximum   Live load   Code   Code   dwelling
or         Floor   persons   lbs per   habitable   occupancy   rooming   Zoning
    From To   permitted   sq. ft.   rooms   group   units   use group  
Description of use CEL     300       100                   6    
BUILDING UTILITIES, STORAGE, OFFICES BUILDING STORAGE BANK SPACES AND TELEPHONE
EQUIPMENT ROOM.
                                           
 
SC1     60     OG                 9    
STORAGE LOCKER ROOM, BUILDING, UTILITY FIVE (5) LOADING BERTHS, BUILDING
STORAGE, MECHANICAL EQUIPMENT & FAN ROOMS, PARKING FOR MORE THAN FIVE (5) MOTOR
VEHICLES MAIL ROOM; OFFICES, RECEIVING, PACKING & SHIPPING, PHOTOSTATIC AND
REPRODUCTION ROOM LIMITED TO FIVE (5) PERSONS ENGAGED IN MANUFACTURING.
                                           
 
001       350       100                   6    
LOBBY, BANK STORES. OFFICES, EATING AND DRINKING PLACE
                                           
 
002       690       50                   6    
BANK SPACES, DINING
ROOM, OFFICES
                                           
 
003       690       50                   6    
OFFICES
                                           
 
004       895       125                   6    
OFFICES AND CAFETERIA
                                           
 
005       690       50                   6    
OFFICES
                                           
 
006       400       50         E         6    
OFFICES
                                           
 
006       262                 F-1B         6    
MEETING ROOM
                                           
 
007       690       50                   6    
OFFICES

             
(GRAPHIC) [y80408y8040809.gif]
 
Borough Commissioner
      (GRAPHIC) [y80408y8040810.gif]
 
Commissioner    

             
B Form 54 (Revised 03/05)
 
  DOCUMENT CONTINUES ON NEXT PAGE
 
   

 



--------------------------------------------------------------------------------



 



Page 3 of 4

     
(NYC BUILDINGS LOGO) [y80408y8040808.gif]
  Certificate of Occupancy

CO Number: 103457929F
Permissible Use and Occupancy

                                                                      Building  
Building   Zoning                 Maximum   Live load   Code   Code   dwelling
or         Floor   persons   lbs per   habitable   occupancy   rooming   Zoning
use     From To   permitted   sq. ft.   rooms   group   units   group  
Description of use   008       690       200                   6    
A.C. FAN ROOM, OFFICES, EMPLOYEE CAFETERIA
                                           
 
  009-011       660       40                   6    
OFFICES ON EACH FLOOR
                                           
 
  012-013       600       40                   6    
OFFICES ON EACH FLOOR
                                           
 
  014-016       390       50                   6    
OFFICES ON EACH FLOOR.
                                           
 
  017 019       180       50                   6    
OFFICES ON EACH FLOOR.
                                           
 
  020       180       200                   6    
OFFICES & HOUSE TANK ROOM.
                                           
 
  021-024       180       50                   6    
OFFICE ON EACH FLOOR
                                           
 
  025       180       150                   6    
OFFICES AND A.C. FAN ROOM.
                                           
 
  026-030       180       50                   6    
OFFICES ON EACH FLOOR
                                           
 
  031-041       180       50                   6    
OFFICES ON EACH FLOOR
                                           
 
  042       180       50                   6    
OFFICES
                                           
 
  043       180       200                   6    
OFFICES AND COOLING TOWER

             
(GRAPHIC) [y80408y8040809.gif]
 
Borough Commissioner
      (GRAPHIC) [y80408y8040810.gif]
 
Commissioner    

             
B Form 54 (Revised 03/05)
 
  DOCUMENT CONTINUES ON NEXT PAGE
 
   

 



--------------------------------------------------------------------------------



 



Page 4 of 4

     
(NYC BUILDINGS LOGO) [y80408y8040808.gif]
  Certificate of Occupancy

CO Number: 103457929F
Permissible Use and Occupancy

                                          Building   Building   Zoning          
  Maximum   Live load   Code   Code   dwelling or         Floor   persons   lbs
per   habitable   occupancy   rooming   Zoning     From To   permitted   sq.ft.
  rooms   group   units   use group   Description of use TO
W                          
COOLING TOWER, HOUSE TANK,
FAN ROOM AND ELEVATOR
MACHINERY ROOM
                           
 
                           
NOTE: SCENERY OF SCENIC ELEMENTS ON OR ABOVE THE STAGE IS PROHIBITED WITHIN THE
F1-B PLACE OF ASSEMBLY ON THE 6TH FLOOR. NOTE: GARAGE TO BE USED EXCLUSIVELY FOR
STORAGE OR PASSENGER MOTOR VEHICLES OF TENANTS OR THEIR EMPLOYEES, CUSTOMERS OR
PATRONS, ALL IN ACCORDANCE WITH
                           
 
                           
4-A OF THE ZONING RESOLUTION, NO SALE OF GASOLINE OR OIL OR SERVICE OR REPAIR
FACILITIES PERMITTED. FIRE DEPARTMENT APPROVALS: STANDPIPE SYSTEM — MAY 1, 1963
SPRINKLER SYSTEM — JUNE 14, 1963 OLD CODE

END OF SECTION

             
(GRAPHIC) [y80408y8040809.gif]
 
      (GRAPHIC) [y80408y8040810.gif]
 
   
Borough Commissioner
      Commissioner    

             
B Form 54 (Revised 03/05)
 
  END OF DOCUMENT
 
   

 



--------------------------------------------------------------------------------



 



Page 1 of 4

     
(NYC BUILDINGS LOGO) [y80408y8040808.gif]
 
Certificate of Occupancy

CO Number: 103457929F
This certifies that the premises described herein conforms substantially to the
approved plans and specifications and to the requirements of all applicable
laws, rules and regulations for the uses and occupancies specified. No change of
use or occupancy shall be made unless a new Certificate of Occupancy is issued.
This document or a copy shall be available for inspection at the building at all
reasonable times.

                         
A.
  Borough: Manhattan   Block Number:     01267     Certificate Type:   Final
 
                       
 
  Address: 1290 AVENUE OF THE AMERICAS   Lot Number(s):     1     Effective
Date:   04/06/2006
 
                       
 
  Building Identification Number (BIN): 1034510                    
 
                       
 
  Special District: None   Building Type:   Altered        
 
                       
 
  This Certificate supercedes CO Number(s): 107176                    
 
                       
 
  For zoning lot metes & bounds, please see BISWeb.                    

                     
B.
  Construction classification:   OLD CODE: 1   Number of stories:     43  
 
                   
 
  Building Occupancy Group classification:   COM   Height in feet:     546  
 
                   
 
  Multiple Dwelling Law Classification:   None   Number of dwelling units:     0
 
 
                    C.   Fire Protection Equipment:
None associated with this filing.            
 
                   
D.
  Type and number of open spaces:                
 
  None associated with this filing.                
 
                    E.   This Certificate is issued with the following legal
limitations:            
 
  None                
 
                   
 
  Borough Comments: None                

         
 
       
(GRAPHICS) [y80408y8040809.gif]
 
Borough Commissioner
  (GRAPHICS) [y80408y8040810.gif]
 
Commissioner
    

          B Form 54 (Revised 03/05)   DOCUMENT CONTINUES ON NEXT PAGE    





--------------------------------------------------------------------------------



 



Exhibit “4.3”
HVAC Specifications
Summer: Indoor conditions not in excess of 75ºF dry bulb / 50% relative
humidity, will be maintained when outdoor conditions are 91ºF dry bulb / 76ºF
wet bulb, based upon a tenant occupancy of one person per 100 rentable square
feet average and lighting/equipment average electric usage of 80% of 5 watts
demand load per square foot of Usable Area. Building air conditioning systems
which cool the Premises shall be provided with a minimum of 75% efficiency
filter. Indoor conditions are based upon Building Systems delivering a minimum
of 20 cfm per person of outside air.
Winter: Minimum 70ºF indoor conditions will be maintained when outdoor
conditions are at or above 0ºF.

 



--------------------------------------------------------------------------------



 



Exhibit “4.4”
Cleaning Specifications
NIGHTLY (ON BUSINESS DAYS)

•   Sweep hard-surfaced flooring in general office space using a dust-down
preparation.   •   Carpet sweep carpets in general office areas without moving
heavy furniture (such as desks, file cabinets, computer stands, and sofas).   •
  Hand dust and wipe clean all furniture, fixtures and window sills in the
general office areas that are within reach of the cleaning staff without
ladders.   •   Empty and clean waste receptacles in the general office areas and
remove wastepaper.   •   Dust the interior of waste receptacles in the general
office areas.   •   Wash clean water fountains and coolers in the general office
areas.   •   Sweep private stairways within the premises.   •   Sweep and wash
(using disinfectant) all floors in the base building lavatories that are located
in the Building core.   •   Wash and polish mirrors, shelves, bright work and
enameled surfaces in the base building lavatories that are located in the
Building core.   •   Wash and disinfect basins, bowls and urinals in the base
building lavatories that are located in the Building core.   •   Wash toilet
seats in the base building lavatories that are located in the Building core.   •
  Hand dust and clean all partitions, tile walls, dispensers and receptacles in
the base building lavatories that are located in the Building core.   •   Empty
paper receptacles and remove wastepaper in the base building lavatories that are
located in the Building core.   •   Fill toilet tissue holders in the base
building lavatories that are located in the Building core.   •   Clean each
Designated Pantry   •   Empty and clean sanitary disposal receptacles in the
base building lavatories that are located in the Building core.

 



--------------------------------------------------------------------------------



 



WEEKLY

•   Vacuum clean carpeting and rugs in the general office areas without moving
heavy furniture (such as desks, file cabinets, computer stands, and sofas).   •
  Dust door louvres and other ventilating louvres that are within reach of the
cleaning staff without ladders.   •   Wipe clean bright work.

QUARTERLY

•   High dust the Premises, including the following:

  •   Dust pictures, frames, charts, graphs and similar wall hangings that are
not reached in nightly or weekly cleaning.     •   Dust clean vertical surfaces,
such as walls, partitions, doors and door bucks and other surfaces not reached
in nightly or weekly cleaning.     •   Dust pipes, ventilating and
air-conditioning louvers, ducts, high moldings and other high areas not reached
in nightly or weekly cleaning.     •   Dust Venetian blinds.

ADDITIONAL SERVICES

•   Wash the exterior of windows periodically, subject to weather conditions and
Requirements.

 



--------------------------------------------------------------------------------



 



Exhibit “6.2”-1 -A
Landlord’s Base Building Work
All references to the Office Premises contained in this Exhibit 6.2-1 shall be
deemed to exclude the Existing Data Room. Landlord shall perform the following
work in the Office Premises:

•   The Office Premises shall be in a broom clean condition, free of debris and
demolished.   •   All perimeter convector enclosures and grilles shall be
stripped of paint, repaired or replaced where necessary and delivered ready to
receive Tenant finishes. All perimeter convector units to be cleaned and
vacuumed. All sound attenuation materials replaced as needed. All piping,
valves, thermostats and controls shall be in good working order and condition.
There shall be a minimum of one (1) thermostat and associated control valve per
column bay. Acoustics shall be installed within walls of the Office Premises
that are located in between the individual offices constructed therein but only
to the extent that there is induction piping or ductwork in such walls.   •  
Floors of the Office Premises shall be delivered scraped, patched and leveled to
the standard of a first class office building, ready to receive floor coverings.
  •   There shall be firestopping and fireproofing at all locations required by
Requirements.   •   All exposed steel shall be fireproofed. The inside face
perimeter walls, sill or bulkheads, core wall, columns, and base building
partitions within the Office Premises shall be framed, dry walled, insulated,
spackled, finished, taped and polished from slab to finished ceiling ready to
accept paint. Interior columns shall be stripped clean (if applicable) of all
previous construction to the interior fireproofing surface.   •   Landlord shall
provide a minimum of six (6) required connection points as required by the
Permitted Uses, tie ins, and software reprogramming for the Office Premises for
Tenant speakers, strobes, relays, and other addressable and non-addressable
devices and connection to the Building’s Class “E” fire alarm system. Such
system shall include, but not to be limited to, the installation of required
warden stations, pull stations, smoke detectors, and speakers and strobes for
the core areas including the core lavatories, of sufficient quantity and
appropriate height to meet ADA and all code Requirements, whether local, state
or federal.   •   Landlord shall install, trunk ducts for Tenant’s allocated
HVAC supply and return air to the Office Premises, including all required fire
alarm devices and fire/smoke dampers.   •   All perimeter windows shall be
sealed and in weathertight condition, and all broken glass replaced. Landlord
shall repair or repair the existing mullions inside the Office Premises where
necessary, as determined by Landlord, in Landlord’s reasonable discretion.   •  
All exterior window film shall be removed and replaced with clear film.
Specifications for the window film are attached hereto as Exhibit “6.2-1-B”.   •
  Landlord shall provide a temporary sprinkler loop together with complete
infrastructure, including valved outlets on each floor of the Office Premises.

 



--------------------------------------------------------------------------------



 



•   All restrooms on each floor of the Office Premises shall be upgraded to
Landlord’s building standard finish which shall be comparable to the bathrooms
located on the seventeenth (17th) through the twenty-first (21st) floors of the
Building as of the date hereof; it being understood, however, that Tenant shall
be permitted to request reasonable changes to the finishes located therein and
Landlord shall use commercially reasonable efforts to work together with Tenant
to accommodate such reasonable changes. If required by Requirements, Landlord
shall build an ADA compliant unisex stall on each floor of the Office Premises
in a location designated by Landlord and approved by Tenant which approval shall
not be unreasonably withheld, conditioned or delayed.   •   Landlord shall
construct a Building standard, code compliant demising wall and common corridor.
Cosmetic finishes of the common corridor, along with a color rendering of the
completed common corridor shall be comparable to the finishes located in the
common corridors of the eighth (8th) and ninth (9th) floors of the Building as
of the date hereof; it being understood, however, that Tenant shall be permitted
to request reasonable changes to the finishes located therein and Landlord shall
use commercially reasonable efforts to work together with Tenant to accommodate
such reasonable changes. Landlord shall use commercially reasonable efforts to
finish common corridor within thirty (30) days after Landlord completes the
Office Improvement Work.

 



--------------------------------------------------------------------------------



 



Exhibit “6.2”-1-B
Window Film Specifications
(See Attached)

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y80408y8040811.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y80408y8040812.gif]

 



--------------------------------------------------------------------------------



 



Exhibit “6.2”-2
Final Plans
ARCHITECTURAL

     
A001
  GENERAL NOTES, DRAWING LIST, KEY PLAN
A002
  GENERAL NOTES, ABBREVIATIONS + SYMBOLS
A003
  KEY PLAN
A110
  4TH FLR EXISTING/DEMOLITION PLAN
A111
  4TH FLR EXISTING/DEMOLITION PLAN
A112
  5TH FLR EXISTING/DEMOLITION PLAN
A120
  4TH FLR CONSTRUCTION PLAN
A121
  4TH FLR CONSTRUCTION PLAN
A122
  5TH FLR CONSTRUCTION PLAN
A130
  4TH FLR REFLECTED CEILING PLAN
A131
  4TH FLR REFLECTED CEILING PLAN
A132
  5TH FLR REFLECTED CEILING PLAN
A140
  4TH FLR POWER/TELPHONE/DATA PLAN
A141
  4TH FLR POWER/TELPHONE/DATA PLAN
A142
  5TH FLR POWER/TELPHONE/DATA PLAN
A150
  4TH FLR FINISH PLAN
A151
  4TH FLR FINISH PLAN
A152
  5TH FLR FINISH PLAN
A200
  INTERIOR ELEVATIONS (multiple drawings to be issued)
A500
  DETAILS: PARTITION TYPES (multiple drawings to be issued)
A600
  DOOR SCHEDULE
A601
  FINISH AND LIGHT SCHEDULE (multiple drawings to be issued)
A700
  DETAILS: MILLWORK (multiple drawings to be issued)

 



--------------------------------------------------------------------------------



 



Exhibit “17.3”
Cushman Competitors
[See Attached]

 



--------------------------------------------------------------------------------



 



terms of this Section 3.6(A)(3) the term “Short List Competitor” shall mean any
Person which is identified on the list attached hereto as Exhibit 3.6-4 provided
however that any such Person shall constitute a Short List Competitor only
during the period that such Person constitutes a “top tier” Real Estate Service
Provider Tenant shall have the right by giving Landlord at least ten
(10) Business Days of prior notice to replace any Person on Exhibit 3.6 -4 from
time to time with a “top tier” Real Estate Service Provider (it being understood
however that in no event shall Tenant have the right to identify a greater
number of Persons than initially identified in Exhibit 3.6 -4 at any one time on
such list) Subject to the terms of this Section 3.6(A)(3), the term “Long List
Competitor” shall mean any Person which is identified on the list attached
hereto as Exhibit “3.6” 5 provided, however that any such Person shall
constitute a Long List Competitor only during the period that such Person
constitutes a Real Estate Service Provider Tenant shall have the right by giving
Landlord at least ten (10) Business Days of prior notice to replace any Person
on Exhibit “3.6” 5 from time to time with a Real Estate Service Provider
(regardless of whether such Real Estate Service Provider is “top tier” ) (it
being understood however that in no event shall Tenant have the right to
identify a greater number of Persons than initially identified in Exhibit “3.6’5
at any one time on such list) Landlord and Tenant acknowledge that the Short
List Competitors that are listed on Exhibit 3.6-4 attached hereto constitute top
tier’ Real Estate Service Providers as of the date hereof Landlord and Tenant
acknowledge that the Long List Competitors that are listed on Exhibit 3.6 5
attached hereto constitute Real Estate Service Providers as of the date hereof
If (i) at any time from and after the date hereof Landlord concludes that a
particular Short List Competitor no longer constitutes a “top tier” Real Estate
Service Provider and (ii) Landlord gives Tenant notice thereof then such Person
shall not constitute a Short List Competitor as of the twentieth (20th) day
after the date that Landlord gives such notice to Tenant unless Tenant objects
thereto by giving Landlord notice thereof within such period of twenty (20) days
in which case the parties shall seek in good faith the resolve the dispute
(subject, however to Tenant’s right in accordance with all of the applicable
terms of this Section 3.6(A)(3) to add such entity to the list of Short List
Competitors at a later date if such entity is at the time in question a ‘top
tier’ Real Estate Service Provider) If (i) at any time from and after the date
hereof, Landlord concludes that a particular Long List Competitor no longer
constitutes a Real Estate Service Provider and (ii) Landlord gives Tenant notice
thereof, then such Person shall not constitute a Long List Competitor as of the
twentieth (20th) day after the date that Landlord gives such notice to Tenant
unless Tenant objects thereto by giving Landlord notice thereof within such
period of twenty (20) days in which case the parties shall seek in good faith
the resolve the dispute (subject however to Tenant’s right in accordance with
all of the applicable terms of this Section 3.6(A)(3) to add such entity to the
list of Long List Competitors at a later date if such entity is at the time in
question, a Real Estate Service Provider) Landlord and Tenant shall each have
the right to submit to an Expedited Arbitration Proceeding any unresolved
dispute pursuant to the preceding two (2) sentences (it being agreed that during
the pendency of such dispute or the disputes detailed in the preceding two (2)
sentences, such Person shall be deemed to constitute a Short List Competitor or
a Long List Compe titor as applicable) Following any such resolution which
involves the removal of a particular Short List Competitor or Long List
Competitor from the Short List Competitor list or the Long List Competitor list,
as the case may be Tenant shall be entitled to add an additional entity to
either such list as applicable pursuant to the terms of this Section 3.6. The
term “Real Estate Service Provider” shall mean any Person or any division or
business unit of any such Person that in either case (x) derives all or a
substantial portion of its

57



--------------------------------------------------------------------------------



 



revenue from providing any of the following services to a third party commercial
real estate brokerage real estate investment sales including lodging and leisure
sales property management facilities management project management, real estate
appraisal and valuation commercial real estate mortgage brokerage commercial
real estate market research and market analytics real estate debt placement,
real estate transaction consulting lease administration (it being agreed that if
an accounting firm (or a firm providing similar non real estate services)
provides lease administration services to a third party then such accounting
firm shall not be deemed a Real Estate Service Provider solely by reason of such
provision of lease administration services provided however that any distinct
division or business unit of such accounting firm (or a firm providing similar
non real estate services) that provides lease administration services shall be
considered a Real Estate Service Provider if it otherwise meets the definition
of Real Estate Service Provider) real estate investment management and strategy
and real estate fund management (collectively Real Estate Services ) or (y)
(I) derives a material portion if its revenue from providing Real Estate
Services to third parties (but does not derive all or substantially all of its
revenue from providing Real Estate Services to third parties) and (II) is
generally known as a provider of Real Estate Services (so that, for example
(A) if as of the date hereof CB Richard Ellis Inc derives a material portion of
its revenue from providing Real Estate Services to third parties (but does not
derive all or substantially all of its revenues from providing Real Estate
Services to third parties) then CB Richard Ellis Inc would nevertheless
constitute a Real Estate Service Provider as of the date hereof because CB
Richard Ellis Inc is generally known as a provider of Real Estate Services as of
the date hereof and (B) if, as of the date hereof McDonald’s Corporation derives
a material portion of its revenues from providing Real Estate Services to third
parties (but does not derive all or substantially all of its revenues from
providing Real Estate Services to third parties) then McDonald’s Corporation
would not constitute a Real Estate Service Provider as of the date hereof
because McDonald’s Corporation is not generally known as a provider of Real
Estate Services as of the date hereof) it being agreed, however that a Financial
Services Provider shall not constitute a Real Estate Service Provider. The
parties hereby acknowledge that a Person that is not generally known as a
provider of Real Estate Services to third parties but which Person has one or
more Affiliates divisions or business units that provide Real Estate Services to
third parties shall not necessarily constitute a Real Estate Service Provider
itself but the particular Affiliate division or business unit of such Person
that provides Real Estate Services to third parties shall constitute a Real
Estate Service Provider (so that, for example if (I) Citibank Real Estate
Services is in the business of providing Real Estate Services to third parties
and (II) Citibank Real Estate Services comprises only a small component of the
business of Citibank, then Citibank Real Estate Services” shall constitute a
Real Estate Service Provider but Citibank shall not constitute a Real Estate
Service Provider (merely by virtue of Citibank’s having such Affiliate division
or business unit that is a Real Estate Service Provider)). The term “Financial
Services Provider” shall mean a Person, division or business unit that derives
at least seventy five (75%) percent of its revenues from providing financial
services to third parties. The parties hereby acknowledge that the operation of
a real estate fund, or providing investment advice to a real estate fund
constitutes the provision of financial services. The term “Derivative Entity”
shall mean a Person or an Affiliate, division or business unit of a Person that,
in either case (I) has a name which includes a word or phrase that is or
combination and/or abbreviation of one or more words or phrases that are derived
from the name of a Short List Competitor a Long List Competitor or a Real Estate
Service Provider as the case may be and (II) has included in its

58



--------------------------------------------------------------------------------



 



name a word or phrase that is or combination and/or abbreviation of one or more
words or phrases that are generally known as the name of a Short List Competitor
a Long List Competitor or a Real Estate Service Provider as the case may be Thus
for example if CB Richard Ellis Inc is a Real Estate Service Provider then CBRE
Real Estate Funds CB Lease Audit Services and ‘CBRE Supermarkets shall
constitute Derivative Entities of CB Richard Ellis Inc (regardless of whether
‘CBRE Real Estate Funds ‘CB Lease Audit Services and CBRE Supermarkets are
themselves Real Estate Service Providers). However if Citibank Real Estate
Services is a Real Estate Service Provider then Citibank and “Citibank Real
Estate Funds’ shall not constitute Derivative Entities of Citibank Real Estate
Services (assuming that Citibank and Citibank Real Estate Funds are not
otherwise Real Estate Service Providers). If Landlord is engaged in bona fide
negotiations with a Person regarding the leasing or subleasing of space in the
Building and such Person is not identified on either the Short List Competitor
list or the Long List Competitor list (and is not a Derivative Entity of a
Person identified on either the Short List Competitor list or the Long List
Competitor list) then Landlord shall have the right to send a notice to Tenant
requesting Tenant to identify whether such person is a Real Estate Service
Provider. If Tenant fails to respond to such notice then Landlord shall send
Tenant a second notice (not sooner than (10) Business Days after giving the
first notice). If Tenant fails to respond to such second notice within five
(5) Business Days after receipt thereof then Landlord shall not be precluded
from granting signage rights to such Person to an extent that would otherwise
not be permitted for a Competitor pursuant to the terms of this Section 3.6(A).
If Tenant however responds to such notices as applicable and identifies such
Person as a Real Estate Service Provider then any lease or sublease (including
without limitation granting signage rights) consummated between Landlord and
such Person, if permitted hereunder shall be subject to the terms and provisions
of this Lease. Landlord and Tenant shall each have the right to submit to an
Expedited Arbitration Proceeding a dispute with respect to the provisions of
this Section 3.6(A)(2) and/or the determination of whether a Person is a
Competitor
          (B) If Landlord replaces or otherwise performs work on the curtain
wall of the Building then Landlord shall have the right to obstruct Tenants
Exterior Sign temporarily during the period that Landlord performs such work. If
at any time the Tenant’s Exterior Sign is obstructed as aforesaid then Landlord
shall perform (or cause to be performed) such work with reasonable diligence and
otherwise take such action as may be reasonably necessary to minimize the period
during which the Tenant’s Exterior Sign is temporarily obstructed and shall
provide Tenant with a temporary sign (reasonably approved by Tenant) that is
similar in size location (to the extent practicable) and prominence to Tenant’s
Exterior Sign during the period that Tenant’s Exterior Sign is obstructed.
          (C) If Landlord performs work in the lobby of the Building, then
Landlord shall have the right to obstruct Tenant’s Elevator Signs temporarily
during the period that Landlord performs such work. If at any time the Tenant’s
Elevator Signs are obstructed as aforesaid then Landlord shall perform (or cause
to be performed) such work with reasonable diligence and otherwise take such
action as may be reasonably necessary to minimize the period during which the
Tenant’s Elevator Signs are temporarily obstructed and shall provide Tenant with
temporary signs (reasonably approved by Tenant) that are similar in size
location (to the extent practicable) and prominence to Tenant Elevator Signs
during the period that Tenant’s Elevator Signs are obstructed.

59



--------------------------------------------------------------------------------



 



replaces one of the existing Short List Competitors or Long List Competitors
with such Person then any lease or sublease consummated between Landlord and
such Person, if permitted hereunder shall be subject to the terms and provisions
of this Lease.
          (B) Landlord shall have the right to lease any space in the Building
that does not constitute Sensitive Space to any Person (the space in the
Building that is not Sensitive Space being collectively referred to herein as
the Peripheral Space) provided however that during the Term, provided that the
Minimum Occupancy Requirement is satisfied and the Initial Tenant Requirement is
satisfied (I) Landlord shall not lease any Peripheral Space to a particular
Short List Competitor and/or a Derivative Entity thereof that provides
commercial real estate brokerage and/or property management services to a third
party for use by such Short List Competitor and/or such Derivative Entity as
Headquarters Space (and any lease made by Landlord pursuant to the terms of this
Section 33.22 to a Short List Competitor or a Derivative Entity thereof shall
explicitly prohibit such use) (II) Landlord shall not lease Peripheral Space to
a particular Short List Competitor and all Derivative Entities thereof (a
particular Short List Competitor and all of the Derivative Entities thereof
being referred to herein as a “Short List Competitor Family”) or any particular
Short List Competitor or any particular Derivative Entity thereof that in either
case is comprised of more than (X) the entire Rentable Area on more than two
(2) full floors in the portion of the Building located on the seventeenth (17th)
through the forty third (43rd) floors (such floors being collectively referred
to herein as the “Tower Peripheral Space” ) or (Y) any portions of the Building
that do not constitute Tower Peripheral Space or Sensitive Space (such portions
of the Building that do not constitute Tower Peripheral Space or Sensitive Space
being collectively referred to herein as the “Base Peripheral Space”) if the
Base Peripheral Space that is leased to such particular Short List Competitor
Family or any particular Short List Competitor or any particular Derivative
Entity thereof together with any portion of the Tower Peripheral Space that is
leased to such particular Short List Competitor Family or any particular Short
List Competitor or any particular Derivative Entity thereof would comprise in
the aggregate more than fifty five thousand (55,000) square feet of Rentable
Area, and (III) in no event shall Landlord lease any Peripheral Space to (x) CB
Richard Ellis Inc. or its corporate successor or a Derivative Entity of CB
Richard Ellis Inc or its corporate successor in either case during the period
that CB Richard Ellis Inc or its corporate successor constitutes a Short List
Competitor or (y) Jones Lang LaSalle or its corporate successor or a Derivative
Entity of Jones Lang LaSalle or its corporate successor in either case during
the period that Jones Lang LaSalle or its corporate successor constitutes a
Short List Competitor. The term “Headquarters Space” shall mean space in the
Building designated by or generally known as such Short List Competitor’s and/or
Derivative Entity’s New York, regional national and/or worldwide principal
office. Any dispute between Landlord and Tenant regarding whether or not such
space qualifies as Headquarters Space may be submitted by either party to an
Expedited Arbitration Proceeding.
          (C) Subject to Section 33.22(D) hereof during the Term provided that
the Minimum Occupancy Requirement is satisfied and the Initial Tenant
Requirement is satisfied, Landlord shall not permit any tenant that leases from
Landlord any Sensitive Space after the date hereof (or any Person claiming by
through or under such tenant) to sublease sublicense or otherwise grant
occupancy rights for the Sensitive Space (in whole or in part) or assign its
lease sublease, license or other occupancy agreement (as the case may be) to any
Long List Competitor (or any Derivative Entity thereof) or any Short List
Competitor (or any Derivative

195



--------------------------------------------------------------------------------



 



Entity thereof) provided however that nothing contained in this Section 33.22
precludes Landlord from permitting another tenant to sublease sublicense or
otherwise grant occupancy rights for any space in the Building or assign its
sublease license or other occupancy agreement to a Person that does not
constitute a Long List Competitor (or any Derivative Entity thereof) or a Short
Term Competitor (or any Derivative Entity thereof) on the date that such other
tenant consummates the applicable sublease or assignment (but that thereafter
constitutes a Long List Competitor (or any Derivative Entity thereof) or a Short
List Competitor (or any Derivative Entity thereof) in accordance with the terms
hereof) Tenant, hereby acknowledges that any tenant subtenant assignee licensee
or occupant in the Building that in each case derives its rights by through or
under a lease that is in effect on the date hereof may sublet the premises that
are demised to such tenant, subtenant assignee licensee or occupant (in whole or
in part) or assign its lease sublease license or occupancy agreement, as the
case may be to a Short List Competitor (or a Derivative Entity thereof) or to a
Long List Competitor (or a Derivative Entity thereof) provided however if any
such tenant, subtenant, assignee, licensee or occupant in the Building that in
each case derives its rights by through or under a lease that is in effect as of
the date hereof voluntarily renews such lease (as opposed to a renewal pursuant
to an existing renewal right in such lease) or voluntarily has additional space
added to its existing premises then the provisions of Section 33. 22(A) hereof
shall be applicable during such renewal term and/or to such additional space as
the case may be If any tenant that leases from Landlord all or any portion of a
floor of the Building after the date hereof is engaged in bona fide negotiations
with a Person regarding the subleasing of space in the Building and such Person
is not a Short List Competitor list or is not a Long List Competitor list (and
in either case is not a Derivative Entity thereof) then Landlord shall have the
right to send a notice to Tenant requesting Tenant to indicate whether Tenant
intends to replace one of the existing Short List Competitors or Long List
Competitors with such Person (to the extent that Tenant otherwise has the right
to do so under Section 3.6 hereof). If Tenant fails to respond to such notice
then Landlord shall send Tenant a second notice (not sooner than (10) Business
Days after giving the first notice). If Tenant fails to respond to such second
notice within five (5) Business Days after receipt thereof then such tenant
shall not be precluded from consummating a lease or sublease for space in the
Building with such Person. If Tenant however responds to such notices as
applicable and so replaces one of the existing Short List Competitors or Long
List Competitors with such Person then any lease or sublease consummated between
such tenant and such Person, if permitted hereunder shall be subject to the
terms and provisions of this Lease.
          (D) Any tenant that leases from Landlord all or any portion of
Peripheral Space shall have the right to sublease sublicense or otherwise grant
occupancy rights for such space (in whole or in part) or assign its lease
sublease license or other occupancy agreement (as the case may be) to any Person
provided, however that during the Term, provided that the Minimum Occupancy
Requirement is satisfied and the Initial Tenant Requirement is satisfied (I) any
such tenant shall not have the right to sublease sublicense or otherwise grant
occupancy rights for any Peripheral Space to a particular Short List Competitor
and/or a Derivative Entity thereof that provides commercial real estate
brokerage and/or property management services to a third party for use by such
Short List Competitor and/or such Derivative Entity as Headquarters Space (and
any sublease made by such tenant pursuant to the terms of this Section 33.22 to
a Short List Competitor or a Derivative Entity thereof shall explicitly prohibit
such use) (II) any such tenant shall not have the right to sublease sublicense
or otherwise grant occupancy rights for any Peripheral Space to a particular
Short List Competitor Family or any particular Short List

196



--------------------------------------------------------------------------------



 



Competitor or any particular Derivative Entity thereof that in either case is
comprised of more than (X) the entire Rentable Area on more than two (2) full
floors in the Tower Peripheral Space or (Y) any portions of the Base Peripheral
Space if the Base Peripheral Space that is subleased sublicensed or otherwise
demised to such particular Short List Competitor Family or any particular Short
List Competitor or any particular Derivative Entity thereof together with any
portion of the Tower Peripheral Space that is subleased sublicensed or otherwise
demised to such particular Short List Competitor Family or any particular Short
List Competitor or any particular Derivative Entity thereof would comprise in
the aggregate more than fifty five thousand (55,000) square feet of Rentable
Area, and (III) any such tenant shall not have the right to sublease sublicense
or otherwise grant occupancy rights for any Peripheral Space to (x) CB Richard
Ellis Inc or its corporate successor or a Derivative Entity of CB Richard Ellis
Inc or its corporate successor in either case during the period that CB Richard
Ellis Inc or its corporate successor constitutes a Short List Competitor or
(y) Jones Lang LaSalle or its corporate successor or a Derivative Entity of
Jones Lang LaSalle or its corporate successor in either case during the period
that Jones Lang LaSalle or its corporate successor constitutes a Short List
Competitor.
     33.23 Entrance.
     Landlord hereby agrees that the entrance to the Building located on the
Sixth Avenue side of the Building shall remain open at all times during the
Term.
Article 34
LEASING AND MANAGEMENT AGREEMENT
     34.1 Leasing and Management Agreement.
          (A) The provisions of this Article 34 shall only apply during the
period that the Minimum Occupancy Requirement is satisfied and the Initial
Tenant Requirement is satisfied.
          (B) As a material inducement for Tenant entering into this Lease
Landlord and Tenant simultaneously herewith shall enter into that certain
exclusive leasing agency agreement (the “Leasing Agreement”) in the form
attached hereto as Exhibit “34” 1 and made a part hereof which grants Tenant the
exclusive right to represent Landlord in the leasing of any and all space in the
Building on the terms and subject to the conditions set forth therein. Subject
to the terms of this Section 34.1(B) if at any time during the Term either (i)
Landlord terminates the Leasing Agreement for any reason other than as permitted
under the Leasing Agreement, or (ii) any successor to the rights of Landlord
under this Lease fails to recognize Tenant as its exclusive leasing agent
pursuant to the Leasing Agreement (the events as described in clauses (i) and
(ii) being referred to collectively as “Termination Events” ) then, in any such
case, Tenant, at its sole option and without limiting any other rights. Tenant
may have under the Leasing Agreement, at law or in equity shall have the right
to terminate this Lease (and if applicable the Existing Storage Lease) (the
“Termination Right”) upon notice to Landlord (the “Termination Notice” ) which
Termination Right only may be exercised by Tenant within six (6) months after
the occurrence of any of the Termination Events. Upon the giving of a

197



--------------------------------------------------------------------------------



 



Exhibit “3.6”-4
Short List Competitors

     
1
  CB Richard Ellis
 
   
2
  Newmark Knight Frank / Knight Frank
 
   
3
  Grubb & Ellis Company
 
   
4
  Staubach Company
 
   
5
  GVA Worldwide
 
   
6
  Jones Lang LaSalle
 
   
7
  Colliers International

 



--------------------------------------------------------------------------------



 



Exhibit “3.6”5
Long List Competitors

     
1
  CB Richard Ellis
 
   
2
  Newmark Knight Frank / Knight Frank
 
   
3
  Grubb & Ellis Company
 
   
4
  Staubach Company
 
   
5
  GVA Worldwide
 
   
6
  Jones Lang LaSalle
 
   
7
  Colliers International
 
   
8
  Cresa Partners
 
   
9
  Massey Knakal
 
   
10
  Studley Inc.
 
   
11
  NAI
 
   
12
  Eastern Consolidated
 
   
13
  Eastdil
 
   
14
  Equis
 
   
15
  Savills
 
   
16
  DTZ
 
   
17
  Donaldsons
 
   
18
  King Sturge
 
   
19
  Cluttons
 
   
20
  Drivers Jonas
 
   
21
  Marcus & Millichap

 



--------------------------------------------------------------------------------



 



Exhibit “18.1”-1
Option Space A
[See Attached]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y80408y8040813.gif]

 



--------------------------------------------------------------------------------



 



Exhibit “18.1”-2
Option Space B
[See Attached]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y80408y8040814.gif]

 



--------------------------------------------------------------------------------



 



Exhibit “18.1”-3
Option Space C
[See Attached]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y80408y8040815.gif]

 



--------------------------------------------------------------------------------



 



Exhibit “19.1”-1
Expansion Space A
[See Attached]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y80408y8040816.gif]

 



--------------------------------------------------------------------------------



 



Exhibit “19.1”-2
Expansion Space B
[See Attached]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y80408y8040817.gif]

 